Exhibit 10.07
PENTEGRA DEFINED BENEFIT PLAN
FOR FINANCIAL INSTITUTIONS
REGULATIONS
governing
THE COMPREHENSIVE RETIREMENT PROGRAM
26th Revision, Effective June 1, 2007
(Subject to IRS Approval)
108 Corporate Park Drive • White Plains, NY 10604

 





--------------------------------------------------------------------------------



 



PENTEGRA DEFINED BENEFIT PLAN FOR FINANCIAL INSTITUTIONS
Established December 1, 1943
A non-profit, IRS qualified, tax-exempt, pension plan and trust through which
Federal Home Loan Banks, Savings and Loan Associations and similar institutions,
or any other federally insured financial institutions (including those
organizations serving them) may cooperate in providing for the retirement of
their employees. These Regulations, including the Appendices attached hereto,
contain the governing provisions of the Pentegra DB Plan’s Comprehensive
Retirement Program, a plan which provides retirement and death benefits. All
contributions to the Pentegra DB Plan are commingled, and all assets of the
Pentegra DB Plan are invested on a pooled basis, without allocation to
individual employers or employees. All amounts payable by the Pentegra DB Plan
are a general charge upon all its assets.
Effective June 1, 2007 except as otherwise provided, the Pentegra Defined
Benefit Plan for Financial Institutions’ Comprehensive Retirement Program is
hereby amended and restated in its entirety to provide as follows:

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II PARTICIPATION AND MEMBERSHIP
    13  
Section 1. Employer Participation
    13  
Section 2. Employee Membership
    14  
 
       
ARTICLE III SERVICE
    17  
Section 1. Benefit Service
    17  
Section 2. Vesting Service
    18  
 
       
ARTICLE IV BASIC BENEFITS
    19  
Section 1. Normal Retirement
    19  
Section 2. Early Retirement
    19  
Section 3. Death Benefits
    24  
Section 4. Post-Age 65 Accruals
    28  
Section 5. Effect of Social Security Act
    29  
Section 6. Benefit Accrual Freeze
    29  
 
       
ARTICLE V BENEFIT FORMULAS AND ADDITIONAL BENEFITS
    30  
Section 1. Normal Retirement Benefit Formulas
    30  
Section 2. Early Retirement Factors
    51  
Section 3. Disability Retirement Benefit
    52  
Section 4. Additional Death Benefits
    54  
Section 5. Retirement Adjustment Payment
    55  
Section 6. Post-Retirement Supplements
    56  
Section 7. Supplemental Early Retirement Window Benefit
    58  
Section 8. Reduction in Accrual Rate for Certain Employees
    61  
 
       
ARTICLE VI OPTIONAL FORMS OF PAYMENT
    62  
Section 1. Options
    62  
Section 2. Conditions of Election
    63  
 
       
ARTICLE VII METHOD OF PAYMENT
    64  

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE VIII RESTORATION OF A RETIREE TO SERVICE
    76  
 
       
ARTICLE IX CONTRIBUTIONS
    77  
Section 1. Engagement of Actuary
    77  
Section 2. Single Plan
    77  
Section 3. Contributions by Employers
    77  
Section 4. Administrative Expenses
    78  
Section 5. Contributions by Members
    78  
Section 6. Contribution Requirements for Benefit Improvements
    80  
Section 7. Return of Contributions to Employer
    80  
 
       
ARTICLE X EFFECTS OF VARIOUS EVENTS ON MEMBERSHIP AND SERVICE
    82  
Section 1. Termination of Membership
    82  
Section 2. Reinstatement of Membership and Service
    82  
Section 3. Inactive Membership
    83  
Section 4. Leaves of Absence
    84  
Section 5. Service With a Controlled Corporation
    86  
Section 6. Uniform Applicability of Rules
    86  
 
       
ARTICLE XI MISCELLANEOUS PROVISIONS
    87  
Section 1. Limitations on Benefits Required by the IRC
    87  
Section 2. Small Benefits
    93  
Section 3. Amounts Payable to Incompetents, Minors or Estates
    94  
Section 4. Non-alienation of Amounts Payable
    94  
Section 5. Unclaimed Benefits
    94  
Section 6. Top Heavy Provisions
    95  
Section 7. Transfer of Assets and Liabilities from Prior Plan
    98  
Section 8. Supplemental Retirement Allowance
    99  
 
       
ARTICLE XII WITHDRAWAL OF PARTICIPATING EMPLOYER
    100  
Section 1. General
    100  
Section 2. Notice and Effect
    100  
Section 3. Determination of Notional Plan Assets
    101  
Section 4. Determination of Plan Withdrawal Liabilities
    104  

 

ii



--------------------------------------------------------------------------------



 



         
Section 5. Determination of Final Contribution Due by Withdrawing Employer
    105  
Section 6 Transfer of Assets and Liabilities Out of the Pentegra DB Plan
    105  
Section 7. Transfer of Excess Assets to a Qualified Successor Plan
    105  
Section 8. Restrictions on Qualified Successor Plan
    106  
Section 9. Partial Termination
    107  
Section 10. Special Procedures Upon Conservatorship or Receivership
    107  
Section 11. Miscellaneous Provisions
    109  
 
       
ARTICLE XIII TERMINATION OF THE TRUST
    111  
 
       
ARTICLE XIV ADMINISTRATION AND MANAGEMENT OF FUND
    115  
Section 1. Administration
    115  
Section 2. Dispute Resolution
    117  
Section 3. Management
    118  
Section 4. Information and Communications
    121  
 
       
ARTICLE XV AMENDMENTS
    124  
 
       
ARTICLE XVI INTERPRETATION
    125  

 

iii



--------------------------------------------------------------------------------



 



REGULATIONS
As amended to June 1, 2007
ARTICLE I DEFINITIONS
The following words and phrases as used in these Regulations shall have the
following meanings:

(1)   Abbreviations used in the following text shall mean:

     
IRS
  U.S. Internal Revenue Service
IRS Regulations
  Regulations under the U.S. Internal Revenue Code
IRC
  U.S. Internal Revenue Code of 1986, as amended
ERISA
  Employee Retirement Income Security Act of 1974, as amended
PBGC
  Pension Benefit Guaranty Corporation
DOL
  U.S. Department of Labor

(2)   “Accumulated Contributions” — The amount of benefit standing to the credit
of a Member representing the contributions made by the Member together with
Regular Interest thereon as determined in accordance with ERISA.   (3)  
“Actuarial Increase Adjustment Factor” — The monthly increase to the Member’s
Retirement Allowance beginning as of the Member’s Normal Retirement Date. Such
monthly increase shall be determined as follows:

      Age   Adjustment
65-70
  .8% per month
70-75
  1.0% per month
75-80
  1.2% per month
80-85
  1.5% per month
85-90
  1.9% per month
90-95
  2.5% per month
95 and older
  3.4% per month

 

1



--------------------------------------------------------------------------------



 



(4)   “Beneficiary” — In accordance with Article IV, Section 3 and applicable
law, the person or persons, other than a Contingent Annuitant, designated to
receive any amount payable upon the death of a Member or Retiree. Such
designation may be made or changed only by the Member or Retiree on a form
provided by, and filed with, the Pentegra DB Plan prior to the Member’s death.
If no Beneficiary is designated, or if the designated Beneficiary predeceases
the Member or Retiree, then (except as provided in Article IV, Section 3(C) or
Article VI, Section 1, Option 2) any such amount payable shall be paid to the
estate of such Member or Retiree upon the Member’s or Retiree’s death.

(5)   “Benefit Service” — The period of Service counted in determining a
Member’s benefits as described in Article III.

(6)   “Board” — The Board of Directors provided for in Article XIV to direct the
operations of the Pentegra DB Plan.   (7)   “Break in Service” — A Period of
Severance of at least 12 consecutive months.

(8)   “CCL” — For purposes of Subsections (E), (F), (G), (H), (I), (J), (K),
(L), (M), (N), (O), (P), (Q) and (S) of Article V, Section 1 (except as
otherwise provided in the following paragraph), the average of the taxable wage
bases in effect under Section 230 of the Social Security Act as of the beginning
of each Plan Year included in the 35-year period ending with the last day of the
calendar year preceding the calendar year in which the Member attains (or will
attain) his social security retirement age, as defined in Section 415(b)(8) of
the IRC. However, commencing with the Plan Year beginning on July 1, 1995, CCL
shall mean the average of the taxable wage bases in effect under Section 230 of
the Social Security Act as of the beginning of each Plan Year included in the
35-year period ending with the last day of the calendar year in which the Member
attains (or will attain) his social security retirement age, as defined in
Section 415(b)(8) of the IRC.

    The taxable wage base for the current Plan Year and any subsequent Plan Year
shall be assumed to be the same as the taxable wage base in effect as of the
beginning of the Plan Year for which the determination is being made. In
addition, a Member’s CCL for a Plan Year beginning before the 35-year period
referred to in this paragraph shall be the taxable wage base in effect as of the
beginning of such Plan Year.

    For purposes of Subsections (G), (H), (I), (J), (K), (L), (M), (N), (O),
(P), (Q) and (S) of Article V, Section 1, in lieu of the foregoing definition of
CCL, an Employer may elect, on a uniform basis for its Members, to define CCL as
the greater of $10,000 or one-half of the “covered compensation” (as defined in
Section 1.401(l)-1(c)(7) of the IRS Regulations) of an individual who attains
his social security retirement age in the calendar year in which the Plan Year
begins.

 

2



--------------------------------------------------------------------------------



 



(9)   “Career Average Salary” — The average annual Salary during the period of
Benefit Service.   (10)   “Cash Balance Account” — The Cash Balance Account as
defined in Article V, Section 1(R).

(11)   “Change of Control” — A Buyout, Merger, or Substantial Change of
Ownership. For this purpose, these terms shall have the following meaning:

      “Buyout” — A transaction or series of related transactions by which the
Employer is sold, either through the sale of a Controlling Interest in the
Employer’s voting stock or through the sale of all or substantially all of the
Employer’s assets, to a party not having a Controlling Interest in the
Employer’s voting stock.         “Merger” — A transaction or series of
transactions wherein the Employer is combined with another business entity, and
after which the persons or entities who had owned, either directly or
indirectly, a Controlling Interest in the Employer’s voting stock own less than
a Controlling Interest in the voting stock of the combined entity.        
“Controlling Interest” — The ownership, either directly or indirectly, of more
than 20% of the Employer’s voting stock.         “Substantial Change of
Ownership” — A transaction or series of transactions in which a Controlling
Interest in the Employer is acquired by or for a person or persons or business
entity, which person(s) or entity did not own, either directly or indirectly, a
Controlling Interest in the Employer.

(12)   “Commencement Date” — The date on which an Employer begins to participate
in the Pentegra DB Plan’s Comprehensive Retirement Program.

(13)   “Commuted Value” — The present value of a series of future installment
payments discounted at the rate of 7% per annum.  



 

3



--------------------------------------------------------------------------------



 



(14)   “Contingent Annuitant” — A person designated to receive a continuing
allowance under one of the options of, and in accordance with, Article VI upon
the death of a Retiree.

(15)   “Disability Retirement Date” — The first day of the month coincident with
or next following the date on which the Member separates from active employment
by reason of disability.

(16)   “Early Retirement Date” — The first day of the month coincident with or
next following the Member’s termination of employment and the Member’s
attainment of (i) age 45, (ii) age 55, or (iii) age 55 plus the completion of
ten (10) years of Vesting Service, as designated by the Employer.

(17)   “Effective Date” — Except as otherwise noted herein, the effective date
of the Regulations, as amended and restated, is June 1, 2007.

(18)   “Employee” — Unless an Employer elects otherwise or as necessary to
satisfy the requirements of IRC Sections 410(b) and 401(a)(26) and the IRS
Regulations thereunder, any person in the Service of an Employer who receives a
Salary, and any Leased Employees. If an individual receives no income from an
Employer other than commissions and such Employer does not elect to include
commissions as Salary under Section (43) of this Article, then such individual
shall not be treated as an Employee for purposes of the Regulations.

    Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be Members of the Pentegra DB Plan.

(19)   “Employer” — Any institution which has adopted the Regulations and
participates in the Pentegra DB Plan, having applied, qualified and been
approved in accordance with Article II, Section 1.   (20)   “Enrollment Date” —
The date on which an Employee becomes a Member.

(21)   “Equivalent Value” — A benefit of equivalent value when computed on the
basis of tables, developed taking into account actuarial assumptions and
interest rates, which tables were last adopted for this purpose by the Board and
specified in Appendix A attached hereto or based upon an interest rate and
mortality table designated by the Employer; provided, however, that the interest
rate used to determine the Equivalent Value of a benefit for purposes of
Article VII, Section 2(B) and Article XI, Section 2, shall not be greater than
the rate prescribed under Article VII, Section 2(B).

 

4



--------------------------------------------------------------------------------



 



(22)   “High-5 Salary” — The average annual Salary over the 5 consecutive years
of highest Salary during Benefit Service (or during all the years of Benefit
Service if less than 5).

(23)   “High-3 Salary” — The average annual Salary over the 3 consecutive years
of highest Salary during Benefit Service (or during all the years of Benefit
Service if less than 3).

(24)   “Highly Compensated Employee” — For Plan Years beginning after
December 31, 1996, an Employee or a Member (i) who is a five percent owner at
any time during the look-back year or determination year, or (ii) (a) who is
employed during the determination year and who during the look-back year
received 415 Compensation (as defined in Article XI, Section 1(B)) from the
Employer in excess of $80,000 (as adjusted pursuant to the IRC and IRS
Regulations thereunder for changes in the cost of living), and (b) if elected by
the Employer (by formal adoption) was in the top-paid group of Employees for
such look-back year.

    For this purpose, the determination year shall be the Plan Year. The
look-back year shall be the calendar year ending within the determination year.
      The top-paid group shall consist of the top twenty percent of the
Employees when ranked on the basis of compensation paid by the Employer.      
The determination of who is a Highly Compensated Employee will be made in
accordance with Section 414(q) of the IRC and the IRS Regulations thereunder.

    For Plan Years beginning after December 31, 1996, the family member
aggregation rules of Section 414(q)(6) of the IRC (as in effect prior to the
Small Business Job Protection Act of 1996) are eliminated.

(25)   “Hour of Service” —

  (A)   Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer. These hours will be credited to the
Employee for the computation period in which the duties are performed; and

 

5



--------------------------------------------------------------------------------



 



  (B)   Each hour for which an Employee is paid, or entitled to payment, by an
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Service will
be credited under this Subsection (B) for any single continuous period (whether
or not such period occurs in a single computation period). Hours under this
Subsection (B) will be calculated and credited pursuant to Section 2530.200b-2
of the DOL Regulations which is incorporated herein by this reference; and

  (C)   Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer. The same Hours of Service will not
be credited both under Subsection (A) or (B), as the case may be, and under this
Subsection (C). These hours will be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.

      Hours of Service will be credited for employment with other members of an
affiliated service group (under IRC Section 414(m)), a controlled group of
corporations (under IRC Section 414(b)), or a group of trades or businesses
under common control (under IRC Section 414(c)), of which the Employer is a
member, and any other entity required to be aggregated with such Employer
pursuant to IRC Section 414(o).

      Hours of Service will also be credited for any individual considered an
Employee for purposes of the Regulations under IRC Section 414(n) or
Section 414(o).

(26)   “Leased Employee” — Effective July 1, 1997, any person (other than an
employee of the recipient) who pursuant to an agreement between the recipient
and any other person (“leasing organization”) has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Section 414(n)(6) of the IRC) on a substantially full-time basis for a
period of at least one year, and such services are performed under the primary
direction or control by the recipient. Benefits provided a Leased Employee by
the leasing organization which are attributable to services performed for the
recipient employer shall be treated as provided by the recipient employer.

 

6



--------------------------------------------------------------------------------



 



(27)   “Limitation Year” — For purposes of applying the limitations of
Section 415 of the IRC, the “Limitation Year” shall be the twelve consecutive
month period beginning January 1 and ending December 31.   (28)   “Member” — An
Employee enrolled in the membership of the Pentegra DB Plan’s Comprehensive
Retirement Program as provided in Article II, Section 2.   (29)   “Non-highly
Compensated Employee” — An Employee who is not a Highly Compensated Employee.  
(30)   “Normal Retirement Date” — The first day of the month coincident with or
next following the Member’s 65th birthday or, if later, the date of his
termination of employment; except that if the Member shall have attained age 65
before his Employer’s Commencement Date, than his Normal Retirement Date shall
be such Member’s termination of employment.   (31)   “PBGC Interest Rate” — The
interest rate used by the PBGC, as of the date of distribution, for purposes of
determining the present value of a lump sum distribution on plan termination.  
(32)   “Pension Equity Benefit” — The Pension Equity Benefit as defined in
Article V, Section 1(S).   (33)   “Pentegra DB Plan” — The Pentegra Defined
Benefit Plan for Financial Institutions (formerly known as the Financial
Institutions Retirement Fund) consisting of and governed by the Regulations and
Trust which together constitute a tax-qualified employee retirement benefit
plan.   (34)   “Period of Severance” — A continuous period of time during which
the Employee is not employed by an Employer and commences on an Employee’s
severance from service date. An Employee’s severance from service date is the
date the Employee retires, quits or is discharged or, if earlier, the 12 month
anniversary of the date on which the Employee was otherwise first absent from
service.   (35)   “Plan Year” — A 12-month period ending June 30.

 

7



--------------------------------------------------------------------------------



 



(36)   “Qualified Domestic Relations Order” — Any judgment, decree or order
(including approval of a property settlement agreement) which has been
determined by the Board to constitute a qualified domestic relations order
within the meaning of Section 414(p)(1) of the IRC.

(37)   “Regular Interest” — Interest at the rate or rates adopted from time to
time by the Board for the purpose of computing interest on the contributions
made by a Member; provided, however, for Plan Years beginning on or after
July 1, 1988 interest compounded annually at the rate of 120 percent of the
applicable Federal mid-term rate as in effect under IRC Section 1274 for the
first month of the Plan Year.   (38)   “Regulations” — The Regulations of the
Pentegra DB Plan, as the same may be amended from time to time.

(39)   “Required Beginning Date” — Effective for distributions made on or after
January 1, 1997, the Required Beginning Date shall be the later of the April 1
of the calendar year following (i) the calendar year in which the Member attains
age 701/2 or (ii) the calendar year in which the Member retires, except that the
Required Beginning Date for a 5-percent owner shall be the April 1 of the
calendar year following the calendar year in which such Member attains age
701/2.

    Any Member, other than a 5-percent owner, attaining age 701/2 in years after
1995 who continues in service may elect by April 1 of the calendar year
following the calendar year in which the Member attained age 701/2 (or by
December 31, 1997 in the case of a Member attaining age 701/2 in 1996) to defer
distributions until the April 1 of the calendar year following the calendar year
in which the Member retires. If no such election is made, the Member will begin
receiving distributions by the April 1 of the calendar year following the
calendar year in which the Member attained age 701/2 (or by December 31, 1997 in
the case of a Member attaining age 701/2 in 1996).

    Any Member attaining age 701/2 in years prior to 1997 may elect to stop
distributions and recommence distributions by the April 1 of the calendar year
following the calendar year in which the Member retires. If such election is
made, there is a new annuity starting date upon recommencement.

 

8



--------------------------------------------------------------------------------



 



    A Member is treated as a 5-percent owner for purposes of this section if
such Member is a 5-percent owner as defined in Section 416 of the IRC at any
time during the Plan Year ending with or within the calendar year in which such
5-percent owner attains age 701/2.

    Once distributions have begun to a 5-percent owner under this section, the
distributions must continue, even if the Member ceases to be a 5-percent owner
in a subsequent year.

(40)   “Retiree” — A former Member who has been retired under Article IV or XII
(including one who terminated with a vested benefit and deferred commencement of
his Retirement Allowance).

(41)   “Retirement Allowance” — The annual lifetime allowance payable to a
Retiree under Articles IV and V.

(42)   “Retirement Date” — The date as of which a Member becomes a Retiree under
Article IV or XII.

(43)   “Salary” — An Employer shall adopt, on a uniform basis for its Members
and in accordance with the applicable provisions of the IRC and IRS Regulations,
one of the following definitions of Salary:

  (A)   (1) Regular, basic salary or wage rate as of January 1 of the calendar
year or the Member’s date of employment, if later.

  (2)   Regular, basic salary or wage rate as of January 1 of the calendar year
or the Member’s date of employment, if later, plus overtime payments earned in
the immediately preceding calendar year.

  (3)   Regular, basic salary or wage rate as of January 1 of the calendar year,
or the Member’s date of employment, if later, plus overtime payments and bonuses
earned in the immediately preceding calendar year.     (4)   Salary, as defined
in Paragraph (1), (2) or (3) of this Subsection (A), plus commissions earned in
the immediately preceding calendar year, but not to exceed such amount of
commissions as the Employer shall designate.

 

9



--------------------------------------------------------------------------------



 



  (5)   Salary, as defined in Paragraph (3) of this Subsection (A), but
excluding one or more types of bonus earned in the immediately preceding
calendar as is designated by the Employer.

  (B)   (1)   Regular, basic salary or wage rate as in effect for each month of
the calendar year.

  (2)   Regular, basic salary or wage rate as in effect for each month of the
calendar year, plus overtime payments earned in each such month.

  (3)   Regular, basic salary or wage rate as in effect for each month of the
calendar year, plus overtime payments and bonuses earned in each such month.    
(4)   Salary, as defined in Paragraph (1), (2) or (3) of this Subsection (B),
plus commissions earned in the current calendar year, but not to exceed such
amount of commissions as the Employer shall designate.

  (5)   Salary, as defined in Paragraph (3) of this Subsection (B), but
excluding one or more types of bonus earned in each month of the calendar year
as is designated by the Employer.

  (C)   Total taxable compensation as reported on a Member’s IRS Form W-2
(exclusive of any compensation deferred from a prior year) for the calendar
year.

    For purposes of the definition of “Salary” under Subsection (B) or
Subsection (C) of this Article I (43), Salary shall be deemed to be earned
uniformly over each month of Benefit Service during the calendar year.       For
purposes of the definition of “Salary,” Special Payments and contributions by
the Employer under this or any other plan (other than before-tax contributions
made on behalf of a Member to a cafeteria plan under Section 125 of the IRC or,
effective for Plan Years beginning on or after January 1, 1998, qualified
transportation fringe benefits under Section 132(f) of the IRC unless the
Employer specifically elects to exclude such contributions or benefits) shall be
excluded. Amounts voluntarily deferred by a Member under Section 401(k) of the
IRC shall be included as Salary. If an Employer elects to include commissions in
the definition of Salary adopted under this Article I (43), the amount of
commissions to be included shall, at the Employer’s option which shall be
uniformly applied, be reduced, but not below zero, to an amount by which a fixed
dollar amount specified by the Employer exceeds the Member’s Salary excluding
commissions. Accordingly, if a Member’s Salary, excluding commissions, equals or
exceeds the applicable fixed dollar amount, then no commissions will be included
as Salary.

 

10



--------------------------------------------------------------------------------



 



    For all purposes of this Article I (43), only a Member’s first $200,000
(adjusted for cost of living in accordance with Section 401(a)(17) of the IRC)
of Salary shall be taken into account. Effective July 1, 1994, “Salary,” as
otherwise defined above, shall be limited to a Member’s first $150,000 (as
adjusted for cost-of-living and otherwise limited or modified in accordance with
Section 401(a)(17) of the IRC and applicable IRS rulings and IRS Regulations);
provided, however that a Member’s accrued benefit determined in accordance with
the Regulations shall not be less than the accrued benefit of such Member
determined as of June 30, 1994.

    Subject to the IRC, any definition of “Salary” adopted by an Employer under
Section (43) of this Article I shall be applied to all years of a Member’s
Benefit Service; provided, however, if an Employer so elects, the definition of
Salary adopted under this Section (43) shall be applied only to a Member’s years
of Benefit Service completed subsequent to the effective date of the Employer’s
adoption of such definition of Salary.

(44)   “Service” — Employment with an Employer. A period of employment shall
commence or recommence as of the first day the Employee is credited with an Hour
of Service. In accordance with DOL Regulations Section 2530.200b-2(b) and (c),
Service includes (i) periods of vacation, (ii) periods of layoff, (iii) periods
of absence authorized by an employer for sickness, temporary disability or
personal reasons, and (iv) if and to the extent required by federal law, service
in the Armed Forces of the United States.

    In addition to the foregoing in this Section (44), Service shall include
employment with other entities required to be aggregated with an Employer under
IRC Section 414(b), (c), (m) or (o) and shall include an individual’s employment
with an Employer during the period for which such individual is not eligible for
membership in the Pentegra DB Plan’s Comprehensive Retirement Program pursuant
to Article II, Section 2(B).

(45)   “Special Payments” — Deferred compensation in the year deferred and in
the year paid, vacation pay, severance pay, moving expenses, and fringe
benefits.

 

11



--------------------------------------------------------------------------------



 



(46)   “Spouse” — Except as otherwise provided by a Qualified Domestic Relations
Order, the individual to whom a Member or Retiree was married on the earlier of
(i) the date of his death or (ii) the first date of the period for which his
Retirement Allowance commences.

(47)   “Straight Life Annuity” — The normal Retirement Allowance elected by the
Employer where all payments shall cease and no further amounts shall be due and
payable upon the Retiree’s death.

(48)   “Trust” — The Trust established in respect of the Regulations under the
Declaration of Trust made as of July 15, 1943, as amended, in which the
Regulations are incorporated by reference.

(49)   “Trustee” — The Trustee of the Trust.

(50)   “Vesting Service” — The period of Service counted in determining a
Member’s eligibility for early retirement as described in Article III.

(51)   The masculine pronoun wherever used shall include the feminine pronoun.

 

12



--------------------------------------------------------------------------------



 



ARTICLE II PARTICIPATION AND MEMBERSHIP
SECTION 1. EMPLOYER PARTICIPATION
Any federally insured financial institution or other organization serving it may
apply to the Board for participation in the Pentegra DB Plan’s Comprehensive
Retirement Program if (A) as of its Commencement Date and in accordance with
Section 410(b) of the IRC and the IRS Regulations (i) the percentage of
Non-highly Compensated Employees who will benefit under the Regulations is at
least 70% of the percentage of Highly Compensated Employees who will benefit
under the Regulations (excluding such employees as are permitted to be excluded
under IRS Regulations), or (ii) the average benefit percentage test (as defined
in Section 410(b)(2) of the IRC and the IRS Regulations) will be satisfied with
respect to the Employer, and (B) as of its Commencement Date and in accordance
with Section 401(a)(26) of the IRC and the IRS Regulations, at least 50 (or, if
a lesser number results, 40%) of the Employer’s Employees will benefit under the
Pentegra DB Plan. An Employer may, at its option, subject to the provisions of
the Regulations and applicable law, adopt different features and provisions (a
different basis of participation) for different definable groups of employees,
including for employees acquired pursuant to a merger or acquisition. The
Employer will be required to demonstrate that this Section 1 and all other
applicable IRC and IRS Regulations continue to be satisfied following the
adoption of a different basis of participation for separate and definable groups
of employees. The applicant shall submit the formal application and all required
information, and the Board, in its discretion, shall decide upon admittance and
determine the Commencement Date. The Board may, in its discretion and at such
times as it may determine, require an affirmative showing by an Employer of its
continued compliance with the requirements of Sections 410(b), 401(a)(4), and
Section 401(a)(26) of the IRC and IRS Regulations. Should an Employer determine
that its basis of participation does not comply with the requirements of
Section 410(b), 401(a)(4) or 401(a)(26) of the IRC and IRS Regulations, the
Employer shall be permitted to expand membership in the Pentegra DB Plan to
satisfy such requirements as long as such amendment complies with applicable
law. Initial and continued participation shall be subject to continued
compliance with the IRC and IRS Regulations in order that the Pentegra DB Plan
be maintained as a trust qualified under Section 401(a) of the IRC.
Notwithstanding anything in this Section 1 to the contrary, any Member of the
Pentegra DB Plan’s Comprehensive Retirement Program who is transferred to a
governmental or quasi-governmental agency serving the financial industry shall
continue as a Member of the Pentegra DB Plan’s Comprehensive Retirement Program
provided that such Member’s employing agency has adopted the Regulations.

 

13



--------------------------------------------------------------------------------



 



SECTION 2. EMPLOYEE MEMBERSHIP

(A)   Every Employee, except as provided in Subsection (B) of this Section 2,
shall be enrolled as a Member of the Pentegra DB Plan’s Comprehensive Retirement
Program on the latest of:

  (1)   His Employer’s Commencement Date; or

  (2)   The first day of the month coincident with or next following the date he
is hired by his Employer; or     (3)   The first day of the month coincident
with or next following the expiration of any waiting period established with the
Pentegra DB Plan by his Employer and made uniformly applicable to its Employees,
which period may not extend beyond the later of his completion of one year of
Service or attainment of age 21. Such waiting period shall be inapplicable,
however, in the cases of restoration and reinstatement of Service described in
Article VIII and Article X, Section 2, respectively, except for those Employees
who have received a complete distribution of their benefits on account of the
withdrawal of their Employer from participation in the Pentegra DB Plan under
Article XII or who have elected to transfer their accrued benefits to a
qualified successor plan on account of such withdrawal from participation in the
Pentegra DB Plan under Article XII; or

  (4)   The first day of the month coincident with or next following the date he
is no longer ineligible under Subsection (B) of this Section; or     (5)   In
the case of an Employer with respect to whom Employees were excluded from
eligibility for membership pursuant to Paragraph (1) of Subsection (B) of this
Section 2, as in effect on June 30, 1988 (Employees hired on or after attainment
of age 60 were ineligible), at such Employer’s option, with respect to any
Employee who had attained age 60 prior to being hired and who has an Hour of
Service on or after July 1, 1988 the applicable enrollment date otherwise
provided under this Subsection (A) and determined without regard to Paragraph
(1) of Subsection (B) of this Section 2 as in effect on June 30, 1988.

 

14



--------------------------------------------------------------------------------



 



(B)   An Employee shall not be eligible for membership if he is in one of the
following classes for which his Employer has requested, and the Pentegra DB Plan
has granted, subject to continuing compliance with applicable provisions of the
IRC and ERISA, exclusion:

  (1)   Those who are covered by another designated pension plan of their
Employer.     (2)   Those who are compensated on an hourly basis — whereby
compensation for each pay period (without regard to paid absences) is determined
by multiplying the hourly wage rate by the actual number of Hours of Service
completed.     (3)   Those who are hired under a written agreement which
(i) precludes membership in the Pentegra DB Plan and (ii) provides for a
specific period of employment not in excess of one year.     (4)   Those
Employees of an entity, designated by the Employer, who were employed by the
designated entity immediately prior to the Employer’s acquisition of such
entity.     (5)   Those who are hired on or after a date specified by the
Employer.     (6)   Those who are Leased Employees.     (7)   Those who are
employed at a bona-fide geographical location.     (8)   Those who are flex
staff employees, which are defined for these purposes as Employees who are not
regular full-time or part-time Employees.

(C)   Every Employee, except as provided in Subsection (D) of this Section 2,
shall, as a condition of his employment, agree to become a Member when eligible
and shall be enrolled as a Member by his Employer as of the date he becomes
eligible. However, no person shall under any circumstances become a Member
unless and until his enrollment application is filed with, and accepted by, the
Pentegra DB Plan.

(D)   An Employee who is in Service on his Employer’s Commencement Date may
elect not to become a Member by filing with the Pentegra DB Plan, within 60 days
after he becomes eligible, written notice of such election wherein he waives all
present and prospective benefits which he would otherwise have as a Member. An
Employee who files such notice shall be excluded from membership upon receipt by
the Pentegra DB Plan of such notice. Thereafter, he may become a Member only if
he files an enrollment application within five years of the later of such
Commencement Date or the date he becomes eligible for membership, and furnishes
evidence of good health satisfactory to the Pentegra DB Plan.

 

15



--------------------------------------------------------------------------------



 



(E)   If, on the date a Member is enrolled, his Employer does not expect him to
complete at least 1,000 Hours of Service in the next 12 consecutive month
period, the Member shall be placed forthwith on inactive membership under
Article X, Section 3.

(F)   Membership shall not confer any legal rights upon any Employee or other
person against any Employer, nor shall it interfere with the right of any
Employer to discharge any Employee.

 

16



--------------------------------------------------------------------------------



 



ARTICLE III SERVICE
SECTION 1. BENEFIT SERVICE

(A)   Benefit Service is the period of Service counted in determining a Member’s
benefits (subject to Articles IV and V). It is the sum of Membership Service and
Prior Service.

(B)   Membership Service is the years and months of Service rendered by a Member
from his Enrollment Date to the date of termination of his membership, which
date shall be the date immediately preceding his applicable Retirement Date.
Subject to Article X, a Member shall be credited with one month of Membership
Service for each calendar month of enrolled membership during which an Hour of
Service is credited.

(C)   Prior Service is the years and months of Service rendered by a Member
through the day preceding his Employer’s Commencement Date, for which his
Employer will allow credit on a uniform basis. At the Employer’s option (by
formal adoption) and in a uniform and nondiscriminatory manner, an Employer
shall have the right to count, as Prior Service under this Subsection (C), any
period of Service not otherwise taken into account pursuant to this Article III.

    Notwithstanding the foregoing, an Employer may, with the consent of the
Pentegra DB Plan, determine as Prior Service of any Employee a period of his
continuous employment with (i) an organization which has been merged or
consolidated with, or substantially all the assets of which have been acquired
by, the Employer and (ii) the Federal Home Loan Bank Board which preceded
employment with such Employer, provided that such determination be uniformly
applicable to all continuing Employees who have been employed by such
organization and enrolled in the membership of the Pentegra DB Plan.

    An Employer may, upon such terms and conditions as the Pentegra DB Plan and
the IRS shall approve, provide benefits in respect of any person covered by a
prior retirement plan of the Employer which was qualified under Section 401(a)
of the IRC and in connection therewith transfer funds from such plan to the
Pentegra DB Plan so long as such transferred funds are applied so that each
Member affected thereby would receive a benefit immediately after the transfer,
if the Pentegra DB Plan then terminated, at least equal to the benefit he would
have received upon the termination of the prior plan immediately before such
transfer.

 

17



--------------------------------------------------------------------------------



 



SECTION 2. VESTING SERVICE
For purposes of determining an Employee’s eligibility for early retirement under
Article IV, Section 2, and subject to any adjustment required by Article X, an
Employee will receive credit for the aggregate of all time period(s) commencing
with the Employee’s first day of employment or reemployment with an Employer and
ending on the date a Break in Service begins, except as otherwise provided in
this Section 2. The first day of employment or reemployment is the first day the
Employee performs an Hour of Service. An Employee will also receive credit for
any Period of Severance of less than 12 consecutive months. Fractional periods
of a year will be expressed in terms of days.
If an Employer is a member of an affiliated service group (under IRC
Section 414(m)), a controlled group of corporations (under IRC Section 414(b)),
or a group of trades or businesses under common control (under IRC
Section 414(c)), or any other entity required to be aggregated with the employer
pursuant to IRS Section 414(o), Vesting Service will be credited for any
employment for any period of time for any other member of such group. Vesting
Service will also be credited for any individual required under IRC Section
414(n) or Section 414(o) to be considered an Employee of an employer aggregated
under IRC Section 414(b), (c), or (m).
Should an Employer that has never maintained a defined benefit pension plan
commence participation in the Pentegra DB Plan, such Employer may elect (by
formal adoption) not to grant to its Employees Vesting Service credit for any
service preceding the Employer’s Commencement Date, except as required under
Article X, Section 2. An Employer’s election not to provide prior Vesting
Service credit shall not affect the Employer’s option to provide prior Benefit
Service credit under Section 1 of this Article III for such Employees.

 

18



--------------------------------------------------------------------------------



 



ARTICLE IV BASIC BENEFITS
All the benefits described in Articles IV and V are provided on a uniform basis
for the Members of an Employer, except as otherwise provided under Article II,
Section 1 or under Article V, Section 8.
SECTION 1. NORMAL RETIREMENT

(A)   Any Member who attains age 65 while in Service shall be fully vested and
retired on his Normal Retirement Date.

(B)   The annual normal Retirement Allowance payable as of a Member’s Normal
Retirement Date shall be determined under the benefit formula elected by the
Employer under Article V, Section 1. In the case of a Member who retires after
attaining age 65, such Member’s Retirement Allowance shall be the greater of
(i) the Member’s Retirement Allowance based on his years of Benefit Service as
of his Retirement Date, or (ii) the Member’s Retirement Allowance as of the
first day of the month coincident with or next following the later of (x) the
Member’s attainment of age 65 or (y) the Member’s Employer’s Commencement Date,
increased by the Actuarial Increase Adjustment Factor for benefit formulas
defined in Article V, Sections 1(A) through 1(Q).

(C)   In lieu of having his normal Retirement Allowance commence as of his
Normal Retirement Date, a Member may elect to have such allowance commence in an
increased amount as of the first day of any month subsequent to his Normal
Retirement Date but not later than his Required Beginning Date. For benefit
formulas defined in Article V, Sections 1(A) through 1(Q), the regular
Retirement Allowance of such a Member shall be increased by the Actuarial
Increase Adjustment Factor.

SECTION 2. EARLY RETIREMENT

(A)   Any Member whose Service is terminated before attainment of age 65 and who
has a nonforfeitable right to all or a portion of the Retirement Allowance
provided by his Employer’s contributions may, upon written application filed
with the Pentegra DB Plan, be retired as of his Early Retirement Date.

(B)   (i) With respect to the benefit formulas described in Article V,
Sections 1(A), 1(B), 1(C), 1(F), 1(J), 1(K), 1(L), 1(M), and 1(N), the annual
early Retirement Allowance payable before age 65 shall be equal to a percentage
of the annual Retirement Allowance otherwise payable as of the Member’s Normal
Retirement Date, calculated on the basis of his Salary (Career Average, High-5
or High-3, whichever is applicable) and the Benefit Service as of his Early
Retirement Date.

 

19



--------------------------------------------------------------------------------



 



  (ii)   With respect to the benefit formulas described in Article V,
Sections 1(D), 1(E), 1(G), 1(H), 1(I), 1(O), 1(P), and 1(Q) the annual early
Retirement Allowance payable before age 65 shall be equal to, as adjusted
pursuant to the following sentence, a percentage of the annual Retirement
Allowance otherwise payable as of the Member’s Normal Retirement Date calculated
on the basis of his Salary (Career Average, High-5 or High-3, whichever is
applicable) as of his Early Retirement Date and the Benefit Service he would
have completed as of his Normal Retirement Date. The amount determined under the
preceding sentence shall be multiplied by a fraction, the numerator of which is
the actual years and months of Benefit Service the Member has completed as of
his Early Retirement Date and the denominator of which is the number of years
and months of Benefit Service which the Member would have completed as of his
Normal Retirement Date.

  (iii)   With respect to the Cash Balance Account formulas described in
Article V, Section 1(R), the annual early Retirement Allowance payable before
age 65 shall be equal to a percentage of the normal Retirement Allowance amount
determined at the Member’s Retirement Date under Article V, Section 2(A).

  (iv)   With respect to the Pension Equity Benefit formulas described in
Article V, Section 1(S), the annual early Retirement Allowance payable before
age 65 shall be equal to a percentage of the normal Retirement Allowance amount
determined at the Member’s Retirement Date under Article V, Section 2(A).

  (v)   The percentage applied in Subsection (B)(i) through (B)(iv) of this
Section 2 shall be further adjusted by the Member’s vesting percentage at early
retirement from the following tables, as adopted by his Employer:



 

20



--------------------------------------------------------------------------------



 



TABLE I

        Completed Years of   Vesting Vesting Service   Percentage   Less than 5
  0 % 5 or more   100 %

TABLE II

        Completed Years of   Vesting Vesting Service   Percentage   Less than 2
  0 % 2   20 % 3   40 % 4   60 % 5   80 % 6 or more   100 %

TABLE III

        Completed Years of   Vesting Vesting Service   Percentage   Less than 2
  0 % 2   20 % 3   40 % 4   60 % 5 or more   100 %

TABLE IV

        Completed Years of   Vesting Vesting Service   Percentage   Less than 3
  0 % 3 or more   100 %

 

21



--------------------------------------------------------------------------------



 



TABLE V

        Completed Years of   Vesting Vesting Service   Percentage   Less than 3
  0 % 3   20 % 4   40 % 5   60 % 6   80 % 7 or more   100 %

(C)   In lieu of having his early Retirement Allowance commence at age 65 under
Subsection (B) of this Section 2, a Member may elect to have such allowance
commence in an increased amount as of the first day of any month subsequent to
his attainment of age 65 but not later than his Required Beginning Date. The
regular Retirement Allowance of such a Member shall be increased by the
Actuarial Increase Adjustment Factor.

(D)   In lieu of the Retirement Allowance payable at age 65 under Section 1, a
Member may elect to have his early Retirement Allowance commence in a reduced
amount as of the first day of any month coincident with or subsequent to his
Early Retirement Date. Notwithstanding the above, if a Member elects to
terminate employment pursuant to Article V, Section 7, such Member may elect to
have his early Retirement Allowance commence in a reduced amount as of the first
day of any month subsequent to his termination of employment. If a Member so
elects, his annual early Retirement Allowance shall be equal to a percentage of
his annual early Retirement Allowance otherwise payable under Subsection (B) of
this Section 2. Such percentage shall be determined by the Member’s age at
commencement of his Retirement Allowance using the factors adopted by his
Employer pursuant to Article V, Section 2.

    Notwithstanding anything in this Section 2 to the contrary, an Employer may
elect to provide that any early Retirement Allowance which commences after a
Member’s attainment of age 60 or 62, as designated by the Employer in its
election, shall not be reduced because of the commencement of such allowance
before the Member’s Normal Retirement Date; provided, however, an Employer may
not elect to provide such an unreduced early Retirement Allowance if the
Employer has elected to provide any of the normal retirement benefit formulas
described in Article V, Section 1(E), (F), (G), (H), (I), (J), (K), (L), (M),
(N),(O), (P), (Q), (R), or (S). In the case of an Employer’s election pursuant
to this Subsection (D) to provide an unreduced early Retirement Allowance upon a
Member’s attainment of age 60 or 62, as designated by the Employer, the early
retirement factors adopted by the Employer shall apply to the commencement of
the Member’s Retirement Allowance prior to the Member’s attainment of age 60 or
62, as applicable.

 

22



--------------------------------------------------------------------------------



 



(E)   Notwithstanding anything in this Article IV to the contrary, in the case
of a Member who has terminated Service with the Employer with a nonforfeitable
interest in his Retirement Allowance (as determined in accordance with
Article IV, Section 2(B)(iii)) and who is eligible for disability benefits under
the Federal Social Security Act, such Member may elect to commence to receive
his disability retirement benefits under this Section 2 regardless of the
Member’s age at such time. In the event of the payment of such disability
retirement benefits as provided in this Subsection (E), such benefits shall be
the Equivalent Value of the disabled Member’s early Retirement Allowance as
determined by the Pentegra DB Plan in accordance with the IRC, ERISA and
applicable governmental regulations to reflect the early commencement of the
payment thereof.

(F)   Notwithstanding anything in this Article IV to the contrary, an Employer
may, at its option, elect to fully vest the Retirement Allowances of Employees
whose employment is terminated pursuant to a corporate transaction as long as
such election does not discriminate in favor of Highly Compensated Employees.

(G)   No amendment to an Employer’s vesting schedule shall directly or
indirectly deprive a Member of his nonforfeitable rights to benefits accrued to
the date of such amendment. In the event that the Employer amends the vesting
schedule adopted under this Article IV, or if the Employer’s basis of
participation in the Pentegra DB Plan is amended in any way that directly or
indirectly affects the computation of a Member’s nonforfeitable benefit
(including a change to or from a Top-Heavy vesting schedule), any Member who has
completed at least 3 Years of Employment may elect to have his nonforfeitable
benefit computed without regard to such amendment under the Pentegra DB Plan (a
“Vesting Election”). Any Vesting Election shall be made by notifying the Board
in writing within a reasonable period after the adoption of the amendment or
change. The election period shall begin on the date such amendment is adopted or
deemed to be made, as the case may be, and shall end no earlier than the latest
of the following dates: (i) the date which is 60 days after the day such
amendment is adopted; (ii) the date which is 60 days after the day such
amendment or change becomes effective; or (iii) the date which is 60 days after
the day the Member is given written notice of such amendment or change by the
Pentegra DB Plan Office. Any such election, once made, shall be irrevocable.

 

23



--------------------------------------------------------------------------------



 



    To the extent permitted under the IRC and IRS Regulations, the Employer may,
at its option, elect to treat all Members who are eligible to make a Vesting
Election as having made such Vesting Election if the vesting schedule resulting
from such an election is more favorable than the Vesting Schedule that would
apply pursuant to the Plan amendment. Furthermore, subject to the requirements
of the applicable Regulations, the Employer may elect to treat all Members, who
were employed by the Employer on or before the effective date of the change or
amendment, as subject to the prior vesting schedule, provided such prior
schedule is more favorable.

SECTION 3. DEATH BENEFITS

(A)   Subject to the provisions of Subsections (B), (G) and (H) of this
Section 3, upon the death of a Member who was survived by a Spouse and whose
Employer has not elected a Straight Life Annuity as the payment form for the
Member’s normal Retirement Allowance, the Equivalent Value of 120 monthly
installments of his Retirement Allowance, determined as if he had retired as of
the first day of the month during which he died, but not less than his
Accumulated Contributions, if any, shall be paid in the form of a life annuity
to such Spouse, as Beneficiary, unless such Spouse elects a lump sum or an
installment form of payment under Subsection (D) of this Section 3; provided,
however, that if such Member’s Spouse had consented in writing to the Member’s
designation of a different Beneficiary, such death benefit will be paid to such
designated Beneficiary. Any such non-spousal designation may be revoked by the
Member without spousal consent at any time prior to the Member’s death. If a
Member is not survived by a Spouse, such death benefit will be paid to his
designated Beneficiary or, if there is no designated Beneficiary, to the
Member’s estate. If the Member was not vested in all or a portion of his
Retirement Allowance, no death benefit other than the refund of his Accumulated
Contributions, if any, shall be payable.

(B)   Upon the death of a Member who has a nonforfeitable right to all or a
portion of his Retirement Allowance and who was survived by a Spouse entitled to
receive the death benefit determined under Subsection (A) of this Section 3 or
under Article V, Section 4, whichever is applicable, such death benefit shall
not be less than the Equivalent Value of one-half of the Option 3 allowance
under Article VI, Section 1, as if such Spouse had been designated Contingent
Annuitant.



 

24



--------------------------------------------------------------------------------



 



    Upon the death of a Member who has a nonforfeitable right to all or a
portion of his Retirement Allowance and who was survived by a Spouse not
entitled to a death benefit under Subsection (A) of this Section 3 or under
Article V, Section 4, due to the Employer’s adoption of a Straight Life Annuity
as the payment form for the Member’s normal Retirement Allowance, such spousal
death benefit shall be equal to the Equivalent Value of one-half of the Option 3
allowance under Article VI, Section 1, as if such Spouse had been designated
Contingent Annuitant.

(C)   Upon the death of a Retiree who died before 120 monthly installments of
his Retirement Allowance had been paid and was survived by a Spouse and at the
time of his death no optional form of payment under Article VI was in effect,
the Commuted Value of such unpaid installments shall be paid in a lump sum to
his Spouse as Beneficiary; provided, however, that if such Retiree’s Spouse had
consented in writing to the designation of a different Beneficiary, the death
benefit will be paid to such designated Beneficiary. Any such non-spousal
designation may be revoked by the Retiree without spousal consent at any time
prior to the Retiree’s death. If a Retiree is not survived by a Spouse at the
time of his death, the death benefit will be paid to his designated Beneficiary
or, if there is no designated Beneficiary, to the Retiree’s estate.

    Notwithstanding the preceding paragraph, if an Employer elects a Straight
Life Annuity as the payment form for the Member’s normal Retirement Allowance,
upon the death of a Retiree who was not survived by a Spouse, no death benefit
other than a refund of Accumulated Contributions, if any, shall be payable,
unless the Employer elects to provide a death benefit prior to commencement of
benefit payments equal to the present value of the Member’s Accrued Benefit, or
unless an optional form of payment under Article VI was in effect at the time of
the Retiree’s death.

(D)   (1)    Upon written request filed with the Pentegra DB Plan by the Member
or Retiree, or if no such request had been made prior to the time of death, then
upon written application filed by the Beneficiary prior to payment of any amount
on account of the death of the Member or Retiree, the lump sum payment provided
for in Subsection (A), (B) or (C) of this Section 3 may be converted into
installments over a period of up to 10 years for a spousal Beneficiary, or over
a period of up to 5 years for a non-spousal Beneficiary, computed with interest
as specified by the Pentegra DB Plan, and should the Beneficiary die before
having received all such installments, the Equivalent Value of the unpaid
installments using such interest rate shall be paid in a lump sum to the
Beneficiary’s estate.

 

25



--------------------------------------------------------------------------------



 



  (2)   If a Member or Retiree dies before distribution of his Retirement
Allowance commences, distribution of the Member’s or Retiree’s entire interest
shall be completed by December 31 of the calendar year containing the fifth
anniversary of the Member’s death except to the extent that an election is made
to receive distributions in accordance with (a) or (b) below:

  (a)   if any portion of the Member’s interest is payable to a designated
Beneficiary, distributions may be made over the life or over a period certain
not greater than the life expectancy of the designated Beneficiary commencing on
or before December 31 of the calendar year immediately following the calendar
year in which the Member died;     (b)   if the designated beneficiary is the
Member’s surviving Spouse, the date distributions are required to begin in
accordance with (a) above shall not be earlier than the later of (1) December 31
of the calendar year immediately following the calendar year in which the Member
died and (2) December 31 of the calendar year in which the Member would have
attained age 701/2.

      If the Member has not made an election pursuant to this Subsection (D) by
the time of his or her death, the Member’s designated Beneficiary must elect the
method of distribution no later than the earlier of (1) December 31 of the
calendar year in which distributions would be required to begin under this
section, or (2) December 31 of the calendar year which contains the fifth
anniversary of the date of death of the Member. If the Member has no designated
Beneficiary, or if the designated Beneficiary does not elect a method of
distribution, distribution of the Member’s entire interest must be completed by
December 31 of the calendar year containing the fifth anniversary of the
Member’s death. For purposes of this paragraph (2), if the Member’s or Retiree’s
surviving Spouse dies after the Member or Retiree, but before payments to such
Spouse begin, the provisions of this paragraph (2), with the exception of
subparagraph (b) thereof, shall be applied as if the surviving Spouse was the
Member or Retiree. Notwithstanding the foregoing, to the extent any Retirement
Allowance provides for payments after a Retiree’s death, such payments shall be
made in accordance with Section 401(a)(9) of the IRC, including the minimum
distribution incidental benefit requirements of Section 1.401(a)(9)-2 of the
proposed IRS Regulations.

 

26



--------------------------------------------------------------------------------



 



(E)   Special provisions:

  (i)   If a Member who has a nonforfeitable right to all or a portion of his
Retirement Allowance dies after termination of Service and prior to his
Retirement Date, his death benefit shall be determined under Subsection (A) of
this Section 3, or Article V, Section 4(A), whichever is applicable. If such a
Member dies on or after his Retirement Date, the death benefit shall be
determined under Subsection (B) of this Section 3 or Article V, Section 4(B),
whichever is applicable.

  (ii)   If a disability Retiree dies within 90 days after his separation from
active employment, his death benefit, if any, shall be determined under
Subsection (A) of this Section 3, or Article V, Section 4(A), whichever is
applicable, and shall be reduced (but not below zero) by the sum of any
retirement payments made.

(F)   Upon the death of a Retiree whose Retirement Allowance has commenced, any
death benefit (if paid in installments) shall be distributed to his Beneficiary
at least as rapidly as under the method being used as of the date of the
Retiree’s death.  

(G)   In lieu of any death benefit otherwise payable under this Section 3, the
Beneficiary of a Member who has a vested Cash Balance Account shall be entitled
to a death benefit under this paragraph if the Member dies prior to the Member’s
Retirement Date. If the Member’s Beneficiary is not his surviving Spouse,
payment of the death benefit shall be made in a single lump sum payment equal to
the vested Cash Balance Account as soon as practicable after the death of the
Member. If the Member’s Beneficiary is his surviving Spouse, payment shall be
made as an annuity for the life of the surviving Spouse unless the surviving
Spouse elects to receive the vested Cash Balance Account as a lump sum payment.
If the death benefit is paid as an annuity, it shall be the actuarial equivalent
of the Cash Balance Account using the actuarial equivalent basis, as provided
under Article V, Section 1(R)(1). Any other provision of the Pentegra DB Plan’s
Regulations notwithstanding, if the value of the Member’s vested Cash Balance
Account is not more than $1,000 ($3,500 prior to March 28, 2005) at his date of
death, payment of the death benefit, attributable to such vested Cash Balance
Account, shall be made to the Beneficiary in a single lump sum payment as soon
as practicable.

 

27



--------------------------------------------------------------------------------



 



(H)   In lieu of any death benefit otherwise payable under this Section 3, the
Beneficiary of a Member who has a vested Pension Equity Benefit shall be
entitled to a death benefit under this paragraph if the Member dies prior to the
Member’s Retirement Date. If the Member’s Beneficiary is not his surviving
Spouse, payment of the death benefit shall be made in a single lump sum payment
equal to the vested Pension Equity Benefit as soon as practicable after the
death of the Member. If the Member’s Beneficiary is his surviving Spouse,
payment shall be made as an annuity for the life of the surviving Spouse unless
the surviving Spouse elects to receive the vested Pension Equity Benefit as a
lump sum payment. If the death benefit is paid as an annuity, it shall be the
actuarial equivalent of the Pension Equity Benefit using the actuarial
equivalent basis, as provided under Article V, Section 1(R)(1). Any other
provision of the Pentegra DB Plan’s Regulations notwithstanding, if the value of
the Member’s vested Pension Equity Benefit is not more than $1,000 ($3,500 prior
to March 28, 2005) at his date of death, payment of the death benefit,
attributable to such vested Pension Equity Benefit, shall be made to the
Beneficiary in a single lump sum payment as soon as practicable.   (I)   An
Employer may at its option elect to provide a death benefit under this Section 3
(subject to the provisions of Subsection (B) of this Section 3) that is equal to
either (i) or (ii), whichever is of greater value at time of the Member’s death,
(i) the death benefit payable under either Article IV, Section 3(A) or
Article V, Section 4(B), if either death benefit is applicable, or (ii) the lump
sum value of the Member’s vested Retirement Allowance calculated in accordance
with Article VII, Section 2(B). In the case of an Employer that has not
requested, or the Pentegra DB Plan has not approved, that a lump sum settlement
option be made available, the determination of the lump sum value of the
Member’s vested Retirement Allowance (as provided in clause (ii) of the
preceding sentence) shall be made as if a lump sum settlement option was made
available with respect to such benefit under Article VII, Section 2(B).

SECTION 4. POST-AGE 65 ACCRUALS
Effective July 1, 1988, an Employee who had attained age 65 prior to July 1,
1988 will continue to accrue benefits in accordance with the Regulations. No
benefits shall accrue with respect to such Employee’s Service which occurred
after the Employee’s attainment of age 65 but prior to July 1, 1988; provided,
however, an Employer may elect to provide benefit accruals with respect to such
pre-July 1, 1988 Service.

 

28



--------------------------------------------------------------------------------



 



SECTION 5. EFFECT OF SOCIAL SECURITY ACT
Benefits being paid to a Retiree or a Beneficiary may not be decreased by reason
of any post-separation Social Security benefit increase or by the increase of
the Social Security Wage Base under Title II of the Federal Social Security Act.
Benefits in which a former Member has a vested interest may not be decreased by
reason of an increase in a benefit level or wage base under Title II of the
Federal Social Security Act.
SECTION 6. BENEFIT ACCRUAL FREEZE
Notwithstanding anything in the Pentegra DB Plan’s Regulations to the contrary,
if an Employer so elects, no benefits shall accrue on behalf of any Member with
respect to such Employer on and after the effective date of such election. No
employees of the Employer shall first become eligible to participate in the
Pentegra DB Plan on or after the effective date of the election to freeze
benefit accruals. In order to implement a freeze of benefit accruals under the
Pentegra DB Plan, an Employer must comply with all of the rules and procedures
prescribed by the Board and with applicable law.

 

29



--------------------------------------------------------------------------------



 



ARTICLE V BENEFIT FORMULAS AND ADDITIONAL BENEFITS
SECTION 1. NORMAL RETIREMENT BENEFIT FORMULAS
An Employer may provide, on a uniform basis for its Members, one of the
following normal retirement benefit formulas:

(A)   Nonintegrated Benefit Formulas       The product of:

  (1)   An annual accrual rate equal to any rate not less than .25% and not
greater than 3% (determined in .25% (.05% effective on and after June 5, 2004)
increments), as designated by the Employer, multiplied by     (2)   The Member’s
(a) Career Average Salary, (b) High-5 Salary or (c) High-3 Salary, as designated
by the Employer, multiplied by     (3)   The number of years and months of
Benefit Service.

(B)   Nonintegrated Benefit Formulas with a Benefit Service Cap       The
product of:

  (1)   An annual accrual rate equal to any rate not less than .25% and not
greater than 3% (determined in .25% (.05% effective on and after June 5, 2004)
increments), as designated by the Employer, multiplied by     (2)   The Member’s
(a) High-5 Salary or (b) High-3 Salary, as designated by the Employer,
multiplied by     (3)   The number of years and months of Benefit Service up to
a maximum of 20, 25, 30, 35, 40, 45 or 50 years, as designated by the Employer.

 

30



--------------------------------------------------------------------------------



 



(C)   Partial High-5 or High-3 Salary Benefit Formulas       The greater of
(1) or (2):

  (1)   The product of:

  (i)   An annual accrual rate equal to any rate not less than .25% and not
greater than 3% (determined in .25% (.05% effective on and after June 5, 2004)
increments), as designated by the Employer, multiplied by     (ii)   The
Member’s (a) High-5 Salary or (b) High-3 Salary, as designated by the Employer,
multiplied by     (iii)   The number of years and months of Benefit Service,
multiplied by     (iv)   Any percentage less than 100% but equal to or greater
than 50%, as designated by the Employer.

  (2)   The product of:

  (i)   An annual accrual rate equal to any rate not less than .25% and not
greater than 3% (determined in .25% (.05% effective on and after June 5, 2004)
increments), as designated by the Employer under Subsection (C)(1)(i) of this
Section 1, multiplied by     (ii)   The Member’s Career Average Salary,
multiplied by     (iii)   The number of years and months of Benefit Service.

(D)   Nonintegrated Fixed Percentage Formulas         The product of:  

  (1)   Any percentage not less than 10% and not greater than 80%, as designated
by the Employer, multiplied by     (2)   The Member’s (a) High-5 Salary or
(b) High-3 Salary, as designated by the Employer, for each Member who completes
a minimum number of years of Benefit Service equal to 25 or 30 years of Benefit
Service as of his Normal Retirement Date, as designated by the Employer.

    If a Member does not complete the required minimum number of years of
Benefit Service as of his Normal Retirement Date, his Retirement Allowance under
this Subsection (D) shall be multiplied by a fraction, the numerator of which is
the number of years and months of Benefit Service completed as of his Normal
Retirement Date and the denominator of which is the required minimum number of
years of Benefit Service.

 

31



--------------------------------------------------------------------------------



 



(E)   1.5% Integrated Benefit Formula With Career Average Minimum       The
product of:

  (1)   1.0% of the Member’s High-5 (or High-3, as designated by the Employer)
Salary up to the CCL, plus 1.5% of the Member’s High-5 (or High-3) Salary above
the CCL, multiplied by

  (2)   The number of years and months of Benefit Service.

  (a)   In the event a Member has completed more than 35 years of Benefit
Service as of his Normal Retirement Date, the Member’s Retirement Allowance,
with respect to such years of Benefit Service in excess of 35, will be equal to
1.5% of the Member’s High-5 (or High-3) Salary, both above and below the CCL. At
the Employer’s election, with respect to Benefit Service completed prior to the
Employer’s adoption of the integrated benefit formula in this Section 1(E), the
Retirement Allowance computed with respect to such Benefit Service shall be
determined by applying an annual accrual rate of 1.5% of the Member’s High-5 (or
High-3) Salary, both above and below the CCL. In no event will the Member’s
normal Retirement Allowance computed under this Section 1(E) be less than the
product of:     (b)   1.5%, multiplied by     (c)   The Member’s Career Average
Salary, multiplied by     (d)   The number of years and months of Benefit
Service.

(F)   2% Integrated Benefit Formula With Career Average Minimum

    The product of:

  (1)   1.5% of the Member’s High-5 (or High-3, as designated by the Employer)
Salary up to the CCL, plus 2.0% of the Member’s High-5 (or High-3) Salary above
the CCL, multiplied by



 

32



--------------------------------------------------------------------------------



 



  (2)   The number of years and months of Benefit Service.

      In the event a Member has completed more than 35 years of Benefit Service
as of the date of his termination of employment, the Member’s Retirement
Allowance, with respect to such years of Benefit Service in excess of 35, will
be equal to 2.0% of the Member’s High-5 (or High-3) Salary, both above and below
the CCL. At the Employer’s election, with respect to Benefit Service completed
prior to the Employer’s adoption of the integrated benefit formula in this
Section 1(F), the Retirement Allowance computed with respect to such Benefit
Service shall be determined by applying an annual accrual rate of 2.0% of the
Member’s High-5 (or High-3) Salary, both above and below the CCL.         In no
event will the Member’s normal Retirement Allowance computed under this
Section 1(F) be less than the product of:     (a)   2.0%, multiplied by     (b)
  The Member’s Career Average Salary, multiplied by     (c)   The number of
years and months of Benefit Service.

(G)   1.5% Integrated Benefit Formula Without Career Average Minimum       The
product of:

  (1)   1.0% of the Member’s High-5 (or High-3, or, effective on and after
March 27, 2006, Career Average, as designated by the Employer) Salary up to the
CCL, plus 1.5% of the Member’s High-5 (or High-3 or Career Average, as
applicable) Salary above the CCL, multiplied by     (2)   The number of years
and months of Benefit Service, up to a maximum, if any, specified by the
Employer, of 20, 25, 30 or 35 years; provided that no maximum number of years
and months of Benefit Service will apply if the Benefit Formula is based on
Career Average Salary. In the event a Member has completed more than 35 years of
Benefit Service as of his Normal Retirement Date and the Employer has not
specified a maximum number of years of Benefit Service, or a maximum number of
years of Benefit Service does not apply, the Member’s Retirement Allowance, with
respect to Benefit Service in excess of 35 years, will be



 

33



--------------------------------------------------------------------------------



 



      equal to 1.5% of the Member’s High-5 (or High-3 or, if Career Average
Salary is used in the formula above, Career Average) Salary, both above and
below the CCL. At the Employer’s election, with respect to Benefit Service
completed prior to the Employer’s adoption of the integrated benefit formula in
this Section 1(G), the Retirement Allowance computed with respect to such
Benefit Service shall be determined by applying an annual accrual rate of 1.5%
of the Member’s High-5 Salary (or High-3) Salary or, if Career Average Salary is
used in the formula above, Career Average Salary)), both above and below the
CCL.

(H)   1.75% Integrated Benefit Formula Without Career Average Minimum       The
product of:

  (1)   1.25% of the Member’s High-5 (or High-3, or, effective on and after
March 27, 2006, Career Average, as designated by the Employer) Salary up to the
CCL, plus 1.75% of the Member’s High-5 (or High-3 or Career Average, as
applicable) Salary above the CCL, multiplied by     (2)   The number of years
and months of Benefit Service, up to a maximum, if any, specified by the
Employer, of 20, 25, 30 or 35 years; provided that no maximum number of years
and months of Benefit Service will apply if the Benefit Formula is based on
Career Average Salary. In the event a Member has completed more than 35 years of
Benefit Service as of his Normal Retirement Date and the Employer has not
specified a maximum number of years of Benefit Service, or a maximum number of
years of Benefit Service does not apply, the Member’s Retirement Allowance, with
respect to Benefit Service in excess of 35 years, will be equal to 1.75% of the
Member’s High-5 (or High-3 or, if Career Average Salary is used in the formula
above, Career Average) Salary, both above and below the CCL. At the Employer’s
election, with respect to Benefit Service completed prior to the Employer’s
adoption of the integrated benefit formula provided in this Section 1(H), the
Retirement Allowance computed with respect to such Benefit Service shall be
determined by applying an annual accrual rate of 1.75% of the Member’s High-5
Salary (or High-3 Salary or, if Career Average Salary is used in the formula
above, Career Average Salary), both above and below the CCL.

 

34



--------------------------------------------------------------------------------



 



(I)   1.85% Integrated Benefit Formula Without Career Average Minimum       The
product of:

  (1)   1.25% of the Member’s High-5 (or High-3, or, effective on and after
March 27, 2006, Career Average, as designated by the Employer) Salary up to the
CCL, plus 1.85% of the Member’s High-5 (or High-3 or Career Average, as
applicable) Salary above the CCL, multiplied by

  (2)   The number of years and months of Benefit Service, up to a maximum, if
any, specified by the Employer, of 20, 25, 30 or 35 years; provided that no
maximum number of years and months of Benefit Service will apply if the Benefit
Formula is based on Career Average Salary. In the event a Member has completed
more than 35 years of Benefit Service as of his Normal Retirement Date and the
Employer has not specified a maximum number of years of Benefit Service, or a
maximum number of years of Benefit Service does not apply, the Member’s
Retirement Allowance, with respect to Benefit Service in excess of 35 years,
will be equal to 1.85% of the Member’s High-5 (or High-3 or, if Career Average
Salary is used in the formula above, Career Average) Salary, both above and
below the CCL. At the Employer’s election, with respect to Benefit Service
completed prior to the Employer’s adoption of the integrated benefit formula
provided in this Section 1(I), the Retirement Allowance computed with respect to
such Benefit Service shall be determined by applying an annual accrual rate of
1.85% of the Member’s High-5 Salary (or High-3 Salary or, if Career Average
Salary is used in the formula above, Career Average Salary), both above and
below the CCL.

(J)   2% Integrated Benefit Formula Without Career Average Minimum

    The product of:

  (1)   1.5% of the Member’s High-5 (or High-3, or, effective on and after
March 27, 2006, Career Average, as designated by the Employer) Salary up to the
CCL, plus 2.0% of the Member’s High-5 (or High-3 or Career Average, as
applicable) Salary above the CCL, multiplied by

 

35



--------------------------------------------------------------------------------



 



  (2)   The number of years and months of Benefit Service, up to a maximum, if
any, specified by the Employer, of 20, 25, 30 or 35 years; provided that no
maximum number of years and months of Benefit Service will apply if the Benefit
Formula is based on Career Average Salary. In the event a Member has completed
more than 35 years of Benefit Service as of the date of his termination of
employment and the Employer has not specified a maximum number of years of
Benefit Service, or a maximum number of years of Benefit Service does not apply,
the Member’s Retirement Allowance, with respect to Benefit Service in excess of
35 years, will be equal to 2.0% of the Member’s High-5 (or High-3 or, if Career
Average Salary is used in the formula above, Career Average) Salary, both above
and below the CCL. At the Employer’s election, with respect to Benefit Service
completed prior to the Employer’s adoption of the integrated benefit formula in
this Section 1(J), the Retirement Allowance computed with respect to such
Benefit Service shall be determined by applying an annual accrual rate of 2.0%
of the Member’s High-5 Salary (or High-3 Salary or, if Career Average Salary is
used in the formula above, Career Average Salary), both above and below the CCL.

(K)   2.25% Integrated Benefit Formula Without Career Average Minimum

    The product of:

  (1)   1.75% of the Member’s High-5 (or High-3, or, effective on and after
March 27, 2006, Career Average, as designated by the Employer) Salary up to the
CCL, plus 2.25% of the Member’s High-5 (or High-3 or Career Average, as
applicable) Salary above the CCL, multiplied by

  (2)   The number of years and months of Benefit Service, up to a maximum, if
any, specified by the Employer, of 20, 25, 30 or 35 years; provided that no
maximum number of years and months of Benefit Service will apply if the Benefit
Formula is based on Career Average Salary. In the event a Member has completed
more than 35 years of Benefit Service as of his Normal Retirement Date and the
Employer has not specified a maximum number of years of Benefit Service, or a
maximum number of years of Benefit Service does not apply, the Member’s
Retirement Allowance, with respect to Benefit Service in excess of 35 years,
will be equal to 2.25% of the Member’s High-5 (or High-3 or, if Career Average
Salary is used in the formula above, Career Average) Salary, both above and
below the CCL. At the Employer’s election, with respect to Benefit Service
completed prior to the Employer’s adoption of the integrated benefit formula
provided in this Section 1(K), the Retirement Allowance computed with respect to
such Benefit Service shall be determined by applying an annual accrual rate of
2.25% of the Member’s High-5 Salary (or High-3 Salary or, if Career Average
Salary is used in the formula above, Career Average Salary), both above and
below the CCL.



 

36



--------------------------------------------------------------------------------



 



(L)   2.5% Integrated Benefit Formula Without Career Average Minimum       The
product of:

  (1)   2.0% of the Member’s High-5 (or High-3, or, effective on and after
March 27, 2006, Career Average, as designated by the Employer) Salary up to the
CCL, plus 2.5% of the Member’s High-5 (or High-3 or Career Average, as
applicable) Salary above the CCL, multiplied by

  (2)   The number of years and months of Benefit Service, up to a maximum, if
any, specified by the Employer, of 20, 25, 30 or 35 years; provided that no
maximum number of years and months of Benefit Service will apply if the Benefit
Formula is based on Career Average Salary. In the event a Member has completed
more than 35 years of Benefit Service as of his Normal Retirement Date and the
Employer has not specified a maximum number of years of Benefit Service, or a
maximum number of years of Benefit Service does not apply, the Member’s
Retirement Allowance, with respect to Benefit Service in excess of 35 years,
will be equal to 2.5% of the Member’s High-5 (or High-3 or, if Career Average
Salary is used in the formula above, Career Average) Salary, both above and
below the CCL. At the Employer’s election, with respect to Benefit Service
completed prior to the Employer’s adoption of the integrated benefit formula
provided in this Section 1(L), the Retirement Allowance computed with respect to
such Benefit Service shall be determined by applying an annual accrual rate of
2.5% of the Member’s High-5 Salary (or High-3 Salary or, if Career Average
Salary is used in the formula above, Career Average Salary), both above and
below the CCL.

(M)   2.75% Integrated Benefit Formula Without Career Average Minimum        
The product of:  

  (1)   2.25% of the Member’s High-5 (or High-3, or, effective on and after
March 27, 2006, Career Average, as designated by the Employer) Salary up to the
CCL, plus 2.75% of the Member’s High-5 (or High-3 or Career Average, as
applicable) Salary above the CCL, multiplied by

 

37



--------------------------------------------------------------------------------



 



  (2)   The number of years and months of Benefit Service, up to a maximum, if
any, specified by the Employer, of 20, 25, 30 or 35 years; provided that no
maximum number of years and months of Benefit Service will apply if the Benefit
Formula is based on Career Average Salary. In the event a Member has completed
more than 35 years of Benefit Service as of his Normal Retirement Date and the
Employer has not specified a maximum number of years of Benefit Service, or a
maximum number of years of Benefit Service does not apply, the Member’s
Retirement Allowance, with respect to Benefit Service in excess of 35 years,
will be equal to 2.75% of the Member’s High-5 (or High-3 or, if Career Average
Salary is used in the formula above, Career Average) Salary, both above and
below the CCL. At the Employer’s election, with respect to Benefit Service
completed prior to the Employer’s adoption of the integrated benefit formula
provided in this Section 1(M), the Retirement Allowance computed with respect to
such Benefit Service shall be determined by applying an annual accrual rate of
2.75% of the Member’s High-5 Salary (or High-3 Salary or, if Career Average
Salary is used in the formula above, Career Average Salary), both above and
below the CCL.

(N)   3% Integrated Benefit Formula Without Career Average Minimum

    The product of:

  (1)   2.5% of the Member’s High-5 (or High-3, or, effective on and after
March 27, 2006, Career Average, as designated by the Employer) Salary up to the
CCL, plus 3.0% of the Member’s High-5 (or High-3 or Career Average, as
applicable) Salary above the CCL, multiplied by

  (2)   The number of years and months of Benefit Service, up to a maximum, if
any, specified by the Employer, of 20, 25, 30 or 35 years; provided that no
maximum number of years and months of Benefit Service will apply if the Benefit
Formula is based on Career Average Salary. In the event a Member has completed
more than 35 years of Benefit Service as of his Normal Retirement Date and the
Employer has not specified a maximum number of years of Benefit Service, or a
maximum number of years of Benefit Service does not apply, the Member’s
Retirement Allowance, with respect to Benefit Service in excess of 35 years,
will be equal to 3% of the Member’s High-5 (or High-3 or, if Career Average
Salary is used in the formula above, Career Average) Salary, both above and
below the CCL. At the Employer’s election, with respect to Benefit Service
completed prior to the Employer’s adoption of the integrated benefit formula
provided in this Section 1(N), the Retirement Allowance computed with respect to
such Benefit Service shall be determined by applying an annual accrual rate of
3.0% of the Member’s High-5 Salary (or High-3 Salary or, if Career Average
Salary is used in the formula above, Career Average Salary), both above and
below the CCL.

 

38



--------------------------------------------------------------------------------



 



(O)   Integrated Fixed Percentage Formulas with 25 Years of Benefit Service
Requirement

    The product of:

  (1)   Any percentage commencing with 25% and not exceeding 62.5% (in
increments of 6.25%), as designated by the Employer, of the Member’s High-5 (or
High-3, as designated by the Employer) Salary up to the CCL, plus

  (2)   The sum of (i) the percentage designated in paragraph (1) of this
Subsection (O) and (ii) 12.5% multiplied by the Member’s High-5 (or High-3)
Salary above the CCL, for each Member who completes 25 years of Benefit Service
as of his Normal Retirement Date.

    If a Member does not complete 25 years of Benefit Service as of his Normal
Retirement Date, his Retirement Allowance under this Section 1(O) shall be
multiplied by a fraction, the numerator of which is the number of years and
months of Benefit Service completed as of his Normal Retirement Date and the
denominator of which is 25.

(P)   Integrated Fixed Percentage Formulas with 30 Years of Benefit Service
Requirement

    The product of:

  (1)   Any percentage commencing with 30% and not exceeding 75% (in increments
of 7.5%), as designated by the Employer, of the Member’s High-5 (or High-3, as
designated by the Employer) Salary up to the CCL, plus

  (2)   The sum of (i) the percentage designated in paragraph (1) of this
Subsection (P) and (ii) 15% multiplied by the Member’s High-5 (or High-3) Salary
above the CCL, for each Member who completes 30 years of Benefit Service as of
his Normal Retirement Date.

    If a Member does not complete 30 years of Benefit Service as of his Normal
Retirement Date his Retirement Allowance under this Section 1(P) shall be
multiplied by a fraction, the numerator of which is the number of years and
months of Benefit Service completed as of his Normal Retirement Date and the
denominator of which is 30.

 

39



--------------------------------------------------------------------------------



 



(Q)   Integrated Fixed Percentage Formulas with 35 Years of Benefit Service
Requirement       The product of:

  (1)   Any percentage commencing with 35% and not exceeding 82.5% as designated
by the Employer of the Member’s High-5 (or High-3, as designated by the
Employer) Salary up to the CCL,

  (2)   The sum of (i) the percentage designated in paragraph (1) of this
Subsection (Q) and (ii) 17.5% multiplied by the Member’s High-5 (or High-3)
Salary above the CCL for each Member who completes 35 years of Benefit Service
as of his Normal Retirement Date.

      If a Member does not complete 35 years of Benefit Service as of his Normal
Retirement Date, his Retirement Allowance under this Section 1(Q) shall be
multiplied by a fraction, the numerator of which is the number of years and
months of Benefit Service completed as of his Normal Retirement Date and the
denominator of which is 35.

(R)   Cash Balance Accounts

  (1)   In lieu of the benefits provided under any other Section of this
Subsection 1, an Employer may elect to provide, for its eligible Members,
benefits under this Section 1(R). A Member’s accrued benefit under this
Section 1(R) shall be his Cash Balance Account calculated hereunder with
hypothetical interest allocations to normal retirement age and then converted to
the normal Retirement Allowance, but subject to the additional and minimum
benefit provisions of (3) below. The Cash Balance Account is not an actual
account to which Pentegra DB Plan assets and investment income are allocated. A
Member’s Cash Balance Account balance shall be credited with interest at the
rate specified in Subsection (2)(iv) to the Member’s Retirement Date. The normal
Retirement Allowance at the Member’s normal retirement age shall be computed
using the following actuarial basis:

  (i)   For Employers that offer a lump sum payment option under the Pentegra DB
Plan, the “applicable mortality table” under Section 417(e)(3)(A)(ii)(I) of the
IRC and the interest rate which shall be the yield on 30-year Treasury Constant
Maturities (or such other analogous rate prescribed by the IRS); or

 

40



--------------------------------------------------------------------------------



 



    (ii)   for Employers that do not offer a lump sum payment option under the
Pentegra DB Plan, the George B. Buck 1989 unisex mortality table and eight (8%)
percent interest.

      No employee contributions shall be required or allowed to a Cash Balance
Account.

  (2)   A Member’s Cash Balance Account consists of the sum of the following
hypothetical credits: a “Basic Employer Allocation,” a “Supplemental Employer
Allocation” (if any), an “Initial Employer Allocation” (if any) and an “Interest
Allocation” credited on the Cash Balance Account balance. These hypothetical
allocations are determined as follows:

  (i)   Basic Employer Allocation. For each calendar year in which the Member
has Salary, his Cash Balance Account shall receive, as of the last day of the
calendar year, an allocation equal to the product of Salary and a percentage
determined under one of the schedules enumerated below, as designated by the
Employer,

  (a)   Uniform Allocation Percentage. Any percentage between 4% and 15%
(determined in 0.5% increments), as designated by the Employer.     (b)   Graded
Allocation Percentage Depending on Attained Age with Increases of 1%. An initial
percentage of 3% or more (in increments of 1%), as designated by the Employer,
for ages 0 to 29, increasing by 1% for each “n” year age group thereafter but
with no further increase after age 60. “n” may be 5 or 10 years as designated by
the Employer. The attained age for this purpose will be determined as the
Member’s age on his birthday in the year.

 

41



--------------------------------------------------------------------------------



 



  (c)   Graded Allocation Percentage Depending on Attained Age with Increases of
2%. An initial percentage of 6% or more (in increments of 1%), as designated by
the Employer, for ages 0 to 29, increasing by 2% for each 10 year age group
thereafter but with no further increase after age 60. The attained age for this
purpose will be determined as the Member’s age on his birthday in the year.    
(d)   Graded Allocation Percentage Depending on Attained Age with Increases of
1%/2%. An initial percentage of 4% or more (in increments of 1%), as designated
by the Employer, for ages 0 to 29, increasing by 1% for each of the next four
5-year age groups and by 2% for each 10-year age group thereafter but with no
further increase after age 60. The attained age for this purpose will be
determined as the Member’s age on his birthday in the year.     (e)   Graded
Allocation Percentage Depending on Years of Benefit Service, with Increases of
1%. An initial percentage of 3% or more (in increments of 1%), as designated by
the Employer, for the first “n” years of Benefit Service, increasing by 1% for
each “n” years thereafter but with no further allocation after the “m“th year of
Benefit Service. “n” may be 5 or 10 years, and “m” may be 20, 25, 30, 35, 40 or
unlimited years of Benefit Service, both “n” and “m” as designated by the
Employer.     (f)   Graded Allocation Percentage Depending on Years of Benefit
Service, with Increases of 2%. An initial percentage of 6% or more (in
increments of 1%), as designated by the Employer, for the first 10 Years of
Benefit Service, increasing by 2% for each “n” years thereafter but with no
further allocation after the “m“th year of Benefit Service. “n” may be 5 or
10 years and “m” may be 20, 25, 30, 35, 40 or unlimited years of Benefit
Service, as designated by the Employer.

 

42



--------------------------------------------------------------------------------



 



  (g)   Graded Allocation Percentage Depending on Years of Benefit Service with
Increases of 1%/2%. An initial percentage of 4% or more (in increments of 1%),
as designated by the Employer, for the first 5 Years of Benefit Service,
increasing by 1% for each 5 years thereafter up to 20 years of Benefit Service,
and increasing by 2% for each 10 years thereafter, but with no further
allocation after the “m“th year of Benefit Service. “m” may be 20, 25, 30, 35,
or 40 or unlimited years of Benefit Service, as designated by the Employer.    
(h)   Graded Allocation Percentage Depending on Age-Service Points, with
Increases of 1%. An initial percentage of 3% or more (in increments of 1%), as
designated by the Employer, for any year in which the Member’s points total 29
or less, plus 1% for each additional 10 points, up to a maximum of “m” points. A
Member’s points in a Plan Year shall be the sum of his age on his birthday in
the year plus his whole years of Benefit Service as of the end of the year. “m”
may be 60, 70, 80, 90 or 100, as designated by the Employer.     (i)   Graded
Allocation Percentage Depending on Age-Service Points, with Increases of 2%. An
initial percentage of 6% or more (in increments of 1%), as designated by the
Employer, for any year in which the Member’s points total 29 or less, plus 2%
for each additional 10 points up to a maximum of “m” points. A Member’s points
in a Plan Year shall be the sum of his age on his birthday in the year plus his
whole years of Benefit Service as of the end of the year. “m” may be 60, 70, 80,
90 or 100, as designated by the Employer.     (j)   Graded Allocation Percentage
Depending on Age-Service Points, with Increases of 1%/2%. An initial percentage
of 4% or more (in increments of 1%), as designated by the Employer, for any year
in which the Member’s points total 29 or less, plus 1% for each additional 10
points up to a total of 69 points, plus 2% for each additional 10 points up to a
maximum of “m” points. A Member’s points in a Plan Year shall be the sum of his
age on his birthday in the year plus his whole years of Benefit Service as of
the end of the year. “m” may be 60, 70, 80, 90 or 100, as designated by the
Employer.



 

43



--------------------------------------------------------------------------------



 



  (ii)   Supplemental Employer Allocation. For each Plan Year in which the
Member has Salary in excess of the taxable wage base (as defined for purposes of
the Old Age Survivor Disability Insurance portion of the Federal Insurance
Contribution Act tax) for such year, his Cash Balance Account shall receive, as
of the last day of the Plan Year, an additional 0% to 3% (in increments of
0.5%), as designated by the Employer, of the Member’s Salary in excess of the
taxable wage base in the year, (provided the percentage chosen does not cause
the Pentegra DB Plan to violate the backloading rules in Section 411(b) of the
IRC for any actual or potential Member).

  (iii)   Initial Employer Allocation. If the Employer so elects, each Member
who accrued a retirement benefit under the Pentegra DB Plan at the date on which
the Cash Balance Account becomes effective shall have his Cash Balance Account
credited with an initial employer allocation equal to the actuarial equivalent
lump sum present value of his accrued benefit under the Pentegra DB Plan,
reduced by the value of any Employee contributions, with such accrued benefit
measured by the Member’s normal Retirement Allowance commencing at his Normal
Retirement Date under the Pentegra DB Plan. The initial employer allocation
shall be credited to the Member’s Cash Balance Account on the first day of the
first month in which his Employer elects to participate in this Cash Balance
Account. For the purpose of this subparagraph, actuarial equivalent shall be
based upon the actuarial equivalent basis as designated by the Employer.

  (iv)   Interest Allocation. Each plan month beginning after the Employer
elects to participate in the Cash Balance Account and prior to the date the
Member commences distribution under the Pentegra DB Plan, a Member’s Cash
Balance Account shall receive an Interest Allocation calculated as set forth
below.

  (a)   The annual interest rate used for a calendar year shall be determined as
of the end of the prior calendar year and shall be one of the following, as
designated by the Employer, or 4% if greater.

 

44



--------------------------------------------------------------------------------



 



  (1)   The discount rate on 3-month Treasury Bills with a margin of an
additional amount of 0 to 175 basis points (in 25 basis point increments), as
designated by the Employer.     (2)   The discount rate on 6-month or 12-month
Treasury Bills with a margin of an additional amount of 0 to 150 basis points
(in 25 basis point increments), both as designated by the Employer.     (3)  
The yield on 1-year Treasury Constant Maturities with a margin of an additional
amount of 0 to 100 basis points (in 25 basis point increments), as designated by
the Employer.     (4)   The yield on 2-year or 3-year Treasury Constant
Maturities with a margin of an additional amount of 0 to 50 basis points (in 25
basis point increments), both as designated by the Employer.     (5)   The yield
on 5-year or 7-year Treasury Constant Maturities with a margin of an additional
amount of 0 or 25 basis points, both as designated by the Employer.     (6)  
The yield on 10-year or longer Treasury Constant Maturities as designated by the
Employer.     (7)   The change in the annual rate of the Consumer Price Index
from the preceding year with a margin of an additional amount of 0 to 3% (in
0.5% increments), as designated by the Employer.

  (b)   Interest will be credited monthly as of the last business day of each
month. Each Member’s Cash Balance Account will be increased by the monthly
interest equivalent of the annual interest rate selected above.

 

45



--------------------------------------------------------------------------------



 



  (3)   Additional and Minimum Benefits. A Member whose Employer does not elect
to make an Initial Employer Allocation under (2)(iii) above shall have his
accrued benefit increased by his accrued benefit immediately prior to the date
on which the Cash Balance Account becomes effective, such additional accrued
benefit being payable pursuant to the terms of his Employer’s agreement under
the Pentegra DB Plan in effect on said date. A Member whose Employer makes an
Initial Employer Allocation under (2)(iii) shall be entitled to an accrued
benefit at least equal to his accrued benefit immediately prior to the date on
which the Cash Balance Account becomes effective, such benefit being paid
pursuant to the terms of his Employer’s agreement under the Pentegra DB Plan in
effect on said date.     (4)   Special Transition Benefit. Provided that the
Special Transition Benefit does not cause the plan to discriminate in favor of
Highly Compensated Employees, the Employer may designate some or all of its
Employees on the date the Cash Balance Account becomes effective to (i) continue
to accrue benefits under the prior plan arrangement of the Employer for a
designated period of time, (ii) provide an enhanced basis for determining the
Initial Employer Allocation, or (iii) provide additional pay credits based upon
a percentage of pay or based upon a percentage of pay for each year of Benefit
Service.

(S)   Pension Equity Benefit

  (1)   In lieu of the benefits provided under any other Section of this
Section 1, an Employer may elect to provide, on a uniform basis for its Members,
benefits under this Section 1(S). A Member’s accrued benefit under this
Section 1(S) shall be his Pension Equity Benefit calculated hereunder, and then
converted to the Member’s normal Retirement Allowance, but subject to the
additional and minimum benefit provisions of (3) below. The normal Retirement
Allowance at normal retirement age shall be computed on the basis in Article V,
Section 1(R)(1). No employee contributions shall be required or allowed in
determining the amount of a Pension Equity Benefit.     (2)   A Member’s Pension
Equity Benefit consists of the sum of a “Basic Employer Benefit,” a
“Supplemental Employer Benefit” (if any) and an “Initial Employer Benefit” (if
any). These benefits are determined as follows:

  (i)   Basic Employer Benefit. The Member’s High-5 Salary or High-3 Salary, as
designated by the Employer, multiplied by the aggregate of the Member’s core
percentages determined, for each year of Benefit Service of the Member, under
one of the schedules below, as designated by the Employer.

 

46



--------------------------------------------------------------------------------



 



  (a)   Uniform Core Percentage. Any percentage between 5% and 20% (determined
in 0.25% increments), as designated by the Employer.     (b)   Graded Core
Percentage Depending on Attained Age with Increases of 1%. An initial percentage
of 3% or more (in increments of 1%), as designated by the Employer, for ages 0
to 29, increasing by 1% for each “n” year age group thereafter but with no
further increase after age 60. “n” may be 5 or 10 years as designated by the
Employer. The attained age for this purpose will be determined as the Member’s
age on his birthday in the year.     (c)   Graded Core Percentage Depending on
Attained Age with Increases of 2%. An initial percentage of 6% or more (in
increments of 1%), as designated by the Employer, for ages 0 to 29, increasing
by 2% for each 10 year age group thereafter but with no further increase after
age 60. The attained age for this purpose will be determined as the Member’s age
on his birthday in the year.     (d)   Graded Core Percentage Depending on
Attained Age with Increases of 1%/2%. An initial percentage of 4% or more (in
increments of 1%), as designated by the Employer, for ages 0 to 29, increasing
by 1% for each of the next four 5-year age groups and by 2% for each 10-year age
group thereafter but with no further increase after age 60. The attained age for
this purpose will be determined as the Member’s age on his birthday in the year.
    (e)   Graded Core Percentage Depending on Years of Service with Increases of
1%. An initial percentage of 3% or more (in increments of 1%), as designated by
the Employer, for the first “n” years of Benefit Service, increasing by 1% for
each “n” years thereafter but with no further allocation after the “m”th year of
Benefit Service. “n” may be 5 or 10 years, and “m” shall be 20, 25, 30, 35, 40
or unlimited years of Benefit Service, both “n” and “m” as designated by the
Employer.

 

47



--------------------------------------------------------------------------------



 



  (f)   Graded Core Percentage Depending on Years of Service, with Increases of
2%. An initial percentage of 6% or more (in increments of 1%), as designated by
the Employer, for the first 10 years of Benefit Service, increasing by 2% for
each 10 years thereafter but with no further allocation after the “m“th year of
Benefit Service. “m” shall be 20, 25, 30, 35, 40 or unlimited years of Benefit
Service, as designated by the Employer.     (g)   Graded Core Percentage
Depending on Years of Service, with Increases of 1%/2%. An initial percentage of
4% or more (in increments of 1%), as designated by the Employer, for the first
5 years of Benefit Service, increasing by 1% for each 5 years thereafter up to
20 years of Benefit Service, and increasing by 2% for each 10 years thereafter,
but with no further allocation after the “m“th year of Benefit Service. “m”
shall be 20, 25, 30, 35, 40 or unlimited years of Benefit Service, as designated
by the Employer.     (h)   Graded Core Percentage Depending on Age-Service
Points, with Increases of 1%. An initial percentage of 3% or more (in increments
of 1%), as designated by the Employer, for any year in which the Member’s points
total 29 or less, plus 1% for each additional 10 points, up to a maximum of “m”
points. A Member’s points in a Plan Year shall be the sum of his age on his
birthday in the year plus his whole years of Benefit Service as of the end of
the year. “m” shall be 60, 70, 80, 90 or 100, as designated by the Employer.    
(i)   Graded Core Percentage Depending on Age-Service Points, with Increases of
2%. An initial percentage of 6% or more (in increments of 1%), as designated by
the Employer, for any year in which the Member’s points total 29 or less, plus
2% for each additional 10 points. A Member’s points in a Plan Year shall be the
sum of his age on his birthday in the year plus his whole years of Benefit
Service as of the end of the year. “m” shall be 60, 70, 80, 90 or 100, as
designated by the Employer.

 

48



--------------------------------------------------------------------------------



 



  (j)   Graded Core Percentage Depending on Age-Service Points, with Increases
of 1%/2%. An initial percentage of 4% or more (in increments of 1.0%), as
designated by the Employer, for any year in which the Member’s points total 29
or less, plus 1% for each additional 10 points up to a total of 69 points, plus
2% for each additional 10 points. A Member’s points in a Plan Year shall be the
sum of his age on his birthday in the year plus his whole years of Benefit
Service as of the end of the year. “m” shall be 60, 70, 80, 90 or 100, as
designated by the Employer.

  (ii)   Supplemental Employer Benefit. The excess of the Member’s High-5 Salary
or High-3 Salary, as designated by the Employer under (2)(i) above, over the
Member’s CCL multiplied by the Member’s Excess Percentage. The Member’s Excess
Percentage shall be calculated as 0% to 3% (in increments of 0.5%), as
designated by the Employer (provided the percentage chosen does not cause the
Pentegra DB Plan to violate the backloading rules of IRC Section 411(b) for any
actual or potential Member), for each year of Benefit Service of the Member.    
(iii)   Initial Employer Benefit. If the Employer so elects, each Member who
accrued a retirement benefit under the Pentegra DB Plan at the date on which the
Pension Equity Benefit becomes effective shall have the aggregate of his Core
Percentages and the aggregate of his Supplemental Percentages increased to
reflect what the percentages would have been had the Pension Equity Benefit been
in effect during all the Member’s years of Benefit Service.

  (3)   Additional and Minimum Benefits. A Member whose Employer does not elect
to make an initial employer benefit allocation under (2)(iii) above shall have
his accrued benefit increased by his accrued benefit immediately prior to the
date on which the Pension Equity Benefit becomes effective, such additional
accrued benefit being payable pursuant to the terms of his Employer’s agreement
under the plan on said date. A Member whose Employer makes an initial employer
benefit allocation under (2)(iii) shall be entitled to an accrued benefit at
least equal to his accrued benefit immediately prior to the date on which the
Pension Equity Benefit becomes effective, such benefit being paid pursuant to
the terms of his Employer’s agreement under the Pentegra DB Plan in effect on
said date.

 

49



--------------------------------------------------------------------------------



 



  (4)   Special Transition Benefit. Provided that the Special Transition Benefit
does not cause the Pentegra DB Plan to discriminate in favor of Highly
Compensated Employees, the Employer may designate some or all of its Employees
on the date the Pension Equity Benefit becomes effective to continue to accrue
benefits under the prior plan arrangement of the Employer under the Pentegra DB
Plan for a designated period of time.

For an Employer which had elected an integrated benefit formula prior to July 1,
1989, and which elects any of the integrated benefit formulas described in
Subsection (E), (F), (G), (H), (I), (J), (K), (L), (M), (N), (O), (P), or (Q) of
this Section 1, if a Member’s Retirement Allowance determined under the prior
integration formula as of June 30, 1989 exceeds the Member’s Retirement
Allowance determined under the applicable integration formula described in
Subsection (E), (F), (G), (H), (I), (J), (K), (L), (M), (N), (O), (P), or (Q),
then the higher Retirement Allowance will be payable.
Notwithstanding anything in this Section 1 to the contrary, in no event may an
Employer’s election to provide any of the benefit formulas described in this
Section 1 reduce a Member’s accrued benefit below the amount of such accrued
benefit determined as of the day immediately preceding the effective date for
the Employer’s election of such a benefit formula under this Section 1. In
addition, a Member’s Retirement Allowance determined under the applicable
integration formula described in Subsection (E), (F), (G), (H), (I), (J), (K),
(L), (M), (N), (O), (P), (Q), and (S) shall conform to the cumulative permitted
disparity limit and the annual overall permitted disparity limit as provided
under the IRS Regulations.
Should an Employer elect a benefit formula under this Section 1 which provides
that its Member’s Retirement Allowance will be calculated based upon Career
Average Salary, the Employer may, at its option, elect to recalculate the
Member’s Salary under the Pentegra DB Plan based upon the Member’s High-5 Salary
or High-3 Salary, as designated by the Employer, for Benefit Service accrued to
the effective date of such amendment, provided that in no event shall the
Member’s recalculated benefit be less than the benefit calculated based upon the
Member’s Career Average Salary for the benefit accrued to the date of such
amendment.

 

50



--------------------------------------------------------------------------------



 



SECTION 2. EARLY RETIREMENT FACTORS

(A)   An Employer shall designate early retirement factors to determine a
Member’s early retirement benefits or the Employer shall adopt one of the early
retirement factor tables (with interpolation made to the nearest month) provided
in Appendix E and attached hereto, except that if the Employer has adopted
either the Cash Balance Account or the Pension Equity Benefit, the early
retirement benefits shall be determined in accordance with the following
paragraph.       A Retiree’s Cash Balance Account or Pension Equity Benefit
shall be paid in accordance with the normal Retirement Allowance designated by
the Employer based upon the actuarial equivalent basis provided in Article V,
Section 1(R)(1).       If a Retiree is married at the time his Retirement
Allowance commences under this Section, the Equivalent Value of his Retirement
Allowance shall be paid as a qualified joint and survivor annuity with his
spouse as Contingent Annuitant under Option 2 or 3 of Section 1 of Article VI as
designated by the Retiree, unless such Spouse consents in writing to permit the
Retiree to elect a different form of allowance. If a Retiree is not married at
the time his Retirement Allowance commences, his Retirement Allowance shall be
paid under the plan’s normal form of payment unless an optional form of
allowance as described in Section 1 of Article VI is elected by the Retiree.
Where an Employer has adopted a lump sum payment option and a Member elects to
receive his Retirement Allowance attributable to his Cash Balance Account in the
form of a lump sum payment, such payment shall be equal to the Retiree’s Cash
Balance Account balance. Notwithstanding, in the event that the annual interest
rate elected by the Employer under Article V, Section (1)(R)(2)(iv) falls below
4% in the year of the distribution, a Member shall be entitled to the greater of
(1) his Cash Balance Account balance and, (2) the lump sum calculated by
projecting his Cash Balance Account balance with a 4% interest to the Member’s
Normal Retirement Date and discounted back to the date of distribution with such
annual interest rate without regard to the 4% minimum.       Where an Employer
has adopted a lump sum payment option and a Member elects to receive his
Retirement Allowance attributable to his Pension Equity Benefit in the form of a
lump sum payment, such payment shall be equal to the Retiree’s Pension Equity
Benefit.

 

51



--------------------------------------------------------------------------------



 



(B)   If an Employer provides an integrated benefit formula, as described in
Subsection (E), (F), (G), (H), (I), (J), (K), (L), (M), (N), (O), (P), or (Q) of
Section 1 of this Article V, and adopts the early retirement factor table
described in Table I(B) or (C), II(B) or (C) or III(B) or (C) of Appendix E,
then the early retirement factor with respect to a Member’s Retirement Allowance
attributable to Salary up to the CCL and computed in accordance with the accrual
rate described in Subsection (E)(1), (F)(1), (G)(1), (H)(1), (I)(1), (J)(1),
(K)(1), (L)(1), (M)(1), (N)(1), (O)(1), (P)(1), or Q(1) of Section 1 of this
Article V (whichever shall apply), but only with respect to such Salary, shall
be the applicable early retirement factor described in Appendix A.   (C)   Any
Employer may, at its option, elect to provide enhanced early retirement factors
effective upon a Change of Control of the Employer.

SECTION 3. DISABILITY RETIREMENT BENEFIT

(A)   If an Employer has provided this benefit since its Commencement Date, then
each of its Members —

  (i)   who is not an inactive Member or is not on a leave of absence, and for
whom contributions have not been discontinued,     (ii)   who is separated from
active employment by reason of disability after the earlier of one year of
Membership Service or five years of Benefit Service but before attainment of age
65, and     (iii)   who is certified by physicians designated by the Pentegra DB
Plan to have a physical or mental impairment which (a) prevents him from doing
any substantial gainful activity for which he is fitted by education, training
or experience, and (b) is expected to last at least 12 months from the date of
such separation or to result in death, shall, upon notice to the Pentegra DB
Plan within 13 months of such separation date, be retired as of his Disability
Retirement Date. (Receipt of proof satisfactory to the Pentegra DB Plan within
13 months after the date of such separation that the Member is eligible for, or
is receiving, disability insurance benefits under Title II of the Federal Social
Security Act will be deemed presumptive evidence of entitlement to a disability
Retirement Allowance under this Subsection (A).)

 

52



--------------------------------------------------------------------------------



 



    If an Employer adopts this benefit subsequent to its Commencement Date, then
it shall be effective for each of its Members, subject to the above conditions,
no earlier than one year after notification to the Pentegra DB Plan of its
adoption. Effective as of December 5, 2003, notwithstanding anything to the
contrary in this Article V, Section 3(A), a Member who would otherwise be
eligible for a disability Retirement Allowance pursuant to this Section 3 if the
Member had not been on a leave of absence immediately before his separation from
active employment will be eligible for a disability Retirement Allowance
pursuant to this Section 3, if immediately before the Member’s separation from
active employment by reason of disability, the Member was on a medical leave of
absence related to the physical or mental impairment that would otherwise cause
the Member to be eligible for such disability Retirement Allowance.   (B)   The
annual disability Retirement Allowance shall be the normal Retirement Allowance
(determined under Article V, Section 1) on the basis of the Member’s Salary and
Benefit Service to his Disability Retirement Date, but shall not be less than
30% of his High-5 Salary.       In no event shall the disability Retirement
Allowance exceed the Retirement Allowance that the disabled Member would have
received if he had continued in Service to his Normal Retirement Date and his
Salary at disability had continued to such date.   (C)   The Board may require
any disability Retiree who has not attained age 65 to demonstrate continuing
eligibility for disability retirement benefits as often as once a year. If such
a Retiree refuses or cannot demonstrate to the satisfaction of the Board that he
continues to be disabled within the definition of Subsection (A) of this
Section 3, then his disability allowance shall be discontinued. The disability
Retiree’s disability Retirement Allowance will also cease if and when he returns
to substantial gainful activity for which he is fitted by education, training or
experience. In either case, it may be resumed if it is subsequently determined
by the Board that the conditions of Subsection (A) of this Section 3 are again
satisfied.   (D)   If the Employer has adopted either the Cash Balance Account
or the Pension Equity Benefit, then a Member who would otherwise qualify as
disabled under (A) above shall not have his disability benefit calculated under
subsection (B), but shall instead be treated as eligible for an early retirement
benefit under Article V, Section 2. In lieu of the benefit described in the
preceding sentence, an eligible Member may elect to receive the disability
benefit to which he would have been entitled had he become disabled on the date
his Employer adopted either the Cash Balance Account or the Pension Equity
Benefit but without regard to the 30% of Salary minimum described in subsection
(B) above. If the alternative benefit described in the preceding sentence is
elected, the Cash Balance Account or the Pension Equity Benefit will continue to
grow as if the Member had terminated with a vested benefit which he chose to
defer.

 

53



--------------------------------------------------------------------------------



 



SECTION 4. ADDITIONAL DEATH BENEFITS

(A)   In lieu of the basic death benefit, if any, provided under Article IV,
Section 3(A), an Employer may adopt an active service death benefit which is
payable upon the death of a Member in Service, for whom contributions have not
been discontinued, to his Beneficiary in a lump sum equal to (i) plus (ii):

  (i)   100% of the Member’s last 12 months’ Salary, plus an additional 10% of
such Salary for each year of Benefit Service until a maximum of 300% is attained
for 20 or more years of Benefit Service. If death occurs prior to the completion
of one year of Benefit Service, this part of the benefit shall be 100% of the
Member’s annual Salary as of his Enrollment Date if his Salary is determined
under Section (43)(A) of Article I, or his annualized Salary based on all
completed months of Benefit Service prior to death if Salary is determined under
Section (43)(B) or Section (43)(C) of Article I.

  (ii)   The Member’s Accumulated Contributions, if any.

    In no event shall such lump sum be less than the lump sum which would have
been payable under either Article IV, Section 3(A) or Article V, Section 4(B),
whichever is applicable.   (B)   In lieu of the basic death benefit, if any,
provided under Article IV, Section 3(A), an Employer (or a successor to such
Employer) which was participating in the Pentegra DB Plan as of June 30, 1983
may adopt the “12 Times” retirement benefit which is payable upon the death of a
Retiree, who had not elected an optional form of payment under Article VI, in a
lump sum equal to the excess, if any, of (i) over (ii):

  (i)   An amount equal to 12 times the Retiree’s annual allowance immediately
prior to the commencement of his Retirement Allowance, or as of the first day of
the month in which his death occurred if he died before having received any
payment of such allowance.

 

54



--------------------------------------------------------------------------------



 



  (ii)   The sum of the Retirement Allowance payments he had received, if any.

    This benefit shall also be payable upon the death of a Member who was
eligible for early retirement at the time of death in lieu of the benefit which
would have been payable under Article IV, Section 3(A).   (C)   In lieu of the
basic death benefit, if any, provided under Article IV, Section 3(A), an
Employer may adopt an active service death benefit which is payable upon the
death of a Member in Service, for whom contributions have not been discontinued,
to his Beneficiary in a lump sum equal to (i) a multiple of the Member’s
projected monthly Retirement Allowance which shall be not less than 50 times and
not greater than 100 times the projected monthly Retirement Allowance plus
(ii) the Member’s Accumulated Contributions, if any.       In no event shall
such lump sum be less than the lump sum which would have been payable under
either Article IV, Section 3(A) or Article V, Section 4(B), whichever is
applicable.       Should an Employer elect to provide the active service death
benefit under this subsection (C) of Section 4, such provision shall not be
effective until one (1) year following the adoption by the Employer unless the
Employer provided such death benefit prior to the Employer’s Commencement Date.

SECTION 5. RETIREMENT ADJUSTMENT PAYMENT

(A)   An Employer which was participating as of June 30, 1983 may provide this
benefit to those of its Members who (i) were enrolled prior to July 1, 1983 and
(ii) retire after attainment of age 55.   (B)   The Retirement Adjustment
Payment shall be a single lump sum equal to three monthly installments of his
Retirement Allowance (before any optional modification) determined and payable
as of the date his Retirement Allowance payments commence. If a Retiree, who
would otherwise be eligible to receive such a payment, dies prior to such date,
his Retirement Adjustment Payment shall be determined as though his Retirement
Allowance payments had commenced as of the first day of the month in which his
death occurred, and shall be payable to his Beneficiary.

 

55



--------------------------------------------------------------------------------



 



SECTION 6. POST-RETIREMENT SUPPLEMENTS

(A)   (1) Annual 1%, 2% or 3% Increment:       Subject to Section 11.1, an
Employer may provide an annual increment which shall be paid to each of its
Retirees who has attained age 66 and is receiving his annual Retirement
Allowance. Each annual increment shall be an amount equal to 1%, 2% or 3%, as
the Employer may elect, of the Retiree’s annual Retirement Allowance multiplied
by the number of years from the calendar year in which he attained age 65 to the
current year at the end of which such increment is payable. Upon the Retiree’s
death, no further amount shall be payable in respect of this benefit, except
that if he had elected a Contingent Annuitant under Article VI who is alive on
the later of (a) the date of the Retiree’s death or (b) the date the Retiree
would have attained age 66, such Contingent Annuitant shall thereafter be
entitled to an annual increment equal to 1%, 2% or 3%, as the case may be, of
the Contingent Annuitant’s annual allowance multiplied by the number of years
from the calendar year in which the Retiree had attained age 65 (or would have
attained age 65 if he died prior thereto) to the current year at the end of
which such increment is payable. Upon the Contingent Annuitant’s death, no
further amount shall be payable in respect of this benefit.   (2)   Subject to
Section 11.1, an Employer may alternatively provide an annual increment which
shall be paid to each of its Retirees who has retired on an Early Retirement
Date (or retired and subsequently attained the age in the Early Retirement Date)
as specified by the Employer and is receiving his annual Retirement Allowance.
Each annual increment shall be an amount equal to 1%, 2% or 3%, as the Employer
may elect, of the Retiree’s annual Retirement Allowance multiplied by the number
of years from the calendar year in which he commences benefits to the current
year at the end of which such increment is payable. Alternatively, the annual
increment shall be an amount equal to 1%, 2% or 3%, as the Employer may elect,
of the Employee’s annual Retirement Allowance each year prior to the attainment
of age 66 and thereafter multiplied by the number of years from the calendar
year in which he attained age 65 to the current year at the end of which the
increment is payable. Further, if an Employer has elected that this subsection
apply, notwithstanding the foregoing, the Employer shall

 

56



--------------------------------------------------------------------------------



 



      provide an annual increment that shall be paid to each of its Retirees who
commence benefits after the attainment of age 65 and is receiving his annual
Retirement Allowance. That annual increment shall be an amount equal to 1%, 2%
or 3%, as the Employer elects, of the Retiree’s annual Retirement Allowance
multiplied by the number of years from the calendar year in which the Retiree
attained age 65 to the current year at the end of which such increment is
payable. Upon the Retiree’s death, no further amount shall be payable in respect
of this benefit, except that if he had elected a Contingent Annuitant under
Article VI who is alive on the later of (a) the date of the Retiree’s death or
(b) the date the Retiree’s annual increment would have been payable had the
retiree who had retired eligible for such increment lived, such Contingent
Annuitant shall thereafter be entitled to an annual increment equal to 1%, 2% or
3%, as the case may be, of the Contingent Annuitant’s annual allowance
multiplied by the number of years from the calendar year in which the Retiree
commenced benefits (or had attained age 65 if the Retiree commences benefits
after age 65, or would have attained age 65 if he died without having commenced
benefits prior thereto) to the current year at the end of which such increment
is payable (or, alternatively, equal to 1%, 2% or 3%, as the case may be, of the
Contingent Annuitant’s annual allowance each year perior to when the Retiree
would have attained age 66 and thereafter multiplied by the number of years from
the calendar year in which the Retiree attained age 65 or would have attained
age 65 to the current year at the end of which the increment is payable). Upon
the Contingent Annuitant’s death, no further amount shall be payable in respect
of this benefit.

(B)   Single Fixed Percentage Adjustment:       Subject to Section 11.1, an
Employer may provide, as of any January 1, a fixed percentage supplement for
each of its then eligible Retirees, determined under one of the following
formulas:

  (a)   1% or more of the annual Retirement Allowance for each completed year of
retirement after attainment of the minimum under one of the following formulas.
    (b)   A single percentage uniformly applicable to all those eligible.

 

57



--------------------------------------------------------------------------------



 



    For purposes of this Subsection (B), an eligible Retiree is one who (i) has
retired prior to the effective date of the supplemental benefit described in
this Subsection (B) and (ii) has attained the minimum age specified by his
Employer. Such minimum age may be any age not less than 45 and not greater than
66, and shall apply uniformly to all Retirees of the Employer. The supplement
shall be paid each January beginning with the effective date (providing the
Retiree has begun receiving his annual allowance) and ending in the year in
which the Retiree dies, except that if he had elected a Contingent Annuitant
under Article VI who is alive on the date of the Retiree’s death, such
Contingent Annuitant shall thereafter be entitled to an annual supplement
determined by multiplying the fixed percentage by the Contingent Annuitant’s
annual allowance and ending in the year in which the Contingent Annuitant dies.
If the fixed percentage supplement provided for a Retiree is not paid due to the
Retiree’s deferral of commencement of allowance payments, it shall be paid
beginning with the January 1 coincident with or following the date his
Retirement Allowance payments commence and shall be determined by multiplying
the fixed percentage provided by the Employer by the annual Retirement Allowance
determined at the time payments commence.

SECTION 7. SUPPLEMENTAL EARLY RETIREMENT WINDOW BENEFIT

(A)   Subject to the provisions of this Section 7 and Section 11.1, an Employer
may provide for each Member who has satisfied the eligibility requirements
specified in Subsection (D) of this Section 7, a supplemental early retirement
window benefit determined pursuant to the formula elected in Subsection (E) of
this Section 7 and payable in accordance with Articles IV and V. Any such
supplemental early retirement window benefit shall not be deemed to be in lieu
of any of the other additional benefits described in this Article V. A Member
who does not meet the eligibility requirements of Subsection (D) of this
Section 7 or who does not terminate employment within the time period described
in Subsection (B) of this Section 7 will not be entitled to any additional
benefits pursuant to this Section 7.   (B)   The Employer shall select a time
period of not less than 45 days nor more than 90 days from the effective date of
its adoption of the supplemental early retirement window benefit during which an
eligible Member may elect such benefit. A Member must agree to retire during the
period described in the preceding sentence in order to be eligible for the
benefit, except that an Employer may, at its option, permit Employees who elect
an early retirement window benefit to terminate employment at any time (or at
any time during a period of time designated by the Employer) no later than six
(6) months after the close of the window period described in the preceding
sentence or, alternatively, to irrevocably designate a uniform termination date
no later than six (6) months after the close of such window period.



 

58



--------------------------------------------------------------------------------



 



(C)   In order for an Employer to provide a supplemental early retirement window
benefit pursuant to this Section 7, the following conditions must be satisfied:

  (1)   At least five (5) Members must be eligible for the supplemental early
retirement window benefit during the election period described in Subsection
(B) of this Section 7;     (2)   The Employer must comply with all procedural
rules established by the Pentegra DB Plan with regard to the implementation and
operation of such supplemental early retirement window benefit;     (3)   The
Employer must indemnify the Pentegra DB Plan in a manner satisfactory to the
Pentegra DB Plan against any and all losses and expenses incurred by the
Pentegra DB Plan (including reasonable legal fees) arising out of the Employer’s
adoption of the early retirement window benefit; and     (4)   Any other
conditions which the Pentegra DB Plan, the IRS or any other governmental
authority might require.

(D)   An Employer must establish an eligibility requirement, uniformly
applicable to all of its Employees, which must be satisfied by a Member as of
the effective date of the adoption of the supplemental early retirement window
benefit in order for the Member to be eligible for such benefit. The eligibility
requirement referred to in the preceding sentence can be:

  (1)   A minimum age of not less than 45;     (2)   A minimum total of age and
Vesting Service of not less than 70; or     (3)   A minimum age of not less than
45 and a minimum number of years of Vesting Service where the specified years of
Vesting Service of not less than five (5).

    Notwithstanding anything in this Subsection (D) of this Section 7 to the
contrary, an Employer may elect to restrict the eligibility for the supplemental
early retirement window benefit under this Section 7 to (i) those Members who
are Non-highly Compensated Employees, (ii) those Members who are not inactive
Members, as described in Article X, Section 3, (iii) those Members employed at a
bona-fide geographical location or in a certain job function or job
classification designated by the Employer, (iv) those Highly Compensated
Employees who are excluded by their title at the election of the Employer, or
(v) those Members who provide the Employer with a valid waiver of certain legal
rights of the Member, provided that in such case the Employer shall have the
sole responsibility to determine whether any such waiver is valid and
enforceable under applicable law.

 

59



--------------------------------------------------------------------------------



 



(E)   Upon the termination of employment of an eligible Member who meets the
eligibility requirements of Subsection (D) of this Section 7 within the period
of time specified in Subsection (B) of this Section 7, the annual Retirement
Allowance otherwise determined under Article IV and this Article V for such
Member will be increased by the difference, if any, that results from
determining such benefit based on one or more of the following:

  (1)   the Benefit Service and Vesting Service credited to the Member as of his
termination date, plus 1 to 10 years, as may be designated by the Employer in
its election of this feature;     (2)   the early retirement reduction
percentage (if any) based upon the Member’s actual age at commencement of his
Retirement Allowance plus 1 to 10 years, as may be designated by the Employer in
its election of this feature;     (3)   no early retirement reduction, or a 1.5%
or 3% early retirement reduction percentage for each year the Retirement
Allowance commences before the Member’s Normal Retirement Date, as may be
designated by the Employer in its election of this feature; and/or     (4)   the
addition of a fixed dollar amount, as may be designated by the Employer, to the
Member’s normal Retirement Allowance payable at the Member’s age 65.

    The adoption by an Employer of any of the features described in this
Subsection (E) of this Section 7 shall apply uniformly to all Members employed
by such Employer who meet the eligibility requirements of Subsection (D) of this
Section 7. In no event shall an increase in a Member’s Retirement Allowance
under the provisions of this Section 7 be deemed to increase such Member’s
Vesting Service or Benefit Service for any other purposes under the
Comprehensive Retirement Program. Notwithstanding the foregoing in this
Subsection (E) of this Section 7, if an Employer has elected to provide normal
retirement benefits on the basis of one of the integrated benefit formulas
described in Subsection (E), (F), (G), (H), (I), (J), (K), (L), (M), (N), (O),
(P), or (Q) of Section 1 of this Article V, the special early retirement
reduction provided in Paragraph (2) of this Subsection (E) and the elimination
of an early retirement reduction factor provided in Paragraph (3) of this
Subsection (E) shall not apply; provided, however, such Employer may elect to
provide any of such early retirement reductions but only with regard to a
Member’s benefit which accrues with respect to the Member’s Salary up to the
CCL.

 

60



--------------------------------------------------------------------------------



 



(F)   The Pentegra DB Plan reserves the right to deny an Employer the right to
adopt the supplemental early retirement window benefit described in this
Section 7 if it determines, in its sole discretion, that the adoption by such
Employer would result in the provision of benefits that would not satisfy the
requirements of IRC Section 401(a)(4) (or any applicable IRS Regulations
thereunder) or which would in any other way adversely affect the tax-qualified
status of the Regulations and the tax-exempt status of the Trust under IRC
Sections 401(a) and 501(a), respectively.

SECTION 8. REDUCTION IN ACCRUAL RATE FOR CERTAIN EMPLOYEES
An Employer may elect, on a prospective basis only, to reduce the benefit
accrual rate which shall apply to the calculation of the normal retirement
benefit with respect to certain Members, designated by the Employer, who
constitute Highly Compensated Employees, provided that (i) the Employer
certifies to the Pentegra DB Plan in writing that such a reduction in the
benefit accrual rate is required by the Office of Thrift Supervision or such
other regulatory authority and (ii) the IRS approves such a reduction in the
benefit accrual rate. If an Employer elects, in accordance with this Section 8,
to reduce the accrual rate of certain Members, the Employer shall, to the extent
a cessation of future benefit accruals is not required, select one of the
benefit formulas provided in Article V, Section 1 to apply with respect to the
future accrual of benefits for such Members.

 

61



--------------------------------------------------------------------------------



 



ARTICLE VI OPTIONAL FORMS OF PAYMENT
SECTION 1. OPTIONS
Any Member or Retiree may elect, subject to Section 2 of this Article VI, to
convert his Retirement Allowance and the death benefit, if applicable, described
in Article IV, Section 3(A), Article IV, Section 3(B) or in Article V,
Section 4(B), whichever is applicable, to a retirement benefit of Equivalent
Value under one of the following options:

     
Option 1.
  A larger Retirement Allowance during the Retiree’s life, but at his death all
payments shall cease and no further amounts shall be due or payable. This option
shall not apply to Members whose Employer adopted the Straight Life Annuity as
the payment form for the Member’s normal Retirement Allowance.
 
   
Option 2.
  A modified Retirement Allowance to be paid to the Retiree for his life and,
after his death, an allowance at the same rate to be paid to his Contingent
Annuitant (should the latter survive the Retiree) for life commencing on the
first day of the month in which the Retiree’s death occurs. If both the Retiree
and his Contingent Annuitant die before 120 monthly installments have been paid,
the Commuted Value of such unpaid installments shall be paid in a lump sum to a
Beneficiary designated by the Retiree, or, if there is no designated
Beneficiary, to the estate of the survivor of the Retiree and his Contingent
Annuitant (presuming the Retiree to be the survivor if they die within 24 hours
of each other). Upon the death of the survivor of the Retiree and his Contingent
Annuitant after 120 monthly installments have been paid, all payments shall
cease and no further amounts shall be due or payable.
 
   
Option 3.
  A modified Retirement Allowance to be paid to the Retiree for his life and,
after his death, an allowance at one-half the rate to be paid to his Contingent
Annuitant (should the latter survive the Retiree) for life commencing on the
first day of the month in which the Retiree’s death occurs. Upon the death of
the survivor of the Retiree and his Contingent Annuitant, all payments shall
cease and no further amounts shall be due or payable.
 
   
Option 4.
  A revised Retirement Allowance during the Retiree’s life with some other
benefit payable upon his death, provided that such benefit be approved by the
Pentegra DB Plan and be in compliance with the applicable provisions of the IRC,
including Section 401(a)(9) thereof.

 

62



--------------------------------------------------------------------------------



 



SECTION 2. CONDITIONS OF ELECTION

(A)   The procedure for making an election or revocation with respect to any of
the options described in Section 1 of this Article VI shall be in compliance
with ERISA, the IRC and, as applicable, Section 14.4 and shall be communicated
by the Pentegra DB Plan to the retiring Member. Thereafter the retiring Member
shall have 90 days (or such longer period as may be required by ERISA) within
which to make his election or revocation so long as it is filed with the
Pentegra DB Plan prior to the date on which his Retirement Allowance commences.
  (B)   If a retiring Member or his Contingent Annuitant dies before the date
his Retirement Allowance commences or before the date he receives a lump sum
settlement pursuant to Article VII, the benefit payable shall be the death
benefit under Article IV or Article V, whichever is applicable, provided that
such benefit shall not be less than the death benefit attributable to the form
of payment, including a lump sum, elected or the regular form of payment,
whichever is greater. If a disability Retiree whose allowance has already
commenced dies during the 90 day period following the date of his separation
from active employment, the election of any option shall be inoperative.   (C)  
No election under Option 2, 3 or 4 of Section 1 of this Article VI may be made
which would result in an allowance to the Retiree of less than 50% of the
Retirement Allowance he would have received under Article VI, Section 1, Option
1.

 

63



--------------------------------------------------------------------------------



 



ARTICLE VII METHOD OF PAYMENT
SECTION 1.
If a Retiree is married at the time his Retirement Allowance commences, his
Retirement Allowance shall be paid as a qualified joint and survivor annuity
with his Spouse as Contingent Annuitant, as described in Article VI, Section 1,
Option 2 or 3, as designated by the Retiree, unless such Spouse consents in
writing to permit the Retiree to elect a different form of allowance. If a
Retiree is not married at the time his Retirement Allowance commences, his
Retirement Allowance shall be paid as a life annuity unless an optional form of
allowance as described in Article VI is elected by the Retiree. If an optional
form of allowance as described in Article VI is not in effect with respect to a
Retiree, his Retirement Allowance shall be paid to him during his life. Upon his
death, a death benefit shall be payable if a death benefit is provided in
accordance with Article IV, Section 3(C) or, if adopted by such Retiree’s
Employer, Article V, Section 4(B). For purposes of this Article VII, a Retiree
is not married at the time that his Retirement Allowance commences if the Member
or the Member’s Spouse has obtained a court order of legal separation which has
been entered by a court of competent jurisdiction prior to commencing payment of
his Retirement Allowance.
SECTION 2.

(A)   Unless a proper election is received by the Pentegra DB Plan, all
Retirement Allowances shall be payable in substantially equivalent monthly
installments commencing as of his Required Beginning Date, except that:  

  (1)   A normal or early Retirement Allowance may be payable to a Retiree, by
written election filed with the Pentegra DB Plan, as of the first day of any
month next following his Retirement Date, and     (2)   An early Retirement
Allowance may not be commenced until the Retiree’s Early Retirement Date, except
as may otherwise be provided under Section 2(D) or 2 (E) of Article IV.

    Such installments shall continue during the life of the Retiree (except as
provided otherwise under Article V, Section 3(C)), and the last installment
shall be due the first day of the month in which his death occurs; except that
if optional modification under Article VI has become effective the provisions
thereof shall apply, and the last installment payable to a surviving Contingent
Annuitant designated under such Article shall be due the first day of the month
in which such Contingent Annuitant’s death occurs.

 

64



--------------------------------------------------------------------------------



 



(B)   Notwithstanding the preceding Subsection (A) of this Section 2, a
Retirement Allowance may be converted to a single lump sum payment of the
Equivalent Value of such allowance, if an eligible Retiree as described below so
elects prior to receiving his first monthly retirement payment, in the following
cases:

  (a)   Where that portion of the regular Retirement Allowance which is
attributable to the Employer’s contributions amounts to less than $600 per year
on the date such Allowance would otherwise commence; or     (b)   Where the
Employer has requested, and the Pentegra DB Plan has approved, that a lump sum
settlement be available and uniformly applicable upon attainment of any age
between (and including) 45 and 65 as specified by the Employer (but not earlier
than the minimum age specified in Article IV, Section 2(D) for the commencement
of an early Retirement Allowance) to those of its Retirees who meet the
following condition:

  (i)   Receipt by the Pentegra DB Plan of a consent (in the form prescribed by
the Pentegra DB Plan) of the Member’s Spouse, if any, that such lump sum
settlement be paid to the Retiree. (In any case where an Employer adopts this
option and subsequently ceases to exist as an independent entity, the Retirement
Committee of the Board may, in its discretion, substitute itself for such
Employer for the purposes of this Article VII.)

  (c)   Where the Employer has requested, and the Pentegra DB Plan has approved,
that a lump sum settlement be available as described in the preceding paragraph,
the Member may elect to have a portion of his Retirement Allowance commence in
the form of an annuity with the remaining portion of his Retirement Allowance
paid in the form of a partial lump sum with the lump sum portion determined at
the election of the Member to be the Equivalent Value of 25%, 50%, or 75% of the
Member’s total Retirement Allowance.

 

65



--------------------------------------------------------------------------------



 



Effective October 1, 1995, the interest rate and mortality table used to
calculate lump sum settlements shall be the applicable interest rate and
mortality table as determined under Section 417(e) of the IRC and in accordance
with the stability period and look-back month provisions described below, except
that an Employer may elect to continue to apply the interest rate described in
Subparagraphs (1) and (2) of the subsequent paragraph and the mortality
assumptions which were in effect under the Regulations prior to October 1,1995,
in which case such pre-October interest rate and mortality assumptions shall
apply until June 30, 2000.
For those Employers who elected not to apply the interest and mortality table
prescribed under Section 417(e) of the IRC until July 1, 2000, in no event shall
the interest rate used to calculate lump sum settlements prior to July 1, 2000
exceed:

  (1)   The PBGC Interest Rate if the present value of the lump sum settlement
using the PBGC Interest Rate is less than $25,000, or     (2)   120% of the PBGC
Interest Rate if the present value of the lump sum settlement using the PBGC
Interest Rate is $25,000 or greater; except that in no event shall such lump sum
settlement computed pursuant to this Subparagraph (2) be reduced below $25,000.

Effective July 1, 2000, the interest rate for all lump sum settlements shall be
the applicable interest rate described in Section 417(e) of the IRC. The
applicable interest rate is the rate of interest on 30-year Treasury Securities
(or such other rate as may be prescribed by the Commissioner) for the third
calendar month preceding the first day of the stability period. The stability
period shall be the calendar month period that contains the annuity starting
date for the distribution and for which the applicable interest rate remains
constant. The applicable mortality table shall be the mortality table as set
forth in IRS Revenue Ruling 95-6, 1995-1 C.B.80; provided, however, for
distributions with annuity starting dates on or after December 31, 2002, the
applicable mortality table shall be the mortality table as set forth in IRS
Revenue Ruling 2001-62.

 

66



--------------------------------------------------------------------------------



 



Following the effective date of the amendment of the Regulations to replace the
interest rate assumption that is based on the PBGC Interest Rate, and with
respect to the calculation of lump sum settlements for which the annuity
starting date occurs in the one-year period commencing at the time the plan
amendment is effective, such lump sum value shall be determined using, whichever
results in the larger distribution, the applicable interest rate (within the
meaning of Section 417(e) of the IRC) determined for the second month preceding
the month that contains the annuity starting date or the applicable interest
rate for the third calendar month preceding the calendar month that contains the
annuity starting date.

(C)   In no event shall the lump sum settlement payable to a Member under
Subsection (B) be less than the lump sum settlement value of the Member’s
accrued benefit as of September 30, 1995, if any, calculated using an interest
rate, determined by the Pentegra DB Plan by reference to the last month of a
calendar quarter, which shall be the average of the 10 and 20-year U.S. Treasury
Bond annual yields for such month, as reported in the Federal Reserve
Statistical Release (H.15), rounded to the nearest .5%; provided, however, if
the annual yield of 20-year U.S. Treasury Bonds is not published, such rate
shall be the annual yield of 10-year U.S. Treasury Bonds. In the absence of the
Federal Reserve Statistical Release, the Pentegra DB Plan may obtain such annual
yields from any other source it deems appropriate. The rate so determined shall
be applicable to settlements to be paid in the calendar quarter beginning three
months later.   (D)   A lump sum settlement under Subsection (B) or (C) will be
the present value, calculated on the basis of the specified interest rate, of
the regular form of allowance which would otherwise be payable to the Retiree
under the Regulations. It will be calculated and payable as of the date on which
payment of the corresponding Retirement Allowance would otherwise commence,
except that no settlement under Paragraph (b) of Subsection (B) is payable prior
to the age specified therein.   (E)   No Retirement Allowance or lump sum
settlement shall be increased on account of any delay in payment beyond the date
specified in this Article VII due to the Retiree’s failure to properly file the
application form furnished by the Pentegra DB Plan or to otherwise accept such
payment.

SECTION 3.
Notwithstanding anything herein to the contrary, if the Equivalent Value of a
Member’s vested benefit is zero, the Member shall be deemed to have received a
distribution of such benefit upon termination of employment with his Employer
and shall immediately forfeit the nonvested portion of his benefit.

 

67



--------------------------------------------------------------------------------



 



SECTION 4.
This Section 4 applies to distributions made on or after January 1, 1993. Solely
to the extent required under applicable law and IRS Regulations, and
notwithstanding any provision of the Regulations to the contrary that would
otherwise limit a Distributee’s election under this Section 4, a Distributee may
elect, at the time and in the manner prescribed by the Board, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.
For purpose of this Section 4, the following terms shall have the following
meanings:

(A)   Eligible Rollover Distribution: Solely to the extent required under
applicable law and IRS Regulations, an Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the IRC; and the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities).

(B)   Eligible Retirement Plan: An Eligible Retirement Plan is an individual
retirement account described in Section 408(a) of the IRC, an individual
retirement annuity described in Section 408(b) of the IRC, an annuity plan
described in Section 403(a) of the IRC, or a qualified trust described in
Section 401(a) of the IRC that accepts the Distributee’s Eligible Rollover
Distribution. However, in the case of an Eligible Rollover Distribution to a
surviving Spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity. Notwithstanding anything herein to the
contrary, with respect to a Distributee that is a non-spouse beneficiary of the
Member, an Eligible Retirement Plan shall mean solely an individual retirement
account (described in Section 408(a) of the IRC) or an individual retirement
annuity (described in Section 408(b) of the IRC) and any rollover by such a
Distributee shall only be in the form of a direct trustee to trustee transfer.

 

68



--------------------------------------------------------------------------------



 



    Notwithstanding anything herein to the contrary, with respect to a
Distributee that is a non-spouse beneficiary of the Member, an Eligible
Retirement Plan shall mean solely an individual retirement account (described in
Section 408(a) of the IRC) or an individual retirement annuity (described in
Section 408(b) of the IRC) and any rollover by such a Distributee shall only be
in the form of a direct trustee to trustee transfer.   (C)   Distributee: A
Distributee includes an Employee or former Employee. In addition, the Employee’s
or former Employee’s surviving Spouse and the Employee’s or former Employee’s
Spouse or former Spouse who is an alternate payee under a Qualified Domestic
Relations Order are Distributees with regard to the interest of the Employee or
former Employee. Effective April 1, 2007, a Distributee shall include any non-
spouse beneficiary designated by a Member under the Pentegra DB Plan.      
Effective April 1, 2007, a Distributee shall also include any non-spouse
beneficiary designated by a Member under the Pentegra DB Plan.   (D)   Direct
Rollover: A Direct Rollover is a payment by the Pentegra DB Plan to the Eligible
Retirement Plan specified by the Distributee.

SECTION 5.
Unless the Member elects otherwise, distribution of his Retirement Allowance
will begin no later than the 60th day after the latest of the close of the Plan
Year in which:

  (i)   the Member attains age 65;     (ii)   occurs the 10th anniversary of the
year in which the Member commenced participation in the Pentegra DB Plan; or,  
  (iii)   the Member terminates Service with his Employer.

Notwithstanding the foregoing, the failure of a Member and Spouse to consent to
a distribution before the Member attains age 65 shall be deemed to be an
election to defer commencement of payment of any benefit sufficient to satisfy
this Section 5.

 

69



--------------------------------------------------------------------------------



 



SECTION 6.
Notwithstanding anything in this Article VII to the contrary, the provisions of
this Section 6 will apply for purposes of determining required minimum
distributions for calendar years beginning with the 2006 calendar year. All
distributions required under this Section 6 will be determined and made in
accordance with the Treasury regulations under Section 401(a)(9) of the IRC.
Notwithstanding the other provisions of this Section 6, other than the preceding
sentence, distributions may be made under a designation made before January 1,
1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the Pentegra DB Plan that
relate to section 242(b)(2) of TEFRA.

(A)   Time and Manner of Distribution.

  (1)   Required Beginning Date. The Member’s entire interest will be
distributed, or begin to be distributed, to the Member no later than the
Member’s Required Beginning Date.     (2)   Death of Member Before Distributions
Begin. If the Member dies before distributions begin, the Member’s entire
interest will be distributed, or begin to be distributed, not later than as
follows:

  (a)   If the Member’s surviving spouse (whose marriage to the Member was
recognized for purposes of Federal law) is the Member’s sole Designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Member died, or by December 31 of the calendar year in which the Member would
have attained age 701/2, if later.     (b)   If the Member’s surviving spouse
(whose marriage to the Member was recognized for purposes of Federal law) is not
the Member’s sole designated beneficiary, then distributions to the designated
beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Member died.     (c)   If there is no designated
beneficiary as of September 30 of the year following the year of the Member’s
death, the Member’s entire interest will be distributed by December 31 of the
calendar year containing the fifth anniversary of the Member’s death.

 

70



--------------------------------------------------------------------------------



 



  (d)   If the Member’s surviving spouse (whose marriage to the Member was
recognized for purposes of Federal law) is the Member’s sole designated
beneficiary and the surviving spouse dies after the Member but before
distributions to the surviving spouse begin, this Subsection (A)(2), other than
Subsection (2)(a), will apply as if the surviving spouse were the Member.

      For purposes of this Subsection (A)(2) and Subsection (D), distributions
are considered to begin on the Member’s Required Beginning Date (or, if
Subsection (A)(2)(d) applies, the date distributions are required to begin to
the surviving spouse (whose marriage to the Member was recognized for purposes
of Federal law) under Subsection (A)(2)(a)). If annuity payments irrevocably
commence to the Member before the Member’s Required Beginning Date (or to the
Member’s surviving spouse (whose marriage to the Member was recognized for
purposes of Federal law) before the date distributions are required to begin to
the surviving spouse under Subsection (A)(2)(a)), the date distributions are
considered to begin is the date distributions actually commence.     (3)   Form
of Distribution. Unless the Member’s interest is distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with Subsections (B), (C) and (D) of
this Section 6. If the Member’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the IRC and the
Treasury regulations. Any part of the Member’s interest which is in the form of
an individual account described in Section 414(k) of the IRC will be distributed
in a manner satisfying the requirements of Section 401(a)(9) of the IRC and the
Treasury regulations that apply to individual accounts.

(B)   Determination of Amount to be Distributed Each Year.

  (1)   General Annuity Requirements. If the Member’s interest is paid in the
form of annuity distributions under the Regulations, payments under the annuity
will satisfy the following requirements:

  (a)   The annuity distributions will be paid in periodic payments made at
intervals not longer than one year;

 

71



--------------------------------------------------------------------------------



 



  (b)   The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Subsections (C) or (D);     (c)
  Once payments have begun over a period certain, the period certain will not be
changed even if the period certain is shorter than the maximum permitted;    
(d)   Payments will either be nonincreasing or increase only as follows:

  (i)   By an annual percentage increase that does not exceed the         annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;     (ii)   To the extent of
the reduction in the amount of the Member’s payments to provide for a survivor
benefit upon death, but only if the beneficiary whose life was being used to
determine the distribution period described in Subsection (C) dies or is no
longer the Member’s beneficiary pursuant to a qualified domestic relations order
within the meaning of IRC Section 414(p);     (iii)   To provide cash refunds of
employee contributions upon the Member’s death; or     (iv)   To pay increased
benefits that result from an amendment to the Regulations.

  (2)   Amount Required to be Distributed by Required Beginning Date. The amount
that must be distributed on or before the Member’s Required Beginning Date (or,
if the Member dies before distributions begin, the date distributions are
required to begin under Subsection (A)(2)(a) or (b)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Member’s benefit accruals as of the last date of the first Distribution Calendar
Year will be included in the calculation of the amount of the annuity payments
for payment intervals ending on or after the Member’s Required Beginning Date.

 

72



--------------------------------------------------------------------------------



 



  (3)   Additional Accruals After First Distribution Calendar Year. Any
additional benefits accruing to the Member in a calendar year after the first
Distribution Calendar Year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.

(C)   Requirements For Annuity Distributions That Commence During Member’s
Lifetime.

  (1)   Joint Life Annuities Where the Beneficiary Is Not the Member’s Spouse.
If the Member’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Member and a nonspouse beneficiary
(or for the joint lives of the Member and a spouse whose marriage to the Member
is not recognized for purposes of Federal law), annuity payments to be made on
or after the Member’s Required Beginning Date to the designated beneficiary
after the Member’s death must not at any time exceed the applicable percentage
of the annuity payment for such period that would have been payable to the
Member using the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the
Treasury regulations. If the form of distribution combines a joint and survivor
annuity for the joint lives of the Member and a nonspouse beneficiary (or for
the joint lives of the Member and a spouse whose marriage to the Member is not
recognized for purposes of Federal law), and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain.    
(2)   Period Certain Annuities. Unless the Member’s spouse (whose marriage to
the Member is recognized for purposes of Federal law) is the sole designated
beneficiary and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Member’s lifetime may not exceed the applicable distribution period for the
Member under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of
the Treasury regulations for the calendar year that contains the annuity
starting date. If the annuity starting date precedes the year in which the
Member reaches age 70, the applicable distribution period for the Member is the
distribution period for age 70 under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations plus the excess of 70 over the
age of the Member as of the Member’s birthday in the year that contains the
annuity starting date. If the Member’s spouse (whose marriage to the Member is
recognized for purposes of Federal law) is the Member’s sole designated
beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Member’s applicable
distribution period, as determined under this Subsection (C)(2), or the joint
life and last survivor expectancy of the Member and the Member’s spouse as
determined under the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s and
spouse’s attained ages as of the Member’s and spouse’s birthdays in the calendar
year that contains the annuity starting date.

 

73



--------------------------------------------------------------------------------



 



  (D)   Requirements For Minimum Distributions Where Member Dies Before Date
Distributions Begin.

  (1)   Member Survived by Designated Beneficiary. If the Member dies before the
date distribution of his or her interest begins and there is a Designated
Beneficiary, the Member’s entire interest will be distributed, beginning no
later than the time described in Subsection (A)(2)(a) or (b), over the life of
the Designated Beneficiary or over a period certain not exceeding:

  (a)   Unless the annuity starting date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the beneficiary’s age as of the beneficiary’s birthday in the calendar
year immediately following the calendar year of the Member’s death; or     (b)  
If the annuity starting date is before the first Distribution Calendar Year, the
Life Expectancy of the Designated Beneficiary determined using the beneficiary’s
age as of the beneficiary’s birthday in the calendar year that contains the
annuity starting date.

  (2)   No Designated Beneficiary. If the Member dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Member’s death, distribution of the Member’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Member’s death.     (3)   Death of Surviving Spouse
Before Distributions to Surviving Spouse Begin. If the Member dies before the
date distribution of his or her interest begins, the Member’s surviving spouse
(whose marriage to the Member is recognized for purposes of Federal law) is the
Member’s sole designated beneficiary, and the surviving spouse dies before the
distributions to the surviving spouse begin, this Subsection (D) will apply as
if the surviving spouse were the Member, except that the time by which
distributions must begin will be determined without regard to Subsection
(A)(2)(a).

 

74



--------------------------------------------------------------------------------



 



  (E)   Definitions.

  (1)   Designated Beneficiary. The individual who is designated as the
“Beneficiary” under Subsection (4) of Article I of the Regulations and is the
designated beneficiary under Section 401(a)(9) of the IRC and
Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.     (2)  
Distribution Calendar Year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Member’s death, the first
Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
pursuant to Subsection (A)(2).     (3)   Life Expectancy. Life expectancy as
computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the
Treasury regulations.     (4)   Required Beginning Date. The date specified in
Subsection (39) of Article I of the Regulations.

 

75



--------------------------------------------------------------------------------



 



ARTICLE VIII RESTORATION OF A RETIREE TO SERVICE
If a Retiree (or a terminated Member who is eligible for early retirement) is
restored to Service at the rate of 1,000 or more Hours of Service a year, he
shall be re-enrolled as an active Member as of his new employment date. If a
Retiree returns to active membership he may, within six months following (i) his
date of reemployment, or (ii) if such Retiree is first enrolled as an inactive
Member pursuant to Article X, Section 3, his change in status to an active
Member, make an irrevocable election to continue to receive the payment of his
Retirement Allowance or to suspend the payment of his Retirement Allowance until
his subsequent termination of Service or retirement in accordance with
Section 2530.203-3 of the DOL Regulations; provided, however, if no such
election is made, payment of such Member’s Retirement Allowance shall continue
in the form of payment previously chosen. Upon subsequent retirement, (i) his
benefit shall be based on his Benefit Service before and after his previous
retirement and his Salary during such service, but shall be reduced by the
Equivalent Value of the benefits provided by the Pentegra DB Plan, and (ii) any
Retirement Adjustment Payment for which he is then eligible shall be reduced by
the amount of any such payment made in respect of his previous retirement.
If a Retiree (or terminated Member who is eligible for early retirement) is
restored to Service at the rate of less than 1,000 Hours of Service a year, he
shall be re-enrolled as an inactive Member as of his new employment date. If it
is determined that a Retiree, who was restored to Service at a rate of less than
1,000 Hours of Service per year, has completed at least 1,000 Hours of Service
in any 12 consecutive month period, measured from the first day of such
restoration to Service and then from each January 1 thereafter, Benefit Service
shall be credited retroactively to the beginning of such period.

 

76



--------------------------------------------------------------------------------



 



ARTICLE IX CONTRIBUTIONS
SECTION 1. ENGAGEMENT OF ACTUARY
The Board shall engage an enrolled actuary to (i) recommend the actuarial
funding method and the actuarial assumptions, tables, interest rates and other
factors to be used in determining the cost of participating in the Pentegra DB
Plan, (ii) perform an annual actuarial valuation of the liabilities to determine
the minimum contributions required to be made in accordance with such valuation
to avoid an accumulated funding deficiency and the maximum contributions
permitted to be made without exceeding the full funding limitation under the
IRC, and (iii) determine each Employer’s allocable share of the aggregate annual
contribution to the Pentegra DB Plan which is approved by the Board. The Board
may adopt and modify from time to time any actuarially sound funding method
which conforms with IRC and IRS Regulations as the funding method for the
Pentegra DB Plan.
SECTION 2. SINGLE PLAN
The Pentegra DB Plan is a single plan which provides benefits to Members of all
Employers participating in the Pentegra DB Plan and their Beneficiaries. It is
intended to satisfy the requirements of IRC Section 413(c) and IRS
Regulation Section 1.414(1)-1(b)(1). Accordingly, all Pentegra DB Plan assets
are available to pay benefits to all Members of the Pentegra DB Plan and their
Beneficiaries.
SECTION 3. CONTRIBUTIONS BY EMPLOYERS

(A)   Each Employer shall contribute to the Pentegra DB Plan the amount
determined in accordance with the annual actuarial valuation of the Pentegra DB
Plan for such year, reflecting the benefits provided to its Employees under the
Regulations. The contribution so determined may be proportionally increased as
directed by the Board so that the total of all contributions remitted during the
Plan Year from all participating Employers will not result in a funding
deficiency under IRC Section 412.   (B)   In determining each Employer’s
required contribution to the Pentegra DB Plan, the actuary shall take into
account each Employer’s normal cost for the benefits provided to such Employer’s
Members under the Regulations, an annual amortization of any unfunded accrued
actuarial liabilities and an annual amortization of actuarial experience gains
and losses. In addition, the actuary may take into account such other factors
which it deems relevant to determine the cost of an Employer’s participation in
the Pentegra DB Plan and which are otherwise in accordance with IRC Sections 412
and 413(c).

 

77



--------------------------------------------------------------------------------



 



(C)   Effective for Plan Years commencing before July 1, 1989, during any period
when the Pentegra DB Plan is in full funding, the Board shall advise each
Employer which is precluded from making contributions that would otherwise be
required but for full funding, based on the advice of the actuary, of the amount
of the contributions which would otherwise have been required. The future
contribution requirements of each such Employer shall take into account an
amortization of such unpaid contributions over such period of time and at such
rate of interest as is determined by the Board.   (D)   Notwithstanding any
provision of the Regulations to the contrary, an Employer that is exempt from
taxation under the IRC may elect to make contributions to the Pentegra DB Plan
in excess of the deduction limits under Section 404 of the IRC.

SECTION 4. ADMINISTRATIVE EXPENSES
Each Employer’s share of all proper charges and expenses of administering the
Regulations, as determined by the Board in accordance with Section 1(I) of
Article XIV shall be (i) charged against the assets of the Trust or
(ii) remitted to the Pentegra DB Plan based upon a schedule determined by the
Board, but not less frequently than annually.
SECTION 5. CONTRIBUTIONS BY MEMBERS

(A)   No Member shall contribute to the Pentegra DB Plan unless his Employer
elects to participate on a contributory basis thereby reducing its contributions
under Section 3(A) of this Article IX. Each Member whose Employer does
participate on such contributory basis shall contribute a level percentage of
his Salary, as determined by the Board, provided that effective July 1, 2006, no
Member contributions shall be required with respect to any Member who has
attained his 65th birthday. With respect to Members who have attained their 65th
birthdays, benefit accruals under the Pentegra DB Plan after such 65th birthday
shall not be reduced because of the cessation of Member contributions, but shall
be funded through otherwise accumulated Pentegra DB Plan assets attributable to
the Employer and Employer contributions.

 

78



--------------------------------------------------------------------------------



 



(B)   The Pentegra DB Plan shall certify to the Employer the contribution rate
applicable to each of its enrolling Members, and the Employer shall deduct from
the Member’s Salary his contribution based on such rate. All contributions of
Members thus deducted shall be transmitted monthly by the Employer to the
Pentegra DB Plan and, upon receipt by the Pentegra DB Plan, shall be credited to
the individual accounts of the Members. Every Member shall be deemed to agree to
the deductions provided for herein.   (C)   A Member’s Accumulated Contributions
shall be fully vested but payable only in the form provided in the Regulations
and in accordance with the spousal consent requirements of Article VII,
Section 2 and IRC Sections 401(a)(11) and 417 and the IRS Regulations
thereunder. For purposes of this provision, Accumulated Contributions as of any
date may be commuted to a life annuity commencing on the Member’s Normal
Retirement Date by multiplying such Accumulated Contributions by an appropriate
conversion factor as determined by the Pentegra DB Plan in accordance with ERISA
and Section 411 (c)(2) of the IRC.   (D)   A person whose membership is
terminated for any reason other than by death or disability retirement shall,
upon filing with the Pentegra DB Plan the designated form for giving notice
thereof, be entitled to a refund of his Accumulated Contributions, if any,
provided the spousal consent requirements are met as provided below:

  (1)   In the case of a person whose membership is terminated by a Break in
Service (prior to vesting under Article IV), such refund shall be in lieu of all
other benefits otherwise payable on his account. If the Member’s Accumulated
Contributions amount to $1,000 ($3,500 prior to March 28, 2005) or less, such
amounts will be paid in a lump sum upon such termination of Service. However, if
the Member’s Accumulated Contributions amount to more than $1,000 ($3,500 prior
to March 28, 2005), then if the Member does not elect to receive a refund of his
Accumulated Contributions, such contributions shall be paid upon his attainment
of age 65 in a lump sum, provided the Pentegra DB Plan receives the appropriate
spousal consent therefor or, otherwise, in the form of a qualified joint and
survivor annuity. If such a terminated Member dies before withdrawing his
Accumulated Contributions, or receiving the first payment of such annuity, the
amount of such Accumulated Contributions shall be paid to his Beneficiary.

 

79



--------------------------------------------------------------------------------



 



  (2)   In the case of a person whose membership is terminated upon early or
normal retirement, such refund shall be payable only prior to the commencement
of his Retirement Allowance and shall be in lieu of the actuarial equivalent of
that portion of his retirement benefit which is attributable to such Accumulated
Contributions. The remaining portion of such retirement benefit, if any, shall
be calculated in accordance with ERISA and paid to him as provided in
Article VII.

SECTION 6. CONTRIBUTION REQUIREMENTS FOR BENEFIT IMPROVEMENTS
Notwithstanding anything in the Regulations to the contrary, in the event an
Employer elects a benefit improvement under the Regulations for which
contributions may not be made by an Employer (subject to Section 404 of the IRC)
on a tax-deductible basis, such election shall be effective only to the extent
the Pentegra DB Plan determines that such benefit improvement may be adequately
funded by such Employer, and to the extent the Pentegra DB Plan actuary
determines it necessary (such determination being performed in a uniform and
nondiscriminatory manner), the Employer satisfies a creditworthiness test (as
prescribed by the Pentegra DB Plan) and executes a cash collateral agreement
granting the Pentegra DB Plan a security interest in such assets as the Pentegra
DB Plan may reasonably require.
SECTION 7. RETURN OF CONTRIBUTIONS TO EMPLOYER

(A)   The Pentegra DB Plan is created for the exclusive benefit of Members,
their Beneficiaries and Contingent Annuitants. Except as provided in Subsections
(B) and (C) of this Section 7, at no time prior to the satisfaction of all
liabilities under the Pentegra DB Plan with respect to all Members and Retirees,
their Beneficiaries and Contingent Annuitants shall any contributions to the
Pentegra DB Plan by an Employer be returned by the Pentegra DB Plan to the
Employer, subject to Article XIII(D)(2).   (B)   In the case of a contribution
that is made by an Employer by reason of a mistake of fact as determined by the
Board, such Employer may request the return to it of such contribution, provided
such refund is made within one year after the payment of the contribution. In
accordance with applicable law, earnings attributable to such contribution may
not be returned to the Employer, but losses attributable thereto must reduce the
amount to be returned to the Employer.

 

80



--------------------------------------------------------------------------------



 



(C)   In the case of a contribution made by an Employer (other than an Employer
that is exempt from taxation under the IRC), such contribution shall be
conditioned upon the deductibility of the contribution by the Employer under
Section 404 of the IRC. To the extent the deduction for such contribution is
disallowed, in accordance with IRS Regulations, the Employer may request the
return to it of such contribution, provided such refund is made within one year
after the disallowance of the deduction. In accordance with applicable law,
earnings attributable to such contribution may not be returned to the Employer,
but losses attributable thereto must reduce the amount to be returned to the
Employer.

 

81



--------------------------------------------------------------------------------



 



ARTICLE X EFFECTS OF VARIOUS EVENTS ON MEMBERSHIP AND SERVICE
SECTION 1. TERMINATION OF MEMBERSHIP
Membership shall cease upon date of retirement, death, Break in Service, or
withdrawal of the Employer’s participation. For purposes of this Article X, a
Break in Service commences when a non-vested Member’s Service is terminated.
SECTION 2. REINSTATEMENT OF MEMBERSHIP AND SERVICE
If a Member had a vested interest in his Retirement Allowance at the time of his
termination, his Vesting Service shall be reinstated upon his reemployment. If a
person whose membership is terminated by a Break in Service is again employed by
an Employer, he shall be re-enrolled as a Member as of his new employment date,
subject to the provisions of this Section 2.
Further, (i) if a non-vested Member’s Service is terminated and his Break in
Service did not exceed 60 consecutive months, then his previous Vesting Service
(and pervious Service for determining eligibility to participate) shall be
reinstated upon his reemployment, and if such Break in Service did not exceed 12
consecutive months, he shall also be credited with Vesting Service (and pervious
Service for determining eligibility to participate) for the period of such break
upon his reemployment; (ii) if a non-vested Member’s Service is terminated and
his Break in Service did exceed 60 consecutive months but did not exceed his
previous Vesting Service, then his previous Vesting Service (and pervious
Service for determining eligibility to participate) shall be reinstated upon his
reemployment; and (iii) if a non-vested Member’s Service is terminated and such
Member’s Break in Service did equal or exceed the greater of (x) 60 consecutive
months or (y) his previous Vesting Service, then upon his reemployment he shall
be treated as a new Employee for all purposes under the Regulations.
If an Employee receives a distribution or is deemed to receive a distribution
pursuant to Article VII, Section 3 and the Employee is rehired by an Employer,
he shall have the right to reinstate his Benefit Service and restore his
retirement benefits (including all optional forms of benefits and subsidies
relating to such benefits) to the extent forfeited upon the repayment to the
Pentegra DB Plan of the full amount of the distribution plus interest,
compounded annually from the date of distribution at the rate determined under
Section 411(c)(2)(C) of the IRC. Such repayment must be made before the earlier
of five (5) years after the first date on which the Member is reemployed by an
Employer, or the date the Member incurs a Break in Service of at least 60
consecutive months.


 

82



--------------------------------------------------------------------------------



 



Solely for purposes of determining whether a Break in Service has occurred, an
individual who has a maternity or paternity absence, as determined by the
Pentegra DB Plan in accordance with the IRC and ERISA, that continues beyond the
first anniversary of the first day of absence by reason of a maternity or
paternity absence shall incur a Break in Service on the date of the second
anniversary of the first day of such maternity or paternity absence; provided,
that the individual timely provides the Pentegra DB Plan with such information
as it shall require. For purposes of the Regulations, maternity or paternity
absence shall mean an absence from work by reason of the individual’s pregnancy,
the birth of the individual’s child or the placement of a child with the
individual in connection with adoption of the child by such individual, or for
purposes of caring for a child for the period immediately following such birth
or placement.
In the event a Member is no longer part of an eligible class of Employees and
becomes ineligible to participate but has not incurred a Break in Service, such
Employee will participate immediately upon returning to an eligible class of
Employees. If such Member incurs a Break in Service, eligibility will be
determined under the Break in Service rules of the Regulations.
In the event an Employee who is not part of an eligible class of Employee
becomes a part of an eligible class, such Employee will participate immediately
if such Employee has satisfied the minimum age and service requirements provided
in Section 2.2 and would have otherwise previously become a Member.
In the event a Member terminates employment when his Employer participates under
the Pentegra DB Plan with a different basis of participation for employees hired
on or after a specified date, such Member, upon reemployment, will participate
under the Employer’s latest adopted basis of participation unless the Member’s
Break in Service did not exceed 12 consecutive months. If the Member’s Break in
Service did not exceed 12 consecutive months, such Member ‘s basis of
participation shall be the basis under which he was covered prior to his
termination of employment.
SECTION 3. INACTIVE MEMBERSHIP
If an Employer certifies to the Pentegra DB Plan that it expects a Member to
complete less than 1,000 Hours of Service in the 12 consecutive month period
commencing on his Enrollment Date (or any January 1 thereafter), he shall be
deemed an “inactive Member.” This does not constitute a Break in Service. During
a period of inactive membership (a) Vesting Service shall accrue, (b) Benefit
Service shall not accrue, and (c) no contributions may be made by such inactive
Member. If it is later determined that such Member has completed, or is expected
to complete, at least 1,000 Hours of Service in any such period, then his
regular membership shall be restored, and his Benefit Service shall be credited
retroactively for such period. Inactive membership shall also be deemed to occur
whenever a Member (a) is transferred from regular membership to a class of
employees for which the Employer has requested, and the Pentegra DB Plan has
granted, exclusion pursuant to Article II, or to a non-participating corporation
which is a member of a controlled group of corporations of the Employer (within
the meaning of Section 1563(a) of the IRC) or (b) receives no income from an
Employer other than commissions and such Employer, which previously included
commissions as Salary, elects not to include commissions as Salary under
Article I, Section 42 of the Regulations.

 

83



--------------------------------------------------------------------------------



 



No benefit other than the refund of the Member’s Accumulated Contributions, if
any, is payable on account of disability or death incurred during inactive
membership, except that if the Member is eligible for early retirement and dies
during such period, his Beneficiary shall be entitled to the death benefit which
would have been payable under Article IV, Section 3(B) or Article V, Section
4(B), whichever is applicable. Notwithstanding anything to the contrary under
the Regulations, if a Member becomes an “inactive Member,” he shall be permitted
to elect to commence the payment of his Retirement Allowance at any time after
his attainment of age 65 while an inactive Member. If an inactive Member has
elected to commence the payment of his Retirement Allowance and, subsequent to
the commencement of such allowance, the Member returns to active membership
status and thus is no longer an inactive Member, such Member may elect to
continue to receive his Retirement Allowance or to suspend the payment of his
Retirement Allowance. Any benefits which accrue subsequent to the Member’s
return to active Member status shall be deemed to be provided to the extent of
the Equivalent Value of any benefits paid (taking into account only those
payments made in accordance with the applicable normal form of Retirement
Allowance payable under the Regulations) to the Member; provided, however, in no
event shall the Member’s accrued benefit be reduced below such Member’s accrued
benefit as of the close of the Plan Year immediately preceding the Plan Year in
which such additional benefits accrue.
SECTION 4. LEAVES OF ABSENCE

(A)   Service crediting and membership shall continue during any approved leave
of absence, provided that the Employer notifies the Pentegra DB Plan of its
intention to grant to a specific Employee or Member, pursuant to the Employer’s
policy which is uniformly applicable to all its Employees under similar
circumstances, one of the leaves of absence described in Subsection (B) of this
Section 4, and agrees to notify the Pentegra DB Plan at the conclusion thereof.

 

84



--------------------------------------------------------------------------------



 



(B)   For purposes of the Regulations, the following are the only types of
approved leaves of absence:       TYPE 1       Non-military leave granted to a
Member for a period not in excess of one year during which contributions
continue. Under this leave, Benefit Service continues to accrue and any benefit,
except disability retirement, for which the Member is otherwise eligible may
become payable during the period of the leave. Further, an Employer may elect
that this leave be extended beyond the one-year period to cover a Member who is
receiving payments under (i) a disability program of the Employer, or (ii) Title
II of the Federal Social Security Act, but not beyond his Normal Retirement
Date.       TYPE 1A       Special military leave granted to a Member who is
required to report for military service pursuant to an involuntary call-up in
the reserves. Under this leave, Benefit Service continues to accrue for the
period of such military service and any benefit, except disability retirement,
for which the Member is otherwise eligible may become payable during the period
of the leave. This special military leave shall terminate upon the earlier to
occur of (i) the Member’s reemployment or (ii) 90 days after the Member
completes such military service.       TYPE 2       Non-military leave or layoff
granted to a Member for a period not in excess of one year during which no
contributions are made. Under this leave, Vesting Service continues to accrue,
but Benefit Service ceases to accrue. Benefit Service shall recommence upon
termination of the leave and resumption of contributions.       TYPE 3      
Military or other governmental service leave granted to a Member from which he
returns directly to the Service of an Employer. Under this leave, Vesting
Service continues to accrue, but Benefit Service ceases to accrue. Benefit
Service shall recommence upon termination of the leave. However, such Benefit
Service as did not accrue by reason of the absence may be credited retroactively
to the Member at the election of the Employer on a uniform basis or as otherwise
required by applicable law.

 

85



--------------------------------------------------------------------------------



 



    No benefit, other than a refund of the Member’s Accumulated Contributions,
if any, is payable on account of disability or death incurred during a Type 2 or
Type 3 leave under this Subsection (B), except that if the Member is eligible
for early retirement and dies during any leave, his Beneficiary shall be
entitled to the death benefit which would have been payable under Article IV,
Section 3(B) or Article V, Section 4(B), whichever is applicable. At the
termination of any leave, a Break in Service shall occur unless the Member is
then vested or hired by an Employer.   (C)   Notwithstanding any provision of
the Regulations to the contrary, effective December 12, 1994, contributions,
benefits and service credits with respect to qualified military service will be
provided in accordance with Section 414 (u) of the IRC.

SECTION 5. SERVICE WITH A CONTROLLED CORPORATION
In determining an Employee’s Service for purposes of eligibility for membership
under Article II and for vesting under Article IV, all Service with a
corporation which is a member of a controlled group of corporations of the
Employer (within the meaning of Section 1563(a) of the IRC) shall be taken into
account.
SECTION 6. UNIFORM APPLICABILITY OF RULES
Notwithstanding anything in the Regulations to the contrary, Service credited to
each Employee and Member with respect to membership, vesting and benefits shall
be determined by the Pentegra DB Plan on a basis uniformly applicable to each
Employee or Member similarly situated, in accordance with ERISA.

 

86



--------------------------------------------------------------------------------



 



ARTICLE XI MISCELLANEOUS PROVISIONS
SECTION 1. LIMITATIONS ON BENEFITS REQUIRED BY THE IRC

(A)   In order that the Pentegra DB Plan be maintained as a qualified trust
under the IRC, the benefits payable under the Regulations to or in respect of a
Member shall be subject to the limitations set forth in this Section 1,
notwithstanding any other provision of the Regulations. A Member’s benefits to
which this Section 1 is applicable are those attributable to his Employer’s
contributions (and contributions by Affiliates as defined in Article XI,
Section 6(A)), but excluding to the maximum extent permissible under the IRC
(i) any allowance payable under Article VI to his Spouse as Contingent
Annuitant, and (ii) any benefit which is not directly related to his Retirement
Allowance. All defined benefit plans (whether or not terminated) of an Employer
and its Affiliates (as defined in Article XI, Section 6(A)) are to be treated as
one defined benefit plan for purposes of applying the limitations on benefits
described in this Section 1.   (B)   The benefits to which this Section 1 is
applicable may not for any Limitation Year exceed the actuarial equivalent
(calculated as of the date of commencement of the Member’s Retirement Allowance
or his death, if earlier) of an annual single life annuity payable to the Member
in an amount equal to the lesser of:

  (i)   $90,000 (the “Dollar Limitation”), or     (ii)   100 percent of the
Member’s High-3 Year Average Compensation (the “Compensation Limitation”),
subject, however, to the following provisions of this Article XI. For purposes
of this Article XI, “High-3 Year Average Compensation” means a Member’s average
annual salary for the three consecutive years of Benefit Service during which
his salary was highest (or for all the years of Benefit Service if less than 3).
For purposes of determining a Member’s “High-3 Year Average Compensation” under
this Subsection (B), a Member’s salary shall be his/her 415 Compensation.

 

87



--------------------------------------------------------------------------------



 



      For all purposes under the Regulations, “415 Compensation” shall mean the
compensation as required to be reported under Sections 6041, 6051, and 6052 of
the IRC (Wages, tips and other compensation as reported on Form W-2).
Compensation is defined as wages within the meaning of Section 3401(a) and all
other payments of compensation to an employee by the employer (in the course of
the employer’s trade or business) for which the employer is required to furnish
the employee a written statement under Sections 6041(d), 6051(a)(3), and 6052.
Compensation must be determined without regard to any rules under Section
3401(a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Section 3401(a)(2)). Effective January 1, 1998, for
purposes of determining 415 Compensation, such compensation shall include any
elective deferral (as defined in Section 402(g) (3) of the IRC), and any amount
which is contributed or deferred by the Member’s Employer at the election of the
Employee and which is not includible in the gross income of the Employees by
reason of Sections 125, 457, and effective January 1, 1999, Section 132(f)
(4) of the IRC.

(C)   The limitations on the maximum amount of benefits contained in Subsection
(B) of this Section 1 shall be adjusted as follows:

  (1)   The Dollar Limitation shall be adjusted annually, for limitation years
beginning after December 31, 1987, for increases in the cost-of-living on or
after October 1, 1986 in accordance with the IRS Regulations.     (2)   In the
case of a benefit beginning prior to a Member’s social security retirement age,
as defined in Section 415(b)(8) of the IRC, the Dollar Limitation applicable to
such benefit shall be reduced in accordance with the IRS Regulations to an
amount which is equal to a single life annuity commencing at the same time which
is the actuarial Equivalent Value of a straight life annuity equal to the Dollar
Limitation commencing at the Member’s social security retirement age. The
adjustment referred to in the preceding sentence shall be determined as follows:

  (i)   If the annual benefit commences before the Member’s social security
retirement age, but on or after age 62, and the Member’s social security
retirement age is 65, the dollar limitation for benefits commencing on or after
age 62 is determined by reducing the defined benefit dollar limitation by 5/9 of
one percent for each month by which benefits commence before the month in which
the Member attains age 65.

 

88



--------------------------------------------------------------------------------



 



  (ii)   If the annual benefit commences before the Member’s social security
retirement age, but on or after age 62, and the Member’s social security
retirement age is greater than 65, the dollar limitation for benefits commencing
on or after age 62 is determined by reducing the defined benefit dollar
limitation by 5/9 of one percent for each of the first 36 months and 5/12 of one
percent for each of the additional months (up to 24 months) by which benefits
commence before the month of the Member’s social security retirement age.    
(iii)   If the annual benefit of a Member commences prior to age 62, the defined
benefit dollar limitation shall be the actuarial equivalent, determined in
accordance with IRC Section 415 and IRS Regulations, of an annual benefit
beginning at age 62, as determined in (i) or (ii) above, reduced for each month
by which benefits commence before the month in which the Member attains age 62.
For Limitation Years beginning on or after January 1, 1995, such benefit may not
exceed the lesser of the equivalent amount computed using the interest rate and
mortality table (or tabular factor) used in the plan for actuarial equivalence
for early retirement benefits, and the amount computed using 5 percent interest
and the applicable mortality table (to the extent that the mortality decrement
is used prior to age 62), regardless of whether the benefit is or is not subject
to Section 417(e)(3) of the IRC.

  (3)   In the case of a benefit beginning after the Member’s social security
retirement age, the Dollar Limitation shall be increased in accordance with the
IRS Regulations to an amount which is equal to a single life annuity commencing
at the same time which is the Equivalent Value of a single life annuity equal to
the Dollar Limitation commencing at the social security retirement age. The
maximum dollar limitation on benefits is the lesser of the equivalent amount
computed using the interest rate and mortality table (or tabular factor) used in
the Pentegra DB Plan’s Regulations for actuarial equivalence for late retirement
benefits, and the amount computed using 5 percent interest and the applicable
mortality table, regardless of whether the benefit is or is not subject to
Section 417(e)(3) of the IRC.

 

89



--------------------------------------------------------------------------------



 



  (4)   Notwithstanding the provisions of Subsection (B) and Paragraphs (1),
(2) and (3) of this Subsection (C), the benefits payable to a Member from the
Pentegra DB Plan shall not be deemed to exceed the limitations of such
provisions if (i) the retirement benefits payable with respect to such Member
under the Pentegra DB Plan and all other defined benefit plans of his Employer
do not exceed $10,000 for the Plan Year, or for any prior Plan Year, and
(ii) the Employer has not at any time maintained a defined contribution plan in
which the Member participated. If the Member has fewer than 10 years of Service,
the $10,000 benefit shall be multiplied by a fraction, the numerator of which is
the Member’s years of Service (computed to fractional parts of a year) and the
denominator of which is 10.     (5)   In accordance with the IRC and the
Regulations, if the Member has fewer than 10 years of membership in the Pentegra
DB Plan, the Dollar Limitation shall be multiplied by a fraction, the numerator
of which is the number of years (computed to fractional parts of a year) of
membership in the Pentegra DB Plan, and the denominator of which is 10. In the
event a Member terminated employment with an Employer prior to August 3, 1992,
the Dollar Limitation applicable to any amendment of the Regulations or election
by the Employer under the Regulations, made on or after May 17, 1989 but before
August 3, 1992, which improves benefits thereunder shall be subject to a
separate 10 years of Pentegra DB Plan membership requirement based only on years
of Pentegra DB Plan membership credited on or after the date of such amendment
to, or election under, the Regulations; provided, however, an Employer may
elect, no later than June 30, 1993, not to have a separate 10 years of Pentegra
DB Plan membership requirement apply to such benefit improvement; and provided,
further, such election may not apply to any such benefit improvement provided
pursuant to an early retirement window benefit under Article V, Section 7 unless
(i) the amount of the benefit improvement would be provided under a nonqualified
plan providing benefits which otherwise would be payable under the Pentegra DB
Plan but for certain legal restrictions, (ii) all such Members eligible for an
early retirement window benefit under Article V, Section 7 are given notice that
the portion of any such benefit which was restricted under the Pentegra DB Plan
would be provided through a nonqualified plan, and (iii) the Employer
indemnifies the Board, the Pentegra DB Plan, the employees of the Pentegra DB
Plan and such other person or persons as may be designated by the Board in such
manner as shall be acceptable to the Board in its sole discretion. In accordance
with the IRC and the IRS Regulations, if the Member has fewer than 10 years of
Service, the Compensation Limitation shall be multiplied by a fraction, the
numerator of which is the Member’s years of Service (computed to fractional
parts of a year) and the denominator of which is 10.

 

90



--------------------------------------------------------------------------------



 



  (6)   In no event shall Paragraph (5) of this Subsection (C) reduce the Dollar
Limitation and the Compensation Limitation to an amount less than one-tenth of
the applicable limitation (determined without regard to such Paragraph (5)).    
(7)   For Limitation Years beginning on or after January 1, 1995, the actuarial
equivalent straight life annuity for purposes of applying the limitations under
Section 415(b) of the IRC to benefits that are not subject to Section 417(e)(3)
of the IRC is equal to the greater of the equivalent annual benefit computed
using the interest rate and mortality table (or tabular factor) specified in the
Pentegra DB Plan’s Regulations for actuarial equivalence for the particular form
of benefit payable, and the equivalent annual benefit computed using a 5 percent
interest rate assumption and the applicable mortality table. For benefits
subject to Section 417(e)(3), the equivalent annual benefit shall be computed
using the interest and mortality table (or tabular factor) specified in the
Pentegra DB Plan’s Regulations for actuarial equivalence for the particular form
of benefit payable, or the equivalent annual benefit shall be computed using the
applicable interest rate and the applicable mortality table, with such
applicable interest rate and applicable mortality table equal to the interest
rate and mortality table specified in Article VII, Section 2(B); provided that
for Limitation Years beginning on or after July 1, 2004 and prior to July 1,
2006, when applying the rule otherwise set forth in this sentence, “5.5 percent”
shall be used in lieu of the applicable interest rate. Notwithstanding the
foregoing, with respect to distributions commencing July 1, 2004 and before
December 31, 2004, the amount payable in a form subject to Section 417(e)(3) of
the IRC shall not be less than the amount permitted under this Section 1(BC)(7)
using, when applying the rules of this paragraph to the adjustment of that
benefit to a straight life annuity, the “applicable interest rate” under
Section 417(e)(3) of the IRC in effect on June 30, 2004.

 

91



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, effective on and after July 1, 2006, if the
benefit is subject to Section 417(e)(3) of the IRC, for purposes of applying the
limitations of Section 415(b) of the IRC, the annual benefit shall be adjusted
to an equivalent annual benefit in the form of a straight life annuity, which
equivalent annual benefit shall be the greatest of (i) the equivalent annual
benefit computed using the interest rate and mortality table (or tabular factor)
specified in the Pentegra DB Plan’s Regulations for actuarial equivalence for
the particular form of benefit payable; (ii) 105 percent of the equivalent
annual benefit using the applicable interest rate and applicable mortality
table; and (iii) the equivalent annual benefit using 5.5 percent interest rate
and applicable mortality table, with such applicable interest rate and
applicable mortality table equal to the interest rate and mortality table
specified in Article VII, Section 2(B).

(D)   Notwithstanding the foregoing provisions of this Article XI, if a Member
also participates in any defined contribution plan (as defined in Sections
414(i) and 415(k) of the IRC) maintained by the Employer (or any organization
which is required to be aggregated with such Employer under Section 414(b), (c),
(m) or (o) of the IRC), the sum of the Member’s “Defined Benefit Fraction” (as
defined in IRC Section 415(e)(2)) and the Member’s “Defined Contribution
Fraction” (as defined in IRC Section 415(e)(3)) shall not exceed 1.0. If a
Member makes contributions to the Pentegra DB Plan, the amount of such
contributions shall be treated as an annual addition to a qualified defined
contribution plan for purposes of Section 415 of the IRC.       Notwithstanding
the above, effective for Limitation Years beginning on or after January 1, 2000,
Section 415(e) of the IRC shall not apply.   (E)   Notwithstanding the foregoing
provisions of this Article XI, if the maximum limitation on Retirement
Allowances with respect to any individual who was a Member prior to July 1, 1987
and whose Retirement Allowance (determined without regard to any changes in the
Regulations after May 5, 1986 and without regard to cost of living adjustments
occurring after May 5, 1986) exceeds the limitations set forth in Subsection
(B) of this Section 1, then, for purposes of such Subsection (B) and Sections
415(b) and (e) of the IRC, the Dollar Limitation with respect to such Member
shall be equal to such Member’s Retirement Allowance as of June 30, 1987;
provided that, such Member’s Retirement Allowance did not exceed the maximum
limitation as in effect for all Plan Years commencing prior to July 1, 1987.

 

92



--------------------------------------------------------------------------------



 



(F)   The Pentegra DB Plan may from time to time adjust or modify the maximum
limitations applicable to a Member’s benefits under this Section 1 as may be
required or permitted by the IRC or ERISA prior to the date that payment of any
of such benefits commences.

SECTION 2. SMALL BENEFITS
Following a Retiree’s termination of employment, the Pentegra DB Plan shall pay
a Retiree, who has not begun to receive his Retirement Allowance, a lump sum
equal to the Equivalent Value of his regular Retirement Allowance if such lump
sum does not exceed $1,000 ($3,500 prior to March 28, 2005). Such lump sum shall
be in lieu of the Retirement Allowance which otherwise would be payable. If the
Equivalent Value of a Member’s vested accrued benefit derived from Employer and
Employee contributions exceeds (or at the time of any prior distribution
exceeded) $1,000 ($3,500 prior to March 28, 2005), and the accrued benefit is
immediately distributable, the Member and the Member’s Spouse (or where either
the Member or the Spouse has died, the survivor) must consent to any
distribution of such accrued benefit. The consent of the Member and the Member’s
Spouse shall be obtained in writing within the 90-day period ending on the
annuity starting date. The annuity starting date is the first day of the first
period for which an amount is paid as an annuity or any other form. The Pentegra
DB Plan shall notify the Member and the Member’s Spouse of the right to defer
any distribution until the Member’s accrued benefit is no longer immediately
distributable. Such notification shall include a general description of the
material features, and an explanation of the relative values of, the optional
forms of benefit available under the Pentegra DB Plan in a manner that would
satisfy the notice requirements of IRC Section 417 (a) (3), and shall be
provided no less than 30 days and no more than 90 days prior to the annuity
starting date. However, distribution may commence less than 30 days after the
notice described in the preceding sentence is given, provided the distribution
is one to which Sections 401 (a) (11) and 417 of the IRC do not apply, the
Pentegra DB Plan clearly informs the Member that the Member has a right to a
period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution (and, if applicable, a particular
distribution option), and the Member, after receiving the notice, affirmatively
elects a distribution.
Notwithstanding the foregoing, only the Member need consent to the commencement
of a distribution in the form of a qualified joint and survivor annuity while
the accrued benefit is immediately distributable. Neither the consent of the
Member nor the Member’s Spouse shall be required to the extent that a
distribution is required to satisfy Section 401(a)(9) or Section 415 of the IRC.

 

93



--------------------------------------------------------------------------------



 



SECTION 3. AMOUNTS PAYABLE TO INCOMPETENTS, MINORS OR ESTATES
If the Pentegra DB Plan shall find that any person to whom any amount is payable
under the Regulations is unable to care for his affairs because of illness or
accident, or is a minor, or has died, then any payment due him or his estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may be paid to his Spouse, relative or any other person deemed
by the Board to be a proper recipient on behalf of such person otherwise
entitled to payment. Any such payment shall be a complete discharge of the
liability of the Pentegra DB Plan therefor.
SECTION 4. NON-ALIENATION OF AMOUNTS PAYABLE
Except insofar as applicable law may otherwise require, or pursuant to the terms
of a Qualified Domestic Relations Order, no amount payable under the Regulations
shall be subject in any manner to alienation by anticipation, sale, transfer,
assignment, bankruptcy, pledge, attachment, charge or encumbrance of any kind,
and any attempt to so alienate shall be void; nor shall the Pentegra DB Plan in
any manner be liable for or subject to the debts or liabilities of any persons
entitled to any such amount payable; and further if for any reason any amount
payable under the Regulations would not devolve upon such person entitled
thereto, then the Board, in its discretion, may terminate his interest and hold
or apply such amount for the benefit of such person or his dependents as it may
deem proper.
SECTION 5. UNCLAIMED BENEFITS
If the Pentegra DB Plan cannot ascertain the whereabouts of any person to whom
an amount is payable under the Regulations, and, if after 5 years from the date
such payment is due, a notice of such payment is mailed to the address of such
person, as last shown on the records of the Pentegra DB Plan, and within
3 months after such mailing such person has not filed with the Pentegra DB Plan
written claim therefor, the Board may direct that such payment and all remaining
payments and other benefits, if any, otherwise payable on his account be
cancelled and, to the extent permitted by ERISA, be applied to reduce
contributions. Upon cancellation, the Pentegra DB Plan shall have no further
liability therefor, provided that any such amount payable shall be reinstated if
such person subsequently makes a valid claim therefor.

 

94



--------------------------------------------------------------------------------



 



SECTION 6. TOP HEAVY PROVISIONS
The provisions of this Section 6 shall apply and supersede all other provisions
in the Regulations inconsistent therewith during each Plan Year with respect to
which an Employer’s plan constitutes a top heavy plan for purposes of the IRC.

(A)   For purposes of this Section 6, the following terms shall have the
meanings set forth below:

  (1)   “Affiliate” — Any entity affiliated with any Employer within the meaning
of Section 414(b), 414(c) or 414(m) of the IRC, except that for purposes of
applying the provisions hereof with respect to the limitation on contributions,
Section 415(h) of the IRC shall apply.     (2)   “Aggregation Group” — The group
composed of each qualified retirement plan of the Employer or an affiliate in
which a key employee is a participant and each other qualified retirement plan
of the Employer or an affiliate which enables a plan of the Employer or an
affiliate in which a key employee is a participant to satisfy Section 401(a)(4)
or 410 of the IRC. In addition, the Board may choose to treat any other
qualified retirement plan as a member of the aggregation group if such
aggregation group will continue to satisfy Sections 401(a)(4) and 410 of the IRC
with such plan being taken into account.     (3)   “Determination Date” — the
last day of the preceding Plan Year or, in the case of the first Plan Year, the
last day of such Plan Year.     (4)   “Key Employee” — A “key employee” as
defined in Sections 416(i)(1) and (5) of the IRC and IRS Regulations. For
purposes of Section 416 of the IRC and for determining who is a Key Employee, an
Employer which is not a corporation shall be deemed to have “officers” only for
Plan Years beginning after June 30, 1985. For purposes of determining who is a
key employee, compensation shall mean 415 Compensation (as defined in
Section 1(B) of this Article XI).

 

95



--------------------------------------------------------------------------------



 



  (5)   “Top Heavy Ratio” — is a fraction, the numerator of which is the sum of
the present value of accrued benefits of all Key Employees as of the applicable
Determination Date (including any part of any accrued benefit distributed in the
five year period ending on the Determination Date), and the denominator of which
is the sum of the present value of accrued benefits (including any part of any
accrued benefits distributed in the five year period ending on the Determination
Date). The accrued benefits of a Member who (i) is not a Key Employee but who
was a Key Employee in the prior year, or (ii) has not been credited with at
least one hour of Service with his Employer at any time during the five year
period ending on the determination date will be disregarded. The calculation of
the Top Heavy Ratio, and the extent to which distributions, rollovers, and
transfers are taken into account will be made in accordance with Section 416 of
the IRC and the IRS Regulations.

(B)   The Employer’s plan under the Pentegra DB Plan will be considered a top
heavy plan for any Plan Year if the Employer’s plan is determined to be a top
heavy plan as of the last day of the immediately preceding Plan Year. For
purposes of determining whether an Employer is maintaining a plan under the
Pentegra DB Plan which constitutes a top heavy plan, the present value of a
Member’s Retirement Allowance shall be determined using 8% interest and the 1989
George B. Buck mortality table with a 50%/50% blend of the male and female
mortality rates.       The accrued benefit of a Member other than a Key Employee
shall be determined under (i) the method, if any, that uniformly applies for
accrual purposes under all defined benefit plans maintained by the Employer, or
(ii) if there is no such method, as if such benefit accrued not more rapidly
than the slowest accrual rate permitted under the fractional rule of
Section 411(b)(1)(C) of the IRC.
      For purposes of Subsection (E)(1) of this Section 6, the present value of
a Member’s Retirement Allowance shall be determined as of the last day of the
immediately preceding Plan Year and shall include amounts distributed to or on
behalf of the Member within the four immediately preceding Plan Years.   (C)  
For any Plan Year that an Employer’s plan is determined to be a top heavy plan,
only the first $200,000 (adjusted annually for years beginning on or after
January 1, 1998, in accordance with IRS Regulations) (or, for Plan Years
beginning on or after July 1, 1994, $150,000 (as adjusted for cost-of-living and
otherwise limited or modified in accordance with Section 401(a)(17) of the IRC
and applicable IRS rulings and IRS Regulations)) of compensation (as defined in
Section 1.415-2(d) of the IRS Regulations) shall be credited to a Member for
purposes of the Regulations.

 

96



--------------------------------------------------------------------------------



 



(D)   If an Employer’s plan is a top heavy plan with respect to any Plan Year,
the nonforfeitable percentage of the Retirement Allowance which is derived from
Employer contributions on behalf of each Member who is credited with at least
one Hour of Service on or after the date an Employer’s plan becomes top heavy
shall not be less than the amount determined in accordance with Table II set
forth in Article IV, Section 2(B)(v).


(E)  (1)    Subject to the provisions of Subsection (F) of this Section 6, if an
Employer’s plan constitutes a top heavy plan, the Retirement Allowance derived
from Employer contributions for each Member of the Employer who has completed a
year of Membership Service and who is not a Key Employee shall not, at such
point, be less than the product of (a) such Member’s average 415 Compensation
(as defined in Section 1(B) of this Article XI), multiplied by the (b) lesser of
(i) 2% multiplied by the number of years (computed to fractional parts of a
year) of Membership Service with the Employer or (ii) 20%. For purposes of the
preceding sentence, years of Membership Service shall not include any year of
Membership Service credited with respect to Plan Years which began prior to
January 1, 1984, or any other year of Membership Service credited with respect
to a Plan Year during which the an Employer’s plan did not constitute a top
heavy plan.     (2)   For purposes of this Subsection (E), average 415
Compensation shall mean the average of a Member’s 415 Compensation for the
period of five consecutive years of Service (or, if the Member does not have
five consecutive years of Service, his actual number of consecutive years of
Service) during which the Member had the greatest aggregate 415 Compensation.  
(F)  (1)    For each Plan Year that an Employer’s plan is a top heavy plan, 1.0
shall be substituted for 1.25 as the multiplicand of the Dollar Limitation in
determining the denominator of the Defined Benefit Fraction and of the Defined
Contribution Fraction for purposes of Section 415(e) of the IRC, except that
this paragraph shall not apply effective for Limitation Years beginning on or
after January 1, 2000 due to the repeal of Section 415(e) of the IRC.

 

97



--------------------------------------------------------------------------------



 



  (2)   If, after substituting 90% for 60% wherever the latter appears in
Section 416(g) of the IRC, an Employer’s plan is not determined to be a top
heavy plan, the provisions of Paragraph (1) of this Subsection (F) shall not be
applicable if the Retirement Allowance for each Member who is not a Key Employee
is determined in accordance with Subsection (E)(1) of this Section 6,
substituting 3% for 2% and 30% for 20% in this Subsection.

(G)   The Board shall, to the maximum extent permitted by the IRC and in
accordance with the governmental regulations, apply the provisions of this
Section 6 by taking into account the benefits payable and the contributions made
under the Pentegra Defined Contribution Plan for Financial Institutions
(formerly known as the Financial Institutions Thrift Plan) or any other
qualified plan maintained by an Employer, to prevent inappropriate omissions or
required duplication of minimum contributions.

SECTION 7. TRANSFER OF ASSETS AND LIABILITIES FROM PRIOR PLAN
Provided that all benefits (including all optional forms of benefit) are
protected in accordance with Section 411(d)(6) of the IRC (or any successor
thereto) and the IRS Regulations thereunder, an Employer which adopts the
Pentegra DB Plan may, with the approval of the Board and in accordance with such
administrative procedures as the Board may adopt, transfer the assets and
liabilities under a tax-qualified retirement plan maintained by such Employer
(the “prior plan”) to the Pentegra DB Plan with respect to retirees currently
receiving benefits and participants with deferred vested benefits under the
prior plan. As a condition to the Pentegra DB Plan’s acceptance of such assets
and liabilities under the prior plan, the Employer shall provide, in a form and
manner acceptable to the Board, (i) an indemnification agreement by the Employer
providing for the indemnification of the Board, the Pentegra DB Plan, employees
of the Pentegra DB Plan and such other person or persons as may be designated by
the Board, (ii) a representation by the Employer’s counsel that, among other
things, the prior plan satisfies the requirements for qualification under the
IRC, including, but not limited to Section 401(a) thereunder, and
(iii) evidence, satisfactory to the Board, that the Employer satisfies the
appropriate capital requirements under the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 or such other similar statutory or
regulatory requirement.
In addition to protecting those prior retirement plan benefits as required in
the preceding paragraph, an Employer may preserve any other retirement plan
options which are not required to be protected under Section 411(d)(6) of the
IRC which the Board, in its discretion, determines to be legal and
administratively feasible.

 

98



--------------------------------------------------------------------------------



 



SECTION 8. SUPPLEMENTAL RETIREMENT ALLOWANCE
Each Member may elect to supplement his Retirement Allowance (the “Supplemental
Retirement Allowance”) by electing to transfer assets held on the Member’s
behalf in a defined contribution plan maintained by the Member’s Employer (or an
Individual Retirement Account funded exclusively from a distribution from a
qualified plan maintained (or previously maintained) by his Employer) to the
Pentegra DB Plan if such election is made within one (1) year of the Member’s
commencement of benefit payments under the Pentegra DB Plan and the Member did
not elect to receive any portion of his Retirement Allowance in the form of a
lump sum payment.
Upon receipt of the Member’s asset transfer, the Pentegra DB Plan shall convert
the amount transferred to the applicable normal retirement form, subject to the
right to elect an optional form of payment with spousal consent, if applicable.
The factor used to convert the amount transferred to the applicable annuity
payment form shall be determined by (i) the interest factor mandated by the
Retirement Protection Act of 1994 which shall be the monthly average 30 Year
Treasury rate (or such other analogous rate prescribed by the IRS) with a three
month look back from the asset transfer date plus .75%, and (ii) the GAM 83
mortality table (or such other mortality table as required by the IRS).
Should a Member die after transferring assets to the Pentegra DB Plan pursuant
to this Section 8 but prior to commencing payment of his Supplemental Retirement
Allowance, the death benefit attributable to such transfer amount shall be paid
in one lump sum to the Member’s Spouse as Beneficiary; provided, however, that
if such Retiree is not married or the Retiree’s Spouse had consented in writing
to the designation of a different Beneficiary, the transferred benefit will be
paid to such designated Beneficiary.

 

99



--------------------------------------------------------------------------------



 



ARTICLE XII WITHDRAWAL OF PARTICIPATING EMPLOYER
SECTION 1. GENERAL

(A)   Any Employer may withdraw from the Pentegra DB Plan pursuant to the
requirements of this Article XII and such other administrative procedures as may
be adopted from time to time by the Pentegra DB Plan.   (B)   The provisions of
this Article XII shall be effective with respect to any Employer withdrawal from
the Pentegra DB Plan that occurs on or after July 1,2005.

SECTION 2. NOTICE AND EFFECT

(A)   Any Employer may withdraw from the Pentegra DB Plan by giving the Pentegra
DB Plan written notice specifying a withdrawal date which shall be the last day
of any calendar quarter that occurs at least 60 days following the receipt of
such notice by the Pentegra DB Plan. Such date shall be referred to as the Date
of Withdrawal (DOW).   (B)   An Employer’s withdrawal notice shall be deemed to
be invalid unless the benefit accruals for its Employees are frozen on or before
the specified DOW in accordance with the applicable provisions of the IRC,
ERISA, or the rulings and regulations promulgated thereunder. The retirement
benefits of each Employee who is a Member on the DOW based upon Salary and
Benefit Service to such date shall be nonforfeitable as of the DOW.   (C)   The
Pentegra DB Plan may require any Employer to withdraw if the Pentegra DB Plan
determines that the Employer has failed to pay its contributions, charges or
other assessments made by the Board, or to comply with any other provision of
the Regulations or any other applicable provision of the IRC, ERISA, or the
rulings and regulations promulgated thereunder. The withdrawal date specified by
the Pentegra DB Plan shall be the last day of any calendar quarter that occurs
at least 60 days after it has given the Employer written notice. Such date shall
be referred to as the Date of Withdrawal (DOW). A withdrawal that is initiated
pursuant to this Section 2(C) shall in all other respects be administered as if
it had been initiated directly by the Employer pursuant to Article XII
Section 2(A).   (D)   An Employer who has properly submitted a withdrawal notice
may give the Pentegra DB Plan a written rescission of such withdrawal notice at
any time prior to the transfer of its benefit obligations pursuant to
Article XII, Section 6. Such rescission shall have no effect with respect to the
actions the Employer has taken to cease benefit accruals pursuant to Article XII
Section 1(B).

 

100



--------------------------------------------------------------------------------



 



(E)   An Employer shall be deemed to have rescinded its withdrawal notice in the
event that it fails, within a reasonable period of time, to comply with any
administrative, funding or other workstep necessary to complete the withdrawal,
as determined by the Pentegra DB Plan in its sole discretion. Such failures may
include, but are not limited to, a failure to timely provide required
information, a failure to timely execute documents, or a failure to timely remit
any required contribution. The Pentegra DB Plan shall promptly notify an
Employer of such deemed rescission. An Employer that has incurred a deemed
rescission shall not be precluded from withdrawing from the Pentegra DB Plan as
of a later DOW pursuant to the general notice requirements of this Section 2.

SECTION 3. DETERMINATION OF NOTIONAL PLAN ASSETS

(A)   In connection with a request to withdraw, an Employer shall be credited
for bookkeeping purposes with a notional amount of assets in the Pentegra DB
Plan. Such amount shall be referred to as the Employer’s Notional Assets. An
Employer’s Notional Assets shall be equal to the following:

  (1)   The Employer’s Prior Market Value of Assets, plus or minus     (2)  
Assumed Investment Earnings through the DOW, plus or minus     (3)   Asset
Adjustments; plus or minus     (4)   Credited Investment Income from the DOW to
the Date of Asset Transfer; plus or minus
    (5)   Adjustments for Benefit Payments and Contributions

(B)   An Employer’s Prior Market Value of Assets shall be equal to the fair
market value of assets that the Employer was notionally allocated as of the
actuarial valuation date used for purposes of compliance with the minimum
funding standards of ERISA and the IRC coincident with or immediately preceding
the DOW. To the extent such fair market value includes any contributions
receivable from the Employer or is net of any benefits payable, such receivables
and payables shall be disregarded.

 

101



--------------------------------------------------------------------------------



 



(C)   An Employer’s Assumed Investment Earnings through the DOW shall be equal
to the investment earnings (or losses) that are assumed to have been earned on
the Employer’s Prior Market Value of Assets between the relevant actuarial
valuation date coincident with or immediately preceding the DOW and such DOW.
The assumed investment earnings shall be calculated based on the actual rates of
return for the assets of the Pentegra DB Plan to the extent such rates of return
are readily determinable, or reasonable estimates of such rates of return, as
determined by the Pentegra DB Plan in its sole discretion, in the event that
actual rates of return are not readily determinable.   (D)   An Employer’s Asset
Adjustments shall be equal to the sum of the Employer’s Orphan Adjustment, Plan
Entry Adjustment, Withdrawal Charges and External Expense Adjustment and Pooled
Gain or Loss Adjustment, determined as follows:

  (1)   An Employer’s Orphan Adjustment shall equal the Employer’s proportionate
share of the estimated total cost to purchase insured annuities for all Orphans
(as defined below)as of the DOW in excess of the fair value of assets that have
previously been allocated to such Orphans. For purposes of determining the
Orphan Adjustment, the following shall apply:

  (i)   Notwithstanding the foregoing, an Employer that joined the Pentegra DB
Plan on or after July 1, 2006 shall not have any Orphan Adjustment. The
proportionate share for any other Employer shall be determined as the ratio of
the Employer’s percentage points as provided in Schedule X (attached hereto) to
the total of all percentage points for all Employers listed in Schedule X that
have not previously withdrawn from the Pentegra DB Plan.     (ii)   For purposes
of determining any Orphan Adjustment, the estimated total cost to purchase
annuities shall be based on the present value of accrued benefits for all
Orphans measured as of the actuarial valuation date coincident with or
immediately preceding the DOW. Such present value shall be based on the
assumptions stipulated by the PBGC under Section 4044 of ERISA for measuring the
present value of benefits in a standard termination for a single employer plan.
Such present value shall be increased with interest until the DOW using the
immediate interest rate employed in the present value calculation.     (iii)  
The fair value of assets that have previously been allocated to Orphans shall
equal the fair value of assets allocated to the Orphans for purposes of
developing minimum funding requirements for the Pentegra DB Plan under the IRC
and ERISA as of the actuarial valuation date coincident with or immediately
preceding the DOW. Such fair value of assets will be increased with interest
until the DOW using the immediate interest rate employed in developing the
present values pursuant to Article XII, Section 3(D)(1)(ii).

 

102



--------------------------------------------------------------------------------



 



    For purposes of this Article XII, an “Orphan” is a Member or former Member
with an accrued benefit under the Pentegra DB Plan whose Employer has previously
withdrawn from the Pentegra DB Plan without establishing a qualified successor
plan to which the liability for the Member’s or former Member’s benefits under
the Pentegra DB Plan has been transferred.

  (2)   An Employer’s Plan Entry Adjustment, which will always be a negative
adjustment in the determination of the amount of Notional Assets, is calculated
by multiplying the fair value of assets that the Employer had transferred to the
Pentegra DB Plan by the percentage specified in Table XX (attached hereto) based
on the Employer’s date of entry into the Pentegra DB Plan.     (3)   An
Employer’s Withdrawal Charges and External Expense Adjustment shall equal the
sum of the following:

  (i)   An Employer’s Withdrawal Charge shall be equal to the regular annual
administrative fee charged by the Pentegra DB Plan or, if greater, one-half
percent (0.5%) of the Employer’s Plan Withdrawal Liabilities as defined in
Section 4(B) determined assuming that the Pentegra DB Plan was fully funded on a
plan termination basis as contemplated under IRC Section 414(l). An Employer who
files a withdrawal notice but does not withdraw for any reason as of the
designated DOW shall nevertheless be assessed a withdrawal charge, which shall
be determined by the Pentegra DB Plan on a reasonable basis.     (ii)   An
Employer’s External Expense Adjustment shall equal the actual external costs
incurred by the Pentegra DB Plan in connection with the Employer’s request to
withdraw. Such costs may include, but are not limited to, legal fees, actuarial
fees, audit fees and investment fees. Such costs shall be charged to the
Employer, irrespective of the date such costs arise. An Employer who files a
withdrawal notice but does not withdraw for any reason as of the designated DOW
shall nevertheless be assessed the full amount of all incurred external costs.

 

103



--------------------------------------------------------------------------------



 



  (4)   An Employer’s Pooled Gain or Loss Adjustment shall equal the pooled gain
or loss that otherwise would have been allocated to the notional assets of the
Pentegra DB Plan credited to the Employer as of the actuarial valuation date
immediately following the DOW. Such adjustment shall only apply to an Employer
that has selected a June 30th DOW.

(E)   An Employer’s Credited Investment Income from the DOW to the Date of Asset
Transfer shall be equal to the investment earnings that are assumed to have been
earned on the sum of the values determined in Article XII, Sections 2(B), 2(C)
and 2(D) between the DOW and the date(s) that assets are distributed pursuant to
the operation of Article XII, Section 6. The assumed earnings shall be based on
a fixed rate of interest equal to the Three Year Constant Maturity rate in
effect for the week ending coincident with or immediately preceding the DOW, as
published in the Federal Statistical Release. In the absence of the Release, the
Pentegra DB Plan may obtain such rate from any other source it deems
appropriate.   (F)   An Employer shall receive a positive asset adjustment with
respect to any contribution that is made by the Employer that is not included in
the Employer’s Prior Market Value of Assets. An Employer shall receive a
negative asset adjustment with respect to any benefit payment made by the
Pentegra DB Plan on behalf of the Employer’s Members that occurred after the
date as of which the Employer’s Prior Market Value of Assets had been
determined. In all cases, the Pentegra DB Plan shall allocate a pro-rata share
of investment income or losses using reasonable methods to reflect the timing of
such contributions and benefit payments, and in a manner that is consistent with
Article XII, Sections 2(C) and 2(E).

SECTION 4. DETERMINATION OF PLAN WITHDRAWAL LIABILITIES

(A)   A withdrawing Employer shall elect the method under which its liabilities
with respect to its Members shall be satisfied effective as of the DOW. The
allowable methods are:

  (1)   The purchase of single premium insured annuities from one or more
qualified insurance companies; or     (2)   The transfer of all Plan Withdrawal
Liabilities with respect to such withdrawing Employer from the Pentegra DB Plan
to a qualified successor plan.

 

104



--------------------------------------------------------------------------------



 



(B)   An Employer’s Plan Withdrawal Liabilities shall be equal to the following:

  (1)   In the case of an Employer that has elected annuity purchases, the total
cost of all such purchases     (2)   In the case of an Employer that has elected
to have assets and liabilities transferred to a qualified successor plan, the
amount of assets that will be transferred to such qualified successor plan in
accordance with IRC Section 414(l), ERISA Section 4044 and the provisions of
this Article XII, pursuant to determinations made by the Pentegra DB Plan using
reasonable procedures.

SECTION 5.   DETERMINATION OF FINAL CONTRIBUTION DUE BY WITHDRAWING EMPLOYER

A withdrawing Employer shall be required to remit a final contribution to the
Pentegra DB Plan as of the date insured annuity contracts are purchased (in the
case of an Employer withdrawal without a qualified successor plan) or as of the
date of transfer of Plan Withdrawal Liabilities (in the case of an Employer
withdrawal with a qualified successor plan). The final contribution for a
withdrawing Employer shall equal the excess, if any, of the Employer’s Plan
Withdrawal Liabilities as defined in Article XII, Section 4(B) over the
Employer’s Notional Assets as defined in Article XII, Section 3(A), as
determined as of the date referred to in the preceding sentence of this
Article XII, Section 5.
SECTION 6. TRANSFER OF ASSETS AND LIABILITIES OUT OF THE PENTEGRA DB PLAN
The Pentegra DB Plan shall purchase insured annuities or transfer assets and
liabilities to a qualified successor plan as soon as administratively feasible
following the receipt of any contributions due from the Employer pursuant to
Article XII, Section 5 and such other documents, elections, certifications or
other items as may be deemed necessary by the Pentegra DB Plan. Upon the
Pentegra DB Plan’s purchase of insured annuity contracts or the transfer of
assets and liabilities to a qualified successor plan, as the case may be, the
Pentegra DB Plan shall have no liability for the benefit liabilities that are
payable under such annuity contracts or that were transferred to the qualified
successor plan.

 

105



--------------------------------------------------------------------------------



 



SECTION 7. TRANSFER OF EXCESS ASSETS TO A QUALIFIED SUCCESSOR PLAN

(A)   In the event that a withdrawing Employer has elected to have the
liabilities for its Members transferred to a qualified successor plan, any
excess of the Employer’s Notional Assets over the Employer’s Plan Withdrawal
Liabilities shall be transferred to such qualified successor plan pursuant to
Article XII, Section 7(B), but only to the extent that the Pentegra DB Plan
determines that such transfer is permissible in accordance with IRC Section
414(l) and ERISA Section 4044 as of the DOW. To the extent that a transfer is
permissible but in an amount less than the full value of the Employer’s excess
assets, such lesser amount shall be transferred in lieu of the full amount of
excess assets. To the extent that the Pentegra DB Plan determines that a
transfer of any amount is impermissible, no transfer shall occur, and the
withdrawing Employer and the qualified successor plan of such withdrawing
Employer shall forfeit all rights with respect to such excess assets and such
assets shall remain in the Pentegra DB Plan.   (B)   Any transfer of the full or
limited amount of excess assets shall be made over a three-year period to the
qualified successor plan of the withdrawn Employer. One-third of such amount
shall be transferred to the qualified successor plan as of the first anniversary
of the DOW. One-half of the remaining undistributed amount shall be transferred
to the qualified successor plan as of the second anniversary of the DOW. The
entirety of the remaining undistributed amount shall be transferred to the
qualified successor plan as of the third anniversary of the DOW. Any portion of
the excess assets that is held by the Pentegra DB Plan shall be credited with a
fixed rate of investment earnings pursuant to Article XII, Section 3(E).
Notwithstanding the preceding, in the event that the Employer terminates or
otherwise fails to maintain the qualified successor plan prior to the completion
of the transfer of excess assets, no further asset transfers shall occur, and
any rights of the Withdrawing Employer or its qualified successor plan to the
remaining excess assets shall be forfeited, and such assets shall remain in the
Pentegra DB Plan.

SECTION 8. RESTRICTIONS ON QUALIFIED SUCCESSOR PLAN
A transfer of assets and liabilities of the Pentegra DB Plan to a qualified
successor plan (whether by merger or consolidation with such qualified successor
plan or otherwise) shall not be made unless each Member would, if either the
Employer’s or Employers’ participation in the Pentegra DB Plan or such qualified
successor plan then terminated, receive a benefit immediately after such
transfer which (after taking account of any distributions or payments to them as
part of the same transaction) is equal to or greater than the benefit the Member
would have been entitled to receive immediately before such transfer if the
Employer’s or Employers’ participation in the Pentegra DB Plan had then been
terminated. The Pentegra DB Plan may also require appropriate indemnification
from the Employer or Employers maintaining such qualified successor plan before
making such a transfer.

 

106



--------------------------------------------------------------------------------



 



SECTION 9. PARTIAL TERMINATION
If any governmental authority or the Pentegra DB Plan determines that a partial
termination (within the meaning of the IRC or ERISA) of the Pentegra DB Plan has
occurred, then (i) the rights of all its affected Members to their retirement
benefits accrued to the partial termination date shall be nonforfeitable, and
(ii) such accrued retirement benefits shall be administered and distributed in
accordance with the applicable provisions of the Pentegra DB Plan.
SECTION 10. SPECIAL PROCEDURES UPON CONSERVATORSHIP OR RECEIVERSHIP

(A)   Notwithstanding anything in the Regulations to the contrary and in
accordance with such administrative procedures, requirements and conditions as
the Board shall adopt, if an Employer participating in the Pentegra DB Plan is
placed into conservatorship or receivership by the Resolution Trust Corporation
(the “RTC”) (or such other appropriate governmental authority), the provisions
of this Section 10 shall apply.

(B) (i)   If an Employer is placed into conservatorship by the RTC, such
Employer’s participation in the Pentegra DB Plan will continue uninterrupted
without any formal action by the RTC or the Employer and retirement benefits
will continue to accrue for its Members.     (ii)   If the Employer is placed
into receivership by the RTC, the RTC will have sixty (60) days (unless within
such 60-day period the RTC requests an extension for up to thirty (30) days and
the Pentegra DB Plan in its sole discretion approves such request) from the date
the Employer was placed into receivership to reaffirm the Employer’s
participation in the Pentegra DB Plan in which event benefits shall continue to
accrue from the date the Employer was placed into receivership. Alternatively,
the RTC may elect to improve benefits as of the date of receivership in such
manner as shall be prescribed by the Pentegra DB Plan, provided in such case the
Employer has a sufficient accounting credit under the Pentegra DB Plan to offset
the cost of such benefit improvements. The credit described in the preceding
sentence, which for purposes of this Section 10 shall be referred to as “FECO,”
represents with respect to an Employer an accounting credit entry on the books
and records of the Pentegra DB Plan which may be applied solely to offset an
Employer’s contribution obligations to the Pentegra DB Plan. FECO may not be
transferred by the Pentegra DB Plan for an Employer’s general corporate use or
otherwise in contravention of applicable law.

 

107



--------------------------------------------------------------------------------



 



(C)   If the RTC, on behalf of an Employer which is placed in receivership,
elects to improve benefits, such Employer will be deemed to have withdrawn from
the Pentegra DB Plan (following the election to improve benefits) without a
qualified successor plan as of the date the Employer was placed into
receivership. Alternatively, if the RTC neither reaffirms (within the time
prescribed in Subsection (B) of this Section 10) the participation in the
Pentegra DB Plan of an Employer which was placed into receivership nor elects to
improve benefits, the Employer will be deemed to have withdrawn from the
Pentegra DB Plan without a qualified successor plan as of the date the Employer
was placed into receivership.
  (D)   If an Employer which has a FECO is placed into conservatorship or
receivership by the RTC and such Employer has not withdrawn (or has not been
deemed to withdraw) from the Pentegra DB Plan without a qualified successor
plan, the RTC may, in accordance with this Subsection (D) and such procedures as
may be adopted by the Board, have the FECO made available under the Pentegra DB
Plan to another entity (referred to as an “Acquirer”) if such Acquirer, in
accordance with the Regulations, adopts the Pentegra DB Plan. The maximum amount
of the FECO which the RTC may make available to an Acquirer is a fraction of the
“available FECO,” the numerator of which is the PBGC value (as determined under
IRC Section 414(l) and the IRS Regulations thereunder) of the accrued benefits
of the Employees who are transferred to the Acquirer and the denominator of
which is the PBGC value of the accrued benefits of all of the Employees of the
Employer as of the date of the acquisition of such Employer by such Acquirer,
inclusive of those Employees being transferred to the Acquirer. The “available
FECO” is the total FECO attributable to the Employer as of the date of the
acquisition, reduced by the amount of any FECO which could have been, but was
not, made available to any previous Acquirer. The maximum amount of FECO that
may be made available to an Acquirer shall not be reduced as a result of
Employees being terminated by the RTC on or after the date of conservatorship or
receivership. If an Acquirer does not elect to participate in the Pentegra DB
Plan, there shall be deemed to occur a withdrawal by the Employer without a
qualified successor plan with respect to the Employees who are transferred to
the Acquirer and such Employees shall become 100% vested in their accrued
benefit regardless of their number of years of Vesting Service. The RTC may
apply any portion of the FECO remaining after an acquisition to fund the normal
cost or to improve benefits with respect to those Employees who have not been
transferred to the Acquirer and who continue to be employed by the Employer. The
amount of any FECO which could have been, but was not, transferred to any
previous Acquirer will be the first amount to be applied to fund the normal cost
or to improve benefits with respect to those Employees who continue to be
employed by the Employer. Any FECO remaining after the FECO attributable to an
Employer’s participation in the Pentegra DB Plan is applied, as provided in this
Subsection (D), shall remain in the Pentegra DB Plan.

 

108



--------------------------------------------------------------------------------



 



SECTION 11. MISCELLANEOUS PROVISIONS

(A)   Upon any Employer withdrawal, the Employer shall continue to make all
contributions required to satisfy the minimum funding standards of the IRC and
ERISA as determined by the Pentegra DB Plan. Any unpaid Employer contributions,
charges or other assessments shall become immediately due and payable. All
unpaid contributions of the Employer shall constitute a first lien on the
Employer’s assets and may be recorded by the Pentegra DB Plan in any
jurisdiction.   (B)   Upon any Employer withdrawal, the Pentegra DB Plan shall
notify the IRS and any other appropriate governmental authority in such manner
as applicable law may require. Subject to any conditions which the IRS or other
appropriate governmental authority may impose, disposition shall be made in
accordance with this Article XII.   (C)   In the event of an Employer
withdrawal, no amount shall become payable by the Pentegra DB Plan on or after
such Employer’s DOW to or in respect of any of its Members (including those on
leave of absence and inactive as described in Article X) except as provided
under the applicable provisions of the Pentegra DB Plan’s Regulations and no
amount shall be payable to the Employer.   (D)   For purposes of this
Article XII, a qualified successor plan is a defined benefit pension plan
established by the withdrawing Employer which (i) has been determined by the IRS
to be a qualified and tax-exempt plan and trust within the meaning of the IRC,
(ii) has provided the Pentegra DB Plan with written certification by its
appropriate fiduciaries that in the event of a transfer of assets and
liabilities to such successor plan as described in this Article XII, the
qualified successor plan shall be fully liable for the payment of all such
transferred liabilities and that the Pentegra DB Plan shall not be liable for
the payment of any part of such liabilities, (iii) is intended to be maintained
indefinitely and (iv) meets such other requirements of the IRS, other
appropriate governmental authority or of the Board which may apply.

 

109



--------------------------------------------------------------------------------



 



(E)   Notwithstanding anything to the contrary contained herein, upon receipt by
the Pentegra DB Plan of a request from a federal governmental entity, as
statutory receiver for a withdrawn Employer, provided the federal governmental
entity became statutory receiver for the withdrawn Employer following such
Employer’s withdrawal from the Pentegra DB Plan and establishment of a qualified
successor plan, the Pentegra DB Plan may, in its sole discretion and subject to
any conditions provided herein or otherwise, accelerate the transfer of the
remaining amount of any excess assets pursuant to Article XII, Section 7, if
any, to the qualified successor plan maintained by the Employer for which such
governmental entity acts as receiver. Any request by a federal governmental
entity, as statutory receiver for a withdrawn Employer, to accelerate the
transfer of the remaining amount of such excess assets shall be accompanied by a
certification to the effect that such governmental entity was duly appointed as
receiver, citing the statutory authority therefore, and that such appointment
continues in effect as of the date of the accelerated payment request. Prior to
any such accelerated payment of the excess assets, such governmental entity
shall indemnify the Pentegra DB Plan, in such form and manner as is acceptable
to the Pentegra DB Plan, for the full amount of all reasonable legal fees, costs
and expenses (including damages) which arise from any claims made against the
Pentegra DB Plan by participants under the qualified successor plan of the
Employer in receivership because of the acceleration of payments by the Pentegra
DB Plan.

 

110



--------------------------------------------------------------------------------



 



ARTICLE XIII TERMINATION OF THE TRUST

(A)   The Trust is the sole source of all benefits under the Regulations and
shall continue, unless terminated as herein provided, until all assets of the
Trust are distributed in accordance with the Regulations. The Trust and the
benefit programs embodied in the Regulations may be terminated only upon a
two-thirds vote of the Board and of the then participating Employers, in which
event termination shall be effective on a date specified after at least
6 months’ notice to the Trustee and all members of the Board and Employers. In
the event of such termination, (i) the rights of all Members to their Retirement
Allowances accrued to the date of termination shall thereupon be nonforfeitable
to the extent that such allowances have then been funded by such amount of
assets determined by the Pentegra DB Plan to be properly allocable to such
Members’ allowances, and (ii) the Board shall direct the Trustee to liquidate
the assets of the Trust as promptly as it deems prudent. The Board shall notify
the IRS, the PBGC and any other appropriate governmental authority of such
termination at least 30 days prior to the termination date or at such other date
as applicable law may require, and no distribution of the Trust’s assets shall
be made until all applicable governmental approvals have been obtained by the
Pentegra DB Plan.   (B)   The Board shall determine the Trust’s net funds
remaining after providing for necessary expenses and shall then allocate such
funds to the extent necessary and sufficient in the following order of priority:

  (1)   Each Member, former Member, Retiree, and Beneficiary or Contingent
Annuitant shall be entitled to a share equal to his Accumulated Contributions
(or the Accumulated Contributions of the Member on whose behalf the individual
is entitled to benefits), if any, less the sum of any allowances received.    
(2)   Next, each Retiree, Beneficiary or Contingent Annuitant entitled to an
immediate or deferred benefit on the termination date shall be entitled to a
share equal to the actuarial liability attributable to his benefits reduced by
his share under Paragraph (1) of this Subsection (B).

 

111



--------------------------------------------------------------------------------



 



(C)   The Board shall then:

  (1)   Determine as of the termination date, in the same manner as described in
Article XII, Section 4, Subsection B, the actuarial liability established by the
Pentegra DB Plan for each Employer group of Members as described in Article XII
reduced by the amount of any allocations to such Members pursuant to Paragraph
(1) of Subsection (B);     (2)   Determine the net funds remaining after
providing for all allocations under Subsection (B) of this Article XIII;     (3)
  Allocate such funds to all such groups of Members as of the termination date
on the basis of the ratio of the actuarial liability computed for each group of
Members to the total liability for such groups; and     (4)   Allocate such
amounts to the individual Members in each group in accordance with the procedure
set forth in Article XII, Section 7.

(D)  (1)   The amounts determined in accordance with Subsections (B) and (C) of
this Article XIII shall, subject to the approval of the IRS, the PBGC and any
other appropriate governmental authority, be distributed to the individuals
described in such Subsections. Any surplus remaining in the Trust after such
distribution shall then be distributed to the Employers in such manner as the
Board shall deem equitable and appropriate.     (2)   Notwithstanding anything
in the Pentegra DB Plan’s Regulations to the contrary, before any distribution
to Employers, if any surplus remains in the Trust after satisfaction of all
liabilities, such remaining assets shall be equitably distributed to Members (or
Beneficiaries) who made contributions to the Pentegra DB Plan under Article IX,
Section (5) in accordance with the following formula:

      The portion of the remaining assets which are attributable to Member
contributions shall be equal to the product derived by multiplying (i) the
market value of the total remaining assets, by (ii) a fraction where the
numerator is the present value of all portions of the accrued benefits with
respect to Members that are derived from Member contributions and the
denominator is the present value of all benefits under the Pentegra DB Plan.

 

112



--------------------------------------------------------------------------------



 



      Each person who is, as of the termination date, a Member under the
Pentegra DB Plan, or an individual who has received, during the 3-year period
ending with the termination date, a distribution from the Pentegra DB Plan of
such individual’s entire nonforfeitable benefit in the form of a single sum
distribution or in the form of irrevocable commitments purchased by the Pentegra
DB Plan from an insurer, shall be treated as a Member with respect to the
termination, if all or part of the nonforfeitable benefit with respect to such
person is or was attributable to Member mandatory contributions.     (3)   Upon
completion of the foregoing distributions, the Trustee shall be relieved of all
further obligations under the Trust, but its powers shall continue so long as
any assets remain in the Trust.

(E)   No asset or liability of the Trust shall in any event be merged,
consolidated with or transferred by the Trust to any other plan unless such
person affected thereby would, if such plan then terminated immediately after
such event, receive thereunder a benefit which is equal to or greater than the
benefit to which he would have been entitled if the Pentegra DB Plan had
terminated immediately before such event.   (F)   Notwithstanding the provisions
of this Article XIII, all allocations and distributions made pursuant to this
Article XIII shall be made in accordance with Title IV of ERISA.   (G)   In the
event of the termination of the Pentegra DB Plan, the benefits of any Highly
Compensated Employee (and any highly compensated former employee, as defined in
Section 414(q) of the IRC and IRS Regulations thereunder), shall be limited to a
benefit that is nondiscriminatory under Section 401(a)(4) of the IRC.       The
annual payments to a Restricted Employee (as defined below) may not exceed an
amount equal to the payments that would be made on behalf of such Restricted
Employee under a single life annuity that is the actuarial equivalent of the sum
of the Restricted Employee’s accrued benefit and his other benefits under the
Pentegra DB Plan. However, the restriction described in the foregoing sentence
shall not apply if:

  (1)   after payment to a Restricted Employee of all Benefits (as defined
below), the value of the assets of the Pentegra DB Plan equals or exceed 110% of
the value of current liabilities (as defined in Section 412(1)(7) of the IRC)
under the Pentegra DB Plan; or

 

113



--------------------------------------------------------------------------------



 



  (2)   the value of the Benefits for a Restricted Employee is less that 1% of
the value of current liabilities (as defined in Section 412(1)(7) of the IRC)
under the Pentegra DB Plan; or     (3)   the value of the Benefits for a
Restricted Employee does not exceed $1,000.

    For purposes of this Subsection (G), a “Restricted Employee” means a Member
who is a Highly Compensated Employee (or highly compensated former employee of
the Employer as defined in Section 414(q) of the IRC and the IRS Regulations
thereunder). In any year, the total number of individuals who are subject to the
restrictions described in Subsection (G) shall be limited to a group of not less
than 25 Highly Compensated Employees and highly compensated former employees and
the Employees included in the group shall be determined on the basis of such
Employees with the greatest compensation.       For purposes of this Subsection
(G), the term “Benefits” includes loans in excess of amounts set forth in
Section 72(p)(2)(A) of the IRC, any periodic income, any withdrawal values
payable to a living Employee, and any death benefits not provided for by
insurance on the Restricted Employee’s life.

 

114



--------------------------------------------------------------------------------



 



ARTICLE XIV ADMINISTRATION AND MANAGEMENT OF FUND
SECTION 1. ADMINISTRATION

(A)   The general administration of the Pentegra DB Plan and the general
responsibility for carrying out the provisions of the Regulations shall be
placed in a Board of Directors who must be Members of the Pentegra DB Plan. The
President of the Pentegra DB Plan shall be the chief administrative officer of
the Pentegra DB Plan, a member ex officio of the Board and, for purposes of
ERISA, the “plan administrator.” The Board shall constitute the “named
fiduciary” for purposes of ERISA.   (B)   The Board may adopt, and amend from
time to time, by-laws not inconsistent with the Trust and the Regulations and
shall have such duties and exercise such powers as are provided in the
Regulations, Trust and by-laws. The number of Directors, their method of
election and their terms of office shall be governed by such by-laws. The Board
shall hold an annual meeting each year and may hold additional meetings from
time to time.
  (C)   The Board shall select the Trustee of the assets of the Pentegra DB Plan
and shall define the investment and other powers and duties of the Trustee and
determine the terms and provisions of the Trust, and may, subject to the
provisions of the Trust, appoint from time to time a successor trustee or
trustees as the Board in its discretion shall determine. The Trust shall
constitute a trust fund for the payment of benefits and expenses of the Pentegra
DB Plan. All contributions, other income and property received by the Trust
shall be held by the Trustee and invested, reinvested and disbursed in
accordance with and subject to the provisions of the Trust and the Regulations.
All benefits payable under the Regulations shall be payable from the Trust and
from no other source. No person shall have interest in, or right to, any part of
the corpus or income thereof, except to the extent expressly provided in the
Regulations or the Trust.

 

115



--------------------------------------------------------------------------------



 



(D)   The Board shall elect a chairman and a vice-chairman of the Board and such
officers of the Pentegra DB Plan as the Board deems desirable and shall define
their duties. The Board shall elect annually from its membership an Executive
Committee, a Retirement Committee, an Investment Committee, an Audit Committee,
and a Nominating Committee and shall define their duties. It may appoint such
other committees and arrange for and hire such actuarial, legal, accounting,
auditing, investment manager or advisory, administrative, medical and other
services as it deems appropriate to carry out the Regulations and may act in
reliance upon the advice and actions of the persons or firms providing such
services. The Board may establish, staff, equip and maintain a Pentegra DB Plan
Office to assist it in the administration of the Regulations. The Board may
authorize the Trustee or any committee, officer, employee or agent of the
Pentegra DB Plan to perform any act pertaining to the Pentegra DB Plan or the
administration thereof. The Board shall cause to be maintained proper accounts
and accounting procedures, and shall submit an Annual Report on the operations
of the Pentegra DB Plan to each Employer for the information of its Members.  
(E)   The members of the Board shall use ordinary care and reasonable diligence
in the performance of their duties and shall serve without compensation, but
shall be reimbursed for any reasonable expenses incurred in their capacities as
Board members. No bond or other security need be required of the Trustee or any
Board member in any jurisdiction.
  (F)   Each Employer, other than the Pentegra DB Plan Office, by its
participation in the Comprehensive Retirement Program, agrees that each Board
member, officer and employee of the Pentegra DB Plan shall be indemnified by the
Employer for any liability, in excess of that which is covered by insurance,
arising out of any act or omission to act in connection with the Regulations or
the Trust except for fraud or willful misconduct. The obligation to pay any such
expense shall be deemed an administrative expense of the Regulations and shall
be allocated among the Employers, other than the Pentegra DB Plan Office, by the
Board as nearly as practicable in the same proportions as the then current
administrative expenses of the Pentegra DB Plan are borne by the Employers. No
Board member or officer of the Pentegra DB Plan shall be personally liable by
virtue of any contract or other instrument executed by him or on his behalf in
such capacity nor for any mistake of judgment made in good faith.   (G)   No
Employer shall under any circumstances or for any purpose be deemed an agent of
the Board, the Trustee or the Pentegra DB Plan. Neither the Board nor the
Trustee shall be required to enforce payment of any contributions payable under
the Regulations.


 

116



--------------------------------------------------------------------------------



 



(H)   The Board shall adopt, and may change from time to time, actuarial or
other tables and the interest rate or rates which shall be used in calculations
under the Regulations, and shall establish the contribution rates as provided in
Article IX. The actuary designated by the Board shall make an annual actuarial
valuation of the Pentegra DB Plan’s benefit programs, and on the basis thereof
shall recommend to the Board such tables and interest and contribution rates for
its adoption.   (I)   The expenses of administering the Regulations including
(i) the fees and expenses of the Trustee for performance of its duties under the
Trust, (ii) the expenses incurred by the Board and the Pentegra DB Plan Office
in the performance of their duties under the Regulations and the Trust, and
(iii) all other proper charges and disbursements of the Trustee and the Pentegra
DB Plan Office, shall be borne by the Employers in such proportions as shall be
determined by the Board, but until paid by the Employers, all of such expenses
shall be a charge against the assets of the Trust.

SECTION 2. DISPUTE RESOLUTION

(A)   The Board shall have the exclusive right and full discretionary authority
to interpret the Regulations and any questions arising under or in connection
with the administration of the Pentegra DB Plan, including without limitation,
the authority to determine eligibility for employer participation, eligibility
for membership and benefits, and the amount and mode of all contributions,
benefits and other payments under the Regulations. The decisions or actions of
the Board in respect thereof shall be final, conclusive and binding upon all
persons having an interest in the Trust or under the Regulations or under any
agreement with an insurance company or a financial institution constituting a
part of the Regulations and the Trust.   (B)   The Board shall have full
discretionary authority to delegate to the Retirement Committee, or any other
committee of the Board or to the President, all or any part of the
interpretative and decisional authority of the Board, described in Subsection
(A) of this Section 2, with respect to the Regulations or the administration of
the Pentegra DB Plan.

 

117



--------------------------------------------------------------------------------



 



(C)   All disputed claims with respect to contributions, benefit eligibility and
payments arising under the Regulations shall be submitted in writing to the
President of the Pentegra DB Plan at the office of the Pentegra DB Plan. Within
90 days after receipt of such claim, the decision of the President with respect
thereto shall be mailed to the claimant and shall be final, binding and
conclusive; provided, however, if special circumstances require an extension of
time for processing the claim, an additional 90 days from the end of the initial
period shall be allowed for processing the claim, in which event the claimant
shall be furnished with a written notice of the extension prior to the
termination of the initial 90-day period indicating the special circumstances
requiring an extension. The claimant may appeal such decision in writing to the
Retirement Committee of the Board, at the office of the Pentegra DB Plan, within
60 days after the mailing to the claimant of such written decision of the
President. Such written appeal shall contain all information which the claimant
desires the Retirement Committee to consider and the Committee’s decision with
respect thereto shall be mailed to the claimant within 60 days after its receipt
of such appeal unless special circumstances require an extension of time for
processing, in which event an additional 60 days shall be allowed for review and
claimant shall be so notified in writing. The decision of the President, or in
the case of an appeal, the decision of the Retirement Committee, in respect of
such claim shall be final, binding and conclusive.

SECTION 3. MANAGEMENT

(A)   The Board shall also have the power, acting directly or through the
Trustee:

  (1)   To purchase, lease for any term, invest or otherwise acquire an interest
in any property, real, personal or mixed, and wherever situated, including, but
not by way of limitation, real property, whether improved or unimproved, common
and preferred stocks, bonds, notes, debentures, mortgages, mutual fund shares,
futures, forwards, swaps and options contracts, and certificates of deposit
issued by any financial institution including an Employer, without being limited
to the class of securities in which trustees are authorized by law or any rules
of court to invest trust funds and without regard to the proportion any such
property may bear to the entire amount of the Pentegra DB Plan Trust;     (2)  
To sell, exchange, manage, lend, lease for any term, improve, or otherwise
dispose of, and grant options and security interests with respect to any such
property of the Pentegra DB Plan, and any sale or other disposition may be
public or private and upon such terms and conditions as the Board may deem best;

 

118



--------------------------------------------------------------------------------



 



  (3)   To participate in any plan of reorganization, consolidation, merger,
combination or other similar plan relating to such property, and to consent to
or oppose any such plan and any action thereunder, or any contract, lease,
mortgage, purchase, sale or other action by any legal entity;     (4)   To
deposit any such property with any protective, reorganization or similar
committee, to delegate discretionary power thereto and to pay part of its
expenses and compensation and any assessments levied with respect to any such
property so deposited;     (5)   To engage suitable employees, agents and
professional consultants, and to pay their reasonable compensation and expenses;
    (6)   To extend the time of payment of any obligations;     (7)   To enter
into stand-by agreements for future investment of the Pentegra DB Plan Trust,
either with or without a stand-by fee;     (8)   To exercise all conversion and
subscription rights and all voting rights with respect to such property and to
grant proxies, discretionary or otherwise;     (9)   To cause any investments to
be registered and held in the name of one or more nominees of the Board or any
custodian of such property, with or without the addition of words indicating
that such investments are held in a fiduciary capacity, and to cause any such
investments to be held in bearer form;     (10)   To collect and receive any and
all money and other property due to the Pentegra DB Plan and to give full
discharge and acquittance therefor;     (11)   To settle, compromise or submit
to arbitration any claims, debts or damages due or owing to or from the Pentegra
DB Plan; to commence or defend suits or legal proceedings whenever, in its
judgment, any interest of the Pentegra DB Plan requires it; to represent the
Pentegra DB Plan in all suits or legal proceedings in any court of law or equity
or before any other body or tribunal; to abstain from the enforcement of any
right or claim in its absolute discretion and to abandon, if it shall deem it
advisable, any property held by the Pentegra DB Plan;

 

119



--------------------------------------------------------------------------------



 



  (12)   To hold uninvested, without liability for interest thereon, any money
received by the Pentegra DB Plan until the same shall be invested or disbursed;
    (13)   For purposes of the Pentegra DB Plan, to borrow money from others, to
issue promissory notes of the Pentegra DB Plan for the same and to secure the
repayment thereof by pledging any property of the Pentegra DB Plan and to enter
into cash collateral agreements referred to in Article IX, Section 6;     (14)  
To make any agency, trust, custodial, advisory, depository, management,
administrative or other arrangement (i) with any bank or other financial
institution for the deposit and safekeeping of the assets of the Pentegra DB
Plan, and (ii) with any investment advisor or manager for the investment and
reinvestment of the assets of the Pentegra DB Plan;     (15)   To transfer for
investment purposes any part of the assets of the Pentegra DB Plan (i) to any
group trust which meets the requirements of Sections 401(a) and 501(a) of the
IRC, with the equitable share of the Pentegra DB Plan in the commingled assets
of such trust being part of the Pentegra DB Plan under the Regulations, and
(ii) to any group deposit administration annuity contract or other type of
contract issued to the Pentegra DB Plan by one or more insurance companies,
utilizing under any such contract, general, commingled, or separate investment
accounts as the Investment Committee in its discretion shall determine, all such
contracts being part of the Pentegra DB Plan under the Regulations;     (16)  
To charge against and pay out of the Pentegra DB Plan (in accordance with ERISA
and the IRC) (i) taxes of any and all kinds whatsoever which are levied or
assessed upon or become payable in respect of the Pentegra DB Plan, the income
from any property forming a part thereof, or any security transaction pertaining
thereto, and (ii) the expenses incurred by the Board in the performance of its
duties in respect of the Pentegra DB Plan and all other proper charges and
disbursements of the Pentegra DB Plan;     (17)   To delegate powers, including,
without limitation, discretionary powers with respect to any of the foregoing to
any Committee of the Board or any officer or employee of the Pentegra DB Plan or
investment advisor or manager, custodian or other agent;

 

120



--------------------------------------------------------------------------------



 



  (18)   To appoint any bank or trust company, wherever domiciled, as successor
trustee under the Declaration of Trust, upon such terms and conditions as the
Board deems advisable; and     (19)   Generally to do all acts, whether or not
expressly authorized, which the Board may deem necessary or desirable for the
administration, management and protection of the Pentegra DB Plan.

(B)   Persons dealing with the Board or the Trustee shall be under no obligation
to see to the proper application of any money paid or property delivered to the
Pentegra DB Plan.

SECTION 4. INFORMATION AND COMMUNICATIONS

(A)   Each Employer, Member, Retirement and Beneficiary shall file with the
Pentegra DB Plan such pertinent information as the Pentegra DB Plan may require,
and no Employer, Member, Retiree, Beneficiary or Contingent Annuitant shall have
any rights or be entitled to any benefits from the Pentegra DB Plan unless such
information is filed in the manner and form specified by the Pentegra DB Plan.
The Pentegra DB Plan shall be fully protected in acting upon any such
information and shall be under no duty to inquire into the accuracy or truth
thereof, and the payment of any amount by the Pentegra DB Plan pursuant to such
information shall constitute a complete discharge of the liability therefor. All
notices, instructions and other communications shall be in writing and in such
form as is prescribed from time to time by the Pentegra DB Plan, shall be mailed
by first class mail or delivered personally, and shall be deemed to have been
duly given and delivered only upon actual receipt thereof by the Pentegra DB
Plan.

(B) (1)   In the case of a qualified joint and survivor annuity as described in
Article VII, Section 1, the Pentegra DB Plan shall provide each Member no less
than 30 days and no more than 90 days prior to the annuity starting date a
written explanation of: (i) the terms and conditions of a qualified joint and
survivor annuity; (ii) the Member’s right to make and the effect of an election
to waive the qualified joint and survivor annuity form of benefit; (iii) the
rights of a Member’s Spouse; (iv) the right to make, and the effect of, a
revocation of a previous election to waive the qualified joint and survivor
annuity; and (v) the relative values of the various optional forms of benefit
under the Pentegra DB Plan.

 

121



--------------------------------------------------------------------------------



 



  (2)   In the case of a preretirement survivor annuity as described in
Article IV, Section 3(B), the Pentegra DB Plan shall provide each Member within
the applicable period for such Member, a written explanation of the
preretirement survivor annuity in such terms and in such a manner as would be
comparable to the explanation provided for meeting the requirements of Paragraph
(1) of this Subsection (B) applicable to a qualified joint and survivor annuity.
    (3)   The applicable period for a Member is whichever of the following
periods ends last: (i) the period beginning with the first day of the Plan Year
in which the Member attains age 32 and ending with the close of the Plan Year
preceding the Plan Year in which the Member attains age 35; (ii) a reasonable
period ending after the individual becomes a Member; or (iii) a reasonable
period ending after the preretirement survivor annuity first applies to the
Member. Notwithstanding the foregoing, notice must be provided within a
reasonable period ending after separation of service in the case of a Member who
separates from service before attaining age 35.     (4)   For purposes of the
preceding paragraph, a reasonable period ending after the enumerated events
described in (ii), (iii) and (iv) is the end of the two year period beginning
one year prior to the date the applicable event occurs and ending one year after
that date. In the case of a Member who separates from service before the plan
year in which age 35 is attained, notice shall be provided within the two year
period beginning one year prior to separation and ending one year after
separation. If such a Member thereafter returns to employment with the employer,
the applicable period for such Member shall be redetermined.

 

122



--------------------------------------------------------------------------------



 



(C)   A Member may, in accordance with this Subsection (C) elect to receive his
Retirement Allowance in one of the optional forms described in Article VI. Any
waiver of a qualified joint and survivor annuity or a preretirement survivor
annuity shall not be effective unless: (a) the Member’s Spouse consents in
writing to the election; (b) the election designates a specific alternate
Beneficiary, including any class of beneficiaries or any contingent
beneficiaries. which may not be changed without spousal consent (or the Spouse
expressly permits designations by the Member without any further spousal
consent); (c) the Member’s Spouse’s consent acknowledges the effect of the
election; and (d) the Spouse’s consent is witnessed by a notary public.
Additionally, a Member’s waiver of the qualified joint and survivor annuity will
not be effective unless the election designates a form of benefit payment which
may not be changed without spousal consent (or the Spouse expressly permits
designations by the Member without any further spousal consent.) If it is
established to the satisfaction of the Pentegra DB Plan that such written
consent may not be obtained because there is no Spouse or the Spouse cannot be
located, a waiver will be deemed a qualified election.       Any consent by a
Spouse obtained under this provision (or establishment that the consent of a
Spouse may not be obtained) shall be effective only with respect to such Spouse.
A consent that permits designations by the Member without any requirement of
further consent by such Spouse must acknowledge that the Spouse has the right to
limit consent to a specific Beneficiary, and a specific form of benefit where
applicable, and that the Spouse voluntarily elects to relinquish either or both
of such rights. A revocation of a prior waiver may be made by a Member without
the consent of the Spouse at any time prior to the commencement of benefits. The
number of revocations shall not be limited. No consent obtained under this
provision shall be valid unless the Member has received notice as provided in
Subsection (B) of this Article XIV, Section 4.       Notwithstanding anything in
the Regulations to the contrary, effective for distributions made on or after
December 31, 1996, the 90-day period in which a Member may, with the written
consent of his Spouse, elect in writing to receive his benefit in a single lump
sum shall not end before the 30th day after the date on which explanations of
the qualified joint and survivor annuity and preretirement survivor annuity are
provided. A Member may elect (with any applicable spousal consent) to waive any
requirement that the written explanation be provided at least 30 days before the
annuity starting date (or to waive the 30-day requirement under the preceding
sentence) if the distribution commences more than seven days after such
explanation is provided.

 

123



--------------------------------------------------------------------------------



 



ARTICLE XV AMENDMENTS
The Board reserves and shall have the right to amend the Regulations or the
Trust at any time in whole or in part, for any reason, and without the consent
of any Employer, or any Member or other person having an interest in the Trust,
or under the Regulations, and each Employer by its adoption of the Regulations
shall be deemed to have delegated this authority to the Board; but no amendment
shall be adopted which would:

(i)   Raise the contribution rate of any Member since last becoming a Member
unless he shall consent thereto; or   (ii)   Reduce the then accrued benefits of
Members or Retirees, except to the extent necessary to maintain the Trust as a
trust qualified under Section 401(a) of the IRC; or   (iii)   Permit any of the
assets of the Trust (other than that required to pay taxes, if any, and the
expenses described in Article XIV, Section 1(I) to the extent, if any, not paid
by the Employers) to be used for or diverted to any purpose other than for the
exclusive benefit of Members, Retirees, and their Beneficiaries and Contingent
Annuitants under the Regulations, prior to the satisfaction of all liabilities
with respect thereto.

 

124



--------------------------------------------------------------------------------



 



ARTICLE XVI INTERPRETATION
The Regulations shall be construed in accordance with ERISA and the laws of the
State of New York (without regard to the principles of the conflicts of laws
thereof).

 

125



--------------------------------------------------------------------------------



 



Table X
ALLOCATION OF ORPHAN ADJUSTMENT

                  Employer   Commencement     Percentage   Number   Date    
Points  
 
               
1000
    12/1/1943       1.23 %
1001
    4/1/1944       1.78 %
1004
    1/1/1945       0.25 %
1006
    1/1/1945       0.17 %
1007
    1/1/1945       0.49 %
1020
    12/1/1951       0.11 %
1023
    7/1/1956       0.27 %
1024
    7/1/1964       0.10 %
1025
    7/1/1964       0.10 %
1026
    6/1/1966       0.10 %
1027
    5/1/1966       0.19 %
1030
    7/1/1967       0.05 %
1032
    10/1/1967       0.31 %
1034
    3/1/1969       0.19 %
1037
    6/1/1970       0.10 %
1046
    7/1/1974       0.09 %
1055
    10/1/1980       0.68 %
1059
    6/1/1984       0.36 %
1063
    7/1/1987       0.24 %
1064
    6/1/1988       0.35 %
1067
    9/1/1989       0.24 %
1069
    7/1/1990       0.15 %
1070
    11/1/1991       0.10 %
1072
    1/1/1992       0.06 %
1073
    5/1/1992       0.24 %
1074
    1/1/1994       1.17 %
1077
    7/1/1994       0.13 %
1079
    1/1/1996       0.61 %
1080
    1/1/1997       1.88 %
1082
    1/1/1998       0.31 %
1083
    1/1/1999       0.20 %
1084
    9/1/2000       0.01 %
1085
    1/1/2001       0.20 %
1086
    7/1/2003       0.05 %
2000
    12/1/1943       4.02 %
2003
    1/1/1946       0.75 %
2006
    3/1/1952       1.06 %

 

 



--------------------------------------------------------------------------------



 



ALLOCATION OF ORPHAN ADJUSTMENT

                  Employer   Commencement     Percentage   Number   Date    
Points  
 
               
2009
    1/1/1959       0.17 %
2012
    1/1/1949       0.60 %
2018
    5/1/1992       0.33 %
2019
    1/1/1992       0.46 %
2021
    10/1/1995       0.22 %
2022
    7/1/1995       0.33 %
2023
    1/1/1996       0.05 %
2025
    4/1/1997       0.19 %
2026
    7/1/1997       0.14 %
2027
    7/1/1997       0.06 %
2029
    10/1/1997       0.14 %
2030
    1/1/1999       1.61 %
2032
    7/1/2000       0.15 %
2033
    1/1/2002       0.01 %
2037
    1/1/2004       0.05 %
3000
    12/1/1943       1.46 %
3011
    1/1/1948       0.09 %
3012
    1/1/1948       0.88 %
3014
    1/1/1950       0.04 %
3019
    7/1/1953       0.68 %
3023
    7/1/1957       0.32 %
3024
    1/1/1958       0.35 %
3031
    1/1/1967       0.07 %
3032
    2/1/1967       0.32 %
3036
    3/1/1969       0.09 %
3052
    5/1/1976       0.04 %
3054
    10/1/1976       0.63 %
3063
    12/1/1990       0.05 %
3067
    3/1/1996       0.14 %
3068
    1/1/1998       0.12 %
3069
    10/1/1997       0.09 %
3072
    1/1/1999       0.35 %
3073
    7/1/1999       0.03 %
3074
    1/1/2000       0.10 %
4000
    8/1/1946       3.91 %
4007
    2/1/1952       0.07 %
4018
    5/1/1961       1.35 %

 

 



--------------------------------------------------------------------------------



 



ALLOCATION OF ORPHAN ADJUSTMENT

                  Employer   Commencement     Percentage   Number   Date    
Points  
 
               
4026
    12/1/1966       0.10 %
4033
    5/1/1970       0.10 %
4036
    1/1/1971       0.25 %
4053
    7/1/1974       0.02 %
4066
    9/1/1980       0.04 %
4079
    9/1/1995       0.05 %
4082
    1/1/1996       0.40 %
4084
    7/1/1998       0.01 %
4085
    2/1/2000       0.02 %
4087
    1/1/2000       0.12 %
4088
    1/1/2004       0.02 %
4089
    1/1/2005       0.02 %
5000
    12/1/1943       2.08 %
5001
    1/1/1945       0.66 %
5002
    2/1/1945       0.04 %
5010
    1/1/1947       0.08 %
5021
    6/1/1952       0.09 %
5026
    9/1/1953       0.40 %
5031
    2/1/1957       0.14 %
5034
    1/1/1958       0.16 %
5042
    5/1/1967       0.06 %
5044
    7/1/1967       0.07 %
5045
    9/1/1967       0.06 %
5047
    8/1/1968       0.28 %
5049
    1/1/1969       0.37 %
5050
    2/1/1969       0.15 %
5051
    2/1/1969       0.21 %
5065
    1/1/1973       0.11 %
5072
    7/1/1974       0.29 %
5079
    5/1/1975       0.02 %
5080
    7/1/1975       0.11 %
5083
    11/1/1975       0.41 %
5089
    1/1/1976       0.05 %
5091
    1/1/1977       0.18 %
5092
    1/1/1977       0.07 %
5093
    12/1/1976       0.07 %
5111
    1/1/1985       0.05 %

 

 



--------------------------------------------------------------------------------



 



ALLOCATION OF ORPHAN ADJUSTMENT

                  Employer   Commencement     Percentage   Number   Date    
Points  
 
               
5118
    1/1/1993       0.11 %
5121
    7/1/1994       0.12 %
5123
    1/1/1995       0.16 %
5125
    1/1/2003       0.06 %
5126
    1/1/2003       0.28 %
5127
    1/1/2004       0.03 %
6000
    12/1/1943       1.92 %
6016
    1/1/1951       0.16 %
6026
    5/1/1956       0.90 %
6028
    9/1/1957       0.16 %
6033
    10/1/1961       0.08 %
6037
    5/1/1963       0.47 %
6040
    1/1/1965       0.14 %
6041
    1/1/1965       0.28 %
6042
    5/1/1965       0.09 %
6043
    3/1/1966       0.79 %
6044
    1/1/1967       0.04 %
6049
    8/1/1968       0.19 %
6050
    7/1/1969       0.37 %
6062
    10/1/1970       0.09 %
6070
    12/1/1971       0.08 %
6071
    12/1/1961       0.09 %
6075
    11/1/1972       0.26 %
6077
    1/1/1973       0.53 %
6079
    1/1/1973       0.08 %
6086
    9/1/1974       0.03 %
6087
    7/1/1974       0.79 %
6092
    8/1/1974       0.09 %
6093
    5/1/1975       0.10 %
6099
    1/1/1978       0.13 %
6107
    1/1/1981       0.13 %
6110
    7/1/1983       1.32 %
6113
    12/1/1984       0.05 %
6115
    12/1/1984       0.05 %
6116
    1/1/1985       0.09 %
6120
    1/1/1987       0.10 %
6121
    1/1/1987       0.07 %

 

 



--------------------------------------------------------------------------------



 



ALLOCATION OF ORPHAN ADJUSTMENT

                  Employer   Commencement     Percentage   Number   Date    
Points  
 
               
6123
    1/1/1987       0.08 %
6124
    11/1/1987       0.18 %
6125
    7/1/1988       0.42 %
6126
    3/1/1988       0.16 %
6128
    7/1/1990       0.83 %
6129
    7/1/1991       0.10 %
6130
    1/1/1992       0.16 %
6132
    1/1/1994       0.04 %
6135
    1/1/1996       0.11 %
6136
    7/1/1998       0.15 %
6138
    1/1/2002       0.08 %
6139
    1/1/2003       0.07 %
6140
    1/1/2003       0.04 %
6141
    7/1/2003       0.06 %
6142
    1/1/2004       0.02 %
6143
    7/1/2004       0.02 %
7000
    12/1/1943       1.81 %
7011
    9/1/1948       1.05 %
7015
    12/1/1949       0.16 %
7018
    1/1/1950       0.59 %
7027
    4/1/1952       0.42 %
7031
    3/1/1953       0.57 %
7036
    1/1/1954       0.32 %
7048
    1/1/1960       0.24 %
7053
    9/1/1962       0.47 %
7056
    5/1/1963       0.19 %
7060
    6/1/1966       0.06 %
7064
    1/1/1968       0.30 %
7065
    2/1/1968       0.07 %
7069
    6/1/1969       0.14 %
7086
    12/1/1973       0.24 %
7088
    12/1/1973       0.06 %
7089
    2/1/1974       0.02 %
7099
    1/1/1978       0.10 %
7100
    1/1/1978       0.10 %
7101
    7/1/1978       0.12 %
7109
    2/1/1980       0.07 %

 

 



--------------------------------------------------------------------------------



 



ALLOCATION OF ORPHAN ADJUSTMENT

                  Employer   Commencement     Percentage   Number   Date    
Points  
 
               
7113
    10/1/1986       0.08 %
7114
    12/1/1988       0.07 %
7115
    7/1/1990       0.08 %
7117
    12/1/1992       0.22 %
7118
    7/1/1999       0.24 %
7119
    7/1/2004       0.00 %
7120
    4/1/2005       0.01 %
8000
    1/1/1948       1.71 %
8001
    10/1/1948       1.00 %
8006
    4/1/1950       0.30 %
8026
    2/1/1961       0.36 %
8029
    1/1/1962       0.08 %
8031
    4/1/1962       0.82 %
8051
    1/1/1969       0.62 %
8054
    3/1/1969       0.18 %
8066
    1/1/1972       0.10 %
8085
    7/1/1974       0.06 %
8087
    9/1/1975       0.09 %
8103
    5/1/1993       0.07 %
8104
    7/1/2000       0.02 %
8105
    1/1/2003       0.19 %
8106
    1/1/2004       0.01 %
9000
    12/1/1943       2.31 %
9006
    6/1/1959       0.42 %
9007
    7/1/1959       0.10 %
9017
    1/1/1968       0.11 %
9026
    4/1/1971       0.49 %
9037
    3/1/1973       0.08 %
9045
    9/1/1975       0.05 %
9057
    1/1/1978       0.23 %
9062
    1/1/1978       0.07 %
9071
    1/1/1986       0.12 %
9072
    7/1/1989       0.02 %
9073
    4/1/1993       0.31 %
9074
    6/1/1994       0.20 %
9076
    6/1/2001       0.07 %
9077
    6/1/2001       0.02 %

 

 



--------------------------------------------------------------------------------



 



ALLOCATION OF ORPHAN ADJUSTMENT

                  Employer   Commencement     Percentage   Number   Date    
Points  
 
               
9078
    1/1/2003       0.17 %
10000
    12/1/1943       1.60 %
10008
    1/1/1955       0.36 %
10019
    7/1/1969       0.06 %
10022
    3/1/1970       0.11 %
10026
    1/1/1971       0.15 %
10031
    1/1/1974       0.24 %
10035
    1/1/1976       0.22 %
10038
    1/1/1978       0.12 %
10046
    1/1/1995       0.02 %
10047
    7/1/1999       0.10 %
10048
    12/1/2000       0.01 %
10049
    1/1/2003       0.03 %
12000
    4/1/1964       1.72 %
12004
    4/1/1945       0.58 %
12023
    1/1/1967       0.08 %
12026
    1/1/1969       1.38 %
12028
    1/1/1969       0.31 %
12033
    2/1/1973       0.07 %
12042
    6/1/1999       0.04 %
13000
    1/1/1991       18.59 %
13001
    12/1/1943       0.80 %
13002
    12/1/1943       0.88 %
 
               
Totals
            100.00 %

 

 



--------------------------------------------------------------------------------



 



Table XX
HISTORY OF THE
RATIO OF MARKET TO ACTUARIAL VALUE OF ASSETS
(EXCLUDING THE CASH FLOW MATCH PORTFOLIO)

                  FOR THE PERIOD:   RATIO     ADJUSTMENT  
 
               
Prior to 7/1/1989
    100 %     0 %
7/1/1989 - 6/30/1990
    109 %     9 %
7/1/1990 - 6/30/1991
    107 %     7 %
7/1/1991 - 6/30/1992
    107 %     7 %
7/1/1992 - 6/30/1993
    111 %     11 %
7/1/1993 - 6/30/1994
    114 %     14 %
7/1/1994 - 6/30/1995
    107 %     7 %
7/1/1995 - 6/30/1996
    112 %     12 %
7/1/1996 - 6/30/1997
    114 %     14 %
7/1/1997 - 6/30/1998
    121 %     21 %
7/1/1998 - 6/30/1999
    132 %     32 %
7/1/1999 - 6/30/2000
    120 %     20 %
7/1/2000 - 6/30/2001
    120 %     20 %
On or after 7/1/2001
    100 %     0 %

 

 



--------------------------------------------------------------------------------



 



Table I
APPENDIX A
Adjusted ERF’s For Integrated Calculations
1.5% Integrated Formula

                                                                               
                              — — — 3% ERF’s — — —     — — — 1.5% ERF’s — — —  
          SSNRA 65     SSNRA 66     SSNRA 67     SSNRA 65     SSNRA 66     SSNRA
67             YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later  
  YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later         AGE  
10 C&C     12X     10 C&C     12X     10 C&C     12X     10 C&C     12X     10
C&C     12X     10 C&C     12X     AGE  
 
                                                                               
                       
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000       65  
64
    0.970       0.970       0.970       0.970       0.970       0.970      
0.985       0.985       0.985       0.985       0.985       0.985       64  
63
    0.940       0.940       0.940       0.940       0.940       0.940      
0.970       0.970       0.970       0.970       0.970       0.970       63  
62
    0.910       0.910       0.910       0.910       0.910       0.910      
0.955       0.955       0.955       0.955       0.955       0.965       62  
61
    0.880       0.880       0.880       0.880       0.880       0.880      
0.940       0.940       0.940       0.940       0.953       0.962       61  
60
    0.850       0.850       0.850       0.850       0.850       0.850      
0.925       0.925       0.926       0.935       0.952       0.959       60  
59
    0.820       0.820       0.820       0.820       0.820       0.824      
0.910       0.911       0.928       0.935       0.953       0.959       59  
58
    0.790       0.790       0.790       0.790       0.796       0.802      
0.905       0.910       0.929       0.934       0.953       0.958       58  
57
    0.760       0.760       0.760       0.760       0.775       0.778      
0.905       0.911       0.930       0.935       0.954       0.959       57  
56
    0.730       0.730       0.730       0.732       0.756       0.760      
0.906       0.910       0.931       0.935       0.959       0.963       56  
55
    0.700       0.700       0.709       0.714       0.734       0.739      
0.907       0.911       0.934       0.938       0.960       0.964       55  
54
    0.670       0.670       0.689       0.691       0.713       0.716      
0.911       0.914       0.936       0.939       0.961       0.963       54  
53
                    0.668       0.668       0.688       0.691                  
    0.935       0.939       0.958       0.961       53  
52
                    0.641       0.643       0.662       0.665                  
    0.933       0.936       0.955       0.957       52  
51
                    0.615       0.617       0.633       0.636                  
    0.930       0.933       0.949       0.951       51  
50
                    0.587       0.589       0.604       0.607                  
    0.924       0.926       0.942       0.944       50  
49
                    0.558       0.559       0.574       0.576                  
    0.917       0.919       0.934       0.936       49  
48
                    0.527       0.528       0.543       0.544                  
    0.910       0.910       0.925       0.926       48  
47
                    0.496       0.496       0.511       0.511                  
    0.901       0.902       0.916       0.916       47  
46
                    0.463       0.464       0.477       0.477                  
    0.890       0.891       0.903       0.905       46  
45
                    0.429       0.430       0.442       0.443                  
    0.879       0.880       0.892       0.893       45  
44
                    0.410       0.411       0.422       0.423                  
    0.868       0.868       0.880       0.880       44  
43
                    0.390       0.391       0.401       0.402                  
    0.390       0.391       0.401       0.402       43  
42
                    0.369       0.369       0.380       0.380                  
    0.369       0.369       0.360       0.360       42  
41
                    0.347       0.347       0.357       0.357                  
    0.347       0.347       0.357       0.357       41  
40
                    0.325       0.325       0.335       0.335                  
    0.325       0.325       0.335       0.335       40  
39
                    0.318       0.318       0.327       0.327                  
    0.318       0.318       0.327       0.327       39  
38
                    0.309       0.310       0.317       0.318                  
    0.309       0.310       0.317       0.318       38  
37
                    0.300       0.301       0.308       0.309                  
    0.300       0.301       0.308       0.309       37  
36
                                    0.299       0.300                          
            0.299       0.300       36  
35
                                    0.289       0.290                          
            0.289       0.290       35  
34
                                    0.279       0.280                          
            0.279       0.280       34  
33
                                    0.268       0.268                          
            0.268       0.268       33  
32
                                    0.257       0.257                          
            0.257       0.257       32  
31
                                    0.246       0.246                          
            0.246       0.246       31  
30
                                    0.235       0.235                          
            0.235       0.235       30  
29
                                    0.224       0.224                          
            0.224       0.224       29  
28
                                    0.212       0.212                          
            0.212       0.212       28  
27
                                    0.200       0.200                          
            0.200       0.200       27  
26
                                    0.188       0.188                          
            0.188       0.188       26  
25
                                    0.176       0.176                          
            0.178       0.176       25  
24
                                    0.163       0.163                          
            0.163       0.163       24  
23
                                    0.151       0.151                          
            0.151       0.151       23  
22
                                    0.138       0.138                          
            0.138       0.138       22  
21
                                    0.125       0.125                          
            0.125       0.125       21  
20
                                    0.113       0.113                          
            0.113       0.113       20  
19
                                    0.099       0.099                          
            0.099       0.099       19  
18
                                    0.086       0.086                          
            0.086       0.088       18  

 

 



--------------------------------------------------------------------------------



 



Table II
APPENDIX A
Adjusted ERF’s For Integrated Calculations
1.75% Integrated Formula

                                                                               
                              — — — 3% ERF’s — — —     — — — 1.5% ERF’s — — —  
          SSNRA 65     SSNRA 66     SSNRA 67     SSNRA 65     SSNRA 66     SSNRA
67             YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later  
  YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later         AGE  
10 C&C     12X     10 C&C     12X     10 C&C     12X     10 C&C     12X     10
C&C     12X     10 C&C     12X     AGE  
 
                                                                               
                       
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000       65  
64
    0.970       0.970       0.970       0.970       0.970       0.970      
0.985       0.985       0.985       0.985       0.985       0.985       64  
63
    0.940       0.940       0.940       0.940       0.940       0.940      
0.970       0.970       0.970       0.970       0.970       0.970       63  
62
    0.910       0.910       0.910       0.910       0.910       0.910      
0.955       0.955       0.955       0.955       0.955       0.963       62  
61
    0.880       0.880       0.880       0.880       0.880       0.880      
0.940       0.940       0.940       0.940       0.951       0.957       61  
60
    0.850       0.850       0.850       0.850       0.850       0.850      
0.925       0.925       0.927       0.933       0.947       0.952       60  
59
    0.820       0.820       0.820       0.820       0.820       0.823      
0.910       0.911       0.925       0.930       0.944       0.949       59  
58
    0.790       0.790       0.790       0.790       0.795       0.799      
0.903       0.907       0.922       0.926       0.942       0.946       58  
57
    0.760       0.760       0.760       0.760       0.772       0.775      
0.900       0.905       0.920       0.924       0.939       0.943       57  
56
    0.730       0.730       0.730       0.732       0.751       0.754      
0.898       0.901       0.917       0.921       0.940       0.943       56  
55
    0.700       0.700       0.707       0.711       0.728       0.731      
0.896       0.899       0.918       0.921       0.938       0.941       55  
54
    0.670       0.670       0.685       0.687       0.705       0.707      
0.896       0.898       0.916       0.918       0.936       0.938       54  
53
                    0.660       0.663       0.679       0.681                  
    0.912       0.915       0.930       0.933       53  
52
                    0.634       0.637       0.652       0.654                  
    0.908       0.910       0.925       0.927       52  
51
                    0.608       0.610       0.623       0.625                  
    0.902       0.904       0.917       0.919       51  
50
                    0.579       0.581       0.594       0.595                  
    0.894       0.896       0.909       0.910       50  
49
                    0.550       0.551       0.564       0.565                  
    0.886       0.887       0.899       0.901       49  
48
                    0.519       0.521       0.532       0.533                  
    0.877       0.877       0.889       0.890       48  
47
                    0.489       0.489       0.500       0.501                  
    0.867       0.867       0.878       0.879       47  
46
                    0.456       0.457       0.467       0.468                  
    0.855       0.856       0.868       0.867       46  
45
                    0.423       0.424       0.433       0.434                  
    0.843       0.844       0.853       0.854       45  
44
                    0.404       0.405       0.413       0.414                  
    0.831       0.832       0.841       0.841       44  
43
                    0.384       0.385       0.393       0.393                  
    0.384       0.385       0.393       0.393       43  
42
                    0.363       0.363       0.372       0.372                  
    0.363       0.363       0.372       0.372       42  
41
                    0.341       0.341       0.349       0.349                  
    0.341       0.341       0.349       0.349       41  
40
                    0.320       0.320       0.328       0.328                  
    0.320       0.320       0.328       0.328       40  
39
                    0.312       0.312       0.319       0.319                  
    0.312       0.312       0.319       0.319       39  
38
                    0.303       0.304       0.310       0.310                  
    0.303       0.304       0.310       0.310       38  
37
                    0.294       0.295       0.300       0.301                  
    0.294       0.295       0.300       0.301       37  
36
                                    0.291       0.292                          
            0.291       0.292       36  
35
                                    0.281       0.282                          
            0.281       0.282       35  
34
                                    0.271       0.272                          
            0.271       0.272       34  
33
                                    0.260       0.260                          
            0.260       0.260       33  
32
                                    0.250       0.249                          
            0.250       0.249       32  
31
                                    0.239       0.239                          
            0.239       0.239       31  
30
                                    0.228       0.228                          
            0.228       0.228       30  
29
                                    0.217       0.217                          
            0.217       0.217       29  
28
                                    0.206       0.206                          
            0.206       0.206       28  
27
                                    0.194       0.194                          
            0.194       0.194       27  
26
                                    0.182       0.182                          
            0.182       0.182       26  
25
                                    0.171       0.171                          
            0.171       0.171       25  
24
                                    0.158       0.158                          
            0.158       0.158       24  
23
                                    0.147       0.147                          
            0.147       0.147       23  
22
                                    0.134       0.134                          
            0.134       0.134       22  
21
                                    0.122       0.122                          
            0.122       0.122       21  
20
                                    0.110       0.110                          
            0.110       0.110       20  
19
                                    0.097       0.097                          
            0.097       0.097       19  
18
                                    0.085       0.085                          
            0.085       0.085       18  

 

 



--------------------------------------------------------------------------------



 



Table III
APPENDIX A
Adjusted ERF’s For Integrated Calculations
2.0% Integrated Formula

                                                                               
                              — — — 3% ERF’s — — —     — — — 1.5% ERF’s — — —  
          SSNRA 65     SSNRA 66     SSNRA 67     SSNRA 65     SSNRA 66     SSNRA
67             YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later  
  YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later         AGE  
10 C&C     12X     10 C&C     12X     10 C&C     12X     10 C&C     12X     10
C&C     12X     10 C&C     12X     AGE  
 
       
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000       65  
64
    0.970       0.970       0.970       0.970       0.970       0.970      
0.985       0.985       0.985       0.985       0.985       0.985       64  
63
    0.940       0.940       0.940       0.940       0.940       0.940      
0.970       0.970       0.970       0.970       0.970       0.970       63  
62
    0.910       0.910       0.910       0.910       0.910       0.910      
0.955       0.955       0.955       0.955       0.955       0.962       62  
61
    0.880       0.880       0.880       0.880       0.880       0.880      
0.940       0.940       0.940       0.940       0.949       0.954       61  
60
    0.850       0.850       0.850       0.850       0.850       0.850      
0.925       0.925       0.927       0.932       0.943       0.948       60  
59
    0.820       0.820       0.820       0.820       0.820       0.823      
0.910       0.911       0.922       0.927       0.938       0.943       59  
58
    0.790       0.790       0.790       0.790       0.794       0.798      
0.901       0.905       0.918       0.921       0.934       0.937       58  
57
    0.760       0.760       0.760       0.760       0.770       0.772      
0.897       0.901       0.913       0.917       0.929       0.933       57  
56
    0.730       0.730       0.730       0.731       0.748       0.750      
0.892       0.895       0.909       0.911       0.928       0.930       56  
55
    0.700       0.700       0.706       0.709       0.723       0.726      
0.888       0.891       0.906       0.909       0.923       0.926       55  
54
    0.670       0.670       0.682       0.684       0.699       0.700      
0.885       0.888       0.803       0.904       0.919       0.921       54  
53
                    0.657       0.659       0.672       0.674                  
    0.897       0.899       0.912       0.914       53  
52
                    0.630       0.632       0.645       0.646                  
    0.890       0.892       0.905       0.907       52  
51
                    0.603       0.605       0.616       0.617                  
    0.884       0.885       0.896       0.895       51  
50
                    0.574       0.578       0.588       0.588                  
    0.875       0.876       0.888       0.887       50  
49
                    0.545       0.548       0.558       0.557                  
    0.865       0.866       0.876       0.877       49  
48
                    0.514       0.516       0.525       0.526                  
    0.855       0.855       0.865       0.866       48  
47
                    0.484       0.484       0.494       0.494                  
    0.844       0.844       0.854       0.854       47  
46
                    0.452       0.452       0.461       0.462                  
    0.831       0.832       0.841       0.841       46  
45
                    0.419       0.420       0.428       0.428                  
    0.819       0.820       0.828       0.829       45  
44
                    0.400       0.400       0.408       0.408                  
    0.807       0.807       0.815       0.815       44  
43
                    0.380       0.380       0.387       0.388                  
    0.380       0.360       0.387       0.388       43  
42
                    0.359       0.367       0.367       0.366                  
    0.359       0.359       0.367       0.366       42  
41
                    0.338       0.338       0.345       0.344                  
    0.338       0.338       0.345       0.344       41  
40
                    0.317       0.317       0.323       0.323                  
    0.317       0.317       0.323       0.323       40  
39
                    0.309       0.309       0.315       0.314                  
    0.309       0.309       0.315       0.314       39  
38
                    0.299       0.300       0.305       0.305                  
    0.299       0.300       0.305       0.305       38  
37
                    0.290       0.291       0.295       0.296                  
    0.290       0.291       0.295       0.296       37  
36
                                    0.286       0.287                          
            0.286       0.287       36  
35
                                    0.276       0.277                          
            0.276       0.277       35  
34
                                    0.268       0.267                          
            0.266       0.267       34  
33
                                    0.255       0.255                          
            0.255       0.255       33  
32
                                    0.245       0.245                          
            0.245       0.245       32  
31
                                    0.234       0.234                          
            0.234       0.234       31  
30
                                    0.223       0.223                          
            0.223       0.223       30  
29
                                    0.213       0.213                          
            0.213       0.213       29  
28
                                    0.201       0.201                          
            0.201       0.201       28  
27
                                    0.190       0.190                          
            0.190       0.190       27  
26
                                    0.179       0.179                          
            0.179       0.179       26  
25
                                    0.167       0.167                          
            0.167       0.167       25  
24
                                    0.155       0.155                          
            0.155       0.155       24  
23
                                    0.144       0.144                          
            0.144       0.144       23  
22
                    ,               0.132       0.132                          
            0.132       0.132       22  
21
                                    0.120       0.120                          
            0.120       0.120       21  
20
                                    0.109       0.109                          
            0.109       0.109       20  
19
                                    0.096       0.096                          
            0.096       0.096       19  
18
                                    0.084       0.084                          
            0.084       0.084       18  

 





--------------------------------------------------------------------------------



 



Table IV
APPENDIX A
Adjusted ERF’s For Integrated Calculations
2.25% Integrated Formula

                                                                               
                              — — — 3% ERF’s — — —     — — — 1.5% ERF’s — — —  
          SSNRA 65     SSNRA 66     SSNRA 67     SSNRA 65     SSNRA 66     SSNRA
67             YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later  
  YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later         AGE  
10 C&C     12X     10 C&C     12X     10 C&C     12X     10 C&C     12X     10
C&C     12X     10 C&C     12X     AGE  
 
       
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000       65  
64
    0.970       0.970       0.970       0.970       0.970       0.970      
0.985       0.985       0.985       0.985       0.985       0.985       64  
63
    0.940       0.940       0.940       0.940       0.940       0.940      
0.970       0.970       0.970       0.970       0.970       0.970       63  
62
    0.910       0.910       0.910       0.910       0.910       0.910      
0.955       0.955       0.955       0.955       0.955       0.961       62  
61
    0.880       0.880       0.880       0.880       0.880       0.880      
0.940       0.940       0.940       0.940       0.948       0.952       61  
60
    0.850       0.850       0.850       0.850       0.850       0.850      
0.925       0.925       0.927       0.931       0.940       0.945       60  
59
    0.820       0.820       0.820       0.820       0.820       0.822      
0.910       0.911       0.921       0.924       0.934       0.938       59  
58
    0.790       0.790       0.790       0.790       0.793       0.797      
0.901       0.904       0.914       0.917       0.928       0.931       58  
57
    0.760       0.760       0.760       0.760       0.768       0.770      
0.894       0.898       0.908       0.911       0.922       0.925       57  
56
    0.730       0.730       0.730       0.731       0.745       0.747      
0.889       0.891       0.902       0.905       0.919       0.921       56  
55
    0.700       0.700       0.705       0.708       0.720       0.722      
0.883       0.885       0.898       0.900       0.913       0.915       55  
54
    0.670       0.670       0.681       0.682       0.695       0.696      
0.878       0.880       0.893       0.894       0.907       0.908       54  
53
                    0.655       0.656       0.668       0.669                  
    0.886       0.888       0.899       0.901       53  
52
                    0.627       0.629       0.640       0.641                  
    0.878       0.880       0.891       0.892       52  
51
                    0.600       0.601       0.610       0.612                  
    0.870       0.872       0.881       0.882       51  
50
                    0.571       0.572       0.581       0.582                  
    0.860       0.861       0.871       0.871       50  
49
                    0.541       0.542       0.551       0.552                  
    0.850       0.851       0.860       0.860       49  
48
                    0.511       0.512       0.520       0.521                  
    0.839       0.839       0.848       0.848       48  
47
                    0.480       0.481       0.489       0.489                  
    0.828       0.828       0.836       0.837       47  
46
                    0.449       0.449       0.457       0.457                  
    0.815       0.816       0.823       0.823       46  
45
                    0.416       0.417       0.424       0.424                  
    0.802       0.803       0.810       0.810       45  
44
                    0.397       0.398       0.404       0.404                  
    0.790       0.790       0.796       0.797       44  
43
                    0.377       0.378       0.383       0.384                  
    0.377       0.378       0.383       0.384       43  
42
                    0.356       0.358       0.363       0.363                  
    0.356       0.356       0.363       0.363       42  
41
                    0.335       0.335       0.341       0.341                  
    0.335       0.335       0.341       0.341       41  
40
                    0.314       0.314       0.320       0.320                  
    0.314       0.314       0.320       0.320       40  
39
                    0.306       0.306       0.311       0.311                  
    0.306       0.306       0.311       0.311       39  
38
                    0.297       0.297       0.301       0.302                  
    0.297       0.297       0.301       0.302       38  
37
                    0.287       0.288       0.292       0.292                  
    0.287       0.288       0.292       0.292       37  
36
                                    0.282       0.283                          
            0.282       0.283       36  
35
                                    0.272       0.273                          
            0.272       0.273       35  
34
                                    0.262       0.263                          
            0.262       0.263       34  
33
                                    0.252       0.252                          
            0.252       0.252       33  
32
                                    0.241       0.241                          
            0.241       0.241       32  
31
                                    0.231       0.231                          
            0.231       0.231       31  
30
                                    0.220       0.220                          
            0.220       0.220       30  
29
                                    0.209       0.209                          
            0.209       0.209       29  
28
                                    0.198       0.198                          
            0.198       0.198       28  
27
                                    0.187       0.187                          
            0.187       0.187       27  
26
                                    0.176       0.176                          
            0.176       0.176       26  
25
                                    0.165       0.165                          
            0.165       0.165       25  
24
                                    0.153       0.153                          
            0.153       0.153       24  
23
                                    0.142       0.142                          
            0.142       0.142       23  
22
                                    0.130       0.130                          
            0.130       0.130       22  
21
                                    0.119       0.119                          
            0.119       0.119       21  
20
                                    0.107       0.107                          
            0.107       0.107       20  
19
                                    0.095       0.095                          
            0.095       0.095       19  
18
                                    0.083       0.083                          
            0.083       0.083       18  

 

 



--------------------------------------------------------------------------------



 



Table V
APPENDIX A
Adjusted ERF’s For Integrated Calculations
2.5% Integrated Formula

                                                                               
                              — — — 3% ERF’s — — —     — — — 1.5% ERF’s — — —  
          SSNRA 65     SSNRA 66     SSNRA 67     SSNRA 65     SSNRA 66     SSNRA
67             YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later  
  YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later         AGE  
10 C&C     12X     10 C&C     12X     10 C&C     12X     10 C&C     12X     10
C&C     12X     10 C&C     12X     AGE  
 
       
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000       65  
64
    0.970       0.970       0.970       0.970       0.970       0.970      
0.985       0.985       0.985       0.985       0.985       0.985       64  
63
    0.940       0.940       0.940       0.940       0.940       0.940      
0.970       0.970       0.970       0.970       0.970       0.970       63  
62
    0.910       0.910       0.910       0.910       0.910       0.910      
0.955       0.955       0.955       0.955       0.955       0.960       62  
61
    0.880       0.880       0.880       0.880       0.880       0.880      
0.940       0.940       0.940       0.940       0.947       0.951       61  
60
    0.850       0.850       0.850       0.850       0.850       0.850      
0.925       0.925       0.926       0.930       0.939       0.942       60  
59
    0.820       0.820       0.820       0.820       0.820       0.822      
0.910       0.910       0.919       0.922       0.931       0.934       59  
58
    0.790       0.790       0.790       0.790       0.793       0.796      
0.900       0.903       0.912       0.915       0.924       0.927       58  
57
    0.760       0.760       0.760       0.760       0.767       0.769      
0.893       0.895       0.905       0.907       0.917       0.919       57  
56
    0.730       0.730       0.730       0.731       0.743       0.745      
0.886       0.888       0.898       0.900       0.912       0.914       56  
55
    0.700       0.700       0.704       0.707       0.717       0.719      
0.878       0.881       0.892       0.894       0.905       0.907       55  
54
    0.670       0.670       0.679       0.681       0.692       0.693      
0.873       0.874       0.888       0.887       0.896       0.899       54  
53
                    0.653       0.654       0.664       0.665                  
    0.876       0.879       0.889       0.891       53  
52
                    0.625       0.627       0.636       0.637                  
    0.869       0.870       0.880       0.881       52  
51
                    0.597       0.599       0.607       0.608                  
    0.860       0.861       0.870       0.871       51  
50
                    0.568       0.570       0.577       0.578                  
    0.850       0.850       0.859       0.859       50  
49
                    0.539       0.540       0.547       0.548                  
    0.839       0.840       0.847       0.848       49  
48
                    0.508       0.509       0.516       0.517                  
    0.827       0.828       0.835       0.836       48  
47
                    0.478       0.478       0.485       0.486                  
    0.815       0.818       0.823       0.823       47  
46
                    0.446       0.447       0.453       0.454                  
    0.802       0.803       0.809       0.810       46  
45
                    0.414       0.415       0.421       0.421                  
    0.789       0.790       0.796       0.797       45  
44
                    0.395       0.395       0.401       0.401                  
    0.776       0.777       0.782       0.783       44  
43
                    0.375       0.375       0.380       0.381                  
    0.375       0.375       0.380       0.381       43  
42
                    0.354       0.354       0.360       0.360                  
    0.354       0.354       0.360       0.360       42  
41
                    0.333       0.333       0.338       0.338                  
    0.333       0.333       0.338       0.338       41  
40
                    0.312       0.312       0.317       0.317                  
    0.312       0.312       0.317       0.317       40  
39
                    0.304       0.304       0.308       0.308                  
    0.304       0.304       0.308       0.308       39  
38
                    0.294       0.295       0.298       0.299                  
    0.294       0.295       0.298       0.299       38  
37
                    0.285       0.285       0.289       0.289                  
    0.285       0.285       0.289       0.289       37  
36
                                    0.279       0.280                          
            0.279       0.280       36  
35
                                    0.269       0.270                          
            0.269       0.270       35  
34
                                    0.259       0.260                          
            0.259       0.260       34  
33
                                    0.249       0.249                          
            0.249       0.249       33  
32
                                    0.238       0.238                          
            0.238       0.238       32  
31
                                    0.228       0.228                          
            0.228       0.228       31  
30
                                    0.217       0.217                          
            0.217       0.217       30  
29
                                    0.207       0.207                          
            0.207       0.207       29  
28
                                    0.196       0.196                          
            0.196       0.196       28  
27
                                    0.185       0.185                          
            0.185       0.185       27  
26
                                    0.174       0.174                          
            0.174       0.174       26  
25
                                    0.163       0.163                          
            0.163       0.163       25  
24
                                    0.151       0.151                          
            0.151       0.151       24  
23
                                    0.140       0.140                          
            0.140       0.140       23  
22
                                    0.129       0.129                          
            0.129       0.129       22  
21
                                    0.117       0.117                          
            0.117       0.117       21  
20
                                    0.106       0.106                          
            0.106       0.106       20  
19
                                    0.094       0.094                          
            0.094       0.094       19  
18
                                    0.083       0.083                          
            0.083       0.083       18  

 

 



--------------------------------------------------------------------------------



 



Table VI
APPENDIX A
Adjusted ERF’s For Integrated Calculations
2.75% Integrated Formula

                                                                               
                              — — — 3% ERF’s — — —     — — — 1.5% ERF’s — — —  
          SSNRA 65     SSNRA 66     SSNRA 67     SSNRA 65     SSNRA 66     SSNRA
67             YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later  
  YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later         AGE  
10 C&C     12X     10 C&C     12X     10 C&C     12X     10 C&C     12X     10
C&C     12X     10 C&C     12X     AGE  
 
                                                                               
                       
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000       65  
64
    0.970       0.970       0.970       0.970       0.970       0.970      
0.985       0.985       0.985       0.985       0.985       0.985       64  
63
    0.940       0.940       0.940       0.940       0.940       0.940      
0.970       0.970       0.970       0.970       0.970       0.970       63  
62
    0.910       0.910       0.910       0.910       0.910       0.910      
0.955       0.955       0.955       0.955       0.955       0.960       62  
61
    0.880       0.880       0.880       0.880       0.880       0.880      
0.940       0.940       0.940       0.940       0.946       0.950       61  
60
    0.850       0.850       0.850       0.850       0.850       0.850      
0.925       0.925       0.926       0.930       0.937       0.940       60  
59
    0.820       0.820       0.820       0.820       0.820       0.822      
0.910       0.910       0.918       0.921       0.929       0.932       59  
58
    0.790       0.790       0.790       0.790       0.793       0.795      
0.899       0.902       0.910       0.912       0.921       0.923       58  
57
    0.760       0.760       0.760       0.760       0.766       0.768      
0.891       0.894       0.902       0.904       0.913       0.915       57  
56
    0.730       0.730       0.730       0.731       0.742       0.743      
0.883       0.885       0.894       0.896       0.907       0.908       56  
55
    0.700       0.700       0.704       0.706       0.715       0.717      
0.875       0.877       0.888       0.889       0.899       0.900       55  
54
    0.670       0.670       0.678       0.680       0.689       0.690      
0.869       0.870       0.880       0.881       0.891       0.892       54  
53
                    0.651       0.653       0.661       0.663                  
    0.871       0.873       0.881       0.883       53  
52
                    0.624       0.625       0.633       0.634                  
    0.862       0.863       0.872       0.873       52  
51
                    0.595       0.597       0.604       0.605                  
    0.852       0.853       0.861       0.862       51  
50
                    0.566       0.567       0.574       0.575                  
    0.841       0.842       0.849       0.850       50  
49
                    0.537       0.537       0.544       0.545                  
    0.830       0.831       0.837       0.838       49  
48
                    0.506       0.507       0.513       0.514                  
    0.818       0.818       0.825       0.825       48  
47
                    0.476       0.476       0.482       0.483                  
    0.806       0.806       0.812       0.813       47  
46
                    0.445       0.445       0.451       0.451                  
    0.793       0.793       0.799       0.799       46  
45
                    0.413       0.413       0.419       0.419                  
    0.779       0.780       0.785       0.786       45  
44
                    0.393       0.394       0.399       0.399                  
    0.768       0.768       0.772       0.772       44  
43
                    0.373       0.374       0.378       0.379                  
    0.373       0.374       0.378       0.379       43  
42
                    0.353       0.353       0.358       0.358                  
    0.353       0.353       0.358       0.358       42  
41
                    0.332       0.332       0.336       0.336                  
    0.332       0.332       0.336       0.336       41  
40
                    0.311       0.311       0.315       0.315                  
    0.311       0.311       0.315       0.315       40  
39
                    0.302       0.302       0.306       0.306                  
    0.302       0.302       0.306       0.306       39  
38
                    0.293       0.293       0.296       0.297                  
    0.293       0.293       0.296       0.297       38  
37
                    0.283       0.284       0.287       0.287                  
    0.283       0.284       0.287       0.287       37  
36
                                    0.277       0.278                          
            0.277       0.278       36  
35
                                    0.267       0.268                          
            0.267       0.268       35  
34
                                    0.257       0.258                          
            0.257       0.258       34  
33
                                    0.247       0.247                          
            0.247       0.247       33  
32
                                    0.236       0.236                          
            0.236       0.236       32  
31
                                    0.226       0.226                          
            0.226       0.226       31  
30
                                    0.216       0.216                          
            0.216       0.216       30  
29
                                    0.205       0.205                          
            0.205       0.205       29  
28
                                    0.194       0.194                          
            0.194       0.194       28  
27
                                    0.183       0.183                          
            0.183       0.183       27  
26
                                    0.172       0.172                          
            0.172       0.172       26  
25
                                    0.162       0.162                          
            0.162       0.162       25  
24
                                    0.150       0.150                          
            0.150       0.150       24  
23
                                    0.139       0.139                          
            0.139       0.139       23  
22
                                    0.128       0.128                          
            0.128       0.128       22  
21
                                    0.117       0.117                          
            0.117       0.117       21  
20
                                    0.106       0.106                          
            0.106       0.106       20  
19
                                    0.094       0.094                          
            0.094       0.094       19  
18
                                    0.083       0.083                          
            0.083       0.083       18  

 

 



--------------------------------------------------------------------------------



 



Table VII
APPENDIX A
Adjusted ERF’s For Integrated Calculations
3.00% Integrated Formula

                                                                               
                              — — — 3% ERF’s — — —     — — — 1.5% ERF’s — — —  
          SSNRA 65     SSNRA 66     SSNRA 67     SSNRA 65     SSNRA 66     SSNRA
67             YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later  
  YOB 1937 or Earlier     YOB 1938 to 1954     YOB 1955 or Later         AGE  
10 C&C     12X     10 C&C     12X     10 C&C     12X     10 C&C     12X     10
C&C     12X     10 C&C     12X     AGE  
 
       
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000       65  
64
    0.970       0.970       0.970       0.970       0.970       0.970      
0.985       0.985       0.985       0.985       0.985       0.985       64  
63
    0.940       0.940       0.940       0.940       0.940       0.940      
0.970       0.970       0.970       0.970       0.970       0.970       63  
62
    0.910       0.910       0.910       0.910       0.910       0.910      
0.955       0.955       0.955       0.955       0.955       0.959       62  
61
    0.880       0.880       0.880       0.880       0.880       0.880      
0.940       0.940       0.940       0.940       0.945       0.949       61  
60
    0.850       0.850       0.850       0.850       0.850       0.850      
0.925       0.925       0.926       0.929       0.938       0.939       60  
59
    0.820       0.820       0.820       0.820       0.820       0.822      
0.910       0.910       0.917       0.920       0.927       0.930       59  
58
    0.790       0.790       0.790       0.790       0.792       0.795      
0.899       0.901       0.909       0.911       0.918       0.920       58  
57
    0.760       0.760       0.760       0.760       0.765       0.767      
0.890       0.892       0.900       0.902       0.910       0.912       57  
56
    0.730       0.730       0.730       0.731       0.741       0.742      
0.881       0.883       0.891       0.893       0.903       0.904       56  
55
    0.700       0.700       0.704       0.705       0.714       0.716      
0.873       0.874       0.884       0.885       0.894       0.895       55  
54
    0.670       0.670       0.677       0.679       0.687       0.688      
0.885       0.887       0.876       0.877       0.885       0.886       54  
53
                    0.650       0.651       0.659       0.660                  
    0.866       0.868       0.875       0.877       53  
52
                    0.622       0.623       0.631       0.632                  
    0.856       0.857       0.865       0.868       52  
51
                    0.594       0.595       0.601       0.602                  
    0.846       0.847       0.854       0.855       51  
50
                    0.565       0.568       0.572       0.573                  
    0.835       0.835       0.842       0.842       50  
49
                    0.535       0.536       0.542       0.542                  
    0.823       0.824       0.830       0.830       49  
48
                    0.505       0.505       0.511       0.512                  
    0.811       0.811       0.817       0.817       48  
47
                    0.474       0.475       0.480       0.481                  
    0.798       0.789       0.804       0.805       47  
46
                    0.443       0.443       0.449       0.449                  
    0.785       0.785       0.790       0.791       46  
45
                    0.412       0.412       0.417       0.417                  
    0.771       0.772       0.777       0.777       45  
44
                    0.392       0.392       0.397       0.397                  
    0.758       0.758       0.763       0.763       44  
43
                    0.372       0.372       0.376       0.377                  
    0.372       0.372       0.376       0.377       43  
42
                    0.352       0.352       0.356       0.356                  
    0.352       0.352       0.358       0.356       42  
41
                    0.331       0.331       0.335       0.335                  
    0.331       0.331       0.335       0.335       41  
40
                    0.310       0.310       0.314       0.314                  
    0.310       0.310       0.314       0.314       40  
39
                    0.301       0.301       0.305       0.305                  
    0.301       0.301       0.305       0.305       39  
38
                    0.292       0.292       0.295       0.295                  
    0.292       0.292       0.295       0.295       38  
37
                    0.282       0.282       0.285       0.286                  
    0.282       0.282       0.285       0.286       37  
36
                                    0.278       0.278                          
            0.276       0.276       36  
35
                                    0.268       0.268                          
            0.286       0.266       35  
34
                                    0.258       0.258                          
            0.256       0.256       34  
33
                                    0.245       0.245                          
            0.245       0.245       33  
32
                                    0.235       0.235                          
            0.235       0.235       32  
31
                                    0.224       0.224                          
            0.224       0.224       31  
30
                                    0.214       0.214                          
            0.214       0.214       30  
29
                                    0.204       0.204                          
            0.204       0.204       29  
28
                                    0.193       0.193                          
            0.193       0.193       28  
27
                                    0.182       0.182                          
            0.182       0.182       27  
26
                                    0.171       0.171                          
            0.171       0.171       26  
25
                                    0.160       0.160                          
            0.160       0.160       25  
24
                                    0.149       0.149                          
            0.149       0.149       24  
23
                                    0.138       0.138                          
            0.138       0.138       23  
22
                                    0.127       0.127                          
            0.127       0.127       22  
21
                                    0.116       0.116                          
            0.116       0.116       21  
20
                                    0.105       0.105                          
            0.105       0.105       20  
19
                                    0.094       0.094                          
            0.094       0.094       19  
18
                                    0.082       0.082                          
            0.082       0.082       18  

 

 



--------------------------------------------------------------------------------



 



Appendix B
CONVERSION FACTORS WHERE NORMAL FORM = 10 C&C
1998 GBB89 ASSUMPTIONS

                          AGE   OPTION 1     OPTION 2     OPTION 3  
19
    1.001 %     0.990 %     0.990 %
20
    1.001       0.990       0.990  
21
    1.001       0.989       0.990  
22
    1.001       0.988       0.990  
23
    1.001       0.987       0.990  
24
    1.001       0.986       0.990  
25
    1.001       0.985       0.990  
26
    1.001       0.984       0.990  
27
    1.001       0.983       0.990  
28
    1.001       0.982       0.990  
29
    1.001       0.981       0.990  
30
    1.002       0.980       0.990  
31
    1.002       0.979       0.989  
32
    1.002       0.978       0.989  
33
    1.002       0.977       0.988  
34
    1.002       0.976       0.987  
35
    1.002       0.975       0.987  
36
    1.002       0.973       0.986  
37
    1.002       0.971       0.985  
38
    1.002       0.969       0.984  
39
    1.002       0.967       0.983  
40
    1.003       0.965       0.982  
41
    1.003       0.963       0.981  
42
    1.003       0.961       0.980  
43
    1.003       0.959       0.979  
44
    1.003       0.957       0.977  
45
    1.004       0.955       0.975  
46
    1.004       0.952       0.974  
47
    1.005       0.949       0.973  
48
    1.005       0.946       0.972  
49
    1.006       0.943       0.971  
50
    1.007       0.940       0.970  
51
    1.008       0.936       0.968  
52
    1.009       0.932       0.966  
53
    1.010       0.928       0.964  
54
    1.011       0.924       0.962  
55
    1.012       0.920       0.960  
56
    1.015       0.914       0.957  
57
    1.018       0.908       0.954  
58
    1.021       0.902       0.951  
59
    1.024       0.896       0.948  
60
    1.027       0.890       0.945  
61
    1.032       0.884       0.942  
62
    1.037       0.878       0.939  
63
    1.042       0.872       0.936  
64
    1.047       0.866       0.933  
65
    1.052       0.860       0.930  
 
                       
FACTOR B
            0.5 %     0.3 %
MAXIMUM
            99 %     99 %

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:
ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER
SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER
OPTION 1 IS A LIFE ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR CERTAIN, OPTION 3
IS A 50% J&S

 

 



--------------------------------------------------------------------------------



 



Appendix B
CONVERSION FACTORS WHERE NORMAL FORM = 10 C&C
1998 GBB89 ASSUMPTIONS

                          AGE   OPTION 1     OPTION 2     OPTION 3  
66
    1.061       0.853       0.926  
67
    1.070       0.846       0.922  
68
    1.079       0.839       0.918  
69
    1.088       0.832       0.914  
70
    1.097       0.825       0.910  
71
    1.112       0.815       0.906  
72
    1.127       0.805       0.902  
73
    1.142       0.795       0.898  
74
    1.157       0.785       0.894  
75
    1.172       0.775       0.890  
76
    1.196       0.764       0.887  
77
    1.220       0.753       0.884  
78
    1.244       0.742       0.881  
79
    1.268       0.731       0.878  
80
    1.292       0.720       0.875  
81
    1.329       0.706       0.872  
82
    1.366       0.692       0.869  
83
    1.403       0.678       0.866  
84
    1.440       0.664       0.863  
85
    1.477       0.650       0.860  
86
    1.529       0.633       0.858  
87
    1.581       0.616       0.856  
88
    1.633       0.599       0.854  
89
    1.685       0.582       0.852  
90
    1.737       0.565       0.850  
 
                       
FACTOR B
            0.5 %     0.3 %
MAXIMUM
            99 %     99 %

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:
ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER
SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER
OPTION 1 IS A LIFE ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR CERTAIN, OPTION 3
IS A 50% J&S

 

 



--------------------------------------------------------------------------------



 



Appendix C
CONVERSION FACTORS WHERE NORMAL FORM = 12X
1998 GBB89 ASSUMPTIONS

                          AGE   OPTION 1     OPTION 2     OPTION 3  
19
    1.003 %     0.990 %     0.990 %
20
    1.003       0.990       0.990  
21
    1.003       0.989       0.990  
22
    1.003       0.988       0.990  
23
    1.003       0.987       0.990  
24
    1.003       0.986       0.990  
25
    1.003       0.985       0.990  
26
    1.003       0.984       0.990  
27
    1.003       0.983       0.990  
28
    1.003       0.982       0.990  
29
    1.003       0.981       0.990  
30
    1.003       0.980       0.990  
31
    1.003       0.979       0.989  
32
    1.003       0.978       0.989  
33
    1.003       0.977       0.988  
34
    1.003       0.976       0.987  
35
    1.004       0.975       0.987  
36
    1.004       0.973       0.986  
37
    1.004       0.971       0.985  
38
    1.004       0.969       0.984  
39
    1.004       0.967       0.983  
40
    1.005       0.965       0.982  
41
    1.006       0.963       0.981  
42
    1.007       0.961       0.980  
43
    1.008       0.959       0.979  
44
    1.009       0.957       0.977  
45
    1.010       0.955       0.975  
46
    1.011       0.952       0.974  
47
    1.012       0.949       0.973  
48
    1.013       0.946       0.972  
49
    1.014       0.943       0.971  
50
    1.015       0.940       0.970  
51
    1.017       0.936       0.968  
52
    1.019       0.932       0.966  
53
    1.021       0.928       0.964  
54
    1.023       0.924       0.962  
55
    1.025       0.920       0.960  
56
    1.030       0.914       0.957  
57
    1.035       0.908       0.954  
58
    1.040       0.902       0.951  
59
    1.045       0.896       0.948  
60
    1.050       0.890       0.945  
61
    1.060       0.884       0.942  
62
    1.070       0.878       0.939  
63
    1.080       0.872       0.936  
64
    1.090       0.866       0.933  
65
    1.100       0.860       0.930  
 
                       
FACTOR B
            0.5 %     0.3 %
MAXIMUM
            99 %     99 %

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:
ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER
SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER
OPTION 1 IS A LIFE ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR CERTAIN, OPTION 3
IS A 50% J&S

 

 



--------------------------------------------------------------------------------



 



Appendix C
CONVERSION FACTORS WHERE NORMAL FORM = 12X
1998 GBB89 ASSUMPTIONS

                          AGE   OPTION 1     OPTION 2     OPTION 3  
66
    1.120       0.853       0.926  
67
    1.140       0.846       0.922  
68
    1.160       0.839       0.918  
69
    1.180       0.832       0.914  
70
    1.200       0.825       0.910  
71
    1.224       0.815       0.906  
72
    1.248       0.805       0.902  
73
    1.272       0.795       0.898  
74
    1.296       0.785       0.894  
75
    1.320       0.775       0.890  
76
    1.368       0.764       0.887  
77
    1.416       0.753       0.884  
78
    1.464       0.742       0.881  
79
    1.512       0.731       0.878  
80
    1.560       0.720       0.875  
81
    1.628       0.706       0.872  
82
    1.696       0.692       0.869  
83
    1.764       0.678       0.866  
84
    1.832       0.664       0.863  
85
    1.900       0.650       0.860  
86
    2.000       0.633       0.858  
87
    2.100       0.616       0.856  
88
    2.200       0.599       0.854  
89
    2.300       0.582       0.852  
90
    2.400       0.565       0.850  
 
                       
FACTOR B
            0.5 %     0.3 %
MAXIMUM
            99 %     99 %

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:
ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER
SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER
OPTION 1 IS A LIFE ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR CERTAIN, OPTION 3
IS A 50% J&S

 

 



--------------------------------------------------------------------------------



 



Appendix D
CONVERSION FACTORS WHERE NORMAL FORM = ST LIFE
1998 GBB89 ASSUMPTIONS

                          AGE   OPTION 1     OPTION 2     OPTION 3  
19
    0.999 %     0.990 %     0.990 %
20
    0.999       0.990       0.990  
21
    0.999       0.989       0.990  
22
    0.999       0.988       0.990  
23
    0.999       0.987       0.990  
24
    0.999       0.986       0.990  
25
    0.999       0.985       0.990  
26
    0.999       0.984       0.990  
27
    0.999       0.983       0.990  
28
    0.999       0.982       0.990  
29
    0.999       0.981       0.990  
30
    0.998       0.980       0.990  
31
    0.998       0.979       0.989  
32
    0.998       0.978       0.989  
33
    0.998       0.977       0.988  
34
    0.998       0.976       0.987  
35
    0.998       0.975       0.987  
36
    0.998       0.973       0.986  
37
    0.998       0.971       0.985  
38
    0.998       0.969       0.984  
39
    0.998       0.967       0.983  
40
    0.997       0.965       0.982  
41
    0.997       0.963       0.981  
42
    0.997       0.961       0.980  
43
    0.997       0.959       0.979  
44
    0.997       0.957       0.977  
45
    0.996       0.955       0.975  
46
    0.996       0.952       0.974  
47
    0.995       0.949       0.973  
48
    0.995       0.946       0.972  
49
    0.994       0.943       0.971  
50
    0.993       0.940       0.970  
51
    0.992       0.936       0.968  
52
    0.991       0.932       0.966  
53
    0.990       0.928       0.964  
54
    0.989       0.924       0.962  
55
    0.988       0.920       0.960  
56
    0.985       0.914       0.957  
57
    0.982       0.908       0.954  
58
    0.979       0.902       0.951  
59
    0.977       0.896       0.948  
60
    0.974       0.890       0.945  
61
    0.969       0.884       0.942  
62
    0.964       0.878       0.939  
63
    0.960       0.872       0.936  
64
    0.955       0.866       0.933  
65
    0.951       0.860       0.930  
 
                       
FACTOR B
            0.5 %     0.3 %
MAXIMUM
            99 %     99 %

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:
ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER
SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER
OPTION 1 IS A 10 YEAR CERTAIN ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR
CERTAIN, OPTION 3 IS A 50% J&S

 

 



--------------------------------------------------------------------------------



 



Appendix D
CONVERSION FACTORS WHERE NORMAL FORM = ST LIFE
1998 GBB89 ASSUMPTIONS

                          AGE   OPTION 1     OPTION 2     OPTION 3  
66
    0.943       0.853       0.926  
67
    0.935       0.846       0.922  
68
    0.927       0.839       0.918  
69
    0.919       0.832       0.914  
70
    0.912       0.825       0.910  
71
    0.899       0.815       0.906  
72
    0.887       0.805       0.902  
73
    0.876       0.795       0.898  
74
    0.864       0.785       0.894  
75
    0.853       0.775       0.890  
76
    0.836       0.764       0.887  
77
    0.820       0.753       0.884  
78
    0.804       0.742       0.881  
79
    0.789       0.731       0.878  
80
    0.774       0.720       0.875  
81
    0.752       0.706       0.872  
82
    0.732       0.692       0.869  
83
    0.713       0.678       0.866  
84
    0.694       0.664       0.863  
85
    0.677       0.650       0.860  
86
    0.654       0.633       0.858  
87
    0.633       0.616       0.856  
88
    0.612       0.599       0.854  
89
    0.593       0.582       0.852  
90
    0.576       0.565       0.850  
 
                       
FACTOR B
            0.5 %     0.3 %
MAXIMUM
            99 %     99 %

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:
ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER
SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER
OPTION 1 IS A 10 YEAR CERTAIN ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR
CERTAIN, OPTION 3 IS A 50% J&S

 

 



--------------------------------------------------------------------------------



 



Table I (A)
APPENDIX E
ACTUARIAL EQUIVALENT EARLY RETIREMENT FACTORS @ AGE 65

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
20
    0.004       0.004       0.004       0.004       0.004       0.004      
0.005       0.005       0.005       0.005       0.005       0.005  
21
    0.005       0.005       0.005       0.005       0.005       0.005      
0.006       0.006       0.006       0.006       0.006       0.006  
22
    0.006       0.006       0.006       0.006       0.006       0.006      
0.007       0.007       0.007       0.007       0.007       0.007  
23
    0.007       0.007       0.007       0.007       0.007       0.007      
0.008       0.008       0.008       0.008       0.008       0.008  
24
    0.008       0.008       0.008       0.008       0.008       0.008      
0.009       0.009       0.009       0.009       0.009       0.009  
 
                                                                               
               
25
    0.009       0.009       0.009       0.009       0.009       0.009      
0.010       0.010       0.010       0.010       0.010       0.010  
26
    0.010       0.011       0.012       0.013       0.013       0.014      
0.015       0.016       0.017       0.018       0.018       0.019  
27
    0.020       0.021       0.022       0.023       0.023       0.024      
0.025       0.026       0.027       0.028       0.028       0.029  
28
    0.030       0.031       0.032       0.033       0.033       0.034      
0.035       0.036       0.037       0.038       0.038       0.039  
29
    0.040       0.041       0.042       0.043       0.043       0.044      
0.045       0.046       0.047       0.048       0.048       0.049  
 
                                                                               
               
30
    0.050       0.051       0.052       0.053       0.053       0.054      
0.055       0.056       0.057       0.058       0.058       0.059  
31
    0.060       0.061       0.062       0.063       0.063       0.064      
0.065       0.066       0.067       0.068       0.068       0.069  
32
    0.070       0.071       0.072       0.073       0.073       0.074      
0.075       0.076       0.077       0.078       0.078       0.079  
33
    0.080       0.081       0.082       0.083       0.083       0.084      
0.085       0.086       0.087       0.088       0.088       0.089  
34
    0.090       0.091       0.092       0.093       0.093       0.094      
0.095       0.096       0.097       0.098       0.098       0.099  
 
                                                                               
               
35
    0.100       0.101       0.102       0.103       0.103       0.104      
0.105       0.106       0.107       0.108       0.108       0.109  
36
    0.110       0.111       0.112       0.113       0.113       0.114      
0.115       0.116       0.117       0.118       0.118       0.119  
37
    0.120       0.121       0.122       0.123       0.123       0.124      
0.125       0.126       0.127       0.128       0.128       0.129  
38
    0.130       0.131       0.132       0.133       0.133       0.134      
0.135       0.136       0.137       0.138       0.138       0.139  
39
    0.140       0.141       0.142       0.143       0.143       0.144      
0.145       0.146       0.147       0.148       0.148       0.149  
 
                                                                               
               
40
    0.150       0.151       0.152       0.153       0.153       0.154      
0.155       0.156       0.157       0.158       0.158       0.159  
41
    0.160       0.161       0.162       0.163       0.163       0.164      
0.165       0.166       0.167       0.168       0.168       0.169  
42
    0.170       0.171       0.172       0.173       0.173       0.174      
0.175       0.176       0.177       0.178       0.178       0.179  
43
    0.180       0.181       0.182       0.183       0.183       0.184      
0.185       0.186       0.187       0.188       0.188       0.189  
44
    0.190       0.191       0.192       0.193       0.193       0.194      
0.195       0.196       0.197       0.198       0.198       0.199  
 
                                                                               
               
45
    0.200       0.203       0.205       0.208       0.210       0.213      
0.215       0.218       0.220       0.223       0.225       0.228  
46
    0.230       0.233       0.235       0.238       0.240       0.243      
0.245       0.248       0.250       0.253       0.255       0.258  
47
    0.260       0.263       0.265       0.268       0.270       0.273      
0.275       0.278       0.280       0.283       0.285       0.288  
48
    0.290       0.293       0.295       0.298       0.300       0.303      
0.305       0.308       0.310       0.313       0.315       0.318  
49
    0.320       0.323       0.325       0.328       0.330       0.333      
0.335       0.338       0.340       0.343       0.345       0.348  
 
                                                                               
               
50
    0.350       0.353       0.355       0.358       0.360       0.363      
0.365       0.368       0.370       0.373       0.375       0.378  
51
    0.380       0.383       0.385       0.388       0.390       0.393      
0.395       0.398       0.400       0.403       0.405       0.408  
52
    0.410       0.413       0.415       0.418       0.420       0.423      
0.425       0.428       0.430       0.433       0.435       0.438  
53
    0.440       0.443       0.445       0.448       0.450       0.453      
0.455       0.458       0.460       0.463       0.465       0.468  
54
    0.470       0.473       0.475       0.478       0.480       0.483      
0.485       0.488       0.490       0.493       0.495       0.498  
 
                                                                               
               
55
    0.500       0.503       0.507       0.510       0.513       0.517      
0.520       0.523       0.527       0.530       0.533       0.537  
56
    0.540       0.543       0.547       0.550       0.553       0.557      
0.560       0.563       0.567       0.570       0.573       0.577  
57
    0.580       0.583       0.587       0.590       0.593       0.597      
0.600       0.603       0.607       0.610       0.613       0.617  
58
    0.620       0.623       0.627       0.630       0.633       0.637      
0.640       0.643       0.647       0.650       0.653       0.657  
59
    0.660       0.663       0.667       0.670       0.673       0.677      
0.680       0.683       0.687       0.690       0.693       0.697  
 
                                                                               
               
60
    0.700       0.705       0.710       0.715       0.720       0.725      
0.730       0.735       0.740       0.745       0.750       0.755  
61
    0.760       0.765       0.770       0.775       0.780       0.785      
0.790       0.795       0.800       0.805       0.810       0.815  
62
    0.820       0.825       0.830       0.835       0.840       0.845      
0.850       0.855       0.860       0.865       0.870       0.875  
63
    0.880       0.885       0.890       0.895       0.900       0.905      
0.910       0.915       0.920       0.925       0.930       0.935  
64
    0.940       0.945       0.950       0.955       0.960       0.965      
0.970       0.975       0.980       0.985       0.990       0.995  
 
                                                                               
               
65
    1.000                                                                      
                   

 

 



--------------------------------------------------------------------------------



 



Table I (B)
APPENDIX E
3% EARLY RETIREMENT FACTORS @ AGE 65

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
20
    0.100       0.101       0.102       0.103       0.103       0.104      
0.105       0.106       0.107       0.108       0.108       0.109  
21
    0.110       0.111       0.112       0.113       0.113       0.114      
0.115       0.116       0.117       0.118       0.118       0.119  
22
    0.120       0.121       0.122       0.123       0.123       0.124      
0.125       0.126       0.127       0.128       0.128       0.129  
23
    0.130       0.131       0.132       0.133       0.133       0.134      
0.135       0.136       0.137       0.138       0.138       0.139  
24
    0.140       0.141       0.142       0.143       0.143       0.144      
0.145       0.146       0.147       0.148       0.148       0.149  
 
                                                                               
               
25
    0.150       0.151       0.152       0.153       0.153       0.154      
0.155       0.156       0.157       0.158       0.158       0.159  
26
    0.160       0.161       0.162       0.163       0.163       0.164      
0.165       0.166       0.167       0.168       0.168       0.169  
27
    0.170       0.171       0.172       0.173       0.173       0.174      
0.175       0.176       0.177       0.178       0.178       0.179  
28
    0.180       0.181       0.182       0.183       0.183       0.184      
0.185       0.186       0.187       0.188       0.188       0.189  
29
    0.190       0.191       0.192       0.193       0.193       0.194      
0.195       0.196       0.197       0.198       0.198       0.199  
 
                                                                               
               
30
    0.200       0.201       0.202       0.203       0.203       0.204      
0.205       0.206       0.207       0.208       0.208       0.209  
31
    0.210       0.211       0.212       0.213       0.213       0.214      
0.215       0.216       0.217       0.218       0.218       0.219  
32
    0.220       0.221       0.222       0.223       0.223       0.224      
0.225       0.226       0.227       0.228       0.228       0.229  
33
    0.230       0.231       0.232       0.233       0.233       0.234      
0.235       0.236       0.237       0.238       0.238       0.239  
34
    0.240       0.241       0.242       0.243       0.243       0.244      
0.245       0.246       0.247       0.248       0.248       0.249  
 
                                                                               
               
35
    0.250       0.251       0.252       0.253       0.253       0.254      
0.255       0.256       0.257       0.258       0.258       0.259  
36
    0.260       0.261       0.262       0.263       0.263       0.264      
0.265       0.266       0.267       0.268       0.268       0.269  
37
    0.270       0.271       0.272       0.273       0.273       0.274      
0.275       0.276       0.277       0.278       0.278       0.279  
38
    0.280       0.281       0.282       0.283       0.283       0.284      
0.285       0.286       0.287       0.288       0.288       0.289  
39
    0.290       0.291       0.292       0.293       0.293       0.294      
0.295       0.296       0.297       0.298       0.298       0.299  
 
                                                                               
               
40
    0.300       0.302       0.303       0.305       0.307       0.308      
0.310       0.312       0.313       0.315       0.317       0.318  
41
    0.320       0.322       0.323       0.325       0.327       0.328      
0.330       0.332       0.333       0.335       0.337       0.338  
42
    0.340       0.342       0.343       0.345       0.347       0.348      
0.350       0.352       0.353       0.355       0.357       0.358  
43
    0.360       0.362       0.363       0.365       0.367       0.368      
0.370       0.372       0.373       0.375       0.377       0.378  
44
    0.380       0.382       0.383       0.385       0.387       0.388      
0.390       0.392       0.393       0.395       0.397       0.398  
 
                                                                               
               
45
    0.400       0.402       0.405       0.408       0.410       0.413      
0.415       0.417       0.420       0.423       0.425       0.428  
46
    0.430       0.432       0.435       0.438       0.440       0.443      
0.445       0.447       0.450       0.453       0.455       0.458  
47
    0.460       0.462       0.465       0.468       0.470       0.473      
0.475       0.477       0.480       0.483       0.485       0.488  
48
    0.490       0.492       0.495       0.498       0.500       0.503      
0.505       0.507       0.510       0.513       0.515       0.518  
49
    0.520       0.522       0.525       0.528       0.530       0.533      
0.535       0.537       0.540       0.543       0.545       0.548  
 
                                                                               
               
50
    0.550       0.552       0.555       0.558       0.560       0.563      
0.565       0.567       0.570       0.573       0.575       0.578  
51
    0.580       0.582       0.585       0.588       0.590       0.593      
0.595       0.597       0.600       0.603       0.605       0.608  
52
    0.610       0.612       0.615       0.618       0.620       0.623      
0.625       0.627       0.630       0.633       0.635       0.638  
53
    0.640       0.642       0.645       0.648       0.650       0.653      
0.655       0.657       0.660       0.663       0.665       0.668  
54
    0.670       0.672       0.675       0.678       0.680       0.683      
0.685       0.687       0.690       0.693       0.695       0.698  
 
                                                                               
               
55
    0.700       0.702       0.705       0.708       0.710       0.713      
0.715       0.717       0.720       0.723       0.725       0.728  
56
    0.730       0.732       0.735       0.738       0.740       0.743      
0.745       0.747       0.750       0.753       0.755       0.758  
57
    0.760       0.762       0.765       0.768       0.770       0.773      
0.775       0.777       0.780       0.783       0.785       0.788  
58
    0.790       0.792       0.795       0.798       0.800       0.803      
0.805       0.807       0.810       0.813       0.815       0.818  
59
    0.820       0.822       0.825       0.828       0.830       0.833      
0.835       0.837       0.840       0.843       0.845       0.848  
 
                                                                               
               
60
    0.850       0.852       0.855       0.858       0.860       0.863      
0.865       0.867       0.870       0.873       0.875       0.878  
61
    0.880       0.882       0.885       0.888       0.890       0.893      
0.895       0.897       0.900       0.903       0.905       0.908  
62
    0.910       0.912       0.915       0.918       0.920       0.923      
0.925       0.927       0.930       0.933       0.935       0.938  
63
    0.940       0.942       0.945       0.948       0.950       0.953      
0.955       0.957       0.960       0.963       0.965       0.968  
64
    0.970       0.972       0.975       0.978       0.980       0.983      
0.985       0.987       0.990       0.993       0.995       0.998  
 
                                                                               
               
65
    1.000                                                                      
                   

 

 



--------------------------------------------------------------------------------



 



Table I (c)
APPENDIX E
R/70 & R/80 EARLY RETIREMENT FACTORS @ AGE 65

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10   11  
45
    0.700       0.701       0.703       0.704       0.705       0.706      
0.708       0.709       0.710       0.711       0.713       0.714  
46
    0.715       0.716       0.718       0.719       0.720       0.721      
0.723       0.724       0.725       0.726       0.728       0.729  
47
    0.730       0.731       0.733       0.734       0.735       0.736      
0.738       0.739       0.740       0.741       0.743       0.744  
48
    0.745       0.746       0.748       0.749       0.750       0.751      
0.753       0.754       0.755       0.756       0.758       0.759  
49
    0.760       0.761       0.763       0.764       0.765       0.766      
0:768       0.769       0.770       0.771       0.773       0.774  
 
                                                                               
               
50
    0.775       0.776       0.778       0.779       0.780       0.781      
0.783       0.784       0.785       0.786       0.788       0.789  
51
    0.790       0.791       0.793       0.794       0.795       0.796      
0.798       0.799       0.800       0.801       0.803       0.804  
52
    0.805       0.806       0.808       0.809       0.810       0.811      
0.813       0.814       0.815       0.816       0.818       0.819  
53
    0.820       0.821       0.823       0.824       0.825       0.826      
0.828       0.829       0.830       0.831       0.833       0.834  
54
    0.835       0.836       0.838       0.839       0.840       0.841      
0.843       0.844       0.845       0.846       0.848       0.849  
 
                                                                               
               
55
    0.850       0.851       0.853       0.854       0.855       0.856      
0.858       0.859       0.860       0.861       0.863       0.864  
56
    0.865       0.866       0.868       0.869       0.870       0.871      
0.873       0.874       0.875       0.876       0.878       0.879  
57
    0.880       0.881       0.883       0.884       0.885       0.886      
0.888       0.889       0.890       0.891       0.893       0.894  
58
    0.895       0.896       0.898       0.899       0.900       0.901      
0.903       0.904       0.905       0.906       0.908       0.909  
59
    0.910       0.911       0.913       0.914       0.915       0.916      
0.918       0.919       0.920       0.921       0.923       0.924  
 
                                                                               
               
60
    0.925       0.926       0.928       0.929       0.930       0.931      
0.933       0.934       0.935       0.936       0.938       0.939  
61
    0.940       0.941       0.943       0.944       0.945       0.946      
0.948       0.949       0.950       0.951       0.953       0.954  
62
    0.955       0.956       0.958       0.959       0.960       0.961      
0.963       0.964       0.965       0.966       0.968       0.969  
63
    0.970       0.971       0.973       0.974       0.975       0.976      
0.978       0.979       0.980       0.981       0.983       0.984  
64
    0.985       0.986       0.988       0.989       0.990       0.991      
0.993       0.994       0.995       0.996       0.998       0.999  
 
                                                                               
               
65
    1.000                                                                      
                   

 

 



--------------------------------------------------------------------------------



 



Table II (A)
APPENDIX E
ACTUARIAL EQUIVALENT EARLY RETIREMENT FACTORS UNREDUCED AGE 62

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
20
    0.080       0.081       0.082       0.083       0.083       0.084      
0.085       0.086       0.087       0.088       0.088       0.089  
21
    0.090       0.091       0.092       0.093       0.093       0.094      
0.095       0.096       0.097       0.098       0.098       0.099  
22
    0.100       0.101       0.102       0.103       0.103       0.104      
0.105       0.106       0.107       0.108       0.108       0.109  
23
    0.110       0.111       0.112       0.113       0.113       0.114      
0.115       0.116       0.117       0.118       0.118       0.119  
24
    0.120       0.121       0.122       0.123       0.123       0.124      
0.125       0.126       0.127       0.128       0.128       0.129  
 
                                                                               
               
25
    0.130       0.131       0.132       0.133       0.133       0.134      
0.135       0.136       0.137       0.138       0.138       0.139  
26
    0.140       0.141       0.142       0.143       0.143       0.144      
0.145       0.146       0.147       0.148       0.148       0.149  
27
    0.150       0.151       0.152       0.153       0.153       0.154      
0.155       0.156       0.157       0.158       0.158       0.159  
28
    0.160       0.161       0.162       0.163       0.163       0.164      
0.165       0.166       0.167       0.168       0.168       0.169  
29
    0.170       0.171       0.172       0.173       0.173       0.174      
0.175       0.176       0.177       0.178       0.178       0.179  
 
                                                                               
               
30
    0.180       0.181       0.182       0.183       0.183       0.184      
0.185       0.186       0.187       0.188       0.188       0.189  
31
    0.190       0.191       0.192       0.193       0.193       0.194      
0.195       0.196       0.197       0.198       0.198       0.199  
32
    0.200       0.201       0.202       0.203       0.203       0.204      
0.205       0.206       0.207       0.208       0.208       0.209  
33
    0.210       0.211       0.212       0.213       0.213       0.214      
0.215       0.216       0.217       0.218       0.218       0.219  
34
    0.220       0.221       0.222       0.223       0.223       0.224      
0.225       0.226       0.227       0.228       0.228       0.229  
 
       
35
    0.230       0.231       0.232       0.233       0.233       0.234      
0.235       0.236       0.237       0.238       0.238       0.239  
36
    0.240       0.241       0.242       0.243       0.243       0.244      
0.245       0.246       0.247       0.248       0.248       0.249  
37
    0.250       0.251       0.252       0.253       0.253       0.254      
0.255       0.256       0.257       0.258       0.258       0.259  
38
    0.260       0.261       0.262       0.263       0.263       0.264      
0.265       0.266       0.267       0.268       0.268       0.269  
39
    0.270       0.271       0.272       0.273       0.273       0.274      
0.275       0.276       0.277       0.278       0.278       0.279  
 
                                                                               
               
40
    0.280       0.282       0.283       0.285       0.287       0.288      
0.290       0.292       0.293       0.295       0.297       0.298  
41
    0.300       0.302       0.303       0.305       0.307       0.308      
0.310       0.312       0.313       0.315       0.317       0.318  
42
    0.320       0.322       0.323       0.325       0.327       0.328      
0.330       0.332       0.333       0.335       0.337       0.338  
43
    0.340       0.342       0.343       0.345       0.347       0.348      
0.350       0.352       0.353       0.355       0.357       0.358  
44
    0.360       0.362       0.363       0.365       0.367       0.368      
0.370       0.372       0.373       0.375       0.377       0.378  
 
                                                                               
               
45
    0.380       0.383       0.385       0.388       0.390       0.393      
0.395       0.398       0.400       0.403       0.405       0.408  
46
    0.410       0.413       0.415       0.418       0.420       0.423      
0.425       0.428       0.430       0.433       0.435       0.438  
47
    0.440       0.443       0.445       0.448       0.450       0.453      
0.455       0.458       0.460       0.463       0.465       0.468  
48
    0.470       0.473       0.475       0.478       0.480       0.483      
0.485       0.488       0.490       0.493       0.495       0.498  
49
    0.500       0.503       0.505       0.508       0.510       0.513      
0.515       0.518       0.520       0.523       0.525       0.528  
 
                                                                               
               
50
    0.530       0.533       0.535       0.538       0.540       0.543      
0.545       0.548       0.550       0.553       0.555       0.558  
51
    0.560       0.563       0.565       0.568       0.570       0.573      
0.575       0.578       0.580       0.583       0.585       0.588  
52
    0.590       0.593       0.595       0.598       0.600       0.603      
0.605       0.608       0.610       0.613       0.615       0.618  
53
    0.620       0.623       0.625       0.628       0.630       0.633      
0.635       0.638       0.640       0.643       0.645       0.648  
54
    0.650       0.653       0.655       0.658       0.660       0.663      
0.665       0.668       0.670       0.673       0.675       0.678  
 
                                                                               
               
55
    0.680       0.683       0.687       0.690       0.693       0.697      
0.700       0.703       0.707       0.710       0.713       0.717  
56
    0.720       0.723       0.727       0.730       0.733       0.737      
0.740       0.743       0.747       0.750       0.753       0.757  
57
    0.760       0.763       0.767       0.770       0.773       0.777      
0.780       0.783       0.787       0.790       0.793       0.797  
58
    0.800       0.803       0.807       0.810       0.813       0.817      
0.820       0.823       0.827       0.830       0.833       0.837  
59
    0.840       0.843       0.847       0.850       0.853       0.857      
0.860       0.863       0.867       0.870       0.873       0.877  
 
                                                                               
               
60
    0.880       0.885       0.890       0.895       0.900       0.905      
0.910       0.915       0.920       0.925       0.930       0.935  
61
    0.940       0.945       0.950       0.955       0.960       0.965      
0.970       0.975       0.980       0.985       0.990       0.995  
62
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
63
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
64
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
 
                                                                               
               
65
    1.000                                                                      
                   

 





--------------------------------------------------------------------------------



 



Table II (B)
APPENDIX E
3% EARLY RETIREMENT FACTORS UNREDUCED AGE 62

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
20
    0.190       0.191       0.192       0.193       0.193       0.194      
0.195       0.196       0.197       0.198       0.198       0.199  
21
    0.200       0.201       0.202       0.203       0.203       0.204      
0.205       0.206       0.207       0.208       0.208       0.209  
22
    0.210       0.211       0.212       0.213       0.213       0.214      
0.215       0.216       0.217       0.218       0.218       0.219  
23
    0.220       0.221       0.222       0.223       0.223       0.224      
0.225       0.226       0.227       0.228       0.228       0.229  
24
    0.230       0.231       0.232       0.233       0.233       0.234      
0.235       0.236       0.237       0.238       0.238       0.239  
 
                                                                               
               
25
    0.240       0.241       0.242       0.243       0.243       0.244      
0.245       0.246       0.247       0.248       0.248       0.249  
26
    0.250       0.251       0.252       0.253       0.253       0.254      
0.255       0.256       0.257       0.258       0.258       0.259  
27
    0.260       0.261       0.262       0.263       0.263       0.264      
0.265       0.266       0.267       0.268       0.268       0.269  
28
    0.270       0.271       0.272       0.273       0.273       0.274      
0.275       0.276       0.277       0.278       0.278       0.279  
29
    0.280       0.281       0.282       0.283       0.283       0.284      
0.285       0.286       0.287       0.288       0.288       0.289  
 
                                                                               
               
30
    0.290       0.291       0.292       0.293       0.293       0.294      
0.295       0.296       0.297       0.298       0.298       0.299  
31
    0.300       0.301       0.302       0.303       0.303       0.304      
0.305       0.306       0.307       0.308       0.308       0.309  
32
    0.310       0.311       0.312       0.313       0.313       0.314      
0.315       0.316       0.317       0.318       0.318       0.319  
33
    0.320       0.321       0.322       0.323       0.323       0.324      
0.325       0.326       0.327       0.328       0.328       0.329  
34
    0.330       0.331       0.332       0.333       0.333       0.334      
0.335       0.336       0.337       0.338       0.338       0.339  
 
                                                                               
               
35
    0.340       0.341       0.342       0.343       0.343       0.344      
0.345       0.346       0.347       0.348       0.348       0.349  
36
    0.350       0.351       0.352       0.353       0.353       0.354      
0.355       0.356       0.357       0.358       0.358       0.359  
37
    0.360       0.361       0.362       0.363       0.363       0.364      
0.365       0.366       0.367       0.368       0.368       0.369  
38
    0.370       0.371       0.372       0.373       0.373       0.374      
0.375       0.376       0.377       0.378       0.378       0.379  
39
    0.380       0.381       0.382       0.383       0.383       0.384      
0.385       0.386       0.387       0.388       0.388       0.389  
 
                                                                               
               
40
    0.390       0.392       0.393       0.395       0.397       0.398      
0.400       0.402       0.403       0.405       0.407       0.408  
41
    0.410       0.412       0.413       0.415       0.417       0.418      
0.420       0.422       0.423       0.425       0.427       0.428  
42
    0.430       0.432       0.433       0.435       0.437       0.438      
0.440       0.442       0.443       0.445       0.447       0.448  
43
    0.450       0.452       0.453       0.455       0.457       0.458      
0.460       0.462       0.463       0.465       0.467       0.468  
44
    0.470       0.472       0.473       0.475       0.477       0.478      
0.480       0.482       0.483       0.485       0.487       0.488  
 
                                                                               
               
45
    0.490       0.492       0.495       0.498       0.500       0.503      
0.505       0.507       0.510       0.513       0.515       0.518  
46
    0.520       0.522       0.525       0.528       0.530       0.533      
0.535       0.537       0.540       0.543       0.545       0.548  
47
    0.550       0.552       0.555       0.558       0.560       0.563      
0.565       0.567       0.570       0.573       0.575       0.578  
48
    0.580       0.582       0.585       0.588       0.590       0.593      
0.595       0.597       0.600       0.603       0.605       0.608  
49
    0.610       0.612       0.615       0.618       0.620       0.623      
0.625       0.627       0.630       0.633       0.635       0.638  
 
                                                                               
               
50
    0.640       0.642       0.645       0.648       0.650       0.653      
0.655       0.657       0.660       0.663       0.665       0.668  
51
    0.670       0.672       0.675       0.678       0.680       0.683      
0.685       0.687       0.690       0.693       0.695       0.698  
52
    0.700       0.702       0.705       0.708       0.710       0.713      
0.715       0.717       0.720       0.723       0.725       0.728  
53
    0.730       0.732       0.735       0.738       0.740       0.743      
0.745       0.747       0.750       0.753       0.755       0.758  
54
    0.760       0.762       0.765       0.768       0.770       0.773      
0.775       0.777       0.780       0.783       0.785       0.788  
 
                                                                               
               
55
    0.790       0.792       0.795       0.798       0.800       0.803      
0.805       0.807       0.810       0.813       0.815       0.818  
56
    0.820       0.822       0.825       0.828       0.830       0.833      
0.835       0.837       0.840       0.843       0.845       0.848  
57
    0.850       0.852       0.855       0.858       0.860       0.863      
0.865       0.867       0.870       0.873       0.875       0.878  
58
    0.880       0.882       0.885       0.888       0.890       0.893      
0.895       0.897       0.900       0.903       0.905       0.908  
59
    0.910       0.912       0.915       0.918       0.920       0.923      
0.925       0.927       0.930       0.933       0.935       0.938  
 
                                                                               
               
60
    0.940       0.942       0.945       0.948       0.950       0.953      
0.955       0.957       0.960       0.963       0.965       0.968  
61
    0.970       0.972       0.975       0.978       0.980       0.983      
0.985       0.987       0.990       0.993       0.995       0.998  
62
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
63
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
64
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
 
                                                                               
               
65
    1.000                                                                      
                   

 





--------------------------------------------------------------------------------



 



Table II (C)
APPENDIX E
R/70 & R/80 EARLY RETIREMENT FACTORS UNREDUCED AGE 62

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
45
    0.745       0.746       0.748       0.749       0.750       0.751      
0.753       0.754       0.755       0.756       0.758       0.759  
46
    0.760       0.761       0.763       0.764       0.765       0.766      
0.768       0.769       0.770       0.771       0.773       0.774  
47
    0.775       0.776       0.778       0.779       0.780       0.781      
0.783       0.784       0.785       0.786       0.788       0.789  
48
    0.790       0.791       0.793       0.794       0.795       0.796      
0.798       0.799       0.800       0.801       0.803       0.804  
49
    0.805       0.806       0.808       0.809       0.810       0.811      
0.813       0.814       0.815       0.816       0.818       0.819  
 
                                                                               
               
50
    0.820       0.821       0.823       0.824       0.825       0.826      
0.828       0.829       0.830       0.831       0.833       0.834  
51
    0.835       0.836       0.838       0.839       0.840       0.841      
0.843       0.844       0.845       0.846       0.848       0.849  
52
    0.850       0.851       0.853       0.854       0.855       0.856      
0.858       0.859       0.860       0.861       0.863       0.864  
53
    0.865       0.866       0.868       0.869       0.870       0.871      
0.873       0.874       0.875       0.876       0.878       0.879  
54
    0.880       0.881       0.883       0.884       0.885       0.886      
0.888       0.889       0.890       0.891       0.893       0.894  
 
                                                                               
               
55
    0.895       0.896       0.898       0.899       0.900       0.901      
0.903       0.904       0.905       0.906       0.908       0.909  
56
    0.910       0.911       0.913       0.914       0.915       0.916      
0.918       0.919       0.920       0.921       0.923       0.924  
57
    0.925       0.926       0.928       0.929       0.930       0.931      
0.933       0.934       0.935       0.936       0.938       0.939  
58
    0.940       0.941       0.943       0.944       0.945       0.946      
0.948       0.949       0.950       0.951       0.953       0.954  
59
    0.955       0.956       0.958       0.959       0.960       0.961      
0.963       0.964       0.965       0.966       0.968       0.969  
 
                                                                               
               
60
    0.970       0.971       0.973       0.974       0.975       0.976      
0.978       0.979       0.980       0.981       0.983       0.984  
61
    0.985       0.986       0.988       0.989       0.990       0.991      
0.993       0.994       0.995       0.996       0.998       0.999  
62
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
63
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
64
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
 
                                                                               
               
65
    1.000                                                                      
                   

 





--------------------------------------------------------------------------------



 



Table III (A)
APPENDIX E
ACTUARIAL EQUIVALENT EARLY RETIREMENT FACTORS UNREDUCED AGE 60

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
20
    0.200       0.201       0.202       0.203       0.203       0.204      
0.205       0.206       0.207       0.208       0.208       0.209  
21
    0.210       0.211       0.212       0.213       0.213       0.214      
0.215       0.216       0.217       0.218       0.218       0.219  
22
    0.220       0.221       0.222       0.223       0.223       0.224      
0.225       0.226       0.227       0.228       0.228       0.229  
23
    0.230       0.231       0.232       0.233       0.233       0.234      
0.235       0.236       0.237       0.238       0.238       0.239  
24
    0.240       0.241       0.242       0.243       0.243       0.244      
0.245       0.246       0.247       0.248       0.248       0.249  
 
                                                                               
               
25
    0.250       0.251       0.252       0.253       0.253       0.254      
0.255       0.256       0.257       0.258       0.258       0.259  
26
    0.260       0.261       0.262       0.263       0.263       0.264      
0.265       0.266       0.267       0.268       0.268       0.269  
27
    0.270       0.271       0.272       0.273       0.273       0.274      
0.275       0.276       0.277       0.278       0.278       0.279  
28
    0.280       0.281       0.282       0.283       0.283       0.284      
0.285       0.286       0.287       0.288       0.288       0.289  
29
    0.290       0.291       0.292       0.293       0.293       0.294      
0.295       0.296       0.297       0.298       0.298       0.299  
 
                                                                               
               
30
    0.300       0.301       0.302       0.303       0.303       0.304      
0.305       0.306       0.307       0.308       0.308       0.309  
31
    0.310       0.311       0.312       0.313       0.313       0.314      
0.315       0.316       0.317       0.318       0.318       0.319  
32
    0.320       0.321       0.322       0.323       0.323       0.324      
0.325       0.326       0.327       0.328       0.328       0.329  
33
    0.330       0.331       0.332       0.333       0.333       0.334      
0.335       0.336       0.337       0.338       0.338       0.339  
34
    0.340       0.341       0.342       0.343       0.343       0.344      
0.345       0.346       0.347       0.348       0.348       0.349  
 
                                                                               
               
35
    0.350       0.351       0.352       0.353       0.353       0.354      
0.355       0.356       0.357       0.358       0.358       0.359  
36
    0.360       0.361       0.362       0.363       0.363       0.364      
0.365       0.366       0.367       0.368       0.368       0.369  
37
    0.370       0.371       0.372       0.373       0.373       0.374      
0.375       0.376       0.377       0.378       0.378       0.379  
38
    0.380       0.381       0.382       0.383       0.383       0.384      
0.385       0.386       0.387       0.388       0.388       0.389  
39
    0.390       0.391       0.392       0.393       0.393       0.394      
0.395       0.396       0.397       0.398       0.398       0.399  
 
                                                                               
               
40
    0.400       0.402       0.403       0.405       0.407       0.408      
0.410       0.412       0.413       0.415       0.417       0.418  
41
    0.420       0.422       0.423       0.425       0.427       0.428      
0.430       0.432       0.433       0.435       0.437       0.438  
42
    0.440       0.442       0.443       0.445       0.447       0.448      
0.450       0.452       0.453       0.455       0.457       0.458  
43
    0.460       0.462       0.463       0.465       0.467       0.468      
0.470       0.472       0.473       0.475       0.477       0.478  
44
    0.480       0.482       0.483       0.485       0.487       0.488      
0.490       0.492       0.493       0.495       0.497       0.498  
 
                                                                               
               
45
    0.500       0.503       0.505       0.508       0.510       0.513      
0.515       0.518       0.520       0.523       0.525       0.528  
46
    0.530       0.533       0.535       0.538       0.540       0.543      
0.545       0.548       0.550       0.553       0.555       0.558  
47
    0.560       0.563       0.565       0.568       0.570       0.573      
0.575       0.578       0.580       0.583       0.585       0.588  
48
    0.590       0.593       0.595       0.598       0.600       0.603      
0.605       0.608       0.610       0.613       0.615       0.618  
49
    0.620       0.623       0.625       0.628       0.630       0.633      
0.635       0.638       0.640       0.643       0.645       0.648  
 
                                                                               
               
50
    0.650       0.653       0.655       0.658       0.660       0.663      
0.665       0.668       0.670       0.673       0.675       0.678  
51
    0.680       0.683       0.685       0.688       0.690       0.693      
0.695       0.698       0.700       0.703       0.705       0.708  
52
    0.710       0.713       0.715       0.718       0.720       0.723      
0.725       0.728       0.730       0.733       0.735       0.738  
53
    0.740       0.743       0.745       0.748       0.750       0.753      
0.755       0.758       0.760       0.763       0.765       0.768  
54
    0.770       0.773       0.775       0.778       0.780       0.783      
0.785       0.788       0.790       0.793       0.795       0.798  
 
                                                                               
               
55
    0.800       0.803       0.807       0.810       0.813       0.817      
0.820       0.823       0.827       0.830       0.833       0.837  
56
    0.840       0.843       0.847       0.850       0.853       0.857      
0.860       0.863       0.867       0.870       0.873       0.877  
57
    0.880       0.883       0.887       0.890       0.893       0.897      
0.900       0.903       0.907       0.910       0.913       0.917  
58
    0.920       0.923       0.927       0.930       0.933       0.937      
0.940       0.943       0.947       0.950       0.953       0.957  
59
    0.960       0.963       0.967       0.970       0.973       0.977      
0.980       0.983       0.987       0.990       0.993       0.997  
 
                                                                               
               
60
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
61
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
62
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
63
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
64
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
 
                                                                               
               
65
    1.000                                                                      
                   

 





--------------------------------------------------------------------------------



 



Table III (B)
APPENDIX E
3% EARLY RETIREMENT FACTORS UNREDUCED AGE 60

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
20
    0.250       0.251       0.252       0.253       0.253       0.254      
0.255       0.256       0.257       0.258       0.258       0.259  
21
    0.260       0.261       0.262       0.263       0.263       0.264      
0.265       0.266       0.267       0.268       0.268       0.269  
22
    0.270       0.271       0.272       0.273       0.273       0.274      
0.275       0.276       0.277       0.278       0.278       0.279  
23
    0.280       0.281       0.282       0.283       0.283       0.284      
0.285       0.286       0.287       0.288       0.288       0.289  
24
    0.290       0.291       0.292       0.293       0.293       0.294      
0.295       0.296       0.297       0.298       0.298       0.299  
 
                                                                               
               
25
    0.300       0.301       0.302       0.303       0.303       0.304      
0.305       0.306       0.307       0.308       0.308       0.309  
26
    0.310       0.311       0.312       0.313       0.313       0.314      
0.315       0.316       0.317       0.318       0.318       0.319  
27
    0.320       0.321       0.322       0.323       0.323       0.324      
0.325       0.326       0.327       0.328       0.328       0.329  
28
    0.330       0.331       0.332       0.333       0.333       0.334      
0.335       0.336       0.337       0.338       0.338       0.339  
29
    0.340       0.341       0.342       0.343       0.343       0.344      
0.345       0.346       0.347       0.348       0.348       0.349  
 
                                                                               
               
30
    0.350       0.351       0.352       0.353       0.353       0.354      
0.355       0.356       0.357       0.358       0.358       0.359  
31
    0.360       0.361       0.362       0.363       0.363       0.364      
0.365       0.366       0.367       0.368       0.368       0.369  
32
    0.370       0.371       0.372       0.373       0.373       0.374      
0.375       0.376       0.377       0.378       0.378       0.379  
33
    0.380       0.381       0.382       0.383       0.383       0.384      
0.385       0.386       0.387       0.388       0.388       0.389  
34
    0.390       0.391       0.392       0.393       0.393       0.394      
0.395       0.396       0.397       0.398       0.398       0.399  
 
                                                                               
               
35
    0.400       0.401       0.402       0.403       0.403       0.404      
0.405       0.406       0.407       0.408       0.408       0.409  
36
    0.410       0.411       0.412       0.413       0.413       0.414      
0.415       0.416       0.417       0.418       0.418       0.419  
37
    0.420       0.421       0.422       0.423       0.423       0.424      
0.425       0.426       0.427       0.428       0.428       0.429  
38
    0.430       0.431       0.432       0.433       0.433       0.434      
0.435       0.436       0.437       0.438       0.438       0.439  
39
    0.440       0.441       0.442       0.443       0.443       0.444      
0.445       0.446       0.447       0.448       0.448       0.449  
 
                                                                               
               
40
    0.450       0.452       0.453       0.455       0.457       0.458      
0.460       0.462       0.463       0.465       0.467       0.468  
41
    0.470       0.472       0.473       0.475       0.477       0.478      
0.480       0.482       0.483       0.485       0.487       0.488  
42
    0.490       0.492       0.493       0.495       0.497       0.498      
0.500       0.502       0.503       0.505       0.507       0.508  
43
    0.510       0.512       0.513       0.515       0.517       0.518      
0.520       0.522       0.523       0.525       0.527       0.528  
44
    0.530       0.532       0.533       0.535       0.537       0.538      
0.540       0.542       0.543       0.545       0.547       0.548  
 
                                                                               
               
45
    0.550       0.552       0.555       0.558       0.560       0.563      
0.565       0.567       0.570       0.573       0.575       0.578  
46
    0.580       0.582       0.585       0.588       0.590       0.593      
0.595       0.597       0.600       0.603       0.605       0.608  
47
    0.610       0.612       0.615       0.618       0.620       0.623      
0.625       0.627       0.630       0.633       0.635       0.638  
48
    0.640       0.642       0.645       0.648       0.650       0.653      
0.655       0.657       0.660       0.663       0.665       0.668  
49
    0.670       0.672       0.675       0.678       0.680       0.683      
0.685       0.687       0.690       0.693       0.695       0.698  
 
                                                                               
               
50
    0.700       0.702       0.705       0.708       0.710       0.713      
0.715       0.717       0.720       0.723       0.725       0.728  
51
    0.730       0.732       0.735       0.738       0.740       0.743      
0.745       0.747       0.750       0.753       0.755       0.758  
52
    0.760       0.762       0.765       0.768       0.770       0.773      
0.775       0.777       0.780       0.783       0.785       0.788  
53
    0.790       0.792       0.795       0.798       0.800       0.803      
0.805       0.807       0.810       0.813       0.815       0.818  
54
    0.820       0.822       0.825       0.828       0.830       0.833      
0.835       0.837       0.840       0.843       0.845       0.848  
 
                                                                               
               
55
    0.850       0.852       0.855       0.858       0.860       0.863      
0.865       0.867       0.870       0.873       0.875       0.878  
56
    0.880       0.882       0.885       0.888       0.890       0.893      
0.895       0.897       0.900       0.903       0.905       0.908  
57
    0.910       0.912       0.915       0.918       0.920       0.923      
0.925       0.927       0.930       0.933       0.935       0.938  
58
    0.940       0.942       0.945       0.948       0.950       0.953      
0.955       0.957       0.960       0.963       0.965       0.968  
59
    0.970       0.972       0.975       0.978       0.980       0.983      
0.985       0.987       0.990       0.993       0.995       0.998  
 
                                                                               
               
60
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
61
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
62
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
63
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
64
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
 
                                                                               
               
65
    1.000                                                                      
                   

 





--------------------------------------------------------------------------------



 



Table III (C)
APPENDIX E
R/70 & R/80 EARLY RETIREMENT FACTORS UNREDUCED AGE 60

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
45
    0.775       0.776       0.778       0.779       0.780       0.781      
0.783       0.784       0.785       0.786       0.788       0.789  
46
    0.790       0.791       0.793       0.794       0.795       0.796      
0.798       0.799       0.800       0.801       0.803       0.804  
47
    0.805       0.806       0.808       0.809       0.810       0.811      
0.813       0.814       0.815       0.816       0.818       0.819  
48
    0.820       0.821       0.823       0.824       0.825       0.826      
0.828       0.829       0.830       0.831       0.833       0.834  
49
    0.835       0.836       0.838       0.839       0.840       0.841      
0.843       0.844       0.845       0.846       0.848       0.849  
 
                                                                               
               
50
    0.850       0.851       0.853       0.854       0.855       0.856      
0.858       0.859       0.860       0.861       0.863       0.864  
51
    0.865       0.866       0.868       0.869       0.870       0.871      
0.873       0.874       0.875       0.876       0.878       0.879  
52
    0.880       0.881       0.883       0.884       0.885       0.886      
0.888       0.889       0.890       0.891       0.893       0.894  
53
    0.895       0.896       0.898       0.899       0.900       0.901      
0.903       0.904       0.905       0.906       0.908       0.909  
54
    0.910       0.911       0.913       0.914       0.915       0.916      
0.918       0.919       0.920       0.921       0.923       0.924  
 
                                                                               
               
55
    0.925       0.926       0.928       0.929       0.930       0.931      
0.933       0.934       0.935       0.936       0.938       0.939  
56
    0.940       0.941       0.943       0.944       0.945       0.946      
0.948       0.949       0.950       0.951       0.953       0.954  
57
    0.955       0.956       0.958       0.959       0.960       0.961      
0.963       0.964       0.965       0.966       0.968       0.969  
58
    0.970       0.971       0.973       0.974       0.975       0.976      
0.978       0.979       0.980       0.981       0.983       0.984  
59
    0.985       0.986       0.988       0.989       0.990       0.991      
0.993       0.994       0.995       0.996       0.998       0.999  
 
                                                                               
               
60
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
61
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
62
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
63
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
64
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
 
                                                                               
               
65
    1.000                                                                      
                   

 





--------------------------------------------------------------------------------



 



1/15 1/30 EARLY RETIREMENT FACTORS   Appendix E   Table IV

                                                                               
                  AGE   0     1     2     3     4     5     6     7     8     9
    10     11  
 
                                                                               
               
20
    0.004       0.004       0.004       0.004       0.004       0.004      
0.005       0.005       0.005       0.005       0.005       0.005  
21
    0.005       0.005       0.005       0.005       0.005       0.005      
0.006       0.006       0.006       0.006       0.006       0.006  
22
    0.006       0.006       0.006       0.006       0.006       0.006      
0.007       0.007       0.007       0.007       0.007       0.007  
23
    0.007       0.007       0.007       0.007       0.007       0.007      
0.008       0.008       0.008       0.008       0.008       0.008  
24
    0.008       0.008       0.008       0.008       0.008       0.008      
0.009       0.009       0.009       0.009       0.009       0.009  
25
    0.009       0.009       0.009       0.009       0.009       0.009      
0.010       0.010       0.010       0.010       0.010       0.010  
26
    0.010       0.011       0.012       0.013       0.013       0.014      
0.015       0.016       0.017       0.018       0.018       0.019  
27
    0.020       0.021       0.022       0.023       0.023       0.024      
0.025       0.026       0.027       0.028       0.028       0.029  
28
    0.030       0.031       0.032       0.033       0.033       0.034      
0.035       0.036       0.037       0.038       0.038       0.039  
29
    0.040       0.041       0.042       0.043       0.043       0.044      
0.045       0.046       0.047       0.048       0.048       0.049  
30
    0.050       0.051       0.052       0.053       0.053       0.054      
0.055       0.056       0.057       0.058       0.058       0.059  
31
    0.060       0.061       0.062       0.063       0.063       0.064      
0.065       0.066       0.067       0.068       0.068       0.069  
32
    0.070       0.071       0.072       0.073       0.073       0.074      
0.075       0.076       0.077       0.078       0.078       0.079  
33
    0.080       0.081       0.082       0.083       0.083       0.084      
0.085       0.086       0.087       0.088       0.088       0.089  
34
    0.090       0.091       0.092       0.093       0.093       0.094      
0.095       0.096       0.097       0.098       0.098       0.099  
35
    0.100       0.101       0.102       0.103       0.103       0.104      
0.105       0.106       0.107       0.108       0.108       0.109  
36
    0.110       0.111       0.112       0.113       0.113       0.114      
0.115       0.116       0.117       0.118       0.118       0.119  
37
    0.120       0.121       0.122       0.123       0.123       0.124      
0.125       0.126       0.127       0.128       0.128       0.129  
38
    0.130       0.131       0.132       0.133       0.133       0.134      
0.135       0.136       0.137       0.138       0.138       0.139  
39
    0.140       0.141       0.142       0.143       0.143       0.144      
0.145       0.146       0.147       0.148       0.148       0.149  
40
    0.150       0.151       0.152       0.153       0.153       0.154      
0.155       0.156       0.157       0.158       0.158       0.159  
41
    0.160       0.161       0.162       0.163       0.163       0.164      
0.165       0.166       0.167       0.168       0.168       0.169  
42
    0.170       0.171       0.172       0.173       0.173       0.174      
0.175       0.176       0.177       0.178       0.178       0.179  
43
    0.180       0.181       0.182       0.183       0.183       0.184      
0.185       0.186       0.187       0.188       0.188       0.189  
44
    0.190       0.191       0.192       0.193       0.193       0.194      
0.195       0.196       0.197       0.198       0.198       0.199  
45
    0.200       0.203       0.205       0.208       0.210       0.213      
0.215       0.218       0.220       0.223       0.225       0.228  
46
    0.230       0.233       0.235       0.238       0.240       0.243      
0.245       0.248       0.250       0.253       0.255       0.258  
47
    0.260       0.263       0.265       0.268       0.270       0.273      
0.275       0.278       0.280       0.283       0.285       0.288  
48
    0.290       0.293       0.295       0.298       0.300       0.303      
0.305       0.308       0.310       0.313       0.315       0.318  
49
    0.320       0.323       0.325       0.328       0.330       0.333      
0.335       0.338       0.340       0.343       0.345       0.348  
50
    0.350       0.353       0.355       0.358       0.360       0.363      
0.365       0.368       0.370       0.373       0.375       0.378  
51
    0.380       0.383       0.385       0.388       0.390       0.393      
0.395       0.398       0.400       0.403       0.405       0.408  
52
    0.410       0.413       0.415       0.418       0.420       0.423      
0.425       0.428       0.430       0.433       0.435       0.438  
53
    0.440       0.443       0.445       0.448       0.450       0.453      
0.455       0.458       0.460       0.463       0.465       0.468  
54
    0.470       0.473       0.475       0.478       0.480       0.483      
0.485       0.488       0.490       0.493       0.495       0.498  
55
    0.500       0.503       0.506       0.508       0.511       0.514      
0.517       0.519       0.522       0.525       0.528       0.530  
56
    0.533       0.536       0.539       0.542       0.544       0.547      
0.550       0.553       0.556       0.559       0.561       0.564  
57
    0.567       0.570       0.573       0.575       0.578       0.581      
0.584       0.586       0.589       0.592       0.595       0.597  
58
    0.600       0.603       0.606       0.608       0.611       0.614      
0.617       0.619       0.622       0.625       0.628       0.630  
59
    0.633       0.636       0.639       0.642       0.644       0.647      
0.650       0.653       0.656       0.659       0.661       0.664  
60
    0.667       0.673       0.678       0.684       0.689       0.695      
0.700       0.706       0.711       0.717       0.722       0.728  
61
    0.733       0.739       0.744       0.750       0.755       0.761      
0.767       0.772       0.778       0.783       0.789       0.794  
62
    0.800       0.805       0.811       0.817       0.822       0.828      
0.834       0.839       0.845       0.850       0.856       0.851  
63
    0.867       0.873       0.878       0.884       0.889       0.895      
0.900       0.906       0.911       0.917       0.922       0.928  
64
    0.933       0.939       0.944       0.950       0.955       0.961      
0.967       0.972       0.978       0.983       0.989       0.994  
65
    1.000                                                                      
                   

 





--------------------------------------------------------------------------------



 



Appendix F
100% J&S W/O 10 YEAR CERTAIN
1998 GBB89 ASSUMPTIONS

          AGE   OPTION 4  
19
    0.990 %
20
    0.990  
21
    0.989  
22
    0.988  
23
    0.987  
24
    0.986  
25
    0.985  
26
    0.984  
27
    0.983  
28
    0.982  
29
    0.981  
30
    0.980  
31
    0.979  
32
    0.978  
33
    0.977  
34
    0.976  
35
    0.975  
36
    0.973  
37
    0.971  
38
    0.969  
39
    0.967  
40
    0.965  
41
    0.963  
42
    0.961  
43
    0.959  
44
    0.957  
45
    0.955  
46
    0.952  
47
    0.949  
48
    0.946  
49
    0.943  
50
    0.940  
51
    0.936  
52
    0.932  
53
    0.928  
54
    0.924  
55
    0.920  
56
    0.915  
57
    0.910  
58
    0.905  
59
    0.900  
60
    0.895  
61
    0.889  
62
    0.883  
63
    0.877  
64
    0.871  
65
    0.865  
 
       
FACTOR B
    0.5 %
MAXIMUM
    0.99 %

WHEN THE MEMBER AND CA AGES DIFFER:
ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER
SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 





--------------------------------------------------------------------------------



 



Appendix F
100% J&S W/O 10 YEAR CERTAIN
1998 GBB89 ASSUMPTIONS

          AGE   OPTION 4  
66
    0.859  
67
    0.853  
68
    0.847  
69
    0.841  
70
    0.835  
71
    0.829  
72
    0.823  
73
    0.817  
74
    0.811  
75
    0.805  
76
    0.800  
77
    0.795  
78
    0.790  
79
    0.785  
80
    0.780  
81
    0.776  
82
    0.772  
83
    0.768  
84
    0.764  
85
    0.760  
86
    0.756  
87
    0.752  
88
    0.748  
89
    0.744  
90
    0.740  
 
       
FACTOR B
    0.5 %
MAXIMUM
    0.99 %

WHEN THE MEMBER AND CA AGES DIFFER:
ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER
SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 





--------------------------------------------------------------------------------



 



PENTEGRA RETIREMENT SERVICES
For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
Summary Plan Description

     
 
  Pentegra Defined
 
  Benefit Plan for
 
  Financial Institutions
 
   
 
  as adopted by:
 
   
 
  FEDERAL HOME LOAN BANK OF NEW YORK

(GRAPHIC) [c98069c9806901.gif]

 

 



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
SUMMARY PLAN DESCRIPTION
for
FEDERAL HOME LOAN BANK OF NEW YORK
New York, New York
July 1, 2008
PENTEGRA DEFINED BENEFIT PLAN FOR
FINANCIAL INSTITUTIONS
108 Corporate Park Drive
White Plains, NY 10604

 

 



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
TO OUR MEMBERS:
We are pleased to present your Summary Plan Description. This Summary has been
prepared to help you understand the retirement plan which is provided by your
employer through its participation in the Pentegra Defined Benefit Plan for
Financial Institutions (formerly known as the Financial Institutions Retirement
Fund) (the “Pentegra DB Plan”).
The Pentegra DB Plan is a large, non-profit, tax-exempt pension trust which was
created in 1943. It is administered by a professional staff under the direction
of a Board of Directors comprised of presidents of Federal Home Loan Banks and
officers of various participating employers.
The Pentegra DB Plan enables financial institutions and other organizations
serving them to provide for the security of their employees. It invests the
contributions made to it and, under its Comprehensive Retirement Program (a
defined benefit pension Plan), it pays out retirement, disability and death
benefits.
This Summary highlights the main benefit features of your retirement plan. The
Pentegra DB Plan Regulations contain the governing provisions and should be
consulted as official text in all cases. If there is any conflict between this
Summary Plan Description and the Pentegra DB Plan’s Regulations, the Pentegra DB
Plan’s Regulations will control. Either your employer or the Pentegra DB Plan
will provide you with a copy of the Regulations at your request.
Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.

     
 
  Board of Directors
 
  Pentegra Defined Benefit Plan for
 
  Financial Institutions

 

 



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
TABLE OF CONTENTS

              Page  
 
       
Employee Eligibility
    1  
Service and Salary
    2  
- Benefit Service
    2  
- Vesting Service
    2  
- Salary
    2  
Vesting
    3  
Retirement Benefits
    4  
- General
    4  
- Normal Retirement
    4  
- Late Retirement
    4  
- Early Retirement
    5  
- Disability Retirement
    7  
- Retirement Adjustment Payment
    8  
- Post-Retirement Increments
    8  
Death Benefit
    9  
- Death Benefit in Active Service
    9  
- Death Benefit in Retirement
    9  
Optional Forms of Retirement Benefit
    10  
- Direct Rollovers
    10  
Paying for Your Benefits
    11  
Your Personal Annual Statement
    11  
Reinstatement of Membership and Service
    12  
Leaves of Absence
    13  
Limitations on Benefits
    14  
Insurance of Benefits
    15  
Disputed Claims Procedure
    15  
Qualified Domestic Relations Orders (“QDROs”)
    16  
Statement of ERISA Rights
    17  
Other Plan Information
    19  

 

 



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
EMPLOYEE ELIGIBILITY
Each employee must become a Member when eligible and will be enrolled by his
employer at that time. An employee will be eligible for membership in the
Comprehensive Retirement Program on the first day of the month following
satisfaction of his employer’s waiting period, if any. Your employer’s current
waiting period for new employees is:
Four (4) months of service
If an employee is expected to complete 1,000 hours of service in the 12
consecutive months following his enrollment date, he will be enrolled as an
active Member and, as such, will be entitled to all the benefits described in
this Summary. If the employee is not expected to complete 1,000 hours of service
in this 12 consecutive month period, he will be enrolled as an inactive Member
and, as such, will not accrue or be entitled to any retirement or death benefits
(see Article X, Section 3 of the Regulations). Subsequently, the Member will be
active or inactive depending on whether or not he completes 1,000 hours of
service in each calendar year.
In counting hours, an employee will be credited with an hour of service for
every hour for which he has a right to be paid. This includes vacation, sick
leave, jury duty, etc., and any hours for which back pay may be due.
NOTE: Regardless of the above, an employee will not be eligible for membership
while he is in a class of employees which his employer has obtained permission
to exclude (see Article II, Section 2 of the Regulations). Any such classes
which your employer now excludes are listed directly below. (If none are listed,
this Note may be disregarded.)

 

1



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
SERVICE AND SALARY
Your benefits are based on your benefit service and salary. The period of
benefit service is the number of years and months of employment upon which
benefits are determined under the Plan.
Benefit Service includes:
Prior Service — any or all employment prior to the date your employer joined the
Pentegra DB Plan for which your employer has purchased credit.
plus
Membership Service (or future service) — period of employment as an active
Member from enrollment to retirement, death or other termination.
For example, suppose a person joined his employer at age 35. Then 10 years
later, when he was 45, his employer joined the Pentegra DB Plan and purchased
credit for his 10 years of prior service. After 20 years of membership service
he will reach retirement age 65. Altogether he will then have 30 years of
benefit service:

                 
Prior Service
  +   Membership Service   =      Benefit Service   10 Years   +   20 Years   =
30 Years  

The easy way to approximate how much benefit service you would have upon
retirement at age 65 is to subtract from 65 whatever age you were when your
benefit service began.
Vesting Service is the period used to determine whether or not an employee is
vested and eligible for early retirement. Vesting is measured from the first day
of the month in which you were employed. (Refer to Page 3 describing Vesting.)
Salary is your basic annual salary rate, plus overtime, bonuses, and
commissions. Changes in your basic annual salary rate which occur during the
calendar year are recognized. Salary also includes any pre-tax contributions to
a Section 401(k) plan and, unless the employer elects otherwise, pre-tax
contributions to a Section 125 cafeteria plan as well as Qualified
Transportation Fringe benefits as defined under Section 132(f) of the Internal
Revenue Code.

 

2



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
VESTING
“Vested” means that you have a nonforfeitable right to a retirement benefit
which you will not lose if you terminate your employment. A Member will become
vested in accordance with the following schedule:

          Completed Years   Vested   of Vesting Service   Percentage  
 
       
Less than 2
    0  
2
    20 %
3
    40 %
4
    60 %
5
    100 %

Any Member who has reached age 65 is automatically 100% vested, regardless of
the number of years of vesting service he has completed.
Any Member who terminates service after becoming fully or partially vested is
entitled to receive a retirement benefit (see the “Retirement Benefits”
section). If, for example, he is 100% vested upon termination of employment, he
would be entitled to a retirement allowance at age 65 equal to 100% of the
allowance accrued to his termination date. If he is 60% vested upon termination
of employment, he would be entitled to a retirement allowance at age 65 equal to
60% of such accrued allowance. If he is not vested at termination, he will not
be entitled to any retirement benefit.
NOTE: See Reinstatement of Membership and Service explained later.

 

3



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
RETIREMENT BENEFITS
General:
The regular form of all retirement benefits provides a retirement allowance (see
normal, early and disability retirement formulas) plus a retirement death
benefit (explained later). Instead of choosing the regular form, you may select
one of the optional forms as described in the “Optional Forms of Retirement
Benefit” section of this Summary.
All retirement allowances are in addition to Social Security, and are payable in
monthly installments for life. In addition, all retirement allowances must begin
as of the April 1st of the calendar year following the later of (i) the calendar
year in which you reach age 701/2, or (ii) the calendar year in which you retire
(“Required Beginning Date”). However, if you are a 5% owner, your Required
Beginning Date is the April 1st of the calendar year following the calendar year
in which you reach age 701/2, even if you are still working.
Normal Retirement:
Upon termination of employment at or after age 65, you will be entitled to a
normal retirement benefit. The formula for determining your normal retirement
allowance is:

                                  Years of       High-3       Regular        
Benefit Service       Average       Annual
2.5%
  X   (30 years maximum)   X   Salary   =   Allowance

Example: A Member had 30 years of Benefit Service at termination of employment
and his average annual Salary for the three (3) consecutive years of highest
Salary during Benefit Service (“High-3 Average Salary”) was $32,000. His annual
retirement allowance would be determined as follows:

                                  Years of       High-3       Regular        
Benefit Service       Average       Annual         (30 years maximum)      
Salary       Allowance
 
                       
2.5%
  X   30 yrs. (=75%)   X   $ 32,000   =   $ 24,000

If you do not continue in your employer’s service after age 65, you may begin
your normal retirement allowance as described above or you may defer
commencement of your allowance until any time up to your Required Beginning
Date, in which case your normal retirement allowance will be increased
actuarially.
Late Retirement:
If you continue in employment beyond the Plan’s normal retirement age (65), you
will receive a benefit determined under the employer’s benefit formula based on
salary and benefit service earned beyond age 65 until actual termination of
employment (regardless of age) without any increase for delayed payment.
However, the benefit will not be less than the benefit you would have had at age
(65) actuarially increased.

 

4



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
Early Retirement:
If you leave your employer prior to age 65, after having become fully or
partially vested (see Page 3), you will be entitled to an early retirement
benefit. The retirement allowance payable at age 65 is equal to the vested
amount of the normal retirement allowance accrued to your termination date.
Payment may begin as early as age 45, in which case the allowance otherwise
payable at age 65 is reduced by applying an early retirement factor based on
your age when payments begin (see below). Payment may also be deferred to any
time up to your Required Beginning Date, in which case the retirement allowance
payable at age 65 will be increased actuarially.
Rule of 70 Applies: If the sum of the Member’s age and years of vesting service
at termination of employment is at least 70, his early retirement allowance will
be the allowance payable at age 65, reduced by 1.5% for each year he is under
age 65.
Example: A Member terminates employment at age 51 after 26 years of vesting
service and 25 years of benefit service. His High-3 Average Salary over such a
period is $28,000. His annual retirement allowance commencing at age 65 would be
determined as follows:

                                          Years of       High-3       Regular  
        Benefit Service       Average       Annual           (30 years maximum)
      Salary       Allowance  
 
                               
2.5%
  X   25 yrs. (=62.5%)   X   $28,000   =   $17,500  

Because the sum of the Member’s age and vesting service at termination is at
least 70 (51 + 26 = 77), if the Member elects to have his retirement allowance
begin immediately, the allowance payable at age 65 would be reduced as follows:

                          Regular                   Regular Retirement  
Retirement       Early Retirement       Allowance Payable   Allowance      
Factor (Age 51)       Immediately (Age 51)    
$17,500
  X     79%     =   $13,825  

NOTE: The reduction in the retirement allowance takes into account the
likelihood that the allowance will be payable to a younger person for a longer
period of time. The early retirement factor at age 51 is 79%. The other early
retirement factors are:

                                          Age When           Age When          
  Age When         Allowance           Allowance             Allowance        
Begins   Factor     Begins     Factor     Begins     Factor  
 
                                       
45
    70.0 %     52       80.5 %     59       91.0 %
46
    71.5 %     53       82.0 %     60       92.5 %
47
    73.0 %     54       83.5 %     61       94.0 %
48
    74.5 %     55       85.0 %     62       95.5 %
49
    76.0 %     56       86.5 %     63       97.0 %
50
    77.5 %     57       88.0 %     64       98.5 %
51
    79.0 %     58       89.5 %     65       100.0 %

(Interpolation is made to the nearest month.)

 

5



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
Rule of 70 Does Not Apply: If the sum of the Member’s age and years of vesting
service at termination of employment does not add up to at least 70, his early
retirement allowance will be the allowance payable at age 65, reduced by 3% for
each year he is under age 65.
Example: A Member terminates employment at age 52 after 16 years of vesting
service and 15 years of benefit service. His High-3 Average Salary over such
period is $28,000. His annual retirement allowance commencing at age 65 would be
determined as follows:

                                          Years of       High-3       Regular  
        Benefit Service       Average       Annual           (30 years maximum)
      Salary       Allowance  
2.5%
  X   15 yrs. (=37.5%)   X   $28,000   =   $10,500  

Because the sum of the Member’s age and vesting service at termination is less
than 70 (52 + 16 = 68), if the Member elects to have his retirement allowance
begin immediately, the allowance payable at age 65 would be reduced as follows:

                          Regular       Early       Regular Retirement  
Retirement       Retirement       Allowance Payable   Allowance       Factor
(Age 52)       Immediately (Age 52)  
 
                       
$10,500
  X   61%   =   $6,405  

NOTE: The reduction in allowance takes into account that the allowance to a
younger person will probably be payable for a longer period of time. The early
retirement factor at age 52 is 61%. The other early retirement factors are:

                                          Age When           Age When          
  Age When         Allowance           Allowance             Allowance        
Begins   Factor     Begins     Factor     Begins     Factor  
 
                                       
45
    40 %     52       61 %     59       82 %
46
    43 %     53       64 %     60       85 %
47
    46 %     54       67 %     61       88 %
48
    49 %     55       70 %     62       91 %
49
    52 %     56       73 %     63       94 %
50
    55 %     57       76 %     64       97 %
51
    58 %     58       79 %     65       100 %

(Interpolation is made to the nearest month.)

 

6



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
Disability Retirement:
If, after completing one year of membership service or having been credited with
five (5) years of benefit service (not counting service during a leave of
absence) but before reaching age 65, you have to stop working because of a
disability, you may be entitled to a disability retirement benefit. First, you
must file an application with the Pentegra DB Plan within 13 months after the
date you had to stop working. Second, you must satisfy either Test A or B below:
Test A — Certification by doctors designated by the Pentegra DB Plan that your
disability (i) prevents you from doing the kind of work for which you are fitted
or trained, and (ii) is expected to last at least 12 months from the date you
had to stop working or to result in death.
or
Test B — Proof that you are eligible for disability insurance benefits under
Title II of the Federal Social Security Act.
Generally, the annual disability retirement allowance payable immediately, and
for as long as you are disabled, is the higher of (i) an amount equal to the
normal retirement allowance accrued to your termination date, or (ii) 30% of
average annual salary for the five (5) highest paid consecutive years of benefit
service (“High-5 Average Salary”). However, it cannot be more than what your
normal retirement allowance would have been if you had stayed in service to age
65.
You may be required to provide evidence as often as annually that you continue
to be disabled.
NOTE: Notwithstanding the foregoing, if you are on a medical leave of absence
which directly results in a subsequent disability, you may be entitled to a
disability benefit.

 

7



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
Retirement Adjustment Payment:
If you retire after age 55 (whether normal, early or disability retirement), you
will be entitled to a one-time Retirement Adjustment Payment. Please note that
under the provisions of the plan, you are deemed to be retired upon your
termination of employment with a deferred vested benefit. The Retirement
Adjustment Payment is a single lump sum equal to three months’ regular
retirement allowance payable when your allowance begins.
To illustrate, the annual allowance upon normal retirement would be calculated
as shown on Page 4. Assume the annual retirement allowance was $24,000, then in
addition to such allowance, the Member would receive a Retirement Adjustment
Payment as follows:

                                              Regular                          
            Retirement   Annual                                       Adjustment
  Allowance                                       Payment    
$24,000
  +     12     =   $2000 (per month)   X     3     =   $6,000  

NOTE: The Retirement Adjustment Payment only applies to Members enrolled in the
Plan prior to July 1, 1983.
Post-Retirement Increments:
As a retiree, other than a disability retiree, who is receiving allowance
payments, you will be entitled to a payment of 1% of your annual retirement
allowance at the end of the calendar year in which you reach age 66. This is a
cumulative increment so that the following year, when you are age 67, the
payment will be 2%, then 3%, then 4%, etc. Such increasing payments will
continue to be made as long as you live. For example:

                          Your   Increment     Annual     Incremental Payment  
Age   Rate     Allowance     at Year-End  
66
    1 %   $ 24,000     $ 240  
67
    2 %   $ 24,000     $ 480  
68
    3 %   $ 24,000     $ 720  

Your age is always measured at the end of the calendar year to determine your
applicable rate.
NOTE: Each Post-Retirement Increment is based on the retirement allowance you
actually receive. Similarly, it would continue in the same manner to your
surviving contingent annuitant if you had elected such an optional form of
retirement benefit (see Article VI of the Regulations) based on the contingent
annuitant’s allowance.

 

8



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
DEATH BENEFIT
In Active Service:
If a vested Member dies in active service, his beneficiary would be entitled to
a lump sum death benefit equal to 100% of the Member’s last 12 months’ salary,
plus an additional 10% of such salary for each year of benefit service until a
maximum of 300% of such salary is reached for 20 or more years, plus a refund of
his own contributions, if any, with interest.
Example: A Member dies after 15 years of benefit service and his last 12 months’
salary is $32,000. His beneficiary would get:

                                  Last 12 Months       Lump Sum           Salary
      Death Benefit  
 
                       
250% [(15/10=1.5)+1=2.5]
  X   $ 32,000     =   $80,000  

Either the Member or beneficiary may elect to have his benefit or the retirement
death benefit described below paid in the form of installments over a period of
up to 10 years or a lifetime annuity. (See the Regulations for further
explanation.)
If a Member dies after becoming eligible for early retirement, his beneficiary
would receive the higher of (i) the active service death benefit described
above, or (ii) the retirement death benefit described below (as if the Member
had retired on the first day of the month in which he died).
In Retirement:
The regular form of all retirement benefits (normal, early or disability)
includes not only a retirement allowance, but also a lump sum retirement death
benefit which is 12 times the annual retirement allowance less the sum of such
allowance payments made before death. Please note that this death benefit does
not apply in the event you elect to receive your benefit under one of the
“Optional Forms of Retirement Benefit” (see Page 10) in lieu of the regular
form.
Example: A Member dies two (2) years after retirement. His regular annual
retirement allowance was $10,000. The Member’s death benefit is illustrated
below:

                                                  Annual                  
Initial Death       Allowance         Retirement                   Benefit At  
    Payments       Lump Sum   Allowance                   Retirement       For 2
Years       Death Benefit  
 
                                               
$10,000
  X     12        =   $ 120,000     less   $ 20,000     =   $100,000  

All retirement allowances continue for life, even though under the regular form
there would be no death benefit payable after 12 years.
NOTE: If a retiree should die before his allowance payments start (as in the
case of an early or normal retiree with a deferred allowance), the death benefit
would be 12 times the regular annual allowance which would have been payable had
his allowance commenced as of the first day of the month in which he died.

 

9



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
OPTIONAL FORMS OF RETIREMENT BENEFIT
At any time before your retirement allowance begins, you may elect to convert
your regular retirement allowance and death benefit (described previously) to an
optional form of benefit. The amount of each Option in which you are interested
will be determined and communicated to you at retirement.
These Options are:

1 –   A higher allowance payable for life and no further benefit upon death.   2
–   A joint and survivor allowance which would continue at the rate of 100% to
your contingent annuitant if he or she survives you. If both you and your
contingent annuitant die before 120 monthly installments have been paid, the
commuted value of such unpaid installments would be paid in a lump sum to your
beneficiary.   3 –   A joint and survivor allowance which would continue at the
rate of 50% to your contingent annuitant if he or she survives you.   4 –   A
single lump sum settlement in lieu of any monthly allowance and death benefit.
This Option may be elected if you retire after reaching age 59-1/2, or if you
are an early retiree and defer commencement of your benefit until such age. The
election of this Option requires the written consent of your spouse, if any.   5
–   A partial lump sum settlement equal to 25%, 50% or 75% of the total benefit
and a monthly allowance for the remainder of the benefit which must commence at
the time of the partial lump sum settlement. This Option may be elected if you
retire after reaching age 59-1/2 or if you are an early retiree and defer
commencement of your benefit until such age. The election of this Option
requires written consent of your spouse, if any.

NOTE: The death benefit of a deceased retiree or Member who was eligible for
early retirement, who (i) is survived by a spouse, and (ii) has not made any
election with respect to his death benefit or retirement benefit, will be paid
to the surviving spouse in an amount equal to a lifetime annuity of at least 50%
of the retiree’s allowance as though he elected Option 3 above. This benefit may
be paid in the form of a lump sum or in installments of equivalent value.
DIRECT ROLLOVERS
If you select payment option numbers 4 or 5 above, you may request that a direct
rollover of all or a portion of the distribution be made to either an Individual
Retirement Account (IRA) or another qualified plan, which is will to accept the
transfer of assets and is permissible under the Pentegra DB Plan. A direct
rollover will result in no tax being due until you withdraw the funds from the
IRA or other qualified plan. Under certain circumstances, all or a portion of
the amount to be distributed may not qualify for a direct rollover. For example,
a distribution of less than $200 will not be eligible for a direct rollover. If
you elect to receive the distribution, rather than request a direct rollover,
then 20% of the distribution amount will be withheld for federal income tax
purposes.

 

10



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
PAYING FOR YOUR BENEFITS
All contributions made to the Plan on your behalf are actuarially determined.
Your employer has elected to pay the full cost of your benefits. You, as an
employee, do not contribute while on the “non-contributory basis.”
Special Note to any Member who has “Accumulated Contributions” with the Pentegra
DB Plan:
If you made personal contributions to the Pentegra DB Plan while your present or
previous employer was on the contributory basis and if those contributions have
not been refunded to you, you are fully vested in the value of such
contributions plus interest (“accumulated contributions”). This means that if
you terminate employment, you may request a refund of such accumulated
contributions. If you terminate before becoming fully or partially vested in a
retirement benefit, the refund will be in lieu of all other benefits. If you
terminate after becoming fully or partially vested in an early or normal
retirement benefit (refer to Page 3 describing Vesting), the refund will be in
lieu of that portion of your retirement benefit which is attributable to your
accumulated contributions. The remaining portion, attributable to your
employer’s contributions, will be payable as a reduced retirement benefit.
Your accumulated contributions will be shown on your Personal Annual Statement
(see below).
YOUR PERSONAL ANNUAL STATEMENT
(Keeping You Informed)
Every year the Pentegra DB Plan prepares a Personal Annual Statement for each
Member. This statement shows as of each January 1 your periods of accrued
vesting and benefit service and the status of your retirement and death
benefits. These statements are sent to your employer for distribution in or
about the following March.

 

11



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
REINSTATEMENT OF MEMBERSHIP AND SERVICE
If you leave employment before becoming vested (see Page 3), but become
reemployed by the same or another employer participating in this Program, you
will be reenrolled immediately.
If the period of your break in service (i.e., the period between your
termination and reemployment) was not longer than 60 months, your previous
Vesting Service will be reinstated upon your reemployment. If your break in
service was not longer than 12 consecutive months, your previous Vesting Service
will be reinstated upon your reemployment. In addition, you will also receive
Vesting Service credit for the period of your break. If the period of your break
in service exceeded 60 months but was not longer than the period of your Vesting
Service before becoming vested, your previous Vesting Service will be reinstated
upon your reemployment. If the period of your break in service was equal to or
exceeded the greater of 60 consecutive months or your previous Vesting Service,
upon reemployment you will be treated as a new employee upon reemployment. In
other words, no prior Vesting Service will be credited to you.
The following chart should assist you in understanding your options:

          Length of Break in Service for a   Vesting Service Prior to the    
Non-Vested Member   Break in Service   Period of the Break in Service
 
       
Less than 60 consecutive months
  Will be reinstated upon a Member’s reemployment.   Credit will not be given
for the period of break in service.
 
       
Less than 12 consecutive months
  Will be reinstated upon a Member’s reemployment.   Credit will be given for
the period of the break in service.
 
       
More than 60 consecutive months, but not more than total Vesting Service up to
the break in service
  Will be reinstated upon a Member’s reemployment.   Credit will not be given
for the period of the break in service.
 
       
More than the greater of:
  Will NOT be reinstated upon a Member’s reemployment.   Credit will not be
given for the period of break in service.
 
       
a)  60 consecutive months; or
       
 
       
b)  Total Vesting Service prior to the break in service
      Upon reemployment, the Member will be considered a new employee.

Upon reinstatement of your Vesting Service, your previous Benefit Service will
also be reinstated if you repay within five years of your reemployment or the
date you incurred a break in service of at least 60 months, any accumulated
contributions which were refunded to you with interest to the date of such
repayment.
For example, if you terminated service and had completed one year (i.e.,
12 months) of Vesting Service, you would not be vested in a retirement benefit
and would be entitled only to a refund of your own contributions, if any, plus
interest. However, if you returned to service with any participating employer
within 60 months, your previous Vesting Service would be reinstated and your
previous Benefit Service would also be reinstated if you repaid with interest
any contributions that had been refunded to you.
If you leave employment with a vested benefit, commence receiving benefits, and
then are reemployed as an active Member by a participating employer, you will be
reenrolled immediately and given the option, within six months following
reemployment as an active Member, to make an irrevocable election to continue to
receive the payment of your Retirement Allowance or to suspend the payment until
subsequent termination of service. If no election is made, the payment of your
Retirement Allowance will continue in the form of payment previously chosen.
Upon your subsequent retirement, your retirement benefit will be based upon your
Benefit Service before and after your prior retirement and your Salary during
that service, but will be actuarially reduced for any such benefit already paid.

 

12



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
LEAVES OF ABSENCE
There are four types of approved leaves of absence which may be granted on a
uniform basis by your employer while you are a Plan Member.

      Type 1.  
Non-military leave granted to a Plan Member for up to one year. Both vesting and
benefit service continue to accrue during this leave.
   
 
Type 1-A.  
Military leave granted to a Plan Member who is subject to qualified military
service pursuant to an involuntary military call-up in the Reserves of the U.S.
Armed Services. During this leave, contributions continue, if any, to be made.
In addition, vesting and benefit service continue to accrue. To qualify for
benefits under Type 1-A, in general, a Member must return to the service of his
employer within 90 days of his discharge from military service.
   
 
Type 2.  
Non-military granted to a Plan Member for up to one year during which all
contributions are discontinued. During this leave, vesting service continues to
accrue, but benefit service does not. The accrual of benefit service will resume
when your leave terminates and your contributions resume.
   
 
Type 3.  
Military leave to a Plan Member during which all contributions are discontinued.
During this leave, vesting service continues to accrue, but benefit service
generally does not. The accrual of benefit service will resume when your leave
terminates and your contributions resume.

The following Table will assist you in understanding the Plan’s Leave of Absence
provisions as described above.

                              Vesting   Benefit Type of Leave   Duration  
Contributions   Service   Service
 
               
NON-MILITARY LEAVE:
               
 
               
1
  Up to one year   Will continue to be made   Will continue to accrue   Will
continue to accrue
 
               
2
  Up to one year   Will be discontinued   Will continue to accrue   Will not
continue to accrue
 
               
MILITARY LEAVE:
               
 
               
1-A
  Can vary   Will continue to be made   Will continue to accrue   Will continue
to accrue
 
               
3
  Can vary   Will be discontinued   Will continue to accrue   Will not continue
to accrue

 

13



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
LIMITATIONS ON BENEFITS

•   No benefit is payable by the Pentegra DB Plan unless the required
contributions and application forms have been received by the Plan.   •  
Internal Revenue Service (IRS) requirements impose certain limitations on the
amount of benefits that may be paid under this and other qualified retirement
plans. (See Article XI of the Pentegra DB Plan Regulations.) These limitations
normally affect only the highest-paid employees and are subject to adjustment in
accordance with IRS regulations. The dollar limit on annual benefits payable
from a defined benefit plan is $195,000 in 2009 ($185,000 in 2008), actuarially
reduced for benefits commencing before age 62 and increased for benefits
commencing after age 65. If an employee has less than 10 years of vesting
service or is under age 65 when he retires, or if his employer has two (2) plans
in effect, his benefits are subject to further restrictions.   •   The Pentegra
DB Plan, by law, cannot recognize annual compensation in excess of a certain
dollar limit. The limit for the 2009 limitation year is $245,000 ($230,000 for
the 2008 limitation year). After 2009, the compensation dollar limit may be
adjusted by the IRS.   •   If an employer should withdraw from the Pentegra DB
Plan (see Article XII of the Regulations), and establish a comparable defined
benefit plan as a qualified successor plan, all liabilities of such employer
under the Pentegra DB Plan must be transferred to the qualified successor plan.
If an employer should withdraw from the Pentegra DB Plan without establishing a
qualified successor Plan, all liabilities of the employer under the Pentegra DB
Plan must be annuitized through an insurance company selected by the Pentegra DB
Plan. Limits may be imposed upon the benefits of certain higher-paid employees
if an employer withdraws from the Pentegra DB Plan within 10 years after the
later of its commencement date or the effective date of any change which
increases benefits. (See Article XI, Section 1(c) of the Regulations).   •  
Amounts payable by the Pentegra DB Plan may not be assigned, and if any person
entitled to a payment attempts to assign it, his interest in the amount payable
may be terminated and held for the benefit of that person or his dependents.   •
  Your employer’s continued participation is subject to IRS qualifications and
other regulations it may impose.   •   The limitations on benefits imposed by
the IRS are subject to changes on an annual basis.

 

14



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
INSURANCE OF BENEFITS
Benefits under the Plan are insured by the Pension Benefit Guaranty Corporation
(PBGC) if the Pentegra DB Plan terminates. Generally, the PBGC guarantees most
vested normal retirement age benefits, early retirement benefits, and certain
disability and survivor pensions. However, the PBGC does not guarantee all types
of benefits under covered plans, and the amount of benefit protection is subject
to certain limitations.
The PBGC guarantees vested benefits at the level in effect on the date of Plan
termination. However, if prior to the termination of a plan, the employer has
been participating for less than five (5) years, or if benefits have been
increased within the past five years, the whole amount of the vested benefits or
the vested increase may not be guaranteed. In addition, there is a ceiling on
the amount of monthly benefit the PBGC guarantees, which is adjusted
periodically. A withdrawal of your employer from participation in the Pentegra
DB Plan is not a plan termination under this paragraph, and only those benefits
provided under Article XII of the Pentegra DB Plan Regulations are payable in
the event of such a withdrawal.
For more information on the PBGC insurance protection and its limitations, ask
the Plan Administrator or the PBGC. Inquiries to the PBGC should be addressed to
the PBGC’s Technical Assistance Division, 1200 K Street N.W., Suite 930,
Washington, D.C. 20005 — 4026 or call 202-326-4000 (not a toll free number).
TTY/TTD users may call the federal relay service toll free at 1-800-877-8339 and
ask to be connected to 202-326-4000. Additional information about the PBGC’s
pension insurance program is available through the PBGC’s website on the
Internet at http://www.pbgc.gov.
DISPUTED CLAIMS PROCEDURE
If you disagree with the Pentegra DB Plan with respect to any benefit to which
you feel you are entitled, you should make a written claim to the President of
the Pentegra DB Plan, who holds discretionary authority to approve or deny the
claim. If your claim is denied, you will receive written notice from him
explaining the reason for the denial within 90 days after the claim is filed,
which sets forth, in an understandable manner, the following information:

•   The specific reason(s) for the denial of the claim;   •   Reference to the
specific plan provision on which the denial is based;   •   A description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why that material or information is necessary; and  
•   A description of the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review.

The President’s decision will be final unless you appeal such decision in
writing to the Retirement Committee of the Board of Directors of the Pentegra DB
Plan at 108 Corporate Park Drive, White Plains, New York 10604, within 60 days
after receiving the notice of denial. The written appeal should contain all
information you wish to be considered. The Retirement Committee will review the
claim within 60 days after the appeal is made. Its decision will be in writing,
and will include the reason for such decision. The Committee’s decision will be
final. In the case of a decision on appeal upholding the President’s initial
denial of the claim, the President’s notice of its decision on appeal shall set
forth, in an understandable manner, the following information:

•   The specific reason(s) for the decision on appeal;   •   Reference to the
specific Plan provision on which the decision on appeal is based;   •   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and   •   A statement describing
any voluntary appeal procedures (including voluntary arbitration or any other
form of dispute resolution) offered by the Plan and the claimant’s right to
obtain information sufficient to enable you or your beneficiary to make an
informed judgment about whether to submit a benefit dispute to the voluntary
level of appeal, and a statement of the claimant’s right to bring an action
under ERISA Section 502(a).

 

15



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
QUALIFIED DOMESTIC RELATIONS ORDERS (“QDROS”)
A QDRO is a judgment, decree or order which has been determined by the Pentegra
DB Plan, in accordance with the procedures established under the Pentegra DB
Plan’s Regulations, to constitute a QDRO under the Internal Revenue Code.
To obtain copies of the Pentegra DB Plan’s Model QDRO and QDRO Procedures free
of charge, please contact the Plan Administrator. (Please refer to the “Other
Plan Information” section of this Summary to obtain the Plan Administrator’s
address and telephone number).

 

16



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
STATEMENT OF ERISA RIGHTS
As a Member in the Comprehensive Retirement Program, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that all Members will be entitled to:
Receive Information About Your Plan and Benefits

  •   Examine, without charge, at the Plan Administrator’s office or at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report (Form 5500 Series) filed by the Plan Administrator with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.     •   Obtain, upon written request to the
Plan Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series) and updated summary plan
description. The Administrator may make a reasonable charge for the copies.    
•   Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Member with a copy of this
summary annual report.     •   Obtain, without charge, a statement telling you
whether you have a vested right to receive a pension at normal retirement (age
65) and if so, what your benefits would be at that time if you stop working
under the Plan now. If you do not have a vested right to a pension, the
statement will tell you how many more years you have to work to get such a
right. This type of statement is provided automatically to each Member once a
year (see “Your Personal Annual Statement” as described earlier).

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and
in the interest of you and other Plan Members and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a pension
benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a pension benefit is denied in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive them, unless such materials were not sent for reasons beyond the Plan
Administrator’s control. If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or Federal court.
In addition, if you disagree with the Plan Administrator’s decision (or lack
thereof) concerning the qualified status of a domestic relations order, after
you have complied with the remedies prescribed in the Plan’s QDRO Procedures and
Disputed Claims Procedure outlined in this summary plan description, you may
file suit in Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U. S. Department of Labor or, after you have complied with the Plan’s
“Disputed Claims Procedure” outlined in this summary plan description, you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees (for example, if it finds your claim is frivolous).

 

17



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries; Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N. W. Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.
This Statement of ERISA Rights is required by Federal law and regulations.

 

18



--------------------------------------------------------------------------------



 



For employees who have attained age 50 and completed
5 years of vesting service as of July 1, 2008
OTHER PLAN INFORMATION
Plan Name:
Pentegra Defined Benefit Plan for Financial Institutions as adopted by
Federal Home Loan Bank of New York
Employer:
Federal Home Loan Bank of New York
101 Park Avenue
New York, NY 10178-0599
Telephone Number – 212-681-6000
Plan Sponsor:
The Comprehensive Retirement Program is sponsored by the –
Pentegra Defined Benefit Plan for Financial Institutions
108 Corporate Park Drive
White Plains, New York 10604
Telephone Number – 914-694-1300
Employer Identification Number – 13-5645888
Plan Number – 001
Plan Year End – June 30
Plan Administrator:
The Plan Administrator is the President of the Pentegra DB Plan, whose place of
business is the office of the Pentegra Defined Benefit Plan for Financial
Institutions. The President is also the person designated as agent for service
of legal process. Service of legal process may also be made upon a Plan Trustee.
Board of Directors:
The composition of the Board changes from year to year, but you may refer to the
most recent Annual Report (which is furnished to your employer) for a current
listing of Directors and their places of business.
Participating Employers:
Upon receipt of a written request for information regarding whether a particular
employer is a Member of this multiple employer arrangement, we will provide you
with a statement as to whether such employer is a Member and, if so, the
employer’s address.

 

19



--------------------------------------------------------------------------------



 



         
 
        Pentegra Retirement Services
(IMAGE) [c98069c9806902.gif]
    Our difference is your advantage   108 Corporate Park Drive
White Plains, NY 10604
(800) 872-3473
 
      www.pentegra.com

 

 



--------------------------------------------------------------------------------



 



PENTEGRA  RETIREMENT  SERVICES
For Employees vested on or after July 1, 2008
Summary Plan Description

     
 
  Pentegra Defined
 
  Benefit Plan for
 
  Financial Institutions
 
   
 
  as adopted by:
 
   
 
  FEDERAL HOME LOAN BANK OF NEW YORK

(GRAPHIC) [c98069c9806901.gif]

 

 



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
SUMMARY PLAN DESCRIPTION
for
FEDERAL HOME LOAN BANK OF NEW YORK
New York, New York
July 1, 2008
PENTEGRA DEFINED BENEFIT PLAN FOR
FINANCIAL INSTITUTIONS
108 Corporate Park Drive
White Plains, NY 10604

 

 



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
TO OUR MEMBERS:
We are pleased to present your Summary Plan Description. This Summary has been
prepared to help you understand the retirement plan which is provided by your
employer through its participation in the Pentegra Defined Benefit Plan for
Financial Institutions (formerly known as the Financial Institutions Retirement
Fund) (the “Pentegra DB Plan”).
The Pentegra DB Plan is a large, non-profit, tax-exempt pension trust which was
created in 1943. It is administered by a professional staff under the direction
of a Board of Directors comprised of presidents of Federal Home Loan Banks and
officers of various participating employers.
The Pentegra DB Plan enables financial institutions and other organizations
serving them to provide for the security of their employees. It invests the
contributions made to it and, under its Comprehensive Retirement Program (a
defined benefit pension Plan), it pays out retirement, disability and death
benefits.
This Summary highlights the main benefit features of your retirement plan. The
Pentegra DB Plan Regulations contain the governing provisions and should be
consulted as official text in all cases. If there is any conflict between this
Summary Plan Description and the Pentegra DB Plan’s Regulations, the Pentegra DB
Plan’s Regulations will control. Either your employer or the Pentegra DB Plan
will provide you with a copy of the Regulations at your request.
Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.

     
 
  Board of Directors
 
  Pentegra Defined Benefit Plan for
 
  Financial Institutions

 

 



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
TABLE OF CONTENTS

              Page  
 
       
Employee Eligibility
    1  
Service and Salary
    2  
- Benefit Service
    2  
- Vesting Service
    2  
- Salary
    2  
Vesting
    3  
Retirement Benefits
    4  
- General
    4  
- Normal Retirement
    4  
- Late Retirement
    4  
- Early Retirement
    5  
- Disability Retirement
    7  
Death Benefit
    8  
- Death Benefit in Active Service
    8  
Optional Forms of Retirement Benefit
    9  
- Direct Rollovers
    9  
Paying for Your Benefits
    10  
Your Personal Annual Statement
    10  
Reinstatement of Membership and Service
    11  
Leaves of Absence
    12  
Limitations on Benefits
    13  
Insurance of Benefits
    14  
Disputed Claims Procedure
    14  
Qualified Domestic Relations Orders (“QDROs”)
    15  
Statement of ERISA Rights
    16  
Other Plan Information
    18  

 

 



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
EMPLOYEE ELIGIBILITY
Each employee must become a Member when eligible and will be enrolled by his
employer at that time. An employee will be eligible for membership in the
Comprehensive Retirement Program on the first day of the month following
satisfaction of his employer’s waiting period, if any. Your employer’s current
waiting period for new employees is:
Four (4) months of service
If an employee is expected to complete 1,000 hours of service in the 12
consecutive months following his enrollment date, he will be enrolled as an
active Member and, as such, will be entitled to all the benefits described in
this Summary. If the employee is not expected to complete 1,000 hours of service
in this 12 consecutive month period, he will be enrolled as an inactive Member
and, as such, will not accrue or be entitled to any retirement or death benefits
(see Article X, Section 3 of the Regulations). Subsequently, the Member will be
active or inactive depending on whether or not he completes 1,000 hours of
service in each calendar year.
In counting hours, an employee will be credited with an hour of service for
every hour for which he has a right to be paid. This includes vacation, sick
leave, jury duty, etc., and any hours for which back pay may be due.
NOTE: Regardless of the above, an employee will not be eligible for membership
while he is in a class of employees which his employer has obtained permission
to exclude (see Article II, Section 2 of the Regulations). Any such classes
which your employer now excludes are listed directly below. (If none are listed,
this Note may be disregarded.)

 

1



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
SERVICE AND SALARY
Your benefits are based on your benefit service and salary. The period of
benefit service is the number of years and months of employment upon which
benefits are determined under the Plan.
Benefit Service includes:
Prior Service — any or all employment prior to the date your employer joined the
Pentegra DB Plan for which your employer has purchased credit.
plus
Membership Service (or future service) — period of employment as an active
member from enrollment to retirement, death or other termination.
For example, suppose a person joined his employer at age 35. Then 10 years
later, when he was 45, his employer joined the Pentegra DB Plan and purchased
credit for his 10 years of prior service. After 20 years of membership service
he will reach retirement age 65. Altogether he will then have 30 years of
benefit service:

                 
Prior Service
  +   Membership Service   =   Benefit Service
10 Years
  +   20 Years   =   30 Years

The easy way to approximate how much benefit service you would have upon
retirement at age 65 is to subtract from 65 whatever age you were when your
benefit service began.
Vesting Service is the period used to determine whether or not an employee is
vested and eligible for early retirement. Vesting is measured from the first day
of the month in which you were employed. (Refer to Page 3 describing Vesting.)
Salary is your basic annual salary rate, plus overtime and bonuses. Changes in
your basic annual salary rate which occur during the calendar year are
recognized. Salary also includes any pre-tax contributions to a Section 401(k)
plan and, unless the employer elects otherwise, pre-tax contributions to a
Section 125 cafeteria plan as well as Qualified Transportation Fringe benefits
as defined under Section 132(f) of the Internal Revenue Code.

 

2



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
VESTING
“Vested” means that you have a nonforfeitable right to a retirement benefit
which you will not lose if you terminate your employment. A Member will become
vested in accordance with the following schedule:

          Completed Years   Vested   of Vesting Service   Percentage    
Less than 5
    0  
5 or more
    100 %

Any Member who has reached age 65 is automatically 100% vested, regardless of
the number of years of vesting service he has completed.
Any Member who terminates service after becoming fully vested is entitled to
receive a retirement benefit (see the “Retirement Benefits” section). If, for
example, he is 100% vested upon termination of employment, he would be entitled
to a retirement allowance at age 65 equal to 100% of the allowance accrued to
his termination date. If he is not vested at termination, he will not be
entitled to any retirement benefit.
NOTE: See Reinstatement of Membership and Service explained later.

 

3



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
RETIREMENT BENEFITS
General:
The regular form of all retirement benefits provides a retirement allowance (see
normal, early and disability retirement formulas) payable for life. Instead of
choosing the regular form, you may select one of the optional forms as described
in the “Optional Forms of Retirement Benefit” section of this Summary.
All retirement allowances are in addition to Social Security, and are payable in
monthly installments for life. In addition, all retirement allowances must begin
as of the April 1st of the calendar year following the later of (i) the calendar
year in which you reach age 701/2, or (ii) the calendar year in which you retire
(“Required Beginning Date”). However, if you are a 5% owner, your Required
Beginning Date is the April 1st of the calendar year following the calendar year
in which you reach age 701/2, even if you are still working.
Normal Retirement:
Upon termination of employment at or after age 65, you will be entitled to a
normal retirement benefit. The formula for determining your normal retirement
allowance is:

                               
 
              High-5            
 
      Years of Benefit Service       Average       Retirement    
2.0%
  X   (30 years maximum)   X   Salary   =   Allowance  

NOTE: Your total years of benefit service cannot exceed 30 years.
Example: A Member hired on July 1, 2008 had 15 years of benefit service at
termination of employment and his average annual salary for the five
(5) consecutive years of highest salary during benefit service (“High 5 Average
Salary”) was $27,000. His annual retirement allowance would be determined as
follows:

                                                High-5                     Years
of Benefit Service       Average       Retirement             (30 years maximum)
      Salary       Allowance    
 
                         
2.0%
  X   15 yrs. (=30%)   X   $27,000   =   $8,100  

If you do not continue in your employer’s service after age 65, you may begin
your normal retirement allowance as described above or you may defer
commencement of your allowance until any time up to your Required Beginning
Date, in which case your normal retirement allowance will be increased
actuarially.
Late Retirement:
If you continue in employment beyond the Plan’s normal retirement age (65), you
will receive a benefit determined under the employer’s benefit formula based on
salary and benefit service earned beyond age 65 until actual termination of
employment (regardless of age) without any increase for delayed payment.
However, the benefit will not be less than the benefit you would have had at age
(65) actuarially increased.

 

4



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
Early Retirement:
If you leave your employer prior to age 65, after having become fully or
partially vested (see Page 3), you will be entitled to an early retirement
benefit. The retirement allowance payable at age 65 is equal to the vested
amount of the normal retirement allowance accrued to your termination date.
Payment may begin as early as age 45, in which case the allowance otherwise
payable at age 65 is reduced by applying an early retirement factor based on
your age when payments begin (see below). Payment may also be deferred to any
time up to your Required Beginning Date, in which case the retirement allowance
payable at age 65 will be increased actuarially.
Rule of 70 Applies: If the sum of the Member’s age and years of vesting service
at termination of employment is at least 70, his early retirement allowance will
be the allowance payable at age 65, reduced by 3.0% for each year he is under
age 65.
Example: A Member terminates employment at age 61 after 26 years of vesting
service and 25 years of benefit service. His High-5 Average Salary over such a
period is $40,000. His annual retirement allowance commencing at age 65 would be
determined as follows:

                                    Years of Benefit Service       High-5      
Retirement           (30 years maximum)       Average Salary       Allowance  
 
                         
2.0%
  X   25 yrs. (=50%)   X   $40,000   =   $20,000  

Because the sum of the Member’s age and vesting service at termination is at
least 70 (61 + 26 = 87), if the Member elects to have his retirement allowance
begin immediately, the allowance payable at age 65 would be reduced as follows:

                        Regular               Regular Retirement     Retirement
      Early Retirement       Allowance Payable     Allowance       Factor (Age
61)       Immediately (Age 61)    
 
                   
$20,000
  X   88%   =   $17,600  

NOTE: The reduction in the retirement allowance takes into account the
likelihood that the allowance will be payable to a younger person for a longer
period of time. The early retirement factor at age 61 is 88%. The other early
retirement factors are:

                                          Age When           Age When          
  Age When         Allowance           Allowance             Allowance        
Begins   Factor     Begins     Factor     Begins     Factor  
 
                                       
45
    40 %     52       61 %     59       82 %
46
    43 %     53       64 %     60       85 %
47
    46 %     54       67 %     61       88 %
48
    49 %     55       70 %     62       91 %
49
    52 %     56       73 %     63       94 %
50
    55 %     57       76 %     64       97 %
51
    58 %     58       79 %     65       100 %

(Interpolation is made to the nearest month.)

 

5



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
Rule of 70 Does Not Apply: If the sum of the Member’s age and years of vesting
service at termination of employment does not add up to at least 70, his early
retirement allowance payable at age 65, reduced by an actuarial Equivalent
Reduction factor for each year he is under age 65.
Example: A Member terminates employment at age 52 after 16 years of vesting
service and 15 years of benefit service. His High-5 Average Salary over such a
period is $40,000. His annual retirement allowance commencing at age 65 would be
determined as follows:

                                            High-5       Retirement          
Years of Benefit Service       Average Salary       Allowance  
 
                         
2.0%
  X   15 yrs. (=30%)   X   $40,000   =   $12,000  

Because the sum of the Member’s age and vesting service at termination is less
than 70 (52 + 16 = 68), if the Member elects to have his retirement allowance
begin immediately, the allowance payable at age 65 would be reduced as follows:

                        Regular       Early       Regular Retirement    
Retirement       Retirement       Allowance Payable     Allowance       Factor
(Age 52)       Immediately (Age 52):    
 
                   
$12,000
  X   41%   =   $4,920  

The factor is calculated by subtracting 6% for each year between ages 60 and 65;
4% for each year between ages 55 and 59, and 3% for each year between ages 45
and 54, as noted in the following table:

                                                          Age When           Age
When             Age When             Age When         Allowance          
Allowance             Allowance             Allowance         Begins   Factor  
  Begins     Factor     Begins     Factor     Begins     Factor  
 
                                                       
45
    20 %     50       35 %     55       50 %     60       70 %
46
    23 %     51       38 %     56       54 %     61       76 %
47
    26 %     52       41 %     57       58 %     62       82 %
48
    29 %     53       44 %     58       62 %     63       88 %
49
    32 %     54       47 %     59       66 %     64       94 %
 
                                            65       100 %

(Interpolation is made to the nearest month.)

 

6



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
Disability Retirement:
If, after completing one year of membership service or having been credited with
five (5) years of benefit service (not counting service during a leave of
absence) but before reaching age 65, you have to stop working because of a
disability, you may be entitled to a disability retirement benefit. First, you
must file an application with the Pentegra DB Plan within 13 months after the
date you had to stop working. Second, you must satisfy either Test A or B below:
Test A — Certification by doctors designated by the Pentegra DB Plan that your
disability (i) prevents you from doing the kind of work for which you are fitted
or trained, and (ii) is expected to last at least 12 months from the date you
had to stop working or to result in death.
or
Test B — Proof that you are eligible for disability insurance benefits under
Title II of the Federal Social Security Act.
Generally, the annual disability retirement allowance payable immediately, and
for as long as you are disabled, is the higher of (i) an amount equal to the
normal retirement allowance accrued to your termination date, or (ii) 30% of
average annual salary for the five (5) highest paid consecutive years of benefit
service (“High-5 Average Salary”). However, it cannot be more than what your
normal retirement allowance would have been if you had stayed in service to age
65.
You may be required to provide evidence as often as annually that you continue
to be disabled.
NOTE: Notwithstanding the foregoing, if you are on a medical leave of absence
which directly results in a subsequent disability, you may be entitled to a
disability benefit.

 

7



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
DEATH BENEFIT
In Active Service:
If a vested Member dies in active service, his beneficiary would be entitled to
a lump sum death benefit equal to 100% of the Member’s last 12 months’ salary,
plus an additional 10% of such salary for each year of benefit service until a
maximum of 300% of such salary is reached for 20 or more years, plus a refund of
his own contributions, if any, with interest.
Example: A Member dies after 15 years of benefit service and his last 12 months’
salary is $32,000. His beneficiary would get:

                            Last 12 Months       Lump Sum           Salary      
Death Benefit  
 
                 
250% [(15/10=1.5)+1=2.5]
  X   $32,000   =   $80,000  

Either the Member or beneficiary may elect to have his benefit or the retirement
death benefit described below paid in the form of installments over a period of
up to 10 years or a lifetime annuity. (See the Regulations for further
explanation.)

 

8



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
OPTIONAL FORMS OF RETIREMENT BENEFIT
At any time before your retirement allowance begins, you may elect to convert
your regular retirement allowance (an allowance payable for your lifetime) to an
optional form of benefit. The amount of each Option in which you are interested
will be determined and communicated to you at retirement.
These Options are:

1 –   An allowance payable for life. If you die before 120 monthly installments
have been paid, the commuted value of such unpaid installments would be paid in
a lump sum to your beneficiary.   2 –   A joint and survivor allowance which
would continue at the rate of 100% to your contingent annuitant if he or she
survives you. If both you and your contingent annuitant die before 120 monthly
installments have been paid, the commuted value of such unpaid installments
would be paid in a lump sum to your beneficiary.   3 –   A joint and survivor
allowance which would continue at the rate of 50% to your contingent annuitant
if he or she survives you.   4 –   A single lump sum settlement in lieu of any
monthly allowance and death benefit. This Option may be elected if you retire
after reaching age 59-1/2, or if you are an early retiree and defer commencement
of your benefit until such age. The election of this Option requires the written
consent of your spouse, if any.   5 –   A partial lump sum settlement equal to
25%, 50% or 75% of the total benefit and a monthly allowance for the remainder
of the benefit which must commence at the time of the partial lump sum
settlement. This Option may be elected if you retire after reaching age 59-1/2
or if you are an early retiree and defer commencement of your benefit until such
age. The election of this Option requires written consent of your spouse, if
any.

NOTE: The death benefit of a deceased retiree or Member who was eligible for
early retirement, who (i) is survived by a spouse, and (ii) has not made any
election with respect to his death benefit or retirement benefit, will be paid
to the surviving spouse in an amount equal to a lifetime annuity of at least 50%
of the retiree’s allowance as though he elected Option 3 above. This benefit may
be paid in the form of a lump sum or in installments of equivalent value.
DIRECT ROLLOVERS
If you select payment option numbers 6 or 7 above, you may request that a direct
rollover of all or a portion of the distribution be made to either an Individual
Retirement Account (IRA) or another qualified plan, which is will to accept the
transfer of assets and is permissible under the Pentegra DB Plan. A direct
rollover will result in no tax being due until you withdraw the funds from the
IRA or other qualified plan. Under certain circumstances, all or a portion of
the amount to be distributed may not qualify for a direct rollover. For example,
a distribution of less than $200 will not be eligible for a direct rollover. If
you elect to receive the distribution, rather than request a direct rollover,
then 20% of the distribution amount will be withheld for federal income tax
purposes.

 

9



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
PAYING FOR YOUR BENEFITS
All contributions made to the Plan on your behalf are actuarially determined.
Your employer has elected to pay the full cost of your benefits. You, as an
employee, do not contribute while on the “non-contributory basis.”
Special Note to any Member who has “Accumulated Contributions” with the Pentegra
DB Plan:
If you made personal contributions to the Pentegra DB Plan while your present or
previous employer was on the contributory basis and if those contributions have
not been refunded to you, you are fully vested in the value of such
contributions plus interest (“accumulated contributions”). This means that if
you terminate employment, you may request a refund of such accumulated
contributions. If you terminate before becoming fully or partially vested in a
retirement benefit, the refund will be in lieu of all other benefits. If you
terminate after becoming fully or partially vested in an early or normal
retirement benefit (refer to Page 3 describing Vesting), the refund will be in
lieu of that portion of your retirement benefit which is attributable to your
accumulated contributions. The remaining portion, attributable to your
employer’s contributions, will be payable as a reduced retirement benefit.
Your accumulated contributions will be shown on your Personal Annual Statement
(see below).
YOUR PERSONAL ANNUAL STATEMENT
(Keeping You Informed)
Every year the Pentegra DB Plan prepares a Personal Annual Statement for each
Member. This statement shows as of each January 1 your periods of accrued
vesting and benefit service and the status of your retirement and death
benefits. These statements are sent to your employer for distribution in or
about the following March.

 

10



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
REINSTATEMENT OF MEMBERSHIP AND SERVICE
If you leave employment before becoming vested (see Page 3), but become
reemployed by the same or another employer participating in this Program, you
will be reenrolled immediately.
If the period of your break in service (i.e., the period between your
termination and reemployment) was not longer than 60 months, your previous
Vesting Service will be reinstated upon your reemployment. If your break in
service was not longer than 12 consecutive months, your previous Vesting Service
will be reinstated upon your reemployment. In addition, you will also receive
Vesting Service credit for the period of your break. If the period of your break
in service exceeded 60 months but was not longer than the period of your Vesting
Service before becoming vested, your previous Vesting Service will be reinstated
upon your reemployment. If the period of your break in service was equal to or
exceeded the greater of 60 consecutive months or your previous Vesting Service,
upon reemployment you will be treated as a new employee upon reemployment. In
other words, no prior Vesting Service will be credited to you.
The following chart should assist you in understanding your options:

          Length of Break in Service for a   Vesting Service Prior to the    
Non-Vested Member   Break in Service   Period of the Break in Service
 
       
Less than 60 consecutive months
  Will be reinstated upon a Member’s reemployment.   Credit will not be given
for the period of break in service.
 
       
Less than 12 consecutive months
  Will be reinstated upon a Member’s reemployment.   Credit will be given for
the period of the break in service.
 
       
More than 60 consecutive months, but not more than total Vesting Service up to
the break in service
  Will be reinstated upon a Member’s reemployment.   Credit will not be given
for the period of the break in service.
 
       
More than the greater of:
  Will NOT be reinstated upon a Member’s reemployment.   Credit will not be
given for the period of break in service.
 
       
a) 60 consecutive months; or
       
 
       
b) Total Vesting Service prior to the break in service
      Upon reemployment, the Member will be considered a new employee.

Upon reinstatement of your Vesting Service, your previous Benefit Service will
also be reinstated if you repay within five years of your reemployment or the
date you incurred a break in service of at least 60 months, any accumulated
contributions which were refunded to you with interest to the date of such
repayment.
For example, if you terminated service and had completed one year (i.e.,
12 months) of Vesting Service, you would not be vested in a retirement benefit
and would be entitled only to a refund of your own contributions, if any, plus
interest. However, if you returned to service with any participating employer
within 60 months, your previous Vesting Service would be reinstated and your
previous Benefit Service would also be reinstated if you repaid with interest
any contributions that had been refunded to you.
If you leave employment with a vested benefit, commence receiving benefits, and
then are reemployed as an active Member by a participating employer, you will be
reenrolled immediately and given the option, within six months following
reemployment as an active Member, to make an irrevocable election to continue to
receive the payment of your Retirement Allowance or to suspend the payment until
subsequent termination of service. If no election is made, the payment of your
Retirement Allowance will continue in the form of payment previously chosen.
Upon your subsequent retirement, your retirement benefit will be based upon your
Benefit Service before and after your prior retirement and your Salary during
that service, but will be actuarially reduced for any such benefit already paid.

 

11



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
LEAVES OF ABSENCE
There are four types of approved leaves of absence which may be granted on a
uniform basis by your employer while you are a Plan Member.

      Type 1.  
Non-military leave granted to a Plan Member for up to one year. Both vesting and
benefit service continue to accrue during this leave.
   
 
Type 1-A.  
Military leave granted to a Plan Member who is subject to qualified military
service pursuant to an involuntary military call-up in the Reserves of the U.S.
Armed Services. During this leave, contributions continue, if any, to be made.
In addition, vesting and benefit service continue to accrue. To qualify for
benefits under Type 1-A, in general, a Member must return to the service of his
employer within 90 days of his discharge from military service.
   
 
Type 2.  
Non-military granted to a Plan Member for up to one year during which all
contributions are discontinued. During this leave, vesting service continues to
accrue, but benefit service does not. The accrual of benefit service will resume
when your leave terminates and your contributions resume.
   
 
Type 3.  
Military leave to a Plan Member during which all contributions are discontinued.
During this leave, vesting service continues to accrue, but benefit service
generally does not. The accrual of benefit service will resume when your leave
terminates and your contributions resume.

The following Table will assist you in understanding the Plan’s Leave of Absence
provisions as described above.

                              Vesting   Benefit Type of Leave   Duration  
Contributions   Service   Service
 
               
NON-MILITARY LEAVE:
               
 
               
1
  Up to one year   Will continue to
be made   Will continue to
accrue   Will continue to accrue
 
               
2
  Up to one year   Will be
discontinued   Will continue to
accrue   Will not continue to accrue
 
               
MILITARY LEAVE:
               
 
               
1-A
  Can vary   Will continue to
be made   Will continue to
accrue   Will continue to accrue
 
               
3
  Can vary   Will be
discontinued   Will continue to
accrue   Will not continue to accrue

 

12



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
LIMITATIONS ON BENEFITS

•   No benefit is payable by the Pentegra DB Plan unless the required
contributions and application forms have been received by the Plan.   •  
Internal Revenue Service (IRS) requirements impose certain limitations on the
amount of benefits that may be paid under this and other qualified retirement
plans. (See Article XI of the Pentegra DB Plan Regulations.) These limitations
normally affect only the highest-paid employees and are subject to adjustment in
accordance with IRS regulations. The dollar limit on annual benefits payable
from a defined benefit plan is $195,000 in 2009 ($185,000 in 2008), actuarially
reduced for benefits commencing before age 62 and increased for benefits
commencing after age 65. If an employee has less than 10 years of vesting
service or is under age 65 when he retires, or if his employer has two (2) plans
in effect, his benefits are subject to further restrictions.   •   The Pentegra
DB Plan, by law, cannot recognize annual compensation in excess of a certain
dollar limit. The limit for the 2009 limitation year is $245,000 ($230,000 for
the 2008 limitation year). After 2009, the compensation dollar limit may be
adjusted by the IRS.   •   If an employer should withdraw from the Pentegra DB
Plan (see Article XII of the Regulations), and establish a comparable defined
benefit plan as a qualified successor plan, all liabilities of such employer
under the Pentegra DB Plan must be transferred to the qualified successor plan.
If an employer should withdraw from the Pentegra DB Plan without establishing a
qualified successor Plan, all liabilities of the employer under the Pentegra DB
Plan must be annuitized through an insurance company selected by the Pentegra DB
Plan. Limits may be imposed upon the benefits of certain higher-paid employees
if an employer withdraws from the Pentegra DB Plan within 10 years after the
later of its commencement date or the effective date of any change which
increases benefits. (See Article XI, Section 1(c) of the Regulations).   •  
Amounts payable by the Pentegra DB Plan may not be assigned, and if any person
entitled to a payment attempts to assign it, his interest in the amount payable
may be terminated and held for the benefit of that person or his dependents.   •
  Your employer’s continued participation is subject to IRS qualifications and
other regulations it may impose.   •   The limitations on benefits imposed by
the IRS are subject to changes on an annual basis.

 

13



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
INSURANCE OF BENEFITS
Benefits under the Plan are insured by the Pension Benefit Guaranty Corporation
(PBGC) if the Pentegra DB Plan terminates. Generally, the PBGC guarantees most
vested normal retirement age benefits, early retirement benefits, and certain
disability and survivor pensions. However, the PBGC does not guarantee all types
of benefits under covered plans, and the amount of benefit protection is subject
to certain limitations.
The PBGC guarantees vested benefits at the level in effect on the date of Plan
termination. However, if prior to the termination of a plan, the employer has
been participating for less than five (5) years, or if benefits have been
increased within the past five years, the whole amount of the vested benefits or
the vested increase may not be guaranteed. In addition, there is a ceiling on
the amount of monthly benefit the PBGC guarantees, which is adjusted
periodically. A withdrawal of your employer from participation in the Pentegra
DB Plan is not a plan termination under this paragraph, and only those benefits
provided under Article XII of the Pentegra DB Plan Regulations are payable in
the event of such a withdrawal.
For more information on the PBGC insurance protection and its limitations, ask
the Plan Administrator or the PBGC. Inquiries to the PBGC should be addressed to
the PBGC’s Technical Assistance Division, 1200 K Street N.W., Suite 930,
Washington, D.C. 20005 — 4026 or call 202-326-4000 (not a toll free number).
TTY/TTD users may call the federal relay service toll free at 1-800-877-8339 and
ask to be connected to 202-326-4000. Additional information about the PBGC’s
pension insurance program is available through the PBGC’s website on the
Internet at http://www.pbgc.gov.
DISPUTED CLAIMS PROCEDURE
If you disagree with the Pentegra DB Plan with respect to any benefit to which
you feel you are entitled, you should make a written claim to the President of
the Pentegra DB Plan, who holds discretionary authority to approve or deny the
claim. If your claim is denied, you will receive written notice from him
explaining the reason for the denial within 90 days after the claim is filed,
which sets forth, in an understandable manner, the following information:

•   The specific reason(s) for the denial of the claim;   •   Reference to the
specific plan provision on which the denial is based;   •   A description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why that material or information is necessary; and  
•   A description of the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review.

The President’s decision will be final unless you appeal such decision in
writing to the Retirement Committee of the Board of Directors of the Pentegra DB
Plan at 108 Corporate Park Drive, White Plains, New York 10604, within 60 days
after receiving the notice of denial. The written appeal should contain all
information you wish to be considered. The Retirement Committee will review the
claim within 60 days after the appeal is made. Its decision will be in writing,
and will include the reason for such decision. The Committee’s decision will be
final. In the case of a decision on appeal upholding the President’s initial
denial of the claim, the President’s notice of its decision on appeal shall set
forth, in an understandable manner, the following information:

•   The specific reason(s) for the decision on appeal;   •   Reference to the
specific Plan provision on which the decision on appeal is based;   •   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and   •   A statement describing
any voluntary appeal procedures (including voluntary arbitration or any other
form of dispute resolution) offered by the Plan and the claimant’s right to
obtain information sufficient to enable you or your beneficiary to make an
informed judgment about whether to submit a benefit dispute to the voluntary
level of appeal, and a statement of the claimant’s right to bring an action
under ERISA Section 502(a).

 

14



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
QUALIFIED DOMESTIC RELATIONS ORDERS (“QDROS”)
A QDRO is a judgment, decree or order which has been determined by the Pentegra
DB Plan, in accordance with the procedures established under the Pentegra DB
Plan’s Regulations, to constitute a QDRO under the Internal Revenue Code.
To obtain copies of the Pentegra DB Plan’s Model QDRO and QDRO Procedures free
of charge, please contact the Plan Administrator. (Please refer to the “Other
Plan Information” section of this Summary to obtain the Plan Administrator’s
address and telephone number).

 

15



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
STATEMENT OF ERISA RIGHTS
As a Member in the Comprehensive Retirement Program, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that all Members will be entitled to:
Receive Information About Your Plan and Benefits

  •   Examine, without charge, at the Plan Administrator’s office or at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report (Form 5500 Series) filed by the Plan Administrator with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.     •   Obtain, upon written request to the
Plan Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series) and updated summary plan
description. The Administrator may make a reasonable charge for the copies.    
•   Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Member with a copy of this
summary annual report.     •   Obtain, without charge, a statement telling you
whether you have a vested right to receive a pension at normal retirement (age
65) and if so, what your benefits would be at that time if you stop working
under the Plan now. If you do not have a vested right to a pension, the
statement will tell you how many more years you have to work to get such a
right. This type of statement is provided automatically to each Member once a
year (see “Your Personal Annual Statement” as described earlier).

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and
in the interest of you and other Plan Members and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a pension
benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a pension benefit is denied in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive them, unless such materials were not sent for reasons beyond the Plan
Administrator’s control. If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or Federal court.
In addition, if you disagree with the Plan Administrator’s decision (or lack
thereof) concerning the qualified status of a domestic relations order, after
you have complied with the remedies prescribed in the Plan’s QDRO Procedures and
Disputed Claims Procedure outlined in this summary plan description, you may
file suit in Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U. S. Department of Labor or, after you have complied with the Plan’s
“Disputed Claims Procedure” outlined in this summary plan description, you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees (for example, if it finds your claim is frivolous).

 

16



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries; Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N. W. Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.
This Statement of ERISA Rights is required by Federal law and regulations.

 

17



--------------------------------------------------------------------------------



 



For Employees vested on or after July 1, 2008
OTHER PLAN INFORMATION
Plan Name:
Pentegra Defined Benefit Plan for Financial Institutions as adopted by
Federal Home Loan Bank of New York
Employer:
Federal Home Loan Bank of New York
101 Park Avenue
New York, NY 10178-0599

Telephone Number – 212-681-6000
Plan Sponsor:
The Comprehensive Retirement Program is sponsored by the –
Pentegra Defined Benefit Plan for Financial Institutions
108 Corporate Park Drive
White Plains, New York 10604
Telephone Number – 914-694-1300
Employer Identification Number – 13-5645888
Plan Number – 001
Plan Year End – June 30
Plan Administrator:
The Plan Administrator is the President of the Pentegra DB Plan, whose place of
business is the office of the Pentegra Defined Benefit Plan for Financial
Institutions. The President is also the person designated as agent for service
of legal process. Service of legal process may also be made upon a Plan Trustee.
Board of Directors:
The composition of the Board changes from year to year, but you may refer to the
most recent Annual Report (which is furnished to your employer) for a current
listing of Directors and their places of business.
Participating Employers:
Upon receipt of a written request for information regarding whether a particular
employer is a Member of this multiple employer arrangement, we will provide you
with a statement as to whether such employer is a Member and, if so, the
employer’s address.

 

18



--------------------------------------------------------------------------------



 



         
(IMAGE) [c98069c9806902.gif]
  Our difference is your advantage   Pentegra Retirement Services
108 Corporate Park Drive
White Plains, NY 10604
(800) 872-3473       www.pentegra.com

 

 



--------------------------------------------------------------------------------



 



PENTEGRA RETIREMENT SERVICES
“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
Summary Plan Description
Pentegra Defined
Benefit Plan for
Financial Institutions
as adopted by:
FEDERAL HOME LOAN BANK OF NEW YORK
(GRAPHIC) [c98069c9806901.gif]

 

 



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
SUMMARY PLAN DESCRIPTION
for
FEDERAL HOME LOAN BANK OF NEW YORK
New York, New York
July 1, 2008
PENTEGRA DEFINED BENEFIT PLAN FOR
FINANCIAL INSTITUTIONS
108 Corporate Park Drive
White Plains, NY 10604

 

 



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
TO OUR MEMBERS:
We are pleased to present your Summary Plan Description. This Summary has been
prepared to help you understand the retirement plan which is provided by your
employer through its participation in the Pentegra Defined Benefit Plan for
Financial Institutions (formerly known as the Financial Institutions Retirement
Fund) (the “Pentegra DB Plan”).
The Pentegra DB Plan is a large, non-profit, tax-exempt pension trust which was
created in 1943. It is administered by a professional staff under the direction
of a Board of Directors comprised of presidents of Federal Home Loan Banks and
officers of various participating employers.
The Pentegra DB Plan enables financial institutions and other organizations
serving them to provide for the security of their employees. It invests the
contributions made to it and, under its Comprehensive Retirement Program (a
defined benefit pension Plan), it pays out retirement, disability and death
benefits.
This Summary highlights the main benefit features of your retirement plan. The
Pentegra DB Plan Regulations contain the governing provisions and should be
consulted as official text in all cases. If there is any conflict between this
Summary Plan Description and the Pentegra DB Plan’s Regulations, the Pentegra DB
Plan’s Regulations will control. Either your employer or the Pentegra DB Plan
will provide you with a copy of the Regulations at your request.
Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.

     
 
  Board of Directors
 
  Pentegra Defined Benefit Plan for
 
  Financial Institutions

 

 



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
TABLE OF CONTENTS

              Page  
 
       
Employee Eligibility
    1  
Service and Salary
    2  
- Benefit Service
    2  
- Vesting Service
    2  
- Salary
    2  
Vesting
    3  
Retirement Benefits
    4  
- General
    4  
- Normal Retirement
    4  
- Late Retirement
    5  
- Early Retirement
    6  
- Disability Retirement
    10  
- Retirement Adjustment Payment
    11  
- Post-Retirement Increments
    11  
Death Benefit
    12  
- Death Benefit in Active Service
    12  
- Death Benefit in Retirement
    12  
Optional Forms of Retirement Benefit
    14  
- Direct Rollovers
    14  
Paying for Your Benefits
    15  
Your Personal Annual Statement
    15  
Reinstatement of Membership and Service
    16  
Leaves of Absence
    17  
Limitations on Benefits
    18  
Insurance of Benefits
    19  
Disputed Claims Procedure
    19  
Qualified Domestic Relations Orders (“QDROs”)
    20  
Statement of ERISA Rights
    21  
Other Plan Information
    23  

 

 



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
EMPLOYEE ELIGIBILITY
Each employee must become a Member when eligible and will be enrolled by his
employer at that time. An employee will be eligible for membership in the
Comprehensive Retirement Program on the first day of the month following
satisfaction of his employer’s waiting period, if any. Your employer’s current
waiting period for new employees is:
Four (4) months of service
If an employee is expected by his employer to complete 1,000 hours of service in
the 12 consecutive months following his enrollment date, he will be enrolled as
an active Member and, as such, will be entitled to the benefits described in
this booklet. If the employee is not expected to complete 1,000 hours of service
in this 12 consecutive month period, he will be enrolled as an inactive Member
and, as such, he will not accrue or be entitled to any retirement or death
benefits (see Article X, Section 3 of the Regulations). Subsequently, the Member
will be active or inactive depending on whether or not he completes 1,000 hours
of service in each calendar year.
In counting hours, an employee will be credited with an hour of service for
every hour for which he has a right to be paid. This includes vacation, sick
leave, jury duty, etc., and any hours for which back pay may be due.
NOTE: Regardless of the above, an employee will not be eligible for membership
while he is in a class of employees which his employer has obtained permission
to exclude (see Article II, Section 2 of the Regulations). Any such classes
which your employer now excludes are listed directly below. (If none are listed,
this Note may be disregarded.)

 

1



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
SERVICE AND SALARY
Your benefits are based on your benefit service and salary. The period of
benefit service is the number of years and months of employment upon which
benefits are determined under the Plan.
Benefit Service includes:
Prior Service — any or all employment prior to the date your employer joined the
Pentegra DB Plan for which your employer has purchased credit.
plus
Membership Service (or future service) — period of employment as an active
Member from enrollment to retirement, death or other termination.
For example, suppose a person joined his employer at age 35. Then 10 years
later, when he was 45, his employer joined the Pentegra DB Plan and purchased
credit for his 10 years of prior service. After 20 years of membership service
he will reach the Plan’s normal retirement age (65) and will then have 30 years
of benefit service:

                 
Prior Service
  +   Membership Service   =   Benefit Service 10 Years   +   20 Years   =   30
Years

The easy way to approximate how much benefit service you would have upon
retirement at age 65 is to subtract from 65 whatever age you were when your
benefit service began.
Vesting Service is the period used to determine whether or not an employee is
vested and eligible for early retirement. Vesting is measured from the first day
of the month in which you were employed. (Refer to Page 3 describing Vesting.)
Salary is your basic annual salary rate, plus overtime, bonuses and commissions.
Changes in your basic annual salary rate which occur during the calendar year
are recognized. Salary also includes any pre-tax contributions to a Section
401(k) plan and, unless the employer elects otherwise, pre-tax contributions to
a Section 125 cafeteria plan as well as Qualified Transportation Fringe benefits
as defined under Section 132(f) of the Internal Revenue Code.

 

2



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
VESTING
“Vested” means that you have a nonforfeitable right to a retirement benefit
which you will not lose if you terminate your employment. A Member will become
vested in accordance with the following schedule:

          Completed Years   Vested   of Vesting Service   Percentage    
Less than 2
    0  
2
    20 %
3
    40 %
4
    60 %
5
    100 %

Any Member who has reached age 65 is automatically 100% vested, regardless of
the number of years of vesting service he has completed.
Any Member who terminates service after becoming fully or partially vested is
entitled to receive a retirement benefit (see the “Retirement Benefits”
section). If, for example, he is 100% vested upon termination of employment, he
would be entitled to a retirement allowance at age 65 equal to 100% of the
allowance accrued to his termination date. If he is 60% vested upon termination
of employment, he would be entitled to a retirement allowance at age 65 equal to
60% of such accrued allowance. If he is not vested at termination, he will not
be entitled to any retirement benefit.
NOTE: See Reinstatement of Membership and Service explained later.

 

3



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
RETIREMENT BENEFITS
General:
The regular form of all retirement benefits provides a retirement allowance (see
normal, early and disability retirement formulas) payable for life. Instead of
choosing the regular form, you may select one of the optional forms as described
in the “Optional Forms of Retirement Benefit” section of this Summary.
All retirement allowances are in addition to Social Security, and are payable in
monthly installments for life. In addition, all retirement allowances must begin
as of the April 1st of the calendar year following the later of (i) the calendar
year in which you reach age 70-1/2, or (ii) the calendar year in which you
retire (“Required Beginning Date”). However, if you are a 5% owner, your
Required Beginning Date is the April 1st of the calendar year following the
calendar year in which you reach age 70-1/2, even if you are still working.
Normal Retirement:
Upon termination of employment at or after age 65, you will be entitled to a
normal retirement benefit. The formula for determining your normal retirement
allowance is:

                                 


(a)
   

2.5

%  

X  
Years of Benefit Service (up to June 30, 2008)  

X   High-3
Average Salary at
Termination  

=   Retirement
Allowance up to
June 30, 2008
 
                                PLUS
 
                               
 
              Years of Benefit Service       High-5       Retirement
 
              (from July 1, 2008 to       Average Salary at       Allowance
after
(b)
    2.0 %   X   termination of employment)   X   Termination   =   June 30, 2008
                  (a) plus (b)   =   Regular Annual Retirement Allowance

NOTE: Your total years of Benefit Service in Steps (a) and (b) cannot exceed
30 years. In addition, please note that both the High-5 and High-3 Average
Salary figures are calculated at the Member’s termination date.
FURTHER NOTE: The normal form of payment for your Retirement Allowance up to
June 30, 2008 (as indicated in (a) above) will be a 12x payment . This portion
of your benefit will also be eligible for cost-of-living adjustments, as
explained on page 11 of this summary.
The normal form of payment for your Retirement Allowance after June 30, 2008 (as
indicated in (b) above) will be a single life annuity and is not eligible for
cost-of-living adjustments.

 

4



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
Example: A Member had 30 years of Benefit Service at termination of employment
(25 years earned as of June 30, 2008) and his average annual Salary for the
three (3) consecutive years of highest Salary during Benefit Service (“High-3
Average Salary”) was $32,000 and his average annual salary for the five
(5) consecutive years of highest Salary during Benefit Service (“High-5 Average
Salary”) was $27,000. His annual retirement allowance would be (a) plus (b),
determined as follows:

                                         
 
                      High-3       Retirement
 
              Years of Benefit Service       Average Salary       Allowance up
to
 
              (up to June 30, 2008)       at Termination       June 30, 2008
(a)
    2.5 %   X   25 yrs. (=62.5%)   X   $ 32,000     =   $20,000
 
                                PLUS
 
                               
 
              Years of Benefit Service       High-5       Retirement
 
              (from July 1, 2008 to       Average Salary       Allowance after
 
              termination of employment)       at Termination       June 30,
2008
(b)
    2.0 %   X   5 yrs. (=10%)   X   $ 27,000     =   $  2,700         Regular
Retirement Allowance:       (a) plus (b)   =   $22,700

If you do not continue in your employer’s service after age 65, you may begin
your normal retirement allowance as described above or you may defer
commencement of your allowance until any time up to your Required Beginning
Date, in which case your normal retirement allowance will be increased
actuarially.
Late Retirement:
If you continue in employment beyond the Plan’s normal retirement age (65), you
will receive a benefit determined under the employer’s benefit formula based on
salary and benefit service earned beyond age 65 until actual termination of
employment (regardless of age) without any increase for delayed payment.
However, the benefit will not be less than the benefit you would have had at age
(65) actuarially increased.

 

5



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
Early Retirement:
If you leave your employer prior to age 65, after having become fully or
partially vested (see Page 3), you will be entitled to an early retirement
benefit. The retirement allowance payable at age 65 is equal to the vested
amount of the normal retirement allowance accrued to your termination date.
Payment may begin as early as age 45, in which case the allowance otherwise
payable at age 65 is reduced by applying an early retirement factor based on
your age when payments begin (see below).
July 1, 2008 Protected Frozen Benefit:
Some plan provisions, such as early retirement factors, were protected on the
frozen allowance up to June 30, 2008. This benefit is calculated as follows:

                         
 
              High-3       Protected Frozen
 
      Years of Benefit Service       Average Salary at       Allowance up to
2.5%
  X   (up to June 30, 2008)   X   June 30, 2008   =   6/30/2008

The Protected Retirement Benefit Allowance up to June 30, 2008 will not increase
for future service accruals or salary increases. There is a “Protected Rule of
70” early retirement reduction on the frozen allowance up to June 30, 2008 and
it is defined as follows:
Protected Rule of 70 on benefits accrued up to June 30, 2008:

  1.   If the sum of the Member’s age and years of vesting service at
termination of employment is at least 70, his early retirement allowance will be
the allowance payable at age 65, reduced by 1.5% per year for each year he is
under age 65.     2.   If the sum of the Member’s age and years of vesting
service at termination of employment is less than 70, his early retirement
allowance will be the allowance payable at age 65, reduced by 3% per year for
each year he is under age 65.

For any benefits accrued after July 1, 2008 through the date of termination, a
“New Rule of 70” applies. The “New Rule of 70” early retirement reduction is
defined as follows:
New Rule of 70 on benefits accrued after June 30, 2008:

  1.   If the sum of the Member’s age and years of vesting service at
termination of employment is at least 70, his early retirement allowance will be
the allowance payable at age 65, reduced by 3% per year for each year he is
under age 65.     2.   If the sum of the Member’s age and years of vesting
service at termination of employment is less than 70, his early retirement
allowance will be the allowance payable at age 65, reduced by Actuarial
Equivalent factors for each year he is under age 65. (see table after Example 2
below)

Example 1: A Member terminates employment at age 61 after 26 years of vesting
service and 25 years of benefit service, where 10 years of service were earned
up to June 30, 2008. His High-3 Average Salary at July 1, 2008 is $60,000, his
High-3 Average Salary at termination is $78,000 and his High-5 Average Salary at
termination is $74,000.

 

6



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
The Protected Frozen Allowance up to June 30, 2008 used to determine the
Protected Rule of 70 early retirement reduction factors is determined as
follows:

                                                                  High-3      
Protected                 Years of Benefit Service       Average Salary up      
Allowance up to                 (up to June 30, 2008)       to June 30, 2008    
  June 30, 2008       2.5
%
  X   10 yrs. (=25%)   X   $60,000   =     $15,000  
 
        His annual retirement allowance commencing at age 65 would be (a) plus
(b), determined as follows:
 
                                                                          High-3
      Retirement                 Years of Benefit Service       Average Salary
at       Allowance up to                 (up to June 30, 2008)       Termination
      June 30, 2008
(a)
    2.5 %   X   10 yrs. (=25%)   X   $78,000   =     $19,500  
 
        PLUS
 
                        Years of Benefit Service       High-5       Retirement  
              (from July 1, 2008 to       Average Salary at       Allowance
after                 termination of employment)       Termination       June
30, 2008
(b)
    2.0 %   X   15 yrs. (=30%)   X   $ 74,000     =     $22,200  
 
                      Regular Retirement Allowance:   (a) + (b)   =     $41,700
 

NOTE: Total Benefit Service is limited to 30 years.
Because the sum of the Member’s age and vesting service at termination is at
least 70 (61 + 26 = 87), if the Member elects to have his retirement allowance
begin immediately, the allowance payable at age 65 would be reduced as follows:

                                  Protected                     Frozen          
    Regular Retirement     Allowance up to       Early Retirement      
Allowance Payable     June 30, 2008       Factor (Age 61)       Immediately (Age
61)
 
               
(a)
  $ 15,000     X   94% (1.5% / yr reduction)   =   $14,100  

PLUS

                              Regular                     Retirement            
  Regular Retirement     Allowance up to       Early Retirement       Allowance
Payable     June 30, 2008       Factor (Age 61)       Immediately (Age 61)
 
       
(b)
  $26,700*   X   88% (3% / yr reduction)   =     $23,496  

      *   Excludes protected frozen allowance up to June 30, 2008 shown above
($15,000). The protected frozen allowance up to June 30, 2008 in (a) is entitled
to the Protected Rule of 70 reduction factor and the remainder of the benefit in
(b) is entitled to the New Rule of 70 reduction factor. ($41,700 = $15,000 +
$26,700)

                 
Immediate Retirement Allowance:
  (a) + (b)   =     $37,596  

Example 2: A Member terminates employment at age 52 after 16 years of vesting
service and 15 years of benefit service, where 10 years of service was earned up
to June 30, 2008. His High-3 Average up to June 30, 2008 is $60,000, his High-3
Average Salary at termination is $78,000 and his High-5 Average Salary at
termination is $74,000.

 

7



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
The Protected Allowance up to June 30, 2008 used to determine the Protected Rule
of 70 early retirement reduction factors is determined as follows:

                                                                  High-3      
Protected                 Years of Benefit Service       Average Salary up      
Allowance up to                 (up to June 30, 2008)       to June 30, 2008    
  June 30, 2008      
2.5
%
  X   10 yrs. (=25%)   X     $60,000     =     $15,000  
 
                His annual retirement allowance commencing at age 65 would be
(a) plus (b), determined as follows:
 
                                                    Retirement                
Years of Benefit Service       High-3       Allowance up to                 (up
to June 30, 2008)       Average Salary       June 30, 2008
 
               
(a)
    2.5 %   X   10 yrs. (=25%)   X     $78,000     =     $19,500  
 
                PLUS
 
                                Years of Benefit Service                  
Retirement                 (from July 1, 2008 to       High-5       Allowance
after                 termination of employment)       Average Salary       June
30, 2008
 
               
(b)
    2.0 %   X   5 yrs. (=10%)   X     $74,000     =     $  7,400  
 
                    Regular Retirement Allowance:         (a) + (b)     =    
$26,900  

NOTE: Total Benefit Service is limited to 30 years.
Because the sum of the Member’s age and vesting service at termination is less
than 70 (52 + 16 = 68), if the Member elects to have his retirement allowance
begin immediately, the allowance payable at age 65 would be reduced as follows:

                                  Protected               Regular Retirement    
Allowance up to       Early Retirement       Allowance Payable     June 30, 2008
      Factor (Age 52)       Immediately (Age 52)
 
               
(a)
    $15,000     X   61% (3% / yr reduction)   =     $9,150  

                              Regular               Regular Retirement    
Retirement       Early Retirement       Allowance Payable     Allowance      
Factor (Age 52)       Immediately (Age 52)
 
               
(b)
  $11,900*   X   41% (AE reduction)   =     $4,879  

      *   Excludes protected allowance up to June 30, 2008 shown above
($15,000). The protected allowance up to June 30, 2008 in (a) is entitled to the
Protected Rule of 70 reduction factor and the remainder of the benefit in (b) is
entitled to the New Rule of 70 reduction factor. ($26,900 = $15,000 + $11,900)

                 
Immediate Retirement Allowance:
  (a) + (b)   =     $14,029  

 

8



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
The Actuarial Equivalent Reduction factor is determined as follows:

                                          Age When           Age When          
  Age When         Allowance           Allowance             Allowance        
Begins   Factor     Begins     Factor     Begins     Factor  
 
       
45
    20 %     52       41 %     59       66 %
46
    23 %     53       44 %     60       70 %
47
    26 %     54       47 %     61       76 %
48
    29 %     55       50 %     62       82 %
49
    32 %     56       54 %     63       88 %
50
    35 %     57       58 %     64       94 %
51
    38 %     58       62 %     65       100 %

(Interpolation is made to the nearest month.)

 

9



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
Disability Retirement:
If, after completing one year of membership service or having been credited with
five (5) years of benefit service (not counting service during a leave of
absence) but before reaching age 65, you have to stop working because of a
disability, you may be entitled to a disability retirement benefit. First, you
must file an application with the Pentegra DB Plan within 13 months after the
date you had to stop working. Second, you must satisfy either Test A or B below:
Test A — Certification by doctors designated by the Pentegra DB Plan that your
disability (i) prevents you from doing the kind of work for which you are fitted
or trained, and (ii) is expected to last at least 12 months from the date you
had to stop working or to result in death.
or
Test B — Proof that you are eligible for disability insurance benefits under
Title II of the Federal Social Security Act.
Generally, the annual disability retirement allowance payable immediately, and
for as long as you are disabled, is the higher of (i) an amount equal to the
normal retirement allowance accrued to your termination date, or (ii) 30% of
average annual salary for the five (5) highest paid consecutive years of benefit
service (“High-5 Average Salary”). However, it cannot be more than what your
normal retirement allowance would have been if you had stayed in service to age
65.
You may be required to provide evidence as often as annually that you continue
to be disabled.
NOTE: Notwithstanding the foregoing, if you are on a medical leave of absence
which directly results in a subsequent disability, you may be entitled to a
disability benefit.

 

10



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
Retirement Adjustment Payment:
(Applicable only to those enrolled prior to July 1, 1983)
If you retire after age 55 (whether normal, early or disability retirement), you
will be entitled to a onetime Retirement Adjustment Payment. Please note that
under the provisions of the Plan, you are deemed to be retired upon your
termination of employment with a deferred vested benefit. The Retirement
Adjustment Payment is a single lump sum equal to three months’ regular
retirement allowance payable when your allowance commences.
To illustrate, the annual allowance upon normal retirement would be calculated
as shown on Page 4. Assume the annual retirement allowance was $22,700. In
addition to such allowance, the member would receive a Retirement Adjustment
Payment as follows:

                                            Regular                            
  Retirement     Annual                               Adjustment     Allowance  
                            Payment      
$22,700
  /     12     =   $1,892 (per month)   X   3    =   $ 5,676    

NOTE: The Retirement Adjustment Payment only applies to your Frozen Protected
Benefit that was earned up to June 30, 2008.
Post-Retirement Increments:
As a retiree, other than a disability retiree, who is receiving allowance
payments you will be entitled to a payment of 1% of your annual retirement
allowance at the end of the calendar year in which you attain age 66. This is a
cumulative increment so that the following year, when you are age 67, the
payment will be 2%, then 3%, then 4%, etc. Such increasing payments will
continue to be made as long as you live. For example:

                                              Incremental   Your   Increment    
Annual     Payment at   Age   Rate     Allowance     Year-End  
66
    1 %   $ 22,700     $ 227  
67
    2 %   $ 22,700     $ 454  
68
    3 %   $ 22,700     $ 681  

Your age is always measured at the end of the calendar year to determine your
applicable rate.
NOTE: Each Post-Retirement Increment is based on the retirement allowance you
actually receive. Similarly, it would continue in the same manner to your
surviving contingent annuitant if you had elected such an optional form of
retirement benefit (see Article VI of the Regulations) based on the contingent
annuitant’s allowance.
FURTHER NOTE: Post-Retirement Increments only apply to the portion of your
Protected Frozen Benefit that was earned up to June 30, 2008.

 

11



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
DEATH BENEFIT
In Active Service:
If a vested Member dies in active service, his beneficiary would be entitled to
a lump sum death benefit equal to 100% of the Member’s last 12 months’ salary,
plus an additional 10% of such salary for each year of benefit service until a
maximum of 300% of such salary is reached for 20 or more years, plus a refund of
his own contributions, if any, with interest.
Example: A Member dies after 15 years of benefit service and his last 12 months’
salary is $32,000. His beneficiary would get:

                                    Last 12 Months       Lump Sum          
Salary       Death Benefit    
250% [(15/10=1.5)+1=2.5]
  X   $32,000   =   $80,000  

Either the Member or beneficiary may elect to have his benefit or the retirement
death benefit described below paid in the form of installments over a period of
up to 10 years or a lifetime annuity. (See the Regulations for further
explanation).
If a Member dies after becoming eligible for early retirement, his beneficiary
would receive the higher of (i) the active service death benefit described
above, or (ii) the retirement death benefit described below (as if the Member
had retired on the first day of the month in which he died).
In Retirement:
(Applicable only to your Protected Frozen Allowance accrued up to June 30, 2008)
The regular form of all retirement benefits (normal, early or disability)
includes not only a retirement allowance, but also a lump sum retirement death
benefit which is 12 times the annual retirement allowance less the sum of such
allowance payments made before death. Please note that this death benefit does
not apply in the event you elect to receive your benefit under one of the
“Optional Forms of Retirement Benefit” (see Page 13) in lieu of the regular
form.
Example: A Member dies two (2) years after retirement. His regular annual
retirement allowance was $10,000. The Member’s death benefit is illustrated
below:

                                                  Annual                  
Initial Death       Allowance         Retirement                   Benefit At  
    Payments       Lump Sum Allowance                   Retirement       For 2
Years       Death Benefit        
$10,000
  X     12     =   $ 120,000     less   $ 20,000     =   $100,000

All retirement allowances continue for life, even though under the regular form
there would be no death benefit payable after 12 years.
NOTE: If a retiree should die before his allowance payments start (as in the
case of an early or normal retiree with a deferred allowance), the death benefit
would be 12 times the regular annual allowance which would have been payable had
his allowance commenced as of the first day of the month in which he died.
FURTHER NOTE: The retirement death benefit described above only applies to the
portion of your Protected Frozen Benefit that was earned up to June 30, 2008.

 

12



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
In Retirement:
(Applicable to your accrued benefits after June 30, 2008)
If you die before receiving benefits under the Plan and you are married at the
time of your death, then your spouse will be entitled to the “minimum spouse’s
death benefit.” The “minimum spouse’s death benefit” is equal to the amount that
would have been paid to your spouse if you had begun receiving distributions
under a joint and 50% survivor annuity. For example, suppose that if you were to
retire, you would receive an annuity paying you $1,000 a month for your life and
then upon your death, $500 each month to your spouse (this is a joint and 50%
survivor annuity). In this example, the amount payable to your spouse is the
“minimum spouse’s death benefit.”
If you wish to designate a beneficiary other than your spouse, then your spouse
must irrevocably consent to waive any right to the death benefit. Your spouse’s
consent must be in writing, be witnessed by a notary or a plan representative
and acknowledge the specific non-spouse beneficiary. In addition, you may elect
a beneficiary other than your spouse without your spouse’s consent if your
spouse cannot be located.
If you are married and you change the designation of the beneficiary of the
“minimum spouse’s death benefit,” then your spouse must again consent to the
change subject to the rules above.
If you are not married, then you may designate the beneficiary on a form to be
supplied to you by the Pentegra DB Plan.
In the event you are not survived by a Spouse, such a benefit will be paid in
the following order of priority to:
(a) Designated beneficiary;
(b) Your estate.

 

13



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
OPTIONAL FORMS OF RETIREMENT BENEFIT
At any time before your retirement allowance begins, you may elect to convert
your regular retirement allowance (an allowance payable for your lifetime) to an
optional form of benefit. The amount of each Option in which you are interested
will be determined and communicated to you at retirement.
These Options are:

1 –    A higher allowance payable for life and no further benefits upon death.
This option is available only on your Protected Frozen Allowance accrued up to
June 30, 2008.

2 –    An allowance payable for life. If you die before 144 monthly installments
have been paid, the remaining value of such unpaid installments would be paid in
a lump sum to your beneficiary. This option is available only on the portion of
your benefit accrued after June 30, 2008.

3 –    An allowance payable for life. If you die before 120 monthly installments
have been paid, the commuted value of such unpaid installments would be paid in
a lump sum to your beneficiary.

4 –    A joint and survivor allowance which would continue at the rate of 100%
to your contingent annuitant if he or she survives you. If both you and your
contingent annuitant die before 120 monthly installments have been paid, the
commuted value of such unpaid installments would be paid in a lump sum to your
beneficiary.

5 –    A joint and survivor allowance which would continue at the rate of 50% to
your contingent annuitant if he or she survives you.

6 –    A single lump sum settlement in lieu of any monthly allowance and death
benefit. This Option may be elected if you retire after reaching age 59-1/2, or
if you are an early retiree and defer commencement of your benefit until such
age. The election of this Option requires the written consent of your spouse, if
any.

7 –    A partial lump sum settlement equal to 25%, 50% or 75% of the total
benefit and a monthly allowance for the remainder of the benefit which must
commence at the time of the partial lump sum settlement. This Option may be
elected if you retire after reaching age 59-1/2 or if you are an early retiree
and defer commencement of your benefit until such age. The election of this
Option requires written consent of your spouse, if any.

NOTE: The death benefit of a deceased retiree or Member who was eligible for
early retirement, who (i) is survived by a spouse, and (ii) has not made any
election with respect to his death benefit or retirement benefit, will be paid
to the surviving spouse in an amount equal to a lifetime annuity of at least 50%
of the retiree’s allowance as though he elected Option 5 above. This benefit may
be paid in the form of a lump sum or in installments of equivalent value.
DIRECT ROLLOVERS
If you select payment option numbers 6 or 7 above, you may request that a direct
rollover of all or a portion of the distribution be made to either an Individual
Retirement Account (IRA) or another qualified plan, which is will to accept the
transfer of assets and is permissible under the Pentegra DB Plan. A direct
rollover will result in no tax being due until you withdraw the funds from the
IRA or other qualified plan. Under certain circumstances, all or a portion of
the amount to be distributed may not qualify for a direct rollover. For example,
a distribution of less than $200 will not be eligible for a direct rollover. If
you elect to receive the distribution, rather than request a direct rollover,
then 20% of the distribution amount will be withheld for federal income tax
purposes.

 

14



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
PAYING FOR YOUR BENEFITS
All contributions made to the Plan on your behalf are actuarially determined.
Your employer has elected to pay the full cost of your benefits. You, as an
employee, do not contribute while on the “non-contributory basis.”
Special Note to any Member who has “Accumulated Contributions” with the Pentegra
DB Plan:
If you made personal contributions to the Pentegra DB Plan while your present or
previous employer was on the contributory basis and if those contributions have
not been refunded to you, you are fully vested in the value of such
contributions plus interest (“accumulated contributions”). This means that if
you terminate employment, you may request a refund of such accumulated
contributions. If you terminate before becoming fully or partially vested in a
retirement benefit, the refund will be in lieu of all other benefits. If you
terminate after becoming fully or partially vested in an early or normal
retirement benefit (refer to Page 3 describing Vesting), the refund will be in
lieu of that portion of your retirement benefit which is attributable to your
accumulated contributions. The remaining portion, attributable to your
employer’s contributions, will be payable as a reduced retirement benefit.
Your accumulated contributions will be shown on your Personal Annual Statement
(see below).
YOUR PERSONAL ANNUAL STATEMENT
(Keeping You Informed)
Every year the Pentegra DB Plan prepares a Personal Annual Statement for each
Member. This statement shows as of each January 1 your periods of accrued
vesting and benefit service and the status of your retirement and death
benefits. These statements are sent to your employer for distribution in or
about the following March.

 

15



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
REINSTATEMENT OF MEMBERSHIP AND SERVICE
If you leave employment before becoming vested (see Page 3), but become
reemployed by the same or another employer participating in this Program, you
will be reenrolled immediately.
If the period of your break in service (i.e., the period between your
termination and reemployment) was not longer than 60 months, your previous
Vesting Service will be reinstated upon your reemployment. If your break in
service was not longer than 12 consecutive months, your previous Vesting Service
will be reinstated upon your reemployment. In addition, you will also receive
Vesting Service credit for the period of your break. If the period of your break
in service exceeded 60 months but was not longer than the period of your Vesting
Service before becoming vested, your previous Vesting Service will be reinstated
upon your reemployment. If the period of your break in service was equal to or
exceeded the greater of 60 consecutive months or your previous Vesting Service,
upon reemployment you will be treated as a new employee upon reemployment. In
other words, no prior Vesting Service will be credited to you.
The following chart should assist you in understanding your options:

          Length of Break in Service for a   Vesting Service Prior to the    
Non-Vested Member   Break in Service   Period of the Break in Service
 
       
Less than 60 consecutive months
  Will be reinstated upon a Member’s reemployment.   Credit will not be given
for the period of break in service.
 
       
Less than 12 consecutive months
  Will be reinstated upon a Member’s reemployment.   Credit will be given for
the period of the break in service.
 
       
More than 60 consecutive months, but not more than total Vesting Service up to
the break in service
  Will be reinstated upon a Member’s reemployment.   Credit will not be given
for the period of the break in service.
 
       
More than the greater of:
  Will NOT be reinstated upon a Member’s reemployment.   Credit will not be
given for the period of break in service.
 
       
a) 60 consecutive months; or
       
 
       
b) Total Vesting Service prior to the break in service
      Upon reemployment, the Member will be considered a new employee.

Upon reinstatement of your Vesting Service, your previous Benefit Service will
also be reinstated if you repay within five years of your reemployment or the
date you incurred a break in service of at least 60 months, any accumulated
contributions which were refunded to you with interest to the date of such
repayment.
For example, if you terminated service and had completed one year (i.e.,
12 months) of Vesting Service, you would not be vested in a retirement benefit
and would be entitled only to a refund of your own contributions, if any, plus
interest. However, if you returned to service with any participating employer
within 60 months, your previous Vesting Service would be reinstated and your
previous Benefit Service would also be reinstated if you repaid with interest
any contributions that had been refunded to you.
If you leave employment with a vested benefit, commence receiving benefits, and
then are reemployed as an active Member by a participating employer, you will be
reenrolled immediately and given the option, within six months following
reemployment as an active Member, to make an irrevocable election to continue to
receive the payment of your Retirement Allowance or to suspend the payment until
subsequent termination of service. If no election is made, the payment of your
Retirement Allowance will continue in the form of payment previously chosen.
Upon your subsequent retirement, your retirement benefit will be based upon your
Benefit Service before and after your prior retirement and your Salary during
that service, but will be actuarially reduced for any such benefit already paid.

 

16



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
LEAVES OF ABSENCE
There are four types of approved leaves of absence which may be granted on a
uniform basis by your employer while you are a Plan Member.

     
Type 1.
  Non-military leave granted to a Plan Member for up to one year. Both vesting
and benefit service continue to accrue during this leave.
 
   
Type 1-A.
  Military leave granted to a Plan Member who is subject to qualified military
service pursuant to an involuntary military call-up in the Reserves of the U.S.
Armed Services. During this leave, contributions continue, if any, to be made.
In addition, vesting and benefit service continue to accrue. To qualify for
benefits under Type 1-A, in general, a Member must return to the service of his
employer within 90 days of his discharge from military service.
 
   
Type 2.
  Non-military granted to a Plan Member for up to one year during which all
contributions are discontinued. During this leave, vesting service continues to
accrue, but benefit service does not. The accrual of benefit service will resume
when your leave terminates and your contributions resume.
 
   
Type 3.
  Military leave to a Plan Member during which all contributions are
discontinued. During this leave, vesting service continues to accrue, but
benefit service generally does not. The accrual of benefit service will resume
when your leave terminates and your contributions resume.

The following Table will assist you in understanding the Plan’s Leave of Absence
provisions as described above.

                              Vesting   Benefit Type of Leave   Duration  
Contributions   Service   Service
 
               
NON-MILITARY LEAVE:
               
 
               
1
  Up to one year   Will continue to be made   Will continue to accrue   Will
continue to accrue
 
               
2
  Up to one year   Will be discontinued   Will continue to accrue   Will not
continue to accrue
 
               
MILITARY LEAVE:
               
 
               
1-A
  Can vary   Will continue to be made   Will continue to accrue   Will continue
to accrue
 
               
3
  Can vary   Will be discontinued   Will continue to accrue   Will not continue
to accrue

 

17



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
LIMITATIONS ON BENEFITS

•   No benefit is payable by the Pentegra DB Plan unless the required
contributions and application forms have been received by the Plan.   •  
Internal Revenue Service (IRS) requirements impose certain limitations on the
amount of benefits that may be paid under this and other qualified retirement
plans. (See Article XI of the Pentegra DB Plan Regulations.) These limitations
normally affect only the highest-paid employees and are subject to adjustment in
accordance with IRS regulations. The dollar limit on annual benefits payable
from a defined benefit plan is $195,000 in 2009 ($185,000 in 2008), actuarially
reduced for benefits commencing before age 62 and increased for benefits
commencing after age 65. If an employee has less than 10 years of vesting
service or is under age 65 when he retires, or if his employer has two (2) plans
in effect, his benefits are subject to further restrictions.   •   The Pentegra
DB Plan, by law, cannot recognize annual compensation in excess of a certain
dollar limit. The limit for the 2009 limitation year is $245,000 ($230,000 for
the 2008 limitation year). After 2009, the compensation dollar limit may be
adjusted by the IRS.   •   If an employer should withdraw from the Pentegra DB
Plan (see Article XII of the Regulations), and establish a comparable defined
benefit plan as a qualified successor plan, all liabilities of such employer
under the Pentegra DB Plan must be transferred to the qualified successor plan.
If an employer should withdraw from the Pentegra DB Plan without establishing a
qualified successor Plan, all liabilities of the employer under the Pentegra DB
Plan must be annuitized through an insurance company selected by the Pentegra DB
Plan. Limits may be imposed upon the benefits of certain higher-paid employees
if an employer withdraws from the Pentegra DB Plan within 10 years after the
later of its commencement date or the effective date of any change which
increases benefits. (See Article XI, Section 1(c) of the Regulations).   •  
Amounts payable by the Pentegra DB Plan may not be assigned, and if any person
entitled to a payment attempts to assign it, his interest in the amount payable
may be terminated and held for the benefit of that person or his dependents.   •
  Your employer’s continued participation is subject to IRS qualifications and
other regulations it may impose.   •   The limitations on benefits imposed by
the IRS are subject to changes on an annual basis.

 

18



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
INSURANCE OF BENEFITS
Benefits under the Plan are insured by the Pension Benefit Guaranty Corporation
(PBGC) if the Pentegra DB Plan terminates. Generally, the PBGC guarantees most
vested normal retirement age benefits, early retirement benefits, and certain
disability and survivor pensions. However, the PBGC does not guarantee all types
of benefits under covered plans, and the amount of benefit protection is subject
to certain limitations.
The PBGC guarantees vested benefits at the level in effect on the date of Plan
termination. However, if prior to the termination of a plan, the employer has
been participating for less than five (5) years, or if benefits have been
increased within the past five years, the whole amount of the vested benefits or
the vested increase may not be guaranteed. In addition, there is a ceiling on
the amount of monthly benefit the PBGC guarantees, which is adjusted
periodically. A withdrawal of your employer from participation in the Pentegra
DB Plan is not a plan termination under this paragraph, and only those benefits
provided under Article XII of the Pentegra DB Plan Regulations are payable in
the event of such a withdrawal.
For more information on the PBGC insurance protection and its limitations, ask
the Plan Administrator or the PBGC. Inquiries to the PBGC should be addressed to
the PBGC=s Technical Assistance Division, 1200 K Street N.W., Suite 930,
Washington, D.C. 20005 — 4026 or call 202-326-4000 (not a toll free number).
TTY/TTD users may call the federal relay service toll free at 1-800-877-8339 and
ask to be connected to 202-326-4000. Additional information about the PBGC’s
pension insurance program is available through the PBGC’s website on the
Internet at http://www.pbgc.gov.
DISPUTED CLAIMS PROCEDURE
If you disagree with the Pentegra DB Plan with respect to any benefit to which
you feel you are entitled, you should make a written claim to the President of
the Pentegra DB Plan, who holds discretionary authority to approve or deny the
claim.. If your claim is denied, you will receive written notice from him
explaining the reason for the denial within 90 days after the claim is filed,
which sets forth, in an understandable manner, the following information:

•   The specific reason(s) for the denial of the claim;

•   Reference to the specific plan provision on which the denial is based;

•   A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why that material or
information is necessary; and

•   A description of the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review.

The President’s decision will be final unless you appeal such decision in
writing to the Retirement Committee of the Board of Directors of the Pentegra DB
Plan at 108 Corporate Park Drive, White Plains, New York 10604, within 60 days
after receiving the notice of denial. The written appeal should contain all
information you wish to be considered. The Retirement Committee will review the
claim within 60 days after the appeal is made. Its decision will be in writing,
and will include the reason for such decision. The Committee’s decision will be
final. In the case of a decision on appeal upholding the President’s initial
denial of the claim, the President’s notice of its decision on appeal shall set
forth, in an understandable manner, the following information:

•   The specific reason(s) for the decision on appeal;

•   Reference to the specific Plan provision on which the decision on appeal is
based;

•   A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

•   A statement describing any voluntary appeal procedures (including voluntary
arbitration or any other form of dispute resolution) offered by the Plan and the
claimant’s right to obtain information sufficient to enable you or your
beneficiary to make an informed judgment about whether to submit a benefit
dispute to the voluntary level of appeal, and a statement of the claimant’s
right to bring an action under ERISA Section 502(a).

 

19



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
QUALIFIED DOMESTIC RELATIONS ORDERS (“QDROS”)
A QDRO is a judgment, decree or order which has been determined by the Pentegra
DB Plan, in accordance with the procedures established under the Pentegra DB
Plan’s Regulations, to constitute a QDRO under the Internal Revenue Code.
To obtain copies of the Pentegra DB Plan’s Model QDRO and QDRO Procedures free
of charge, please contact the Plan Administrator. (Please refer to the “Other
Plan Information” section of this Summary to obtain the Plan Administrator’s
address and telephone number).

 

20



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
STATEMENT OF ERISA RIGHTS
As a Member in the Comprehensive Retirement Program, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that all Members will be entitled to:
Receive Information About Your Plan and Benefits

  •   Examine, without charge, at the Plan Administrator’s office or at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report (Form 5500 Series) filed by the Plan Administrator with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.     •   Obtain, upon written request to the
Plan Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series) and updated summary plan
description. The Administrator may make a reasonable charge for the copies.    
•   Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Member with a copy of this
summary annual report.     •   Obtain, without charge, a statement telling you
whether you have a vested right to receive a pension at normal retirement (age
65) and if so, what your benefits would be at that time if you stop working
under the Plan now. If you do not have a vested right to a pension, the
statement will tell you how many more years you have to work to get such a
right. This type of statement is provided automatically to each Member once a
year (see “Your Personal Annual Statement” as described earlier).

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and
in the interest of you and other Plan Members and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a pension
benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a pension benefit is denied in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive them, unless such materials were not sent for reasons beyond the Plan
Administrator’s control. If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or Federal court.
In addition, if you disagree with the Plan Administrator’s decision (or lack
thereof) concerning the qualified status of a domestic relations order, after
you have complied with the remedies prescribed in the Plan’s QDRO Procedures and
Disputed Claims Procedure outlined in this summary plan description, you may
file suit in Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U. S. Department of Labor or, after you have complied with the Plan’s
“Disputed Claims Procedure” outlined in this summary plan description, you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees (for example, if it finds your claim is frivolous).

 

21



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries; Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N. W. Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.
This Statement of ERISA Rights is required by Federal law and regulations.

 

22



--------------------------------------------------------------------------------



 



“Employees hired prior to July 1, 2008 who have not attained age 50 or have not
completed 5 years of vesting service as of July 1, 2008”
OTHER PLAN INFORMATION
Plan Name:
Pentegra Defined Benefit Plan for Financial Institutions as adopted by
Federal Home Loan Bank of New York
Employer:
Federal Home Loan Bank of New York
101 Park Avenue
New York, NY 10178-0599
Telephone Number – 212-681-6000
Plan Sponsor:
The Comprehensive Retirement Program is sponsored by the –
Pentegra Defined Benefit Plan for Financial Institutions
108 Corporate Park Drive
White Plains, New York 10604
Telephone Number 914-694-1300
Employer Identification Number – 13-5645888
Plan Number – 001
Plan Year End – June 30
Plan Administrator:
The Plan Administrator is the President of the Pentegra DB Plan, whose place of
business is the office of the Pentegra Defined Benefit Plan for Financial
Institutions. The President is also the person designated as agent for service
of legal process. Service of legal process may also be made upon a Plan Trustee.
Board of Directors:
The composition of the Board changes from year to year, but you may refer to the
most recent Annual Report (which is furnished to your employer) for a current
listing of Directors and their places of business.
Participating Employers:
Upon receipt of a written request for information regarding whether a particular
employer is a Member of this multiple employer arrangement, we will provide you
with a statement as to whether such employer is a Member and, if so, the
employer’s address.

 

23



--------------------------------------------------------------------------------



 



         
(IMAGE) [c98069c9806904.gif]
 
Our difference is your advantage
    Pentegra Retirement Services
108 Corporate Park Drive
White Plains, NY 10604
(800) 872-3473
www.pentegra.com

 

